Exhibit 10.1

 

EXECUTION VERSION

 

 

$210,000,000

 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

among

 

CS INTERMEDIATE HOLDCO 1 LLC

as a U.S./European Facility Guarantor and a Canadian Facility Guarantor

 

COOPER-STANDARD AUTOMOTIVE INC.,

as the U.S. Borrower, a U.S./European Facility Guarantor and a Canadian Facility
Guarantor

 

COOPER-STANDARD AUTOMOTIVE CANADA LIMITED,

as the Canadian Borrower and a Canadian Facility Guarantor

 

COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V.,

as the European Borrower

 

THE OTHER GUARANTORS PARTY HERETO,

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

 

BANK OF AMERICA, N.A.,

as Agent

 

and

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

 

Dated as of November 2, 2016

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,
and
JPMORGAN CHASE BANK, N.A.

as Joint Lead Arrangers and Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

 

2

 

 

 

1.1

 

Definitions

 

2

 

 

 

 

 

1.2

 

Accounting Terms

 

71

 

 

 

 

 

1.3

 

Uniform Commercial Code/PPSA

 

71

 

 

 

 

 

1.4

 

Certain Matters of Construction

 

71

 

 

 

 

 

1.5

 

Interpretation (Quebec)

 

72

 

 

 

 

 

SECTION 2. CREDIT FACILITIES

 

73

 

 

 

2.1

 

Commitment

 

73

 

 

 

 

 

 

 

2.1.1

Revolver Loans

 

73

 

 

 

 

 

 

 

 

2.1.2

Revolver Notes

 

74

 

 

 

 

 

 

 

 

2.1.3

Use of Proceeds

 

74

 

 

 

 

 

 

 

 

2.1.4

Reduction or Termination of Commitments; Increase of Commitments

 

74

 

 

 

 

 

 

 

 

2.1.5

Overadvances

 

77

 

 

 

 

 

 

 

 

2.1.6

Protective Advances

 

77

 

 

 

 

 

 

 

 

2.1.7

Prepayments

 

78

 

 

 

 

 

 

2.2

 

U.S. and European Letter of Credit Facility

 

78

 

 

 

 

 

 

 

2.2.1

Issuance of Letters of Credit

 

78

 

 

 

 

 

 

 

 

2.2.2

U.S. Letters of Credit and European Letters of Credit: Reimbursement and
Participations

 

80

 

 

 

 

 

 

 

 

2.2.3

Cash Collateral

 

82

 

 

 

 

 

 

 

 

2.2.4

Resignation of U.S. Issuing Bank

 

82

 

 

 

 

 

 

2.3

 

Canadian Letter of Credit Facility

 

82

 

 

 

 

 

 

 

2.3.1

Issuance of Letters of Credit

 

82

 

 

 

 

 

 

 

 

2.3.2

Canadian Letters of Credit: Reimbursement and Participations

 

84

 

 

 

 

 

 

 

 

2.3.3

Cash Collateral

 

85

 

 

 

 

 

 

 

 

2.3.4

Resignation of Canadian Issuing Bank

 

86

 

 

 

 

 

 

2.4

 

FILO Credit Facility

 

86

 

 

 

 

 

SECTION 3. INTEREST, FEES AND CHARGES

 

89

 

 

 

3.1

 

Interest

 

89

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

3.1.1

Rates and Payment of Interest

 

89

 

 

 

 

 

 

 

 

3.1.2

Application of LIBOR to Outstanding Loans

 

90

 

 

 

 

 

 

 

 

3.1.3

Application of Canadian BA Rate to Outstanding Loans

 

90

 

 

 

 

 

 

 

 

3.1.4

Interest Periods

 

91

 

 

 

 

 

 

 

 

3.1.5

Interest Rate Not Ascertainable

 

91

 

 

 

 

 

 

3.2

 

Fees

 

91

 

 

 

 

 

 

 

3.2.1

Unused Line Fee

 

91

 

 

 

 

 

 

 

 

3.2.2

U.S. LC Facility Fees

 

91

 

 

 

 

 

 

 

 

3.2.3

European LC Facility Fees

 

92

 

 

 

 

 

 

 

 

3.2.4

Canadian LC Facility Fees

 

92

 

 

 

 

 

 

 

 

3.2.5

Other Fees

 

92

 

 

 

 

 

 

3.3

 

Computation of Interest, Fees, Yield Protection

 

92

 

 

 

 

 

3.4

 

Reimbursement Obligations

 

93

 

 

 

 

 

3.5

 

Illegality

 

93

 

 

 

 

 

3.6

 

Inability to Determine Rates

 

94

 

 

 

 

 

3.7

 

Increased Costs; Capital Adequacy

 

94

 

 

 

 

 

 

 

3.7.1

Change in Law

 

94

 

 

 

 

 

 

 

 

3.7.2

Capital Adequacy

 

95

 

 

 

 

 

 

 

 

3.7.3

Compensation

 

95

 

 

 

 

 

 

3.8

 

Mitigation

 

95

 

 

 

 

 

3.9

 

Funding Losses

 

95

 

 

 

 

 

3.10

 

Maximum Interest

 

96

 

 

 

 

 

SECTION 4. LOAN ADMINISTRATION

 

97

 

 

 

 

 

4.1

 

Manner of Borrowing and Funding Loans

 

97

 

 

 

 

 

 

 

4.1.1

Notice of Borrowing

 

97

 

 

 

 

 

 

 

 

4.1.2

Fundings by Lenders

 

98

 

 

 

 

 

 

 

 

4.1.3

Swingline Loans; Settlement

 

98

 

 

 

 

 

 

 

 

4.1.4

Notices

 

99

 

 

 

 

 

 

4.2

 

Defaulting Lender

 

100

 

 

 

 

 

 

 

4.2.1

Reallocation of Pro Rata Share; Amendments

 

100

 

 

 

 

 

 

 

 

4.2.2

Payments; Fees

 

100

 

 

 

 

 

 

 

 

4.2.3

Cure

 

100

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

4.3

 

Number and Amount of Interest Period Loans; Determination of Rate

 

101

 

 

 

 

 

4.4

 

Loan Party Agent

 

101

 

 

 

 

 

4.5

 

One Obligation

 

101

 

 

 

 

 

4.6

 

Effect of Termination

 

102

 

 

 

 

 

SECTION 5. PAYMENTS

 

102

 

 

 

 

 

5.1

 

General Payment Provisions

 

102

 

 

 

 

 

5.2

 

Repayment of Obligations

 

102

 

 

 

 

 

5.3

 

Payment of Other Obligations

 

103

 

 

 

 

 

5.4

 

Marshaling; Payments Set Aside

 

103

 

 

 

 

 

5.5

 

Post-Default Allocation of Payments

 

103

 

 

 

 

 

 

 

5.5.1

Allocation

 

103

 

 

 

 

 

 

 

 

5.5.2

Erroneous Application

 

105

 

 

 

 

 

 

5.6

 

Application of Payments

 

105

 

 

 

 

 

5.7

 

Loan Account; Account Stated

 

106

 

 

 

 

 

 

 

5.7.1

Loan Account

 

106

 

 

 

 

 

 

 

 

5.7.2

Entries Binding

 

106

 

 

 

 

 

 

5.8

 

Taxes

 

106

 

 

 

 

 

 

 

5.8.1

Payments Free of Taxes

 

106

 

 

 

 

 

 

 

 

5.8.2

Other Taxes

 

106

 

 

 

 

 

 

 

 

5.8.3

Indemnification by Loan Parties

 

107

 

 

 

 

 

 

 

 

5.8.4

Indemnification by Lenders

 

107

 

 

 

 

 

 

 

 

5.8.5

Evidence of Payment

 

107

 

 

 

 

 

 

 

 

5.8.6

Treatment of Certain Refunds

 

107

 

 

 

 

 

 

 

 

5.8.7

Survival

 

108

 

 

 

 

 

 

 

 

5.8.8

Defined Terms

 

108

 

 

 

 

 

 

5.9

 

Lender Tax Information

 

108

 

 

 

 

 

 

 

5.9.1

Generally

 

108

 

 

 

 

 

 

 

 

5.9.2

U.S. Borrower

 

108

 

 

 

 

 

 

 

 

5.9.3

Lender Obligations

 

109

 

 

 

 

 

 

5.10

 

Guarantee by U.S. Facility Loan Parties

 

109

 

 

 

 

 

 

 

5.10.1

Joint and Several Liability

 

109

 

 

 

 

 

 

 

 

5.10.2

Waivers

 

110

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

5.10.3

Extent of Liability; Contribution

 

111

 

 

 

 

 

 

 

 

5.10.4

Joint Enterprise

 

112

 

 

 

 

 

 

 

 

5.10.5

Subordination

 

112

 

 

 

 

 

 

5.11

 

Currency Matters

 

112

 

 

 

 

 

5.12

 

Currency Fluctuations

 

113

 

 

 

 

 

SECTION 6. CONDITIONS PRECEDENT

 

114

 

 

 

 

 

6.1

 

Conditions Precedent to Initial Loans

 

114

 

 

 

 

 

6.2

 

Conditions Precedent to All Credit Extensions

 

116

 

 

 

 

 

SECTION 7. CASH COLLATERAL

 

117

 

 

 

 

 

7.1

 

Cash Collateral

 

117

 

 

 

 

 

SECTION 8. COLLATERAL ADMINISTRATION

 

117

 

 

 

 

 

8.1

 

Borrowing Base Certificates

 

117

 

 

 

 

 

8.2

 

Administration of Accounts

 

118

 

 

 

 

 

 

 

8.2.1

Records and Schedules of Accounts

 

118

 

 

 

 

 

 

 

 

8.2.2

Taxes

 

118

 

 

 

 

 

 

 

 

8.2.3

Account Verification

 

118

 

 

 

 

 

 

 

 

8.2.4

Maintenance of DACA Deposit Accounts and Dominion Accounts

 

118

 

 

 

 

 

 

 

 

8.2.5

Proceeds of Collateral; Payment Items Received

 

119

 

 

 

 

 

 

8.3

 

Administration of Inventory

 

119

 

 

 

 

 

 

 

8.3.1

Records and Reports of Inventory

 

119

 

 

 

 

 

 

 

 

8.3.2

Returns of Inventory

 

119

 

 

 

 

 

 

 

 

8.3.3

Acquisition, Sale and Maintenance

 

120

 

 

 

 

 

 

8.4

 

[Intentionally Omitted]

 

120

 

 

 

 

 

8.5

 

Administration of Deposit Accounts

 

120

 

 

 

 

 

8.6

 

General Provisions

 

120

 

 

 

 

 

 

 

8.6.1

Location of Collateral

 

120

 

 

 

 

 

 

 

 

8.6.2

Insurance of Collateral; Condemnation Proceeds

 

121

 

 

 

 

 

 

 

 

8.6.3

Protection of Collateral

 

122

 

 

 

 

 

 

 

 

8.6.4

Defense of Title to Collateral

 

122

 

 

 

 

 

 

8.7

 

Power of Attorney

 

122

 

 

 

 

 

SECTION 9. REPRESENTATIONS AND WARRANTIES

 

123

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

9.1

 

General Representations and Warranties

 

123

 

 

 

 

 

 

 

9.1.1

Organization and Qualification

 

123

 

 

 

 

 

 

 

 

9.1.2

Power and Authority

 

123

 

 

 

 

 

 

 

 

9.1.3

Enforceability

 

123

 

 

 

 

 

 

 

 

9.1.4

Corporate Names; Capital Structure

 

123

 

 

 

 

 

 

 

 

9.1.5

Locations

 

124

 

 

 

 

 

 

 

 

9.1.6

Title to Properties; Priority of Liens

 

124

 

 

 

 

 

 

 

 

9.1.7

Accounts and Inventory

 

124

 

 

 

 

 

 

 

 

9.1.8

Financial Statements; Solvency; Material Adverse Effect

 

125

 

 

 

 

 

 

 

 

9.1.9

Taxes

 

125

 

 

 

 

 

 

 

 

9.1.10

[Intentionally Omitted]

 

126

 

 

 

 

 

 

 

 

9.1.11

Intellectual Property

 

126

 

 

 

 

 

 

 

 

9.1.12

Governmental Approvals

 

126

 

 

 

 

 

 

 

 

9.1.13

Compliance with Laws

 

126

 

 

 

 

 

 

 

 

9.1.14

Compliance with Environmental Laws

 

126

 

 

 

 

 

 

 

 

9.1.15

Burdensome Contracts

 

127

 

 

 

 

 

 

 

 

9.1.16

Litigation

 

127

 

 

 

 

 

 

 

 

9.1.17

No Defaults

 

127

 

 

 

 

 

 

 

 

9.1.18

ERISA

 

128

 

 

 

 

 

 

 

 

9.1.19

Trade Relations

 

129

 

 

 

 

 

 

 

 

9.1.20

Labor Relations

 

129

 

 

 

 

 

 

 

 

9.1.21

Payable Practices

 

129

 

 

 

 

 

 

 

 

9.1.22

Not a Regulated Entity

 

129

 

 

 

 

 

 

 

 

9.1.23

Margin Stock

 

129

 

 

 

 

 

 

 

 

9.1.24

Perfection, Etc.

 

130

 

 

 

 

 

 

 

 

9.1.25

OFAC; Sanctions

 

131

 

 

 

 

 

 

 

 

9.1.26

EEA Financial Institution

 

131

 

 

 

 

 

 

 

 

9.1.27

Anti-Corruption Laws

 

131

 

 

 

 

 

 

9.2

 

Complete Disclosure

 

131

 

 

 

 

 

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

 

131

 

 

 

 

 

10.1

 

Affirmative Covenants

 

131

 

 

 

 

 

 

 

10.1.1

Financial and Other Information

 

131

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

10.1.2

Notices

 

136

 

 

 

 

 

 

 

 

10.1.3

Landlord and Storage Agreements

 

136

 

 

 

 

 

 

 

 

10.1.4

Compliance with Laws

 

137

 

 

 

 

 

 

 

 

10.1.5

Taxes

 

137

 

 

 

 

 

 

 

 

10.1.6

Preservation of Existence, Etc.

 

137

 

 

 

 

 

 

 

 

10.1.7

Maintenance of Properties

 

137

 

 

 

 

 

 

 

 

10.1.8

Insurance

 

137

 

 

 

 

 

 

 

 

10.1.9

Inspections; Appraisals

 

138

 

 

 

 

 

 

 

 

10.1.10

Use of Proceeds

 

139

 

 

 

 

 

 

 

 

10.1.11

Covenant to Guarantee Obligations and Give Security

 

139

 

 

 

 

 

 

 

 

10.1.12

Licenses

 

141

 

 

 

 

 

 

 

 

10.1.13

Post-Closing Matters

 

141

 

 

 

 

 

 

10.2

 

Negative Covenants

 

141

 

 

 

 

 

 

 

10.2.1

Permitted Liens

 

141

 

 

 

 

 

 

 

 

10.2.2

Permitted Indebtedness

 

142

 

 

 

 

 

 

 

 

10.2.3

Restricted Payments

 

150

 

 

 

 

 

 

 

 

10.2.4

[Intentionally Omitted]

 

158

 

 

 

 

 

 

 

 

10.2.5

[Intentionally Omitted]

 

158

 

 

 

 

 

 

 

 

10.2.6

[Intentionally Omitted]

 

158

 

 

 

 

 

 

 

 

10.2.7

Fundamental Changes

 

158

 

 

 

 

 

 

 

 

10.2.8

[Intentionally Omitted]

 

160

 

 

 

 

 

 

 

 

10.2.9

Organization Documents

 

161

 

 

 

 

 

 

 

 

10.2.10

Tax Consolidation

 

161

 

 

 

 

 

 

 

 

10.2.11

Accounting Changes

 

161

 

 

 

 

 

 

 

 

10.2.12

Dividend and Other Payment Restrictions Affecting Subsidiaries

 

161

 

 

 

 

 

 

 

 

10.2.13

Hedging Agreements

 

163

 

 

 

 

 

 

 

 

10.2.14

Conduct of Business

 

164

 

 

 

 

 

 

 

 

10.2.15

Affiliate Transactions

 

164

 

 

 

 

 

 

 

 

10.2.16

Plans

 

167

 

 

 

 

 

 

 

 

10.2.17

Certain Amendments

 

167

 

 

 

 

 

 

 

 

10.2.18

[Intentionally Omitted]

 

167

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

10.3

 

Financial Covenant

 

167

 

 

 

 

 

 

 

10.3.1

Fixed Charge Coverage Ratio

 

167

 

 

 

 

 

 

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

168

 

 

 

 

 

11.1

 

Events of Default

 

168

 

 

 

 

 

11.2

 

Remedies upon Default

 

170

 

 

 

 

 

11.3

 

License

 

170

 

 

 

 

 

11.4

 

Setoff

 

171

 

 

 

 

 

11.5

 

Remedies Cumulative; No Waiver

 

171

 

 

 

 

 

 

 

11.5.1

Cumulative Rights

 

171

 

 

 

 

 

 

 

 

11.5.2

Waivers

 

171

 

 

 

 

 

 

11.6

 

Judgment Currency

 

171

 

 

 

 

 

SECTION 12. AGENT

 

172

 

 

 

 

 

12.1

 

Appointment, Authority and Duties of Agent

 

172

 

 

 

 

 

 

 

12.1.1

Appointment and Authority

 

172

 

 

 

 

 

 

 

 

12.1.2

Duties

 

173

 

 

 

 

 

 

 

 

12.1.3

Agent Professionals

 

173

 

 

 

 

 

 

 

 

12.1.4

Instructions of Required Lenders

 

173

 

 

 

 

 

 

12.2

 

Agreements Regarding Collateral, Borrower Materials and Intercreditor Matters

 

174

 

 

 

 

 

 

 

12.2.1

Lien Releases; Care of Collateral; Intercreditor Matters

 

174

 

 

 

 

 

 

 

 

12.2.2

Possession of Collateral

 

175

 

 

 

 

 

 

 

 

12.2.3

Reports

 

176

 

 

 

 

 

 

12.3

 

Reliance By Agent

 

176

 

 

 

 

 

12.4

 

Action Upon Default

 

176

 

 

 

 

 

12.5

 

Ratable Sharing

 

176

 

 

 

 

 

12.6

 

Indemnification

 

177

 

 

 

 

 

12.7

 

Limitation on Responsibilities of Agent

 

177

 

 

 

 

 

12.8

 

Successor Agent and Co-Agents

 

178

 

 

 

 

 

 

 

12.8.1

Resignation; Successor Agent

 

178

 

 

 

 

 

 

 

 

12.8.2

Co-Collateral Agent

 

178

 

 

 

 

 

 

12.9

 

Due Diligence and Non-Reliance

 

178

 

 

 

 

 

12.10

 

Replacement of Certain Lenders

 

179

 

vii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

12.11

 

Remittance of Payments and Collections

 

179

 

 

 

 

 

 

 

12.11.1

Remittances Generally

 

179

 

 

 

 

 

 

 

 

12.11.2

Failure to Pay

 

179

 

 

 

 

 

 

 

 

12.11.3

Recovery of Payments

 

179

 

 

 

 

 

 

12.12

 

Individual Capacity

 

180

 

 

 

 

 

12.13

 

Titles

 

180

 

 

 

 

 

12.14

 

Bank Product Providers

 

180

 

 

 

 

 

12.15

 

No Third Party Beneficiaries

 

180

 

 

 

 

 

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

180

 

 

 

 

 

13.1

 

Successors and Assigns

 

180

 

 

 

 

 

13.2

 

Participations

 

181

 

 

 

 

 

 

 

13.2.1

Permitted Participants; Effect

 

181

 

 

 

 

 

 

 

 

13.2.2

Voting Rights

 

181

 

 

 

 

 

 

 

 

13.2.3

Benefit of Set-Off

 

181

 

 

 

 

 

 

13.3

 

Assignments

 

182

 

 

 

 

 

 

 

13.3.1

Permitted Assignments

 

182

 

 

 

 

 

 

 

 

13.3.2

Register

 

182

 

 

 

 

 

 

 

 

13.3.3

Effect; Effective Date

 

183

 

 

 

 

 

 

 

 

13.3.4

Certain Assignees

 

183

 

 

 

 

 

 

SECTION 14. MISCELLANEOUS

 

183

 

 

 

 

 

14.1

 

Consents, Amendments and Waivers

 

183

 

 

 

 

 

 

 

14.1.1

Amendment

 

183

 

 

 

 

 

 

 

 

14.1.2

Limitations

 

184

 

 

 

 

 

 

 

 

14.1.3

Payment for Consents

 

185

 

 

 

 

 

 

14.2

 

Indemnity

 

185

 

 

 

 

 

14.3

 

Notices and Communications

 

185

 

 

 

 

 

 

 

14.3.1

Notice Address

 

185

 

 

 

 

 

 

 

 

14.3.2

Electronic Communications; Voice Mail

 

186

 

 

 

 

 

 

 

 

14.3.3

Platform

 

186

 

 

 

 

 

 

 

 

14.3.4

Non-Conforming Communications

 

186

 

 

 

 

 

 

14.4

 

Performance of the Loan Parties’ Obligations

 

186

 

viii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

14.5

 

Credit Inquiries

 

187

 

 

 

 

 

14.6

 

Severability

 

187

 

 

 

 

 

14.7

 

Cumulative Effect; Conflict of Terms

 

187

 

 

 

 

 

14.8

 

Counterparts

 

187

 

 

 

 

 

14.9

 

Entire Agreement

 

187

 

 

 

 

 

14.10

 

Relationship with Lenders

 

187

 

 

 

 

 

14.11

 

No Advisory or Fiduciary Responsibility

 

188

 

 

 

 

 

14.12

 

Confidentiality

 

188

 

 

 

 

 

14.13

 

[Intentionally Omitted]

 

189

 

 

 

 

 

14.14

 

GOVERNING LAW

 

189

 

 

 

 

 

14.15

 

Consent to Forum

 

189

 

 

 

 

 

 

 

14.15.1

Forum

 

189

 

 

 

 

 

 

14.16

 

Waivers by the Loan Parties

 

189

 

 

 

 

 

14.17

 

Patriot Act Notice

 

189

 

 

 

 

 

14.18

 

Canadian Anti-Money Laundering Legislation

 

190

 

 

 

 

 

14.19

 

Reinstatement

 

190

 

 

 

 

 

14.20

 

Nonliability of Lenders

 

191

 

 

 

 

 

14.21

 

INTERCREDITOR AGREEMENT

 

191

 

 

 

 

 

14.22

 

Amendment and Restatement

 

192

 

 

 

 

 

14.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

192

 

 

 

 

 

14.24

 

Senior Notes Issuance

 

193

 

ix

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A-1

Form of Canadian Revolver Note

Exhibit A-2

Form of U.S. Revolver Note

Exhibit A-3

Form of European Revolver Note

Exhibit B

Notice of Borrowing

Exhibit C

Notice of Conversion/Continuation

Exhibit D

Assignment and Acceptance

Exhibit E

Assignment Notice

Exhibit F

[Reserved]

Exhibit G

Form of Borrowing Base Certificate

Exhibit H

Form of Landlord Waiver

Exhibit I

Form of Bailee Letter

Exhibit J

Intercreditor Agreement

Exhibit K

Pledge and Security Agreement

Exhibit L

Intercompany Subordination Agreement

Schedule 1.1(a)

Commitments of Lenders

Schedule 1.1(b)

Contingent Obligations

Schedule 1.1(c)

Existing Letters of Credit

Schedule 1.1(d)

Investments

Schedule 6.1

List of Closing Documents

Schedule 8.5

Deposit Accounts

Schedule 8.6.1

Business Locations

Schedule 9.1.4

Corporate Names and Capital Structure

Schedule 9.1.6(b)

Owned Real Property

Schedule 9.1.11

Intellectual Property

Schedule 9.1.14

Environmental Matters

Schedule 9.1.16

Litigation

Schedule 9.1.18(e)

Canadian Pension Plan

Schedule 9.1.20

Labor Contracts

Schedule 9.1.24

Filing Offices

Schedule 10.1.13

Post-Closing Matters

Schedule 10.2.1

Liens

Schedule 10.2.2

Existing Indebtedness

 

x

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

THIS THIRD AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is dated as of
November 2, 2016, among CS INTERMEDIATE HOLDCO 1 LLC, a Delaware limited
liability company (“Holdings”) as a U.S./European Facility Guarantor and a
Canadian Facility Guarantor (each as defined herein), COOPER-STANDARD AUTOMOTIVE
INC., an Ohio corporation (the “U.S. Borrower”), COOPER-STANDARD AUTOMOTIVE
CANADA LIMITED, an Ontario corporation (together with its permitted successors,
the “Canadian Borrower”), COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS
B.V., a corporation under the laws of the Netherlands (besloten vennootschap met
beperkte aansprakelijkheid) (the “European Borrower” and together with the U.S.
Borrower and the Canadian Borrower, the “Borrowers”), the other U.S.
Subsidiaries (as defined herein) of Holdings which are and may hereafter become
party to this Agreement as U.S./European Facility Guarantors and Canadian
Facility Guarantors, the other Canadian Subsidiaries (as defined herein) of
Holdings which are or may hereafter become party to this Agreement as Canadian
Facility Guarantors, the financial institutions party to this Agreement from
time to time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a
national banking association, in its capacity as collateral agent and
administrative agent for itself and the Secured Parties (as defined herein)
(together with any successor agent appointed pursuant to Section 12.8, “Agent”).

 

R E C I T A L S:

 

A.            Holdings, the U.S. Borrower, the Canadian Borrower, the European
Borrower, the other Loan Parties party thereto, Agent and the financial
institutions party thereto are party to that certain Second Amended and Restated
Loan Agreement, dated as of April 4, 2014 (as amended up to but not including
the date hereof, the “Existing Loan Agreement”).

 

B.            Holdings, the Borrowers, the other Loan Parties, Agent and the
Lenders party hereto wish to amend and restate the Existing Loan Agreement upon
and subject to the terms and conditions hereinafter set forth.

 

C.            Each Subsidiary of Holdings which is or hereafter becomes a party
hereto as a U.S./European Facility Guarantor is or will be affiliated, is or
will be engaged in interrelated businesses, and is or will derive substantial
direct and indirect benefit from extensions of credit to the U.S. Borrower
and/or the European Borrower.

 

D.            Each Subsidiary of Holdings which is or hereafter becomes a party
hereto as a Canadian Facility Guarantor is or will be affiliated, is or will be
engaged in interrelated businesses, and is or will derive substantial direct and
indirect benefit from extensions of credit to the Canadian Borrower.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  DEFINITIONS; RULES OF CONSTRUCTION

 

1.1          Definitions.  As used herein, the following terms have the meanings
set forth below:

 

ABL Collateral: as defined in the Intercreditor Agreement.

 

Account: as defined in the UCC and the PPSA, as applicable, including all rights
to payment for goods sold or leased, or for services rendered.

 

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

 

Acquired Indebtedness: with respect to any specified Person:

 

(1)           Indebtedness of any other Person existing at the time such other
Person is merged with or into or became a Restricted Subsidiary of such
specified Person, whether or not such Indebtedness is incurred in connection
with, or in contemplation of, such other Person merging with or into, or
becoming a Subsidiary of such specified Person, and

 

(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.

 

Adverse Proceeding: any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Restricted Subsidiaries) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign (including any Environmental Claims) pending against or affecting
Holdings or any of its Restricted Subsidiaries or any property of Holdings or
any of its Restricted Subsidiaries.

 

Affiliate: of any specified Person means any other Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with
such specified Person.  For purposes of this definition, “Control” (including,
with correlative meanings, the terms “Controlling,” “Controlled by” and “under
common Control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.

 

Agent: as defined in the preamble to this Agreement.

 

Agent Fee Letter: the agent fee letter agreement among Agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, and Loan Party Agent dated October 19,
2016.

 

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

 

2

--------------------------------------------------------------------------------


 

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

 

Allocable Amount: as defined in Section 5.10.3.

 

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime Act.

 

Applicable Lenders:  (i) with respect to the U.S. Borrower and the European
Borrower, the U.S. Lenders, and (ii) with respect to the Canadian Borrower, the
Canadian Lenders.

 

Applicable Loan Party Group: (i) with respect to the U.S. Borrower, the U.S.
Facility Loan Parties, (ii) with respect to the Canadian Borrower, the Canadian
Facility Loan Parties that are domiciled in Canada and (iii) with respect to the
European Borrower, the U.S./European Facility Loan Parties.

 

Applicable Margin: with respect to any Type of Loan and such other Obligations
specified below, the respective margin set forth below, as determined by
reference to the Average Quarterly Availability:

 

Level

 

Average Quarterly Availability

 

LIBOR Loans,
Canadian BA Rate
Loans, Letter of Credit
Fees

 

U.S. Base Rate Loans,
Canadian Base Rate
Loans and Canadian
Prime Rate Loans

 

 

 

 

 

 

 

 

 

I

 

Greater than or equal to 45% of the Borrowing Base

 

1.25

%

0.25

%

 

 

 

 

 

 

 

 

II

 

Greater than or equal to 20% of the Borrowing Base but less than 45% of the
Borrowing Base

 

1.50

%

0.50

%

 

 

 

 

 

 

 

 

III

 

Less than 20% of the Borrowing Base

 

1.75

%

0.75

%

 

The Applicable Margin shall be adjusted quarterly as of the first (1st) day of
each calendar quarter, based upon the Average Quarterly Availability for the
immediately preceding calendar quarter.  Notwithstanding the foregoing, until
April 1, 2017, the Applicable Margin shall be the rates corresponding to Level 2
in the foregoing table.

 

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, has the
capacity to fund Revolver Loans hereunder and is administered or managed by a
Lender, an entity that administers or manages a Lender, or an Affiliate of
either.

 

3

--------------------------------------------------------------------------------


 

Asset Review and Approval Conditions:  with respect to any acquisition,
amalgamation or merger in respect of which the Accounts or Inventory acquired
therein or thereby are requested to be included in the Canadian Borrowing Base
or U.S./European Borrowing Base, Agent shall have completed its review of such
assets, including, without limitation, field examinations, audits, appraisals
and other due diligence as Agent shall in its Permitted Discretion require; it
being acknowledged and agreed that, (1) such additional assets, if any, to be
included in the Canadian Borrowing Base or U.S./European Borrowing Base may be
subject to different advance rates or eligibility criteria or may require the
imposition of additional reserves with respect thereto and (2) prior to the
inclusion of any additional assets in the Canadian Borrowing Base or
U.S./European Borrowing Base, all actions shall have been taken to ensure that
Agent has a perfected and continuing first priority security interest in and
Lien on such assets (to the extent otherwise required herein).

 

Asset Sale:  defined in the term loan credit agreement governing the Fixed Asset
Facility incurred on the date hereof as such agreement is in effect on the date
hereof.

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit D.

 

Assignment of Claims Act: Assignment of Claims Act of 1940, 31 U.S.C. § 3727, 41
U.S.C. § 15, as amended.

 

Audit Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Average Period Availability (for a one-day period) is less
than the greater of (i) $35,000,000 and (ii) 17.5% of the Borrowing Base at such
time; and (b) continuing until, during the preceding thirty (30) consecutive
days, no Event of Default has existed and Average Period Availability has been
greater than the greater of (i) $35,000,000 and (ii) 17.5% of the Borrowing Base
at such time.

 

Availability: at any time, the sum of the Canadian Availability and the U.S.
Availability, in each case, at such time.

 

Average Availability Test Trigger: with respect to the Specified Transaction
Conditions, any time that Average Period Availability is (for a one-day period)
less than the greater of (i) $45,000,000 and (ii) 30% of the Commitments on the
date of such action or proposed action.

 

Average Period Availability: for any period, an amount equal to the sum of the
Availability for each day of such period (determined as of the close of business
of each such day) divided by the actual number of days in such period, as
determined by Agent, which determination shall be conclusive absent manifest
error.

 

Average Quarterly Availability: for any calendar quarter, an amount equal to the
sum of the Availability for each day of such calendar quarter (determined as of
the close of business of each such day) divided by the actual number of days in
such calendar quarter, as determined by Agent, which determination shall be
conclusive absent manifest error.

 

Bail-In Action: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4

--------------------------------------------------------------------------------


 

Bail-In Legislation: means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank of America (Canada): Bank of America, N.A. (acting through its Canada
branch).

 

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

 

Bank Product: any of the following products, services or facilities extended to
any Loan Party or Restricted Subsidiary (or any other Affiliate thereof
requested by a Borrower and approved by Agent) by a Lender or any of its
Affiliates: (a) Cash Management Services; (b) products under Hedging Agreements;
and (c) commercial credit card and merchant card services; provided, however,
that for any of the foregoing to be included as an “Obligation” for purposes of
a distribution under Section 5.5.1, the Lender or Affiliate providing such Bank
Product and Loan Party Agent must have previously provided written notice to
Agent of (i) the existence of such Bank Product, (ii) the maximum dollar amount
of obligations arising thereunder to be included as a Canadian Bank Product
Reserve or U.S. Bank Product Reserve, as applicable (“Bank Product Amount”),
(iii) the methodology to be used by such parties in determining the Secured Bank
Product Obligations owing from time to time and if Agent has received no such
notice with respect to any such Bank Product, then Agent shall be permitted to
assume that no such Bank Product is outstanding in connection with making
distributions under Section 5.5.1 and (iv) its agreement to be bound by
Section 12.14; provided, however, that no such notice from Loan Party Agent
shall be required with respect to any Bank Products provided by Bank of America
or its Affiliates.  The Bank Product Amount may be changed from time to time by
Agent (with respect to Bank Products provided by Bank of America or its
Affiliates) in its Permitted Discretion or upon written notice to Agent by the
Lender or Affiliate providing the related Bank Product and Loan Party Agent.  No
additional Bank Product Amount may be voluntarily established or increased by
the Loan Parties at any time that a Default or Event of Default exists, or if a
reserve in such amount would cause an Overadvance.

 

Bank Product Amount: as defined in the definition of Bank Product.

 

Board of Directors: as to any Person, the board of directors or managers, sole
member or managing member, as applicable, of such Person (or, if such Person is
a partnership, the board of directors or other governing body of the general
partner of such Person) or any duly authorized committee thereof.

 

Borrowed Money: with respect to any Person, any (a) obligation that (i) arises
from the borrowing of money by such Person (including, for the avoidance of
doubt, arising from any Permitted Receivables Financing of such Person), (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables or administrative or general

 

5

--------------------------------------------------------------------------------


 

expenses owing in the ordinary course of business) or (iv) was issued or assumed
as full or partial payment for property (excluding trade payables owing in the
ordinary course of business); (b) capitalized amount in respect of Capital
Leases of such Person; (c) reimbursement obligations by such Person with respect
to letters of credit issued for the account of such Person; and (d) guarantees
by such Person of any of the foregoing owing by another Person.

 

Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as the Reports provided by Agent to Lenders.

 

Borrowers:  as defined in the preamble to this Agreement.

 

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

Borrowing Base: the Canadian Borrowing Base and/or the U.S./European Borrowing
Base, as the context requires.

 

Borrowing Base Certificate: a certificate, substantially in the form attached as
Exhibit G or otherwise in form and substance satisfactory to Agent, by which
Loan Party Agent certifies calculation of any Borrowing Base.

 

Business Day: any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of North Carolina or the State of New
York or is a day on which banking institutions located in such States are
closed; and when used with reference to (i) a LIBOR Loan denominated in Dollars,
the term shall also exclude any day on which banks are not open for the
transaction of banking business in London, England, (ii) a LIBOR Loan
denominated in Euros, any fundings, disbursements, settlements and payments in
Euros in respect of any such LIBOR Loan, or any other dealings in Euros to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, the
term shall also exclude any day that is not a TARGET Day, and (iii) a Canadian
Revolver Loan, the term shall also exclude a day on which banks in Toronto,
Ontario, Canada are not open for the transaction of banking business.

 

Canadian Auto-Extension Letter of Credit: as defined in Section 2.3.1(e).

 

Canadian Availability:  as of any date of determination, the Canadian Borrowing
Base as of such date of determination plus solely for purposes of calculating
“Availability” in connection with the satisfaction of any Specified Transaction
Conditions (other than in connection with the making of any Revolver Loan to the
European Borrower pursuant to Section 2.1 or the issuance of any Letter of
Credit for the account of the European Borrower pursuant to Section 2.2.), the
Canadian Suppressed Amount on such date of determination plus the Canadian
Designated Cash Amount on such date of determination minus the Canadian Revolver
Exposure (calculated without duplication of any amounts reserved under the
Canadian LC Reserve) on such date of determination..

 

Canadian Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve with respect to the Canadian Domiciled Loan Parties’
Inventory; (b) the Canadian Rent and Charges Reserve; (c) the Canadian LC
Reserve; (d) the Canadian Bank Product Reserve; (e)

 

6

--------------------------------------------------------------------------------


 

the aggregate amount of liabilities secured by Liens upon any Canadian Facility
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (f) the Canadian
Priority Payables Reserve; (g) the Wage Earner Protection Act Reserve; (h) the
Canadian Designated Foreign Guaranty Reserve; (i) the Canadian Tooling Vendor
Reserve and (j) such additional reserves (including, without limitation,
dilution reserves), in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may establish.

 

Canadian BA Rate:  with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m.  Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m.  Toronto
time on the immediately preceding Business Day); provided that if such rate does
not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 a.m.  Eastern time on such day at which a Canadian
chartered bank listed on Schedule 1 of the Bank Act (Canada) as selected by
Agent is then offering to purchase Canadian Dollar Bankers’ Acceptances accepted
by it having such specified term (or a term as closely as possible comparable to
such specified term); provided that if the Canadian BA Rate determined pursuant
to the foregoing method is less than zero, then such rate shall be deemed zero
for purposes of this Agreement.

 

Canadian BA Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

 

Canadian Bank Product Reserve: the aggregate amount of reserves, as established
by Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the Canadian Domiciled Loan Parties and their Subsidiaries (or
any other Affiliate thereof requested by the Canadian Borrower and approved by
Agent).

 

Canadian Base Rate: for any day, a fluctuating rate of interest per annum equal
to the higher of (a) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America (Canada) as its “base rate”,
(b) the Federal Funds Rate plus 0.50%,  and (c) LIBOR for a thirty (30) day
interest period as of such day, plus 1.0%; provided that if the Canadian Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.  The “base rate” being a rate set by Bank of America (Canada)
based on various factors including costs and desired return of Bank of America
(Canada), general economic conditions and other factors, and used as a reference
point for pricing loans in Dollars made at its “base rate”, which may be priced
at, above or below such announced rate).  Any change in the “base rate”
announced by Bank of America (Canada) shall take effect at the opening of
business on the day specified in the public announcement of such change.  Each
interest rate based upon the Canadian Base Rate shall be adjusted simultaneously
with any change in the “base rate”.  In the event that Bank of America (Canada)
(including any successor or assignee) does not at any time publicly announce a
“base rate”, then “Canadian Base Rate” shall mean the “base rate” publicly
announced by a Schedule 1 chartered bank in Canada selected by Agent.

 

7

--------------------------------------------------------------------------------


 

Canadian Base Rate Loan:  a Canadian Revolver Loan, or portion thereof, funded
in Dollars and bearing interest calculated by reference to the Canadian Base
Rate.

 

Canadian Borrower:  as defined in the preamble to this Agreement.

 

Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Maximum Canadian Facility Amount minus (x) the Canadian
Priority Payables Reserve minus (y) the Wage Earner Protection Act Reserve minus
(z) the Canadian LC Reserve; and (b) (1) the sum of (x) 85% of the Value of
Eligible Accounts of the Canadian Domiciled Loan Parties; plus (y) the lesser of
(i) 70% of the Value of Eligible Inventory of the Canadian Domiciled Loan
Parties; and (ii) 85% of the NOLV Percentage of the Value of Eligible Inventory
of the Canadian Domiciled Loan Parties; plus (z) 75% of the Value of Eligible
Tooling Accounts of the Canadian Domiciled Loan Parties minus (2) the Canadian
Availability Reserve.  Notwithstanding the foregoing, in no event may the
maximum amount of availability under the Canadian Borrowing Base and the
U.S./European Borrowing Base resulting from the inclusion of Eligible Tooling
Accounts exceed $30,000,000 in the aggregate.

 

Canadian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion, which account shall be for
the benefit of the Canadian Facility Secured Parties and shall be subject to
Agent’s Liens securing the Canadian Facility Obligations.

 

Canadian Designated Cash Amount: the aggregate amount of cash of the Canadian
Domiciled Loan Parties deposited in segregated DACA Deposit Accounts with Agent.

 

Canadian Designated Foreign Guaranty Reserve: the aggregate amount of reserves
established by Agent from time to time in its Permitted Discretion in respect of
any Designated Foreign Guaranty established in favor of a Canadian Lender and/or
an Affiliate of a Canadian Lender.

 

Canadian Dollars or Cdn$: the lawful currency of Canada.

 

Canadian Domiciled Loan Party: each Canadian Subsidiary of Holdings now or
hereafter party hereto as a Loan Party, and “Canadian Domiciled Loan Parties”
means all such Persons, collectively.

 

Canadian Dominion Account: a special account established by the Canadian
Domiciled Loan Parties at Bank of America (Canada) or another bank reasonably
acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes.

 

Canadian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Obligations, including property
of the U.S. Domiciled Loan Parties pledged to secure their Obligations under
their guarantee of the Canadian Facility Obligations.

 

Canadian Facility Guarantee: each guarantee agreement (including this Agreement)
at any time executed by a Canadian Facility Guarantor in favor of Agent
guaranteeing all or any portion of the Canadian Facility Obligations.

 

8

--------------------------------------------------------------------------------


 

Canadian Facility Guarantor: Holdings, each Canadian Subsidiary of Holdings,
each other U.S. Subsidiary of Holdings, and each other Person (if any) who
guarantees payment and performance of any Canadian Facility Obligations.

 

Canadian Facility Loan Party: the Canadian Borrower or a Canadian Facility
Guarantor.

 

Canadian Facility Obligations: all applicable Obligations of the Canadian
Facility Loan Parties (excluding, for the avoidance of doubt, all U.S./European
Facility Obligations).

 

Canadian Facility Secured Parties: Agent, Canadian Issuing Bank, Canadian
Lenders, Secured Bank Product Providers of Bank Products to Canadian Facility
Loan Parties, and the Lead Arrangers.

 

Canadian Issuing Bank: (a) Bank of America (Canada) or an Affiliate of Bank of
America (Canada), as an issuer of Letters of Credit under this Agreement and
(b) Deutsche Bank AG Canada Branch or an Affiliate of Deutsche Bank AG Canada
Branch, as an issuer of Letters of Credit under this Agreement.

 

Canadian LC Obligations: the sum (without duplication) of (a) all amounts owing
by the Canadian Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of the
Canadian Borrower; and (c) all fees and other amounts owing with respect to
Letters of Credit issued for the account of the Canadian Borrower.

 

Canadian LC Reserve: the aggregate of all Canadian LC Obligations, other than
(a) those that have been Cash Collateralized; and (b) if no Default or Event of
Default exists, amounts specified in clause (c) of the definition of Canadian LC
Obligations.

 

Canadian Lenders: Bank of America (Canada) and each other Lender that has issued
a Canadian Revolver Commitment (provided that such Person or an Affiliate of
such Person also has a U.S./European Revolver Commitment), including Bank of
America (Canada) in its capacity as a provider of Canadian Swingline Loans. 
Each Canadian Lender shall be a Canadian Qualified Lender.

 

Canadian Letter of Credit Sublimit: $1,000,000.

 

Canadian Letters of Credit: as defined in Section 2.3.1 hereof.

 

Canadian Multi-Employer Plan:  each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada), but excluding, for greater
certainty, any Multi-Employer Plan.

 

Canadian Non-Extension Notice Date: as defined in Section 2.3.1(e).

 

Canadian Overadvance:  as defined in Section 2.1.5 hereof.

 

Canadian Overadvance Loan:  a Loan made to the Canadian Borrower when a Canadian
Overadvance exists or is caused by the funding thereof.

 

9

--------------------------------------------------------------------------------


 

Canadian Overadvance Loan Balance:  on any date, the amount by which the
aggregate Canadian Revolver Exposure exceeds the amount of the Canadian
Borrowing Base on such date.

 

Canadian Pension Plan:  a “registered pension plan” as defined in the Income Tax
Act (Canada), and any other pension plan maintained or contributed to by, or to
which there is or may be an obligation to contribute by, any Loan Party in
respect of its Canadian employees or former Canadian employees, excluding, for
greater certainty, a Canadian Multi-Employer Plan.

 

Canadian Prime Rate:  on any date, a fluctuating rate of interest per annum
equal to the higher of (a) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its
“Canadian Prime rate” and (b) the CDOR Rate for a thirty (30) day Interest
Period as determined on such day plus 1.00%; provided that if the Canadian Prime
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.  The “Canadian Prime Rate” is a rate set by Bank of America
(Canada) based upon various factors including Bank of America (Canada)’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such rate announced by Bank of America
(Canada) shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

Canadian Prime Rate Loan: a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

 

Canadian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may reasonably determine in its Permitted Discretion, which
reflects the unpaid (when due) or un-remitted (when due) payroll tax deductions,
employment insurance premiums, amounts deducted for vacation pay, wages,
workers’ compensation and other unpaid (when due) or unremitted (when due)
amounts by any Canadian Domiciled Loan Party which would give rise to a Lien
with priority under applicable Law over the Lien of Agent and if any Loan Party
issues a notice of intended wind up of the Canadian Pension Plan, the
Superintendent, FSCO or other Governmental Authority issues a notice of the
intended decision to wind up a Canadian Pension Plan or Agent reasonably
determines in its Permitted Discretion that it is probable that a Canadian
Pension Plan will be wound up and there is Canadian Unfunded Pension Liability
at such time, a reserve, which Agent may assess and apply, in its Permitted
Discretion, up to an amount that reflects the Canadian Unfunded Pension
Liability of such Canadian Pension Plan.

 

Canadian Qualified Lender: a financial institution that is listed on Schedule
I, II, or III of the Bank Act (Canada) or is not a foreign bank for purposes of
the Bank Act (Canada), or if such financial institution is not resident in
Canada and is not deemed to be resident in Canada with respect to any amounts
received pursuant to this Agreement for purposes of Part XIII of the Income Tax
Act (Canada), that financial institution deals at arm’s length with the Canadian
Borrower for purposes of the Income Tax Act (Canada).

 

Canadian Reimbursement Date: as defined in Section 2.3.2(a).

 

Canadian Rent and Charges Reserve: the aggregate of (a) all past due rent and
other past due amounts owing by any Canadian Domiciled Loan Party to any
landlord, warehouseman,

 

10

--------------------------------------------------------------------------------


 

processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Canadian Facility Collateral of any Canadian Domiciled
Loan Party or could assert a Lien on such Canadian Facility Collateral under
applicable Law; plus (b) a reserve at least equal to three (3) months (or such
shorter period as Agent determines in its Permitted Discretion as it will take
to liquidate the ABL Collateral at such location) rent and other charges that
could reasonably be expected to be payable to any such Person who possesses any
Canadian Facility Collateral of any Canadian Domiciled Loan Party and could
reasonably be expected to assert a Lien on such Canadian Facility Collateral
under applicable Law, unless, in any such case, such Person has executed a
Collateral Access Agreement.

 

Canadian Revolver Commitment: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to issue Canadian Letters of Credit, in the case of
Canadian Issuing Bank, or participate in Canadian LC Obligations (excluding
amounts specified in clause (c) of such definition), in the case of the other
Canadian Lenders, to the Canadian Borrower up to the maximum principal amount
shown on Schedule 1.1(a), or as hereafter determined pursuant to each Assignment
and Acceptance to which it is a party, as such Canadian Revolver Commitment may
be adjusted from time to time in accordance with the provisions of Sections
2.1.4 or 11.2.  “Canadian Revolver Commitments” means the aggregate amount of
such commitments of all Canadian Lenders.

 

Canadian Revolver Commitment Termination Date: the earliest of (a) the
U.S./European Revolver Commitment Termination Date (without regard to the reason
therefor), (b) the date on which Loan Party Agent terminates or reduces to zero
(0) all of the Canadian Revolver Commitments pursuant to Section 2.1.4, and
(c) the date on which the Canadian Revolver Commitments are terminated pursuant
to Section 11.2.

 

Canadian Revolver Exposure:  on any date, an amount equal to the sum of the
Dollar Equivalent of the Canadian Revolver Loans outstanding on such date plus
the Canadian LC Obligations (excluding amounts specified in clause (c) of such
definition) on such date.

 

Canadian Revolver Loan:  a Revolver Loan made by Canadian Lenders to the
Canadian Borrower pursuant to Section 2.1.1(b), and any Canadian Swingline Loan,
which Revolver Loan shall, if denominated in Canadian Dollars, be either a
Canadian BA Rate Loan or a Canadian Prime Rate Loan and, if denominated in
Dollars, shall be either a Canadian Base Rate Loan or a LIBOR Loan, in each case
as selected by the Canadian Borrower or Loan Party Agent.

 

Canadian Revolver Notes:  collectively, each promissory note, if any, executed
by the Canadian Borrower in favor of a Canadian Lender to evidence the Canadian
Revolver Loans funded from time to time by such Canadian Lender, which shall be
in the form of Exhibit A-1 to this Agreement, together with any replacement or
successor notes therefor.

 

Canadian Security Agreement: each general security agreement or deed of hypothec
among any Canadian Domiciled Loan Party and Agent and each Section 427 Bank Act
(Canada) security document among the Canadian Borrower and any Canadian Lender,
as may be amended and/or restated from time to time.

 

11

--------------------------------------------------------------------------------


 

Canadian Subsidiary:  a Subsidiary of Holdings incorporated or organized under
the laws of Canada or any province or territory of Canada.

 

Canadian Suppressed Amount:  to the extent that the amount calculated pursuant
to clause (b) of the Canadian Borrowing Base definition exceeds the then-current
Canadian Revolver Commitment as of any date of determination, the amount of any
such excess designated in writing by Loan Party Agent to Agent as “Canadian
Suppressed Amount” under this Agreement; provided, that in no event shall the
Canadian Suppressed Amount exceed $5,000,000 less the U.S./European Suppressed
Amount as of such date of determination.

 

Canadian Swingline Loan: any Borrowing of Canadian Prime Rate Loans made
pursuant to Section 4.1.3(c).

 

Canadian Tooling Vendor Reserve: the aggregate amount of reserves, as
established by Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding
amounts owing to all tooling vendors with respect to the tooling giving rise to
Eligible Tooling Accounts of the Canadian Domiciled Loan Parties.

 

Canadian Unfunded Pension Liability:  any unfunded wind up deficiency as
identified in (a) the most recent actuarial valuation report for the purposes of
the PBA, or (b) any wind up report for the purposes of the PBA, and filed or
required to be filed with any applicable Governmental Authority in respect of
any Canadian Pension Plan.

 

Canadian Unused Line Fee Rate:  at any date of determination, a rate per annum
equal to (a) 0.25% when the Canadian Revolver Exposure is greater than 50% of
the Canadian Revolver Commitments and (b) 0.30% at all other times.

 

Capital Expenditures: all liabilities incurred or expenditures made by a Loan
Party or Restricted Subsidiary for the acquisition of any fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one (1) year that would, in any case, in accordance with GAAP,
be included as additions to property, plant and equipment, but excluding (to the
extent that they would otherwise be included): including, for the avoidance of
doubt, any amount included in the calculation of the Fixed Charge Coverage Ratio
(i) any expenditures during such period made for the replacement or restoration
of assets with assets of the same or similar type to the extent paid for by any
identifiable proceeds of casualty insurance or condemnation awards; (ii) the
purchase price of assets purchased during such period to the extent the
consideration therefor consists of the proceeds of a substantially concurrent
sale of assets; (iii) any expenditures for the purchase price of assets acquired
in an acquisition during such period; (iv) liabilities incurred or expenditures
made to the extent such Loan Party or Restricted Subsidiary has received
reimbursement in cash from a third party during such period; (v) the non-cash
book value of any asset owned by any Loan Party or Restricted Subsidiary which
is included as an addition to property, plant and equipment as a result of the
reuse of such asset during such period without a corresponding expenditure
actually having been made or liability incurred in such period; (vi) the
non-cash purchase price of equipment purchased during such period to the extent
the consideration therefor consists of used or surplus equipment traded in at
the time of such purchase; (vii) the non-cash purchase price of equipment that
is purchased during such period and substantially contemporaneously with the
trade-in of existing equipment

 

12

--------------------------------------------------------------------------------


 

to the extent that the gross amount of such purchase price is reduced by the
credit granted by the seller of such equipment for the equipment being traded in
at such time; and (viii) any expenditures during such period made with the
proceeds of an issuance of Equity Interests by Holdings with respect to which:
(a) such proceeds shall have been received by Holdings within one-hundred eighty
days (180) of such expenditure, and (b) Agent shall have received a certificate
of a Responsible Officer of Loan Party Agent certifying in reasonable detail as
to compliance with preceding clause (a).

 

Capital Stock:

 

(1)                                 in the case of a corporation, corporate
stock;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

Capitalized Lease Obligation: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that any obligation in respect of operating leases of Holdings or its
Restricted Subsidiaries, whether entered into before or after the Third
Restatement Date, that are subsequently recharacterized as capital lease
obligations of Holdings and its Restricted Subsidiaries on a consolidated basis
due to a change in accounting treatment or otherwise after the Third Restatement
Date will be deemed not to be treated as a Capitalized Lease Obligation or
Indebtedness.

 

Cash Collateral:  cash or Cash Equivalents, and any interest or other income
earned thereon, that is delivered to Agent to Cash Collateralize any
Obligations.

 

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate amount of such LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations.

 

“Cash Collateralization” and “Cash Collateralized” have correlative meanings. 
For the avoidance of doubt, it is understood and agreed that the Obligors shall
not Cash Collateralize Obligations hereunder with Cash Equivalents issued or
guaranteed by the government of any Participating Member State.

 

Cash Collateral Account: the Canadian Cash Collateral Account and/or the U.S.
Cash Collateral Account, as the context may require.

 

13

--------------------------------------------------------------------------------


 

Cash Contribution Amount: the aggregate amount of cash contributions made to the
capital of any U.S. Domiciled Loan Party.

 

Cash Dominion Trigger Period: the period (a) commencing on the day that an Event
of Default occurs, or Average Period Availability is for a five (5) consecutive
Business Day period, less than the greater of (i) $18,000,000 and (ii) 10% of
the Borrowing Base at such time; and (b) continuing until, during the preceding
thirty (30) consecutive day period, no Event of Default has existed and Average
Period Availability has been greater than the greater of (i) $18,000,000 and
(ii) 10% of the Borrowing Base at such time.

 

Cash Equivalents: (1) U.S. Dollars, Canadian dollars, pounds sterling, euros or
the national currency of any participating member state of the European Union;

 

(2)                                 securities issued or directly and fully
guaranteed or insured by the government of the United States, Canada or any
country that is a member of the European Union or any agency or instrumentality
thereof in each case with maturities not exceeding two years from the date of
acquisition;

 

(3)                                 certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances, in each case with maturities not exceeding
one year, and overnight bank deposits, in each case with any commercial bank
having capital and surplus in excess of $500,000,000, or the foreign currency
equivalent thereof, and whose long-term debt is rated “A” or higher or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);

 

(4)                                 repurchase obligations for underlying
securities of the types described in clauses (2) and (3) above entered into with
any financial institution meeting the qualifications specified in clause
(3) above;

 

(5)                                 commercial paper issued by a corporation
(other than an Affiliate of Holdings) rated at least “A-1” or the equivalent
thereof by Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency) and in each case maturing within one
year after the date of acquisition;

 

(6)                                 readily marketable direct obligations issued
by any state of the United States of America or any municipal or political
subdivision thereof with a rating of “AA-” from S&P or “Aa3” from Moody’s or
guaranteed by a financial institution with a rating of “AA-” from S&P or “Aa3”
from Moody’s (or reasonably equivalent ratings of another internationally
recognized ratings agency) in each case with maturities not exceeding two years
from the date of acquisition;

 

(7)                                 Indebtedness issued by Persons with a rating
of “A” or higher from S&P or “A-2” or higher from Moody’s in each case with
maturities not exceeding two years from the date of acquisition;

 

(8)                                 investment funds investing at least 90% of
their assets in securities of the types described in clauses (1) through
(7) above; and

 

14

--------------------------------------------------------------------------------


 

(9)                                 in the case of Investments by any Restricted
Subsidiary that is a Foreign Subsidiary, (x) such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business and (y) Investments of comparable tenor and
credit quality to those described in the foregoing clauses (1) through
(8) customarily utilized in countries in which such Foreign Subsidiary operates
for short-term cash management purposes.

 

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Loan Party or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

Casualty Event:  any involuntary loss of title, any involuntary loss of, damage
to or any destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Loan Party or any of its
Restricted Subsidiaries.  “Casualty Event” shall include but not be limited to
any taking of all or any part of any real property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings, or by reason
of the temporary requisition of the use or occupancy of all or any part of any
real property of any Person or any part thereof by any Governmental Authority,
civil or military, or any settlement in lieu thereof.

 

CCAA: Canada’s Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36.

 

CFC: a “controlled foreign corporation” within the meaning of Section 957 of the
Code.

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

 

Change of Control: means at any time, Holdings becomes aware of (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, or written notice) the acquisition by any “person” or “group” (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, or any successor provision), other than a Permitted Holder, in
a single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 35% or more of the total voting power of the Voting Stock of
Holdings or any Parent Entity unless (i) the Permitted Holders have, at such

 

15

--------------------------------------------------------------------------------


 

time, the right or the ability, directly or indirectly, by voting power,
contract or otherwise, to elect or designate for election at least a majority of
the Board of Directors of Holdings or (ii) during any period of twelve (12)
consecutive months, a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall be occupied by persons who were (x) members
of the Board of Directors of Holdings nominated, or whose nomination or election
was approved, by one or more Permitted Holders or (y) appointed by directors so
approved or nominated; provided that so long as Holdings is a Subsidiary of a
Parent Entity, no Person shall be deemed to be or become a beneficial owner of
more than 50% of the total voting power of the Voting Stock of Holdings unless
such Person shall be or become a beneficial owner of more than 50% of the total
voting power of the Voting Stock of such Parent Entity.

 

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, Borrower Materials or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or applicable Law, (e) failure by any Loan
Party to perform or observe any terms of any Loan Document, or (f) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any real property owned, leased or operated by any Loan Party or
Restricted Subsidiary of any Loan Party at any time (other than any such
presence, Release or threatened Release resulting solely from acts or omissions
by Persons other than Holdings or any of its Restricted Subsidiaries after Agent
sells the applicable Real Estate pursuant to a foreclosure or has accepted a
deed in lieu of foreclosure), or any Environmental Claim related in any way to
any Loan Party or Restricted Subsidiary, in each case, including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

 

Code: the Internal Revenue Code of 1986.

 

Collateral: all of each Loan Party’s right, title and interest in all property
of such Loan Party, subject to a Lien under, or purported to be subject to a
Lien under, the Security Documents, that, in each case, now or hereafter secures
(or is intended to secure) any of the Obligations.

 

Collateral Access Agreement: an agreement, in form and substance satisfactory to
Agent, by which (a) for any Collateral located on premises leased by a Loan
Party, the lessor waives or subordinates any Lien it may have on the Collateral,
and agrees to permit Agent to enter upon the premises and remove the Collateral
or to use the premises to store or dispose of the Collateral; (b) for any
Collateral held by a warehouseman, processor, shipper, customs broker or freight
forwarder, such Person waives or subordinates any Lien it may have on the
Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver the Collateral to Agent
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Agent’s Lien, waives or subordinates any Lien it

 

16

--------------------------------------------------------------------------------


 

may have on the Collateral, and agrees to deliver the Collateral to Agent upon
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License; it  being understood that any
“Landlord Waiver” in substantially the form of Exhibit H and any “Bailee Letter”
in substantially the form of Exhibit I, in any case obtained by or on behalf of
any Loan Party, shall be satisfactory to Agent as a Collateral Access Agreement.

 

Commitment:  for any Lender, the aggregate amount of such Lender’s Facility
Commitments.  “Commitments” means the aggregate amount of all Facility
Commitments, which amount shall be $210,000,000 on the Third Restatement Date.

 

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

 

Compliance Certificate: a certificate of Loan Party Agent, in form and substance
consistent with past practices (and which shall, for the avoidance of doubt,
list all outstanding Designated Foreign Guaranties), given at the times
specified in Section 10.1.1(d).

 

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

 

Consolidated Net Income: as defined in the term loan credit agreement governing
the Fixed Asset Facility incurred on the date hereof as such agreement is in
effect on the date hereof.

 

Consolidated Senior Secured Net Debt Ratio: defined in the term loan credit
agreement governing the Fixed Asset Facility incurred on the date hereof as such
agreement is in effect on the date hereof.

 

Consolidated Total Assets: the consolidated total assets of Holdings and its
Restricted Subsidiaries as set forth on the consolidated balance sheet of
Holdings as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 10.1.1(a) and (b).

 

Consolidated Total Indebtedness: as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis, to the extent
required to be recorded on a balance sheet in accordance with GAAP, consisting
of Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes or similar instruments (other than
letters of credit to the extent undrawn).

 

Consolidated Total Net Debt Ratio: defined in the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.

 

Contingent Obligations: with respect to any Person, any obligation of such
Person Guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether

 

17

--------------------------------------------------------------------------------


 

directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent:

 

(1)                                 to purchase any such primary obligation or
any property constituting direct or indirect security therefor,

 

(2)                                 to advance or supply funds:

 

(a)                                 for the purchase or payment of any such
primary obligation; or

 

(b)                                 to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; or

 

(3)                                 to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof.

 

Contractual Obligation: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

Contribution Indebtedness: Indebtedness of a U.S. Domiciled Loan Party in an
aggregate principal amount not greater than the aggregate amount of cash
contributions (other than Excluded Contributions) made to the capital of such
U.S. Domiciled Loan Party after April 4, 2014; provided that:

 

(1)                                 such Contribution Indebtedness shall be
Indebtedness with a Stated Maturity later than the Stated Maturity of the Term
Loans and a Weighted Average Life to Maturity longer than the Weighted Average
Life to Maturity of the Term Loans, and

 

(2)                                 such Contribution Indebtedness (a) is
Incurred within 210 days after the making of such cash contributions and (b) is
so designated as Contribution Indebtedness pursuant to an Officer’s Certificate
on the Incurrence date thereof.

 

Covenant Party: each Loan Party other than Holdings.

 

Creditor Representative:  under any applicable Law, a receiver, interim
receiver, receiver and manager, trustee (including any trustee in bankruptcy),
custodian, conservator, administrator, examiner, sheriff, monitor, assignee,
liquidator, provisional liquidator, sequestrator or similar officer or
fiduciary.

 

CRR: the Council Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

 

18

--------------------------------------------------------------------------------


 

DACA Deposit Account:  a Deposit Account subject to a Deposit Account Control
Agreement.

 

Declined Amounts: defined in the term loan credit agreement governing the Fixed
Asset Facility incurred on the date hereof as such agreement is in effect on the
date hereof.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% per annum plus the interest rate otherwise
applicable thereto or if such Obligation does not bear interest, a rate equal to
the U.S. Base Rate, plus 2.00% per annum.

 

Defaulting Lender: any Lender that, as determined by Agent, (a) has failed to
comply with its funding obligations hereunder, and such failure is not cured
within two Business Days unless such Lender notifies Agent and Loan Party Agent
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied; (b) has notified Agent or Loan Party Agent that
such Lender does not intend to comply with its funding obligations hereunder or
under any other credit facility, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (c) has failed, within three
Business Days following request by Agent or Loan Party Agent, to confirm in a
manner satisfactory to Agent and Loan Party Agent that such Lender will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Loan Party Agent); or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding (including reorganization, liquidation, or appointment of a receiver,
custodian, administrator or similar Person by the Federal Deposit Insurance
Corporation or any other regulatory authority) or (ii) become the subject of a
Bail-In Action; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an equity
interest in such Lender or parent company unless the ownership provides immunity
for such Lender from jurisdiction of courts within the United States or from
enforcement of judgments or writs of attachment on its assets, or permits such
Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

 

Deposit Account: as defined in the UCC (and/or with respect to any Deposit
Account located in Canada, any bank account with a deposit function).

 

Deposit Account Control Agreements: the deposit account control agreements in
form and substance satisfactory to Agent executed by each lockbox servicer and
financial institution maintaining a lockbox and/or Deposit Account (other than
an Excluded Deposit Account) for a Loan Party, in favor of Agent and meeting the
requirements set forth in Section 8.2.4.

 

19

--------------------------------------------------------------------------------


 

Designation Date: the first (1st) date after the Third Restatement Date on which
there shall occur (a) any event described in Section 11.1(i) with respect to any
Borrower, or (b) an acceleration of Loans and termination of the Commitments
pursuant to Section 11.2.

 

Designated Foreign Guaranty: a guaranty established by a Borrower in favor of
any Lender and/or Affiliate of a Lender with respect to a monetary or financial
obligation of a Foreign Subsidiary of Holdings (other than a Canadian Facility
Loan Party or the European Borrower); provided that (x) the aggregate
outstanding amount of Indebtedness of the Foreign Subsidiaries secured by the
ABL Collateral shall not exceed $30,000,000 in the aggregate at any time and
(y) for any of the foregoing to be included as an “Obligation” for purposes of a
distribution under Section 5.5.1, the Lender or Affiliate providing such
Designated Foreign Guaranty and Loan Party Agent must have previously provided
written notice to Agent of (i) the existence of such Designated Foreign
Guaranty, (ii) the maximum dollar amount of obligations arising thereunder which
may be included as a Canadian Designated Foreign Guaranty Reserve or U.S.
Designated Foreign Guaranty Reserve, as applicable (“Designated Foreign Guaranty
Amount”), in Agent’s Permitted Discretion, and (iii) the methodology to be used
by such parties in determining the Designated Foreign Guaranty Amount owing from
time to time and if Agent has received no such notice with respect to any such
Designated Foreign Guaranty Reserve, then Agent shall be permitted to assume
that no such Designated Foreign Guaranty Reserve is outstanding in connection
with making distributions under Section 5.5.1; provided, however, that no such
notice from Loan Party Agent shall be required with respect to any Designated
Foreign Guaranty Reserve provided by Bank of America or its Affiliates.  The
Designated Foreign Guaranty Amount may be changed from time to time by Agent
(with respect to Designated Foreign Guaranties provided by Bank of America or
its Affiliates) in its Permitted Discretion or upon written notice to Agent by
the Lender or Affiliate that is the beneficiary of the related Designated
Foreign Guaranty and Loan Party Agent.  No additional Designated Foreign
Guaranty Amount may be voluntarily established or increased by the Loan Parties
at any time that a Default or Event of Default exists, or if a reserve in such
amount would cause an Overadvance.

 

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

 

Designated Preferred Stock: Preferred Stock of Holdings or Holdings or any other
Parent Entity, as applicable (other than Excluded Equity), that is issued after
the April 4, 2014 for cash and is so designated as Designated Preferred Stock,
pursuant to an Officer’s Certificate, on the issuance date thereof, the cash
proceeds of which are contributed to the capital of Holdings (if issued by
Holdings or any Parent Entity) and excluded from the calculation set forth in
Section 10.2.3(a)(3).

 

Disqualified Stock: with respect to any Person, any Capital Stock of such Person
that, by its terms (or by the terms of any security into which it is convertible
or for which it is redeemable or exchangeable), in each case, at the option of
the holder thereof or upon the happening of any event:

 

(1)                                 matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise (other than as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to

 

20

--------------------------------------------------------------------------------


 

the prior repayment in full of the Term Loans and all other Obligations that are
accrued and payable and the termination of any Commitments),

 

(2)                                 is convertible or exchangeable for
Indebtedness or Disqualified Stock, or

 

(3)                                 is redeemable at the option of the holder
thereof, in whole or in part,

 

in each case prior to 91 days after the Facility Termination Date; provided,
however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any employee or to any plan for the benefit of employees of Holdings
or its Subsidiaries or by any such plan to such employees, such Capital Stock
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdings in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability;
provided, further, that any class of Capital Stock of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Capital Stock that is not Disqualified Stock shall not be deemed to be
Disqualified Stock.

 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Indebtedness to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest
(other than by issuance of Equity Interests which are not Disqualified Stock).

 

Document: as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Loan Party, a “document of title” as defined in the PPSA).

 

Dollar Equivalent: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines using
the Exchange Rate (which determination shall be conclusive and binding absent
manifest error) would be necessary to be sold on such date at the applicable
Exchange Rate to obtain the stated amount of the other currency.

 

Dollars or $: lawful money of the United States.

 

Dominion Account: with respect to the Canadian Domiciled Loan Parties, the
Canadian Dominion Account, and with respect to the U.S. Facility Loan Parties,
the U.S. Dominion Account.

 

EBITDA: determined on a consolidated basis for Holdings and its Restricted
Subsidiaries, net income plus (a) without duplication and to the extent deducted
in determining net income, the sum of (i) interest expense, (ii) Receivables
Fees, (iii) provision for income taxes, (iv) depreciation and amortization
expense, (v) non-cash charges, fees, losses or expenses (but excluding any
non-cash charge, fee, loss or expense that was included in net income in a prior
period and any non-cash charge, fee, loss or expense that relates to the
write-down or write-off of Inventory, other than any write-down or write-off of
Inventory as a result of purchase accounting adjustments in respect of any
acquisition), (vi) cash and non-cash expenses in

 

21

--------------------------------------------------------------------------------


 

connection with facility closures, severance, relocation, restructuring,
integration and other similar adjustments (“Facility Closings and Severance
Expenses”) in any period, (vii) any losses on the sale of discontinued
operations, (viii) any losses on business dispositions or asset dispositions,
(ix) any extraordinary charges or losses during such period (calculated on an
“after-tax” basis and in accordance with GAAP), (x) earnings of Joint Ventures
to the extent received in cash in any period, (xi) non-recurring fees, expenses
and charges made or incurred in respect of professional or financial advisory,
investment banking, underwriting and similar services (including legal,
accounting and consulting costs) to the extent relating to any offering of debt,
Equity Interests, Investments, acquisitions, divestitures or discontinuations,
in each case permitted hereunder (including, for the avoidance of doubt, fees,
expenses and charges in connection with the Transactions), in each case, whether
or not consummated and (xii) intellectual property royalties to the extent
received in cash, minus (b) without duplication and to the extent included in
determining net income, the sum of (i) any cash payments for Facility Closings
and Severance Expenses paid after April 4, 2014 in excess of 20% of EBITDA
(calculated without giving effect to this clause (b)(i) for such period) for the
most recent twelve (12) calendar month period then ended on such date of
determination, (ii) any extraordinary gains and non-cash items of income during
such period (calculated on an “after-tax” basis and in accordance with GAAP),
(iii) any gains for the sale of discontinued operations, (iv) any gains on
business dispositions or asset dispositions (other than sales of inventory in
the ordinary course of business) and (v) any cash payments made in respect of
non-cash charges described in clause (a)(v) taken in a prior period; in each
case of clauses (a) and (b), determined on a consolidated basis in accordance
with GAAP.  For purposes of the computation of the Fixed Charge Coverage Ratio,
EBITDA for any period shall be calculated on a Pro Forma Basis to give effect to
(i) any Person or business acquired during such period pursuant to an
acquisition permitted hereby and not subsequently sold or otherwise disposed of
by Holdings or any of its Restricted Subsidiaries during such period and
(ii) any Subsidiary or business disposed of during such period by Holdings or
any of its Restricted Subsidiaries.

 

EEA Financial Institution: means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country: means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

EEA Resolution Authority: means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Eligible Account: as determined separately for (x) the Canadian Borrower and
(y) the U.S. Borrower, an Account owing to the U.S. Borrower or the Canadian
Borrower (or a member of its respective Applicable Loan Party Group) that arises
in the ordinary course of business of such Borrower (or a member of its
respective Applicable Loan Party Group) from the sale of goods or rendition of
services, is payable in Dollars, Canadian Dollars or Mexican Pesos, and

 

22

--------------------------------------------------------------------------------


 

that is deemed by Agent in its Permitted Discretion to be an Eligible Account. 
Without limiting the foregoing, no Account shall be an Eligible Account if:

 

(a)                                 it is unpaid for more than sixty (60) days
after the original due date, or more than ninety (90) days after the original
invoice date;

 

(b)                                 fifty percent (50%) or more of the Dollar
Equivalent amount of all Accounts owing to such Borrower (or a member of its
Applicable Loan Party Group) by the Account Debtor are not Eligible Accounts
under the foregoing clause (a);

 

(c)                                  except as set forth in clause (d) below,
when aggregated with other Accounts owing to such Borrower (or a member of its
Applicable Loan Party Group) by the Account Debtor, it exceeds ten percent (10%)
of the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time) of each such Borrower (or a
member of its Applicable Loan Party Group);

 

(d)                                 when aggregated with other Accounts owing to
the Loan Parties by the relevant Account Debtor or any of its respective
Affiliates, it exceeds (i) twenty percent (20%) in the case of Chrysler Group,
LLC, (ii) 40% in the case of General Motors Corporation and (iii) forty percent
(40%) in the case of Ford Motor Company, in each case, of the aggregate Eligible
Accounts (or such higher percentage as the Required Lenders may establish for
the Account Debtor from time to time) of the Loan Parties;

 

(e)                                  it does not conform in any material respect
with a covenant or representation herein;

 

(f)                                   it is owing by a creditor or supplier who
has not entered into an agreement reasonably satisfactory to Agent waiving
applicable rights of set-off, or is otherwise reasonably determined to be
subject to a potential offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof), including, without limitation,
liabilities related to the “Ford Electronic Raw Material Acquisition Program”
and allowances for long term agreements;

 

(g)                                  an Insolvency Proceeding has been commenced
by or against the Account Debtor; or the Account Debtor has failed, has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, is not Solvent, or is subject to Sanctions or any specially designated
nationals list maintained by OFAC; or such Borrower (or a member of its
Applicable Loan Party Group) is not able to bring suit or enforce remedies
against the Account Debtor through judicial process (unless such Account is
guaranteed or supported by a guarantor or support provider reasonably acceptable
to Agent, on such terms as are reasonably acceptable to Agent);

 

(h)                                 the Account Debtor is organized or has its
principal offices outside the United States or Canada, unless (i) such Account
is contracted with the United States or Canada (as applicable) operations of
such entity or (ii) the United States or Canada (as applicable) operations of
such entity are responsible for payment thereof;

 

23

--------------------------------------------------------------------------------


 

(i)                                     it is owing by a Government Authority,
unless in the case of the Accounts of the U.S. Borrower or any other U.S.
Facility Loan Party, the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the Assignment of Claims Act or, in the case of any Canadian
Domiciled Loan Party, the Account Debtor is the federal government of Canada or
any Crown corporation, department, agency or instrumentality of Canada and the
applicable Canadian Domiciled Loan Party has complied, to the satisfaction of
Agent, with the Financial Administration Act;

 

(j)                                    it is not subject to a duly perfected,
first priority Lien in favor of Agent, or is subject to any other Lien except a
Permitted Collateral Lien;

 

(k)                                 the goods giving rise to it have not been
delivered to and accepted by the Account Debtor, the services giving rise to it
have not been accepted by the Account Debtor, or it otherwise does not represent
a final sale;

 

(l)                                     it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment;

 

(m)                             its payment has been extended beyond the periods
specified in clause (a) above, the Account Debtor has made a partial payment, or
it arises from a sale on a cash-on-delivery basis;

 

(n)                                 it arises from a sale to an Affiliate, from
a sale on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, or other repurchase or return basis, or from a sale to a Person for
personal, family or household purposes;

 

(o)                                 (A) the agreements evidencing such Accounts,
in the case of Accounts of the U.S. Borrower or any other U.S. Facility Loan
Party, are not governed by the laws of any state of the United States or the
District of Columbia or Canada or any province or territory of Canada and (B)
the agreements evidencing such Accounts, in the case of Accounts of any Canadian
Domiciled Loan Party, are not governed by the laws of Canada or any province or
territory of Canada, any state of the United States or the District of Columbia,
or the laws of such other jurisdictions acceptable to Agent;

 

(p)                                 it represents a progress billing or
retainage, or relates to services for which a performance, surety or completion
bond or similar assurance has been issued;

 

(q)                                 it includes a billing for interest, fees or
late charges, but ineligibility shall be limited to the extent thereof.  In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than ninety (90) days old will be excluded;

 

(r)                                    it arises from sales of tooling (other
than Eligible Tooling Accounts);

 

(s)                                   it is owing by NISCO or Nishikawa Rubber
Company and the aggregate amount of all such Eligible Accounts do not exceed
$5,000,000; or

 

(t)                                    it is otherwise unacceptable to Agent in
its Permitted Discretion.

 

24

--------------------------------------------------------------------------------


 

Eligible Assignee: a Person that is (i) a Lender or a U.S. based Affiliate of a
U.S. Lender, (ii) if such Person is to hold U.S./European Facility Obligations,
an Approved Fund; (iii) if such Person is to hold Canadian Facility Obligations,
a Canadian Qualified Lender and a U.S. Lender or an Affiliate of a U.S. Lender;
(iv) a financial institution approved by (x) Agent and Issuing Bank in their
reasonable discretion and (y) Loan Party Agent (which approval by Loan Party
Agent shall not be unreasonably withheld or delayed, and shall be deemed given
if no objection is made within five (5) Business Days after notice of the
proposed assignment), that has total assets in excess of $5,000,000,000 and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or any other applicable Law; and (v) during the
continuance of an Event of Default, any Person acceptable to Agent in its
discretion (excluding any Loan Party or Affiliate thereof).

 

Eligible Inventory: as determined separately for (x) the Canadian Borrower and
(y) the U.S. Borrower, Inventory owned by the U.S. Borrower or the Canadian
Borrower (or a member of its respective Applicable Loan Party Group) that Agent,
in its Permitted Discretion deems to be Eligible Inventory.  Without limiting
the foregoing, no Inventory shall be Eligible Inventory unless it:

 

(a)                                 is not packaging or shipping materials,
labels, samples, display items, bags, replacement parts or manufacturing
supplies;

 

(b)                                 is not held on consignment, nor subject to
any deposit or downpayment;

 

(c)                                  is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale;

 

(d)                                 is not slow-moving, obsolete or
unmerchantable, and does not constitute returned or repossessed goods;

 

(e)                                  meets all standards imposed by any
Governmental Authority in all material respects and has not been acquired from
an entity subject to Sanctions or any specifically designated nationals list
maintained by OFAC;

 

(f)                                   conforms in all material respects with the
covenants and representations herein;

 

(g)                                  is subject to Agent’s duly perfected, first
priority Lien, and no other Lien except a Permitted Collateral Lien;

 

(h)                                 is located within the continental United
States, in the case of Inventory of the U.S. Borrower or any other U.S. Facility
Loan Party, or within Canada, in the case of Inventory of any Canadian Domiciled
Loan Party, and is not consigned to any Person;

 

(i)                                     is not in transit (other than, in the
case of Inventory of the U.S. Borrower or any other U.S. Facility Loan Party, in
transit between facilities of the U.S. Facility Loan Parties or from facilities
of the Canadian Domiciled Loan Parties or, in the case of Inventory of any
Canadian Domiciled Loan Party in transit between facilities of the Canadian
Domiciled Loan Parties or from facilities of U.S. Facility Loan Parties);

 

25

--------------------------------------------------------------------------------


 

(j)                                    is not subject to any (i) warehouse
receipt unless the warehouseman has delivered a Collateral Access Agreement or
with respect to which an appropriate U.S. or Canadian Rent and Charges Reserve
has been established or (ii) negotiable Document;

 

(k)                                 is not subject to any License or other
arrangement that restricts such Borrower’s or Agent’s right to dispose of such
Inventory, unless Agent has received an appropriate Collateral Access Agreement;

 

(l)                                     is not located on leased premises or in
the possession of a warehouseman, repairman, mechanic, shipper, freight
forwarder or other Person, unless the lessor or such Person has delivered a
Collateral Access Agreement or with respect to which an appropriate U.S. or
Canadian Rent and Charges Reserve has been established;

 

(m)                             is not located on leased premises (unless a
Collateral Access Agreement has been obtained with respect to such premises) or
in the possession of a processor;

 

(n)                                 is reflected in the details of a current
perpetual inventory report;

 

(o)                                 does not constitute the portion of the cost
of such Inventory which is attributable to intercompany profit; and

 

(p)                                 does not constitute lower cost, market
adjustment or reserves.

 

Eligible Tooling Account: as determined separately for (x) the Canadian Borrower
and (y) the U.S. Borrower, an Account (a) that would qualify as an Eligible
Account but for the fact that it arose from the sale of tooling; (b) that has
been billed for fully completed tooling in accordance with the underlying
purchase order for the tooling and consistent with the applicable Borrower’s
customary billing practices; (c) for which all tooling related to those Accounts
has met all Production Part Approval Process requirements and all other required
approvals, in each case in all material respects; (d) for which there are no
conditions to payment of the Accounts; (e) that has not been sold pursuant to a
Permitted Receivables Financing, and (f) for which there are no Liens on any of
the tooling to which the Accounts relate (other than (x) in Agent’s favor and
(y) second priority Liens in Fixed Asset Facility Collateral Agent’s favor or
other Permitted Collateral Liens).

 

EMU Legislation: the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

 

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to realize upon any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, or otherwise).

 

Environment: ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

 

Environmental Claim: any investigation, notice, notice of violation or of
potential responsibility, claim, action, suit, proceeding, demand, abatement
order or other order or

 

26

--------------------------------------------------------------------------------


 

directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material; or (iii) in connection with any actual or alleged damage, injury,
threat or harm to health, safety, natural resources or the environment.

 

Environmental Laws: any and all applicable current or future federal, state,
provincial, territorial, local and foreign statutes, laws, including common law,
regulations or ordinances, rules, judgments, orders, decrees, permits licenses
or restrictions imposed by a Governmental Authority relating to pollution, the
protection of the Environment and the protection of human health (to the extent
relating to exposure to Hazardous Materials), including those relating to the
generation, use, handling, storage, transportation, treatment or Release or
threat of Release of Hazardous Materials.

 

Environmental Liability:  any liability, contingent or otherwise (including any
liability for damages, costs of investigation or remediation, fines, penalties
or indemnities), of Holdings, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other binding consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

Environmental Permit: any permit, approval, identification number, license or
other authorization required under any Environmental Law.

 

Equity Interests: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

 

Equity Offering: any public or private sale after April 4, 2014 of capital stock
or Preferred Stock of Holdings or any Parent Entity or any direct or indirect
parent of Holdings, as applicable (other than Disqualified Stock), other than:

 

(1)                                 public offerings with respect to Holdings’
or such Parent Entity’s common stock registered on Form S-8; and

 

(2)                                 any such public or private sale that
constitutes an Excluded Contribution or Refunding Capital Stock.

 

ERISA: the Employee Retirement Income Security Act of 1974, and the rules and
regulations thereunder, each as amended or modified from time to time.

 

ERISA Affiliate: as applied to any Person, (i) any corporation which is a member
of a controlled group of corporations within the meaning of Section 414(b) of
the Code of which that Person is a member; (ii) any trade or business (whether
or not incorporated) which is a member of a group of trades or businesses under
common control within the meaning of Section 414(c) of the Code of which that
Person is a member; and (iii) any member of an affiliated service group

 

27

--------------------------------------------------------------------------------


 

within the meaning of Section 414(m) or (o) of the Code of which that Person,
any corporation described in clause (i) above or any trade or business described
in clause (ii) above is a member.

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Holdings, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Holdings, any Subsidiary or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is insolvent or in reorganization (within the meaning of Title IV of ERISA)
or in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA); (d) the filing of a notice of intent to
terminate, or the commencement of proceedings by the PBGC to terminate, a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (f) with
respect to a Pension Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code or Section 302 of ERISA, whether or not waived; (g)
the failure to make by its due date a required contribution under Section 430(j)
of the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent, upon
Holdings, any Subsidiary or any ERISA Affiliate or (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to Holdings or any
Subsidiary.

 

EU Bail-In Legislation Schedule: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Euro or €: the single lawful currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.

 

European Bank Product Reserve: the aggregate amount of reserves, as established
by Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the European Borrower and its Subsidiaries (or any other
Affiliate thereof requested by the European Borrower and approved by Agent).

 

European Borrower: as defined in the preamble to this Agreement.

 

European Facility Obligations: all applicable Obligations of the U.S./European
Facility Loan Parties (including, for the avoidance of doubt, the Obligations of
the U.S. Domiciled Loan Parties as guarantors of the Canadian Facility
Obligations and the European Facility Obligations).

 

European LC Obligations: the sum (without duplication) of (a) all amounts owing
by the European Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of the
European Borrower; and (c) all fees

 

28

--------------------------------------------------------------------------------


 

and other amounts owing with respect to Letters of Credit issued for the account
of the European Borrower.

 

European Letters of Credit: as defined in Section 2.2.1 hereof.

 

European Revolver Exposure: on any date, an amount equal to the sum of the
Dollar Equivalent of the European Revolver Loans outstanding on such date plus
the European LC Obligations (excluding amounts specified in clause (c) of such
definition) on such date.

 

European Revolver Loan: a Revolver Loan made by a U.S. Lender to the European
Borrower pursuant to Section 2.1.1(a), which Loan shall be denominated in Euros
and shall be a LIBOR Loan.

 

European Revolver Notes: collectively, each promissory note, if any, executed by
the European Borrower in favor of a U.S. Lender to evidence the European
Revolver Loans funded from time to time by such U.S. Lender, which shall be in
the form of Exhibit A-3 to this Agreement, together with any replacement or
successor notes therefor.

 

Event of Default: as defined in Section 11.

 

Excess Amount: as defined in Section 5.12.

 

Exchange Rate: on any date, (i) with respect to Canadian Dollars in relation to
Dollars, the spot rate as quoted by Bank of America as its noon spot rate at
which Dollars are offered on such date for Canadian Dollars, (ii) with respect
to Dollars in relation to Canadian Dollars, the spot rate as quoted by Bank of
America as its noon spot rate at which Canadian Dollars are offered on such date
for Dollars, (iii) with respect to Euros in relation to Dollars, the spot rate
as quoted by Bank of America as its noon spot rate at which Dollars are offered
on such date for Euros, (iv) with respect to Dollars in relation to Euros, the
spot rate as quoted by Bank of America as its noon spot rate at which Euros are
offered on such date for Dollars, (v) with respect to Sterling in relation to
Dollars, the spot rate as quoted by Bank of America as its noon spot rate at
which Dollars are offered on such date for Sterling and (vi) with respect to
Dollars in relation to Sterling, the spot rate as quoted by Bank of America as
its noon spot rate at which Sterling are offered on such date for Dollars.

 

Excluded Contributions: means the net cash proceeds and Cash Equivalents
received by Holdings after April 4, 2014 from:

 

(1)                                 contributions to its common equity capital,
and

 

(2)                                 the sale of Capital Stock (other than
Excluded Equity) of Holdings,

 

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by an Officer of Holdings, the proceeds of which are
excluded from the calculation set forth in Section 10.2.3(a)(3).

 

Excluded Deposit Accounts:  as defined in the Pledge and Security Agreement and
the Canadian Security Agreement.

 

29

--------------------------------------------------------------------------------


 

Excluded Equity: (i) Disqualified Stock, (ii) any Equity Interests issued or
sold to a Restricted Subsidiary of Holdings or any employee stock ownership plan
or trust established by Holdings or any of its Subsidiaries (to the extent such
employee stock ownership plan or trust has been funded by Holdings or any
Restricted Subsidiary) and (iii) any Equity Interest that has already been used
or designated as (or the proceeds of which have been used or designated as) Cash
Contribution Amount, Designated Preferred Stock, Excluded Contribution or
Refunding Capital Stock, to increase the amount available under Section
10.2.3(b)(vi)(A) or clause (14) of the definition of “Permitted Investments.”

 

Excluded Subsidiary: any Subsidiary that is (a) a Foreign Subsidiary, other than
a Canadian Subsidiary (with respect to any Guarantee of Obligations of the
Canadian Borrower), that is a CFC or any Subsidiary of a CFC, (b) an
Unrestricted Subsidiary, (c) not wholly owned directly by Holdings or one or
more of its wholly owned Restricted Subsidiaries, (d) an Immaterial Subsidiary,
(e) a charitable Subsidiary, (f) any Subsidiary that is prohibited by applicable
law, rule or regulation or by any Contractual Obligation existing on the Third
Restatement Date and not entered into in contemplation hereof from guaranteeing
the Obligations or which would require governmental and/or regulatory consent,
approval, license or authorization to provide such guarantee, unless such
consent, approval, license or authorization has been received, or which would
result in adverse tax consequences to Holdings and/or any of its Subsidiaries as
reasonably determined by Holdings, (g) any Receivables Subsidiary, (h) any
Subsidiary that is created solely for the purpose of consummating a transaction
pursuant to an acquisition permitted hereunder, if such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such transactions,
provided that such Subsidiary shall only be an Excluded Subsidiary for the
period immediately prior to such acquisition and (i) any Subsidiary that has no
material assets other than the Capital Stock of CFCs.

 

Excluded Swap Obligation: with respect to any Loan Party, each Swap Obligation
as to which, and only to the extent that, a Loan Party’s guaranty of or grant of
a Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because such Loan Party does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
Section 5.10 and any other keepwell, support or other agreement for the benefit
of such Loan Party, and all guarantees of Swap Obligations by other Loan
Parties) when such guaranty or grant of Lien becomes effective with respect to
the Swap Obligation.  If a Hedging Agreement governs more than one Swap
Obligation, only the Swap Obligation(s) or portions thereof described in the
foregoing sentence shall be Excluded Swap Obligation(s).

 

Excluded Tax: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income or net profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the

 

30

--------------------------------------------------------------------------------


 

Borrowers under Section 12.10) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.8, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.9 and (d) any U.S. federal withholding Taxes imposed
under FATCA.  Notwithstanding the foregoing, United States withholding Taxes
shall not be “Excluded Taxes” if such withholding Taxes arise on or after the
implementation of the transactions contemplated by the Reallocation Agreement.

 

Existing Letters of Credit: means the letters of credit set forth on Schedule
1.1(c).

 

Existing Loan Agreement: as defined in the Recitals to this Agreement.

 

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of a Loan Party, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Loan Party,
any representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral; (e)
any Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances.  Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental consultants’ fees, wages and salaries paid to employees of any
Loan Party or independent contractors in liquidating any Collateral, and travel
expenses.

 

Facility Commitment:  with respect to the commitment of a U.S. Lender, its
U.S./European Revolver Commitment and, with respect to a Canadian Lender, its
Canadian Revolver Commitment; and the term “Facility Commitments” means,
collectively, the Facility Commitments of U.S. Lenders and the Facility
Commitments of Canadian Lenders.  To the extent any Lender has both a U.S.
Revolver Commitment and a Canadian Revolver Commitment, such Commitments shall
be considered as separate Commitments for purposes of this definition.

 

Facility Commitment Increase Effective Date: as defined in Section 2.1.4(f).

 

Facility Termination Date: November 2, 2021.

 

Fair Market Value: with respect to any asset or property, the price which could
be negotiated in an arm’s-length, free market transaction, for cash, between a
willing seller and a

 

31

--------------------------------------------------------------------------------


 

willing and able buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the Loan Party Agent).

 

FATCA:  Sections 1471 through 1474 of the Code (including any agreements entered
into pursuant to Section 1474(b)(1) of the Code), as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any current or future
regulations or official interpretations thereof, any intergovernmental
agreements between a non-U.S. jurisdiction and the United States with respect to
the foregoing, and any related laws, rules or regulations adopted pursuant to or
to implement any of the foregoing.

 

Federal Funds Rate: for any date, (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/100 of 1%) charged to Bank of
America on the applicable day on such transactions, as determined by Agent.

 

FILO Credit Facility: as defined in Section 2.4(a).

 

FILO Credit Facility Amendment: as defined in Section 2.4(c).

 

FILO Lenders: as defined in Section 2.4(a).

 

Financial Administration Act: Financial Administration Act (Canada) and all
regulations and schedules thereunder.

 

Financial Covenant Trigger Period: the period (a) commencing on the day that an
Event of Default occurs, or Average Period Availability (for a one-day period)
is less than the greater of (i) $15,000,000 and (ii) 10% of the Borrowing Base;
and (b) continuing until, during the preceding thirty (30) consecutive days, no
Event of Default has existed and Average Period Availability has been greater
than the greater of (i) $15,000,000 and (ii) 10% of the Borrowing Base.

 

Fixed Asset Collateral: as defined in the Intercreditor Agreement.

 

Fixed Asset Facility: (i) the term loan facility with respect to the senior
secured term B credit facility entered into on the Third Restatement Date among
Holdings, the financial institutions named therein and Deutsche Bank AG New York
Branch, as administrative agent and collateral agent, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such facility or
agreements or indenture or indentures or any successor or replacement facility
or indenture or indentures or increasing the amount loaned or issued thereunder
or altering the maturity thereof, and (ii) whether or not the credit agreement
referred to in clause (i) remains outstanding, if designated by Holdings to be
included in the

 

32

--------------------------------------------------------------------------------


 

definition of “Fixed Asset Facility,” one or more (A) debt facilities,
indentures or commercial paper facilities providing for revolving credit loans,
term loans, notes, debentures, receivables financing (including through the sale
of receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
increased, replaced or refunded in whole or in part from time to time; provided,
that any Fixed Asset Facility shall be subject to the Intercreditor Agreement,
and any amendment, supplement, modification, extension, restructuring, renewal,
refinancing, restatement, increase, replacement or refunding thereto shall be
permitted by the Intercreditor Agreement.

 

Fixed Asset Facility Collateral Agent: the collateral agent for the holders of
the Fixed Asset Facility.

 

Fixed Charge Coverage Ratio: for Holdings and its Restricted Subsidiaries on any
date of determination, the ratio, determined on a consolidated basis for the
most recent twelve (12) calendar month period then ended on such date of
determination, of (a) EBITDA minus Capital Expenditures (except those financed
with Borrowed Money other than Revolver Loans), and cash taxes paid (net of cash
tax refunds received during such period), in each case during such period to (b)
Fixed Charges during such period.

 

Fixed Charge Coverage Ratio Test Period:  with respect to each calendar month,
the immediately preceding twelve (12) calendar month period ending on the last
day of the prior calendar month.

 

Fixed Charges: for any period and for Holdings and its Restricted Subsidiaries
included in any applicable calculation of Fixed Charge Coverage Ratio, the sum
of (calculated on a consolidated basis solely with respect to those Persons
specified to be included in such calculation), without duplication:

 

(a)                                 cash interest expense (net of any interest
income);

 

(b)                                 Receivables Fees;

 

(c)                                  scheduled principal payments in respect of
Borrowed Money, as determined on the first day of the applicable period (or if
such Indebtedness was incurred on a subsequent date, on such date); but
excluding, for the avoidance of doubt, (i) payments made on Revolving Loans and
Swingline Loans during such period and (ii) voluntary and mandatory prepayments
of other Indebtedness permitted by this Agreement;

 

(d)                                 all regularly scheduled Distributions made
by Holdings in cash (including without limitation any regularly scheduled
Distributions to a Parent Entity to meet the debt service obligations of such
Parent Entity); and

 

33

--------------------------------------------------------------------------------


 

(e)                                  mandatory cash contributions made to any
Pension Plan less (without duplication) the profit and loss statement charge (or
benefit with respect to such pension funding obligations for such period).

 

Floating Rate Loan: a U.S. Base Rate Loan, a Canadian Prime Rate Loan or a
Canadian Base Rate Loan, as the context requires.

 

FLSA: the Fair Labor Standards Act of 1938.

 

Foreign Collateral: the ABL Collateral of any Loan Party that is not a Foreign
Subsidiary.

 

Foreign Government Scheme or Arrangement: as defined in Section 9.1.18(d).

 

Foreign Plan: as defined in Section 9.1.18(d).

 

Foreign Plan Event: (i) the failure of Holdings or any of its Restricted
Subsidiaries to make its required contributions in respect of any Foreign Plan;
(ii) the failure of Holdings or any of its Restricted Subsidiaries to administer
any Foreign Plan in accordance with its terms and all applicable laws; (iii) the
occurrence of an act or omission in respect of any Foreign Plan which could give
rise to the imposition on Holdings or any of its Restricted Subsidiaries of
fines, penalties or related charges under applicable laws; (iv) the assertion of
a material claim (other than a routine claim for benefits) against Holdings or
any of its Restricted Subsidiaries in respect of a Foreign Plan; (v) the
imposition of a Lien in respect of any Foreign Plan; or (vi) any event or
condition which might constitute grounds for termination, in whole or in part,
of any Foreign Plan or the appointment of a trustee to administer any Foreign
Plan.

 

Foreign Subsidiary: a Restricted Subsidiary not organized or existing under the
laws of the United States of America, any state thereof or the District of
Columbia thereof and any direct or indirect Subsidiary of such Restricted
Subsidiary.

 

FRB: the Board of Governors of the Federal Reserve System of the United States.

 

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent allocated to other Lenders
under Section 4.2 or, in the case of LC Obligations, Cash Collateralized by the
Defaulting Lender.

 

FSCO:  The Financial Services Commission of Ontario or like body in any other
province of Canada with whom a Canadian Pension Plan is registered in accordance
with applicable Law and any other Governmental Authority succeeding to the
functions thereof.

 

Full Payment: with respect to any Obligations (other than indemnity obligations
that are not currently due and payable): (a) the full and indefeasible cash
payment thereof in the applicable currency required hereunder, including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding) and (b) if such Obligations are LC
Obligations consisting of undrawn Letters of Credit, Cash Collateralization
thereof (or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral).  No Loans shall be
deemed to have been paid in full until all Commitments related to such Loans
have expired or been terminated.

 

34

--------------------------------------------------------------------------------


 

GAAP: generally accepted accounting principles in effect in the United States,
from time to time, applied consistently.  Notwithstanding any other provision
contained herein, the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations shall be determined in accordance with the
definition of Capitalized Lease Obligations.

 

General Intangibles: as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Facility Loan Party, an “intangible” as defined in the
PPSA).

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, all Governmental Authorities.

 

Governmental Authority: any nation or government, any state, province, territory
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether it is or is not associated with the United States, a state, district or
territory thereof, Canada, a province or territory thereof, or the Netherlands.

 

Government Scheme or Arrangement: as defined in Section 9.1.18(d).

 

Guarantee: each guarantee agreement (including this Agreement and the Canadian
Facility Guarantee) executed by a Guarantor in favor of Agent guaranteeing all
or any portion of any Canadian Facility Obligation or U.S./European Facility
Obligation.

 

Guarantors: Canadian Facility Guarantors, U.S./European Facility Guarantors, and
each other Person (if any) who guarantees payment or performance of any
Obligations.

 

Guarantor Payment: as defined in Section 5.10.3.

 

Hazardous Materials: petroleum or petroleum distillates, asbestos or
asbestos-containing materials or any other chemical, material, substance, waste,
pollutant or contaminant or compound which is regulated pursuant to any
Environmental Law.

 

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward (excluding contracts for the acquisition of raw materials in the
ordinary course of business), cross right or obligation, or combination thereof
or similar transaction, with respect to interest rate, foreign exchange,
currency, commodity, credit or equity risk.

 

Hedging Obligations: with respect to any Person, the obligations of such Person
under any Hedging Agreement.

 

Holdings: as defined in the Recitals to this Agreement.

 

Hypothecary Representative: as defined in Section 12.1.1(c).

 

Immaterial Subsidiary: any Subsidiary of Holdings that, as of the date of the
most recent financial statements required to be delivered pursuant to Section
10.1.1(a) and (c), does not have

 

35

--------------------------------------------------------------------------------


 

assets (together with the assets of all other Immaterial Subsidiaries) in excess
of 1.5% of Consolidated Total Assets or annual revenues of Holdings and its
consolidated Subsidiaries.

 

Incremental Equivalent Debt: has the meaning set forth in Section
10.2.2(b)(xxxi).

 

Incur: with respect to any Indebtedness or Capital Stock, issue, assume,
Guarantee, incur or otherwise become liable for such Indebtedness or Capital
Stock, as applicable; provided, however, that any Indebtedness or Capital Stock
of a Person existing at the time such Person becomes a Subsidiary (whether by
merger, consolidation, acquisition or otherwise) shall be deemed to be Incurred
by such Person at the time it becomes a Subsidiary.

 

Indebtedness: with respect to any Person:

 

(1)                                 the principal and premium (if any) of any
Indebtedness of such Person, whether or not contingent, (a) in respect of
borrowed money, (b) evidenced by bonds, notes, debentures or similar instruments
or letters of credit or bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof), (c) representing the deferred and
unpaid purchase price of any property, except (i) any such balance that
constitutes a trade payable, accrued expense or similar obligation to a trade
creditor, in each case Incurred in the ordinary course of business and (ii) any
earn-out obligations until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP, (d) in respect of Capitalized
Lease Obligations, (e) representing any Hedging Obligations or (f) under or in
respect of Permitted Receivables Financings, if and to the extent that any of
the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability on a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP;

 

(2)                                 to the extent not otherwise included, any
obligation of such Person to be liable for, or to pay, as obligor, guarantor or
otherwise, on the Indebtedness of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and

 

(3)                                 to the extent not otherwise included,
Indebtedness of another Person secured by a Lien on any asset owned by such
Person (whether or not such Indebtedness is assumed by such Person); provided,
however, that the amount of such Indebtedness will be the lesser of:  (a) the
Fair Market Value of such asset at such date of determination, and (b) the
amount of such Indebtedness of such other Person;

 

provided that Contingent Obligations Incurred in the ordinary course of business
shall not be deemed to constitute Indebtedness.

 

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

 

Insolvency Proceeding:  any case or proceeding or proposal commenced by or
against a Person under any state, provincial, federal or foreign law for, or any
agreement of such Person

 

36

--------------------------------------------------------------------------------


 

to, (a) the entry of an order for relief under the U.S. Bankruptcy Code, or any
other insolvency, debtor relief, bankruptcy, receivership, debt adjustment law
or other similar law (whether state, provincial, federal or foreign), including
the Bankruptcy and Insolvency Act (Canada) and the CCAA; (b) the appointment of
a Creditor Representative or other custodian for such Person or any part of (i)
the ABL Collateral or (ii) any material potion of its property not constituting
ABL Collateral; or (c) an assignment or trust mortgage for the benefit of
creditors.

 

Insurance Assignment: each collateral assignment of insurance pursuant to which
a Loan Party assigns to Agent such Loan Party’s rights under any insurance
policies as Agent deems appropriate, as security for the Obligations.

 

Intellectual Property: all intellectual property rights and similar property of
a Person, including inventions, designs, patents, copyrights, trademarks,
service marks, trade names, domain names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases, all
embodiments or fixations of any of the foregoing; all related documentation; all
applications and registrations thereof; and all licenses or other rights to use,
or otherwise relating to, any of the foregoing; and all books and records
relating to any of the foregoing.

 

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that (i) a Loan Party’s or Restricted Subsidiary’s ownership, use,
marketing, sale or distribution of any Intellectual Property or other property
infringes, misappropriates, dilutes or otherwise violates another Person’s
Intellectual Property or (ii) any Intellectual Property owned by a Loan Party or
a Restricted Subsidiary is invalid or unenforceable, in whole or in part.

 

Intellectual Property Security Agreement: collectively, the patent security
agreement, substantially in the form of Exhibit C to the Pledge and Security
Agreement, the copyright security agreement, substantially in the form of
Exhibit D to the Pledge and Security Agreement and the trademark security
agreement, substantially in the form of Exhibit E to the Pledge and Security
Agreement, in each case dated as of the Third Restatement Date, together with
each intellectual property security agreement supplement executed and delivered
pursuant to Section 4.8(x) of the Pledge and Security Agreement.

 

Intercompany Subordination Agreement: means an intercompany subordination
agreement, in substantially the form of Exhibit L hereto, or otherwise in form
and substance reasonably satisfactory to Agent.

 

Intercreditor Agreement: means that certain Amended and Restated Intercreditor
Agreement, dated as of the date hereof, among Holdings, the U.S. Borrower, the
other U.S./European Facility Guarantors party thereto, Agent and the Fixed Asset
Facility Collateral Agent in substantially the form attached hereto as Exhibit
J, as the same may be amended, supplemented, replaced, restated or otherwise
modified from time to time.

 

Interest Period: as defined in Section 3.1.4.

 

Interest Period Loan: a LIBOR Loan or a Canadian BA Rate Loan.

 

37

--------------------------------------------------------------------------------


 

Inventory: as defined in the UCC and the PPSA, as applicable, including all
goods intended for sale, lease, display or demonstration; all work in process;
and all raw materials, and other materials and supplies of any kind that are or
could be used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding equipment).

 

Inventory Reserve: reserves established by Agent in its Permitted Discretion, to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.

 

Investment Grade Securities:

 

(1)                                 securities issued or directly and fully
guaranteed or insured by the U.S. or Canadian government or any agency or
instrumentality thereof (other than Cash Equivalents) and in each case with
maturities not exceeding two years from the date of acquisition,

 

(2)                                 securities that have a rating equal to or
higher than Baa3 (or the equivalent) by Moody’s or BBB (or the equivalent) by
S&P, or an equivalent rating by any other nationally recognized rating agency,

 

(3)                                 investments in any fund that invests at
least 95% of its assets in investments of the type described in clauses (1) and
(2) which fund may also hold immaterial amounts of cash pending investment
and/or distribution, and

 

(4)                                 corresponding instruments in countries other
than the United States or Canada customarily utilized for high quality
investments and in each case with maturities not exceeding two years from the
date of acquisition.

 

Investments: with respect to any Person, all investments by such Person in other
Persons (including Affiliates) in the form of loans (including Guarantees),
advances or capital contributions (excluding accounts receivable, trade credit
and advances to customers and commission, travel and similar advances to
officers, employees and consultants made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet of Holdings in the
same manner as the other investments included in this definition to the extent
such transactions involve the transfer of cash or other property.  If Holdings
or any Restricted Subsidiary sells or otherwise disposes of any Equity Interests
of any Restricted Subsidiary, or any Restricted Subsidiary issues any Equity
Interests, in either case, such that, after giving effect to any such sale or
disposition, such Person is no longer a Subsidiary of Holdings shall be deemed
to have made an Investment on the date of any such sale or other disposition
equal to the Fair Market Value of the Equity Interests of and all other
Investments in such Person retained.  In no event shall a Guarantee of an
operating lease of Holdings or any Restricted Subsidiary be deemed an
Investment.  For purposes of the definition of “Unrestricted Subsidiary” and
Section 10.2.3:

 

(1)                                 “Investments” shall include the portion
(proportionate to Holdings’ equity interest in such Subsidiary) of the Fair
Market Value of the net assets of a Subsidiary of Holdings at the

 

38

--------------------------------------------------------------------------------


 

time that such Subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, Holdings shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary equal to an amount (if positive)
equal to:

 

(a)                                 Holdings’ “Investment” in such Subsidiary at
the time of such redesignation less

 

(b)                                 the portion (proportionate to Holdings’
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation; and

 

(2)                                 any property transferred to or from an
Unrestricted Subsidiary shall be valued at its Fair Market Value at the time of
such transfer, in each case as determined in good faith by the Board of
Directors of Holdings.

 

The amount of an Investment will be determined at the time the Investment is
made and without giving effect to subsequent changes in value (determined, in
the case of any Investment made with assets of Holdings or any Restricted
Subsidiary, based on the Fair Market Value of the assets invested).

 

Investors: any funds or accounts managed by Silver Point Capital, L.P.

 

IRS: the United States Internal Revenue Service.

 

Issuing Bank Indemnitees: Issuing Banks and their officers, directors,
employees, Affiliates, agents and attorneys.

 

Issuing Banks: U.S. Issuing Bank and Canadian Issuing Bank.

 

Joint Venture: (a) any Person which would constitute an “equity method investee”
of Holdings or any of its Subsidiaries, and (b) any Person in whom Holdings or
any of its Subsidiaries beneficially owns any Equity Interest that is not a
Subsidiary.

 

Junior Indebtedness: Indebtedness that is either (i) unsecured and expressly
subordinated to the Obligations or (ii) secured solely by Collateral with a Lien
having Junior Lien Priority on the Collateral relative to the Obligations. For
the avoidance of doubt, Permitted Secured Debt shall not constitute Junior
Indebtedness.

 

Junior Lien Priority:  relative to specified Indebtedness, having a junior Lien
priority on specified Collateral and either subject to the Intercreditor
Agreement on a basis that is no more favorable than the provisions applicable to
the holders of Permitted Secured Debt (in the case of ABL Collateral) or subject
to intercreditor agreements providing holders of Indebtedness with Junior Lien
Priority at least the same rights and obligations as the holders of Permitted
Secured Debt (in the case of the ABL Collateral) have pursuant to the
Intercreditor Agreement as to the specified Collateral.

 

Laws: collectively, all applicable international, foreign, federal, state,
provincial, territorial and local statutes, statutory instruments, acts,
treaties, rules, guidelines, regulations, directives, ordinances, codes and
administrative or judicial precedents or authorities, including

 

39

--------------------------------------------------------------------------------


 

the interpretation or administration thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

LC Application: an application by Loan Party Agent on behalf of a Borrower to an
Issuing Bank for issuance of a Letter of Credit, in form and substance
satisfactory to such Issuing Bank.

 

LC Conditions: the following conditions necessary for the issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6.2 (or with respect
to Letters of Credit issued on the Third Restatement Date, in Section 6.1); (b)
after giving effect to the issuance of a Letter of Credit for the account of the
U.S. Borrower or the European Borrower, total U.S. LC Obligations (excluding
amounts specified in clause (c) of each such definition) do not exceed the
U.S./European Letter of Credit Sublimit and no U.S./European Overadvance exists
or would result therefrom; (c) after giving effect to the issuance of a Letter
of Credit for the account of the Canadian Borrower, total Canadian LC
Obligations (excluding amounts specified in clause (c) of such definition) do
not exceed the Canadian Letter of Credit Sublimit and no Canadian Overadvance
exists or would result therefrom; (d) the expiration date of such Letter of
Credit is (i) no more than three hundred sixty five (365) days from issuance, in
the case of standby Letters of Credit; provided that such Letters of Credit may
contain automatic extension provisions in accordance with Section 2.2.1(e) or
Section 2.3.1(e), as applicable, (ii) no more than one hundred twenty (120) days
from issuance, in the case of documentary Letters of Credit, and (iii) at least
fifteen (15) Business Days prior to the Facility Termination Date; (e) with
respect the issuance of Letters of Credit for the account of the U.S. Borrower,
the Letter of Credit and payments thereunder are denominated in Dollars, Euros
or Sterling; (f) with respect the issuance of Letters of Credit for the account
of the European Borrower, the Letter of Credit and payments thereunder are
denominated in Euros; (g) with respect to the issuance of Letters of Credit for
the account of the Canadian Borrower, the Letter of Credit and payments
thereunder are denominated in Dollars or Canadian Dollars; (h) with respect to
the issuance of a Letter of Credit for the account of the European Borrower, the
applicable Specified Transaction Conditions have been satisfied, and (i) the
form of the proposed Letter of Credit is reasonably satisfactory to Agent and
the applicable Issuing Bank in their discretion.

 

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Loan Party Agent on behalf of a Borrower or by
any other Person to an Issuing Bank or Agent in connection with issuance,
amendment or renewal of, or payment under, any Letter of Credit.

 

LC Obligations: U.S. LC Obligations, European LC Obligations and Canadian LC
Obligations.

 

LC Request: a request for issuance of a Letter of Credit, to be provided by Loan
Party Agent on behalf of a Borrower to an Issuing Bank, in form satisfactory to
Agent and such Issuing Bank.

 

40

--------------------------------------------------------------------------------


 

Lead Arrangers: Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Deutsche
Bank Securities Inc., and JPMorgan Chase Bank, N.A.

 

Lender Indemnitees:  Lenders and their officers, directors, employees,
Affiliates, agents and attorneys (for the avoidance of doubt, such definition
includes any such Person acting in its capacity as “arranger”, “bookrunner”
and/or “syndication agent”).

 

Lenders: as defined in the preamble to this Agreement and shall include Agent in
its capacity as a provider of Swingline Loans, U.S. Lenders and Canadian Lenders
and their respective permitted successors and assigns and, where applicable,
Issuing Banks, and any other Person who hereafter becomes a “Lender” pursuant to
an Assignment and Acceptance or a joinder agreement entered into pursuant to
Section 2.1.4.

 

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Loan Party Agent.

 

Letter of Credit: any U.S. Letters of Credit, European Letters of Credit or
Canadian Letters of Credit; and each Existing Letter of Credit shall be deemed
to be a “Letter of Credit” for all purposes of this Agreement.

 

LIBOR: for any Interest Period, the per annum rate of interest (rounded up, if
necessary, to the nearest 1/100th of 1%), determined by Agent at approximately
11:00 a.m. (London time) two (2) Business Days prior to commencement of such
Interest Period, for a term comparable to such Interest Period, equal to (a) the
ICE Benchmark Administration LIBOR Rate (or the successor thereto if such
association is no longer making such rate available) for the relevant currency,
as published by Reuters (or other commercially available source designated by
Agent); or (b) if the rate described in clause (a) is unavailable for any
reason, the interest rate at which deposits in the relevant currency and
approximate amount of the Loan would be offered by Agent’s London branch to
major banks in the London interbank Eurocurrency market; provided that if LIBOR
determined pursuant to the foregoing method is less than zero, then such rate
shall be deemed zero for purposes of this Agreement.

 

LIBOR Loan:  each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

 

LIBOR Revolver Loan:  a Revolver Loan that bears interest based on LIBOR;
provided, however, that a U.S. Base Rate Loan bearing interest as set forth in
clause (c) of the definition of U.S. Base Rate shall not constitute a LIBOR
Revolver Loan.

 

License: any license or agreement under which a Loan Party or Restricted
Subsidiary is authorized to use Intellectual Property in connection with any
manufacture, marketing, distribution or disposition of Collateral, any use of
property or any other conduct of its business.

 

Licensor: any Person from whom a Loan Party or Restricted Subsidiary obtains the
right to use any Intellectual Property.

 

41

--------------------------------------------------------------------------------


 

Lien: any Person’s interest in property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, security transfers,
security assignments, hypothecations, secured claims, statutory trusts, deemed
trusts, reservations of title, exceptions, encroachments, easements, servitudes,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting property, but excluding for the avoidance
of doubt, any licenses granted with respect to Intellectual Property.

 

List of Closing Documents:  the List of Closing Documents attached hereto as
Schedule 6.1.

 

Loan: a Revolver Loan or a FILO Credit Facility Loan.

 

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.7.

 

Loan Documents: this Agreement, the Other Agreements and the Security Documents.

 

Loan Parties: the Canadian Facility Loan Parties and the U.S./European Facility
Loan Parties, collectively and “Loan Party” means any of the Loan Parties,
individually.

 

Loan Party Agent: as defined in Section 4.4.

 

Loan Party Group: a group consisting of (i) Canadian Facility Loan Parties or
(ii) U.S./European Facility Loan Parties.

 

Loan Party Group Obligations: (i) with respect to the Canadian Borrower and the
other Canadian Facility Loan Parties, the Canadian Facility Obligations, (ii)
with respect to the U.S. Borrower and the other U.S. Facility Loan Parties, the
U.S./European Facility Obligations and (iii) with respect to the European
Borrower, the European Facility Obligations.

 

Loan Year: each twelve (12) month period commencing on the Third Restatement
Date and on each anniversary of the Third Restatement Date.

 

Margin Stock: as defined in Regulation U of the FRB.

 

Material Adverse Effect: (a) a material adverse effect on the business, assets,
liabilities (actual or contingent), financial condition, or results of
operations of Holdings and its Restricted Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their respective obligations under the Loan Documents to which Holdings
or any of the Loan Parties is a party or (c) a material adverse effect on the
rights and remedies of the Lenders under the Loan Documents.

 

Material Contract: any agreement or arrangement to which a Loan Party or
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract in respect of Holdings and its Restricted
Subsidiaries, taken as a whole, under any securities law applicable to such Loan
Party or Restricted Subsidiary, including the Securities Act of 1933; or

 

42

--------------------------------------------------------------------------------


 

(b) for which breach, termination, nonperformance or failure to renew could
reasonably be expected to have a Material Adverse Effect.

 

Maximum Canadian Facility Amount: on any date of determination, the lesser of
(i) the Canadian Revolver Commitments on such date and (ii) $40,000,000 (or such
greater or lesser amount after giving effect to any increases or reductions in
the Commitments pursuant to Section 2.1.4); it being acknowledged and agreed
that at no time can the sum of the Maximum Canadian Facility Amount plus the
Maximum U.S./European Facility Amount exceed the Maximum Facility Amount in
effect at such time.

 

Maximum European Subline Amount: on any date of determination, the lesser of (a)
the Dollar Equivalent of $60,000,000 and (b) an amount equal to the (i)
U.S./European Borrowing Base on such date of determination minus (ii) the U.S.
Revolver Exposure on such date of determination; it being acknowledged and
agreed that at no time can the sum of the Maximum European Subline Amount plus
the U.S. Revolver Exposure on such date of determination exceed the Maximum
U.S./European Facility Amount in effect at such time.

 

Maximum Facility Amount: $210,000,000, or such greater or lesser amount as shall
then be in effect after giving effect to any increase or reduction in the
Commitments pursuant to Section 2.1.4.

 

Maximum Incremental Amount: as defined in Section 10.2.2(b)(i).

 

Maximum U.S./European Facility Amount: on any date of determination, the lesser
of (i) the U.S./European Revolver Commitments on such date and (ii) $170,000,000
(or such greater or lesser amount after giving effect to any increases or
reductions in the Commitments pursuant to Section 2.1.4); it being acknowledged
and agreed that at no time can the sum of the Maximum U.S./European Facility
Amount plus the Maximum Canadian Facility Amount exceed the Maximum Facility
Amount in effect at such time.

 

Moody’s: Moody’s Investors Service, Inc. and any successor thereto.

 

Multiemployer Plan: any employee benefit plan defined in Section 4001(a)(3) of
ERISA and subject to Title IV of ERISA, to which Holdings or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions, but excluding, for
greater certainty, any Canadian Multi-Employer Plan.

 

Net Proceeds: with respect to an Asset Sale, proceeds (including, when received,
any deferred or escrowed payments) received by a Loan Party or Restricted
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Indebtedness
secured by a Permitted Lien senior to Agent’s Liens on Collateral sold; (c)
transfer or similar taxes; and (d) reserves and escrows for indemnities and any
other contingent liabilities, until such reserves are no longer needed (after
which, any such amounts previously held as reserves or escrows shall become Net
Proceeds when received).

 

43

--------------------------------------------------------------------------------


 

New Revolving Facility: a “New Revolving Facility” defined in the term loan
credit agreement governing the Fixed Asset Facility incurred on the date hereof
as such agreement is in effect on the date hereof.

 

New Term Facility: a “New Term Facility” defined in the term loan credit
agreement governing the Fixed Asset Facility incurred on the date hereof as such
agreement is in effect on the date hereof.

 

New Term Loan: a “New Term Loan” defined in the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.

 

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage of the Value of Inventory expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of the Loan Parties’
Inventory performed by an appraiser and on terms reasonably satisfactory to
Agent; it being acknowledged that there may be different NOLV Percentages for
different segments of Inventory (e.g., raw materials, intermediate goods,
finished goods).

 

Non-Public Lender: shall mean (i) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes rights and/or obligations vis-à-vis the European Borrower, the
value of which is at least EUR 100,000 (or its equivalent in any other
currency), (y) provides repayable funds for an initial amount of at least EUR
100,000 (or its equivalent in any other currency) or (z) otherwise qualifies as
not forming part of the public; and (ii) as soon as the interpretation of the
term “public” as referred to in the CRR has been published by the relevant
authority/ies: an entity which is not considered to form part of the public on
the basis of such interpretation.

 

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

 

Notice of Borrowing: a Notice of Borrowing to be provided by Loan Party Agent to
request a Borrowing of Loans, in the form attached hereto as Exhibit B or
otherwise in form satisfactory to Agent.

 

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Loan Party Agent to request a conversion or continuation of any
Loans as LIBOR Loans or Canadian BA Rate Loans, in the form attached hereto as
Exhibit C or otherwise in form satisfactory to Agent.

 

Obligations: all (a) principal of and premium, if any, on the Loans, (b) U.S. LC
Obligations and other obligations of the U.S. Facility Loan Parties with respect
to Letters of Credit issued for the account of the U.S. Borrower, (c) European
LC Obligations and other obligations of the U.S./European Facility Loan Parties
with respect to Letters of Credit issued for the account of the European
Borrower, (d) Canadian LC Obligations and other obligations of the Canadian
Facility Loan Parties with respect to Letters of Credit issued for the account
of the Canadian Borrower, (e) interest, expenses, fees (including post-petition
interest, expenses, and

 

44

--------------------------------------------------------------------------------


 

fees) and other sums payable by the Loan Parties under the Loan Documents and
whether allowed in any Insolvency Proceeding, (f) obligations of the Loan
Parties under any indemnity for Claims, (g) Extraordinary Expenses, (h) Secured
Bank Product Obligations, (i) Indebtedness, obligations and liabilities of any
kind owing by the Loan Parties with respect to any Designated Foreign Guaranty
and (j) other Indebtedness, obligations and liabilities of any kind owing by the
Loan Parties pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed in any
Insolvency Proceeding, whether arising from an extension of credit, issuance of
a letter of credit, acceptance, loan, guarantee, indemnification or otherwise,
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several; provided, that Obligations of a Loan
Party shall not include its Excluded Swap Obligations.

 

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

 

Officer’s Certificate: a certificate signed on behalf of Holdings by an Officer
of Holdings.

 

Organization Documents: (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust, unlimited liability company or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, memorandum of association,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

OSHA: the Occupational Safety and Hazard Act of 1970.

 

Other Agreements: each: Note; LC Document; Agent Fee Letter; Collateral Access
Agreement; the Intercreditor Agreement; the Intercompany Subordination
Agreement; Borrowing Base Certificate, Compliance Certificate; or other document
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by or on behalf of a Loan Party or other Person to Agent or a Lender
in connection with any transactions relating hereto.

 

Other Connection Taxes: with respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a Lien under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

 

Other Pari Passu Lien Obligations: any Indebtedness or other obligations
(including Hedging Obligations) having Pari Passu Lien Priority relative to the
applicable Loans with respect to the applicable Collateral and not secured by
any other assets and, in the case of Indebtedness for borrowed money, having a
stated maturity that is not prior to the Facility Termination Date; provided
that an authorized representative of the holders of such Indebtedness

 

45

--------------------------------------------------------------------------------


 

shall have entered into an intercreditor agreement in a form customary for
intercreditor agreements or collateral trust agreements in light of then
prevailing market conditions.

 

Other Taxes: means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 12.10).

 

Overadvance: a Canadian Overadvance or U.S./European Overadvance, as the context
requires.

 

Overadvance Loan: a Canadian Overadvance Loan and/or a U.S./European Overadvance
Loan, as the context requires.

 

Parent: Cooper Standard Holdings, Inc.

 

Parent Entity: means the meaning specified in the definition of Permitted
Parent.

 

Pari Passu Lien Priority: means, relative to specified Indebtedness, having
equal Lien priority on specified Collateral and either subject to the
Intercreditor Agreement on a substantially identical basis as the holders of
such specified Indebtedness or subject to intercreditor agreements providing
holders of the Indebtedness intended to have Pari Passu Lien Priority with
substantially the same rights and obligations that the holders of such specified
Indebtedness have pursuant to the Intercreditor Agreement as to the specified
Collateral.

 

Participant: as defined in Section 13.2.1.

 

Participating Member State: each state so described in any EMU Legislation.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001), as amended.

 

Payment Item: each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.

 

PBA: the Pensions Benefits Act (Ontario) or any other Canadian federal or
provincial pension benefit standards legislation pursuant to which any Canadian
Pension Plan is registered.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

Pension Plan: any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or Section 412 of the Code and is sponsored or maintained by
Holdings, any Subsidiary or any ERISA Affiliate or to which Holdings, any
Subsidiary or any ERISA Affiliate contributes or has an obligation to contribute
(or in the case of a multiple employer or other plan described in Section

 

46

--------------------------------------------------------------------------------


 

4064(a) of ERISA, has made contributions at any time during the immediately
preceding five plan years), and, for greater certainty, excludes any Canadian
Pension Plan or any Canadian Multi-Employer Plan.

 

Permitted Collateral Lien: the Liens described in clause (1), (2), (3), (6),
(13), (14), (20), (23), (28), (30), (31), (32) and (33) of the definition of
Permitted Liens.

 

Permitted Discretion: a determination made in good faith and in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment, following either (x) consultation with the Loan Party Agent or (y) two
(2) Business Days’ advance notice to the Borrowers.

 

Permitted Holders: means each of (i)(a)(x) the Investors and (y) members of
management of Holdings (or any Parent Entity) who are holders of Equity
Interests of Holdings (or any Parent Entity) on the Third Restatement Date
representing not more than 10% of the total voting power of the Voting Stock of
Holdings and (b) any group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such group, without giving
effect to such group, Persons specified in clause (i)(a) must collectively
beneficially own a greater amount of the total voting power of the Voting Stock
of the Parent than the amount of the total voting power of the Voting Stock of
the Parent beneficially owned by any other member of such group and (ii) any
Permitted Parent.

 

Permitted Investments:

 

(1)                                 any Investment in cash, Cash Equivalents or
Investment Grade Securities;

 

(2)                                 any Investment in Holdings or any Restricted
Subsidiary (including guarantees of obligations of Restricted Subsidiaries), so
long as, in the case of any such Investment made in a Restricted Subsidiary that
is not a Guarantor, Holdings shall be able to Incur at least $1.00 of additional
Indebtedness pursuant to Section 10.2.2(a) after giving effect to such
Investment;

 

(3)                                 any Investment by Subsidiaries of Holdings
that are not Restricted Subsidiaries in other Subsidiaries of Holdings that are
not Restricted Subsidiaries;

 

(4)                                 (i) any Investment by Holdings or any
Restricted Subsidiary of Holdings in a Person that is engaged in a Similar
Business if as a result of such Investment (a) such Person becomes a Restricted
Subsidiary of Holdings, or (b) such Person, in one transaction or a series of
related transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys all or substantially all of its assets to, or is liquidated
into, Holdings or a Restricted Subsidiary of Holdings, so long as, in the case
of any such acquisition of a Restricted Subsidiary that is not a Guarantor or
any merger, consolidation or amalgamation of any such Person into a Restricted
Subsidiary that is not a Guarantor, Holdings shall be able to Incur at least
$1.00 of additional Indebtedness pursuant to Section 10.2.3(a) after giving
effect to such Investment, and (ii) in each case, any Investment held by such
Person; provided, that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, consolidation or transfer;

 

47

--------------------------------------------------------------------------------


 

(5)                                 any Investment in securities or other assets
not constituting cash, Cash Equivalents or Investment Grade Securities and
received in connection with a disposition of assets;

 

(6)                                 any Investment (x) existing on the Third
Restatement Date and listed on Schedule 1.1(d) hereto, (y) made pursuant to
binding commitments in effect on the Third Restatement Date and (z) that
replaces, modifies, refinances, refunds, renews or extends any Investment
described under either of the immediately preceding clauses (x) or (y); provided
that the amount of any such Investment may be increased in such replacement,
modification, refinancing, refunding, renewal, reinvestment or extension only
(A) as required by the terms of such Investment or binding commitment as in
existence on the Third Restatement Date (including as a result of the accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities) or (B) as otherwise permitted hereunder;

 

(7)                                 advances to, or guarantees of Indebtedness
of, employees not in excess of $5,000,000 outstanding at any one time in the
aggregate;

 

(8)                                 loans and advances to officers, directors,
managers and employees for business-related travel expenses, moving and
relocation expenses, payroll advances and other similar expenses, in each case
Incurred in the ordinary course of business or consistent with past practices or
to fund such Person’s purchase of Equity Interests of Holdings or any Parent
Entity;

 

(9)                                 any Investment (including debt obligations
and Capital Stock)  (x) acquired by Holdings or any Restricted Subsidiaries (a)
in exchange for any other Investment or accounts receivable held by Holdings or
any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, including trade creditors, customers
and suppliers or (b) as a result of a foreclosure by Holdings or any Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default and (y) received in compromise
or resolution of (a) obligations of trade creditors, customers or suppliers that
were incurred in the ordinary course of business of Holdings or any Restricted
Subsidiary, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor, customer or
supplier, or (b) litigation, arbitration or other disputes;

 

(10)                          Hedging Obligations permitted under Section
10.2.13;

 

(11)                          any Investment by Holdings or any Restricted
Subsidiaries in a Similar Business having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (11) that are
at the time outstanding, not to exceed the greater of (x) $65,000,000 and (y)
2.5% of Consolidated Total Assets at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value) at any one time outstanding;
provided, however, that if any Investment pursuant to this clause (11) is made
in any Person that is not a Restricted Subsidiary of Holdings at the date of the
making of such Investment and such Person becomes a Restricted Subsidiary of
Holdings after such date, such Investment shall thereafter be deemed to have
been

 

48

--------------------------------------------------------------------------------


 

made pursuant to clause (1) above and shall cease to have been made pursuant to
this clause (11) for so long as such Person continues to be a Restricted
Subsidiary;

 

(12)                          Investments in Joint Ventures of Holdings or any
Restricted Subsidiaries in an aggregate amount, taken together with all other
Investments made pursuant to this clause (12) that are at the time outstanding,
not to exceed the greater of (x) $155,000,000 and (y) 6.25% of Consolidated
Total Assets at the time of such Investment at any one time outstanding;
provided, that the Investments permitted pursuant to this clause (12) may be
increased by the amount of distributions from Joint Ventures, without
duplication of dividends or distributions increasing amounts available pursuant
to Section 10.2.3(a)(3);

 

(13)                          additional Investments by Holdings or any
Restricted Subsidiaries having an aggregate Fair Market Value, taken together
with all other Investments made pursuant to this clause (13) that are at the
time outstanding, not to exceed the greater of (x) $155,000,000 and (y) 6.25% of
Consolidated Total Assets, at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value), at any one time outstanding; provided,
however, that if any Investment pursuant to this clause (13) is made in any
Person that is not a Restricted Subsidiary of Holdings at the date of the making
of such Investment and such Person becomes a Restricted Subsidiary of Holdings
after such date, such Investment shall thereafter be deemed to have been made
pursuant to clause (2) above and shall cease to have been made pursuant to this
clause (13) for so long as such Person continues to be a Restricted Subsidiary;

 

(14)                          Investments in Unrestricted Subsidiaries having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (14) that are at that time outstanding, without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash, Cash Equivalents or marketable securities, not
to exceed the greater of (x) $65,000,000 and (y) 2.5% of Consolidated Total
Assets, at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value), at any one time outstanding; provided, however,
that any Investment pursuant to this clause (14) made in any Person that is an
Unrestricted Subsidiary of Holdings at the date of the making of such Investment
and such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (2) above and
shall cease to have been made pursuant to this clause (14) for so long as such
Person continues to be a Restricted Subsidiary;

 

(15)                          Investments the payment for which consists of
Equity Interests (other than Excluded Equity) of Holdings or any Parent Entity,
as applicable; provided, however, that such Equity Interests will not increase
the amount available for Restricted Payments under Section 10.2.3(a)(3);

 

(16)                          Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

 

(17)                          Investments consisting of purchases and
acquisitions of inventory, supplies, materials, equipment or other similar
assets or purchases of contract rights or licenses or leases of intellectual
property, in each case in the ordinary course of business;

 

49

--------------------------------------------------------------------------------


 

(18)                          any Investment in a Receivables Subsidiary or any
Investment in any other Person in connection with a Permitted Receivables
Financing or any repurchases in connection therewith, including Investments of
funds held in accounts permitted or required by the arrangements governing such
Permitted Receivables Financing or any related Indebtedness;

 

(19)                          Investments of a Restricted Subsidiary of Holdings
acquired after April 4, 2014 or of an entity merged into or consolidated with a
Restricted Subsidiary of Holdings in a transaction that is not prohibited by
Section 10.2.7 after April 4, 2014 to the extent that such Investments were not
made in contemplation of such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(20)                          Guarantees of Indebtedness permitted to be
incurred under Section 10.2.2 and performance Guarantees in the ordinary course
of business;

 

(21)                          [Intentionally Omitted];

 

(22)                          any transaction to the extent it constitutes an
Investment that is permitted and made in accordance with Section 10.2.15(b)
(except transactions described in clauses (i), (ii), (iv), (v), (vi), (viii),
(ix), (xi), (xiii), (xiv), (xv), (xxi) and (xxiii) thereof);

 

(23)                          advances, loans or extensions of trade credit in
the ordinary course of business by Holdings or any of the Restricted
Subsidiaries;

 

(24)                          intercompany current liabilities owed to
Unrestricted Subsidiaries or joint ventures incurred in the ordinary course of
business in connection with the cash management operations of Holdings and its
Subsidiaries;

 

(25)                          Investments consisting of purchases and
acquisitions of assets or services in the ordinary course of business;

 

(26)                          Investments in the ordinary course of business
consisting of Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

 

(27)                          [Reserved]; and

 

(28)                          Any Investment; provided that (x) no Default or
Event of Default has occurred and is continuing or would result from such
Investment and (y) on a pro forma basis after giving effect to such Investment,
the Consolidated Total Net Debt Ratio would be equal to or less than 3.00:1.00.

 

Notwithstanding the foregoing provisions of this definition, if assets acquired
in any acquisition are intended to be included in the U.S./European Borrowing
Base or the Canadian Borrowing Base, prior to any such inclusion, (1) Agent and
the Applicable Lenders shall be provided with such information as they shall
reasonably request to complete their evaluation of any such Collateral and (2)
the Asset Review and Approval Conditions shall have been satisfied.

 

50

--------------------------------------------------------------------------------


 

Permitted Joint Venture: with respect to any specified Person, a joint venture
in any other Person engaged in a Similar Business in respect of which Holdings
or a Restricted Subsidiary beneficially owns at least 10% of the shares of
Equity Interests of such Person.

 

Permitted Liens: with respect to any Person:

 

(1)                                 pledges or deposits by such Person under
workers’ compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case incurred in the ordinary course of
business;

 

(2)                                 Liens imposed by law constituting carriers’,
warehousemen’s and mechanics’ Liens, in each case for sums that are not overdue
by more than 60 days or are being Properly Contested;

 

(3)                                 Liens for taxes, assessments or other
governmental charges (i) which are not yet due or payable or (ii) which are
being Properly Contested;

 

(4)                                 Liens in favor of issuers of performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

 

(5)                                 minor survey exceptions, minor encumbrances,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not Incurred in connection with
Indebtedness and which do not materially impair their use in the operation of
the business of such Person;

 

(6)                                 Liens Incurred to secure obligations in
respect of Indebtedness permitted to be Incurred pursuant to clause (b)(i),
(iv), (xvii), (xx) or (xxxi) of Section 10.2.2; provided that,(w) in the case of
clause (b)(i), such Lien is subject to the Intercreditor Agreement, (x) in the
case of clause (b)(iv), such Lien extends only to the assets and/or Capital
Stock, the acquisition, lease, construction, repair, replacement or improvement
of which is financed thereby and any income or profits thereof; and (y) in the
case of clause (b)(xx), such Lien does not extend to the property or assets (or
income or profits therefrom) of any Restricted Subsidiary other than assets of a
Foreign Subsidiary not constituting ABL Collateral and (z) in the case of clause
(b)(xxxi), such Lien is subject to the applicable intercreditor agreement;

 

(7)                                 Liens existing on the Third Restatement Date
and listed on Schedule 10.2.1;

 

(8)                                 Liens on assets of, or Equity Interest in, a
Person at the time such Person becomes a Subsidiary; provided, however, that
such Liens are not created or Incurred in connection with, or in contemplation
of, such other Person becoming such a Subsidiary; provided, further,

 

51

--------------------------------------------------------------------------------


 

however, that such Liens may not extend to any other assets of Holdings or any
Restricted Subsidiary of Holdings;

 

(9)                                 Liens on assets at the time Holdings or a
Restricted Subsidiary of Holdings acquired the assets, including any acquisition
by means of a merger or consolidation with or into Holdings or any Restricted
Subsidiary of Holdings; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such acquisition; provided,
further, however, that the Liens may not extend to any other assets owned by
Holdings or any Restricted Subsidiary of Holdings;

 

(10)                          Liens securing Indebtedness or other obligations
of a Restricted Subsidiary owing to Holdings or another Restricted Subsidiary of
Holdings permitted to be Incurred in accordance with Section 10.2.2;

 

(11)                          Liens securing Hedging Obligations so long as the
related Indebtedness is, and is permitted to be under this Agreement, secured by
a Lien on the same property securing such Hedging Obligations;

 

(12)                          Liens on specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

(13)                          leases and subleases of real property which do not
materially interfere with the ordinary conduct of the business of Holdings or
any of its Restricted Subsidiaries;

 

(14)                          Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by Holdings
and its Restricted Subsidiaries in the ordinary course of business;

 

(15)                          Liens in favor of Holdings or any Guarantor;

 

(16)                          Liens on accounts receivable and Receivables
Assets Incurred in connection with a Permitted Receivables Financing;

 

(17)                          deposits made in the ordinary course of business
to secure liability to insurance carriers;

 

(18)                          Liens on the Equity Interests of Unrestricted
Subsidiaries;

 

(19)                          grants of software and other technology licenses
in the ordinary course of business;

 

(20)                          judgment and attachment Liens not giving rise to
an Event of Default and notices of lis pendens and associated rights related to
litigation being Properly Contested;

 

(21)                          Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business;

 

52

--------------------------------------------------------------------------------


 

(22)                          Liens Incurred to secure Bank Products owed to a
Lender or an Affiliate thereof in the ordinary course of business;

 

(23)                          Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancings, refundings,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in the foregoing clauses (6), (7),
(8), (9), (10) and (11); provided, however, that (x) such new Lien shall be
limited to all or part of the same property that secured the original Lien (plus
improvements on such property), and (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9), (10) and (11) at the
time the original Lien became a Permitted Lien under this Agreement, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;

 

(24)                          Liens in respect of Junior Indebtedness of
Holdings or any Guarantor, subject to the applicable intercreditor agreement;
provided that the Consolidated Senior Secured Net Debt Ratio, on a pro forma
basis after giving effect thereto, does not exceed 3.50 to 1.00;

 

(25)                          other Liens on assets (other than ABL Collateral)
securing obligations Incurred in the ordinary course of business that do not
exceed the greater of (x) $95,000,000 and (y) 3.75% of Consolidated Total Assets
at the time of Incurrence of such obligation, at any one time outstanding;

 

(26)                          Liens on the assets of a Joint Venture to secure
Indebtedness of such Joint Venture Incurred pursuant to clause (xxi) of Section
10.2.2(b);

 

(27)                          Liens on equipment of Holdings or any Restricted
Subsidiary of Holdings granted in the ordinary course of business to Holdings’
or such Restricted Subsidiary’s client at which such equipment is located;

 

(28)                          Liens created solely for the benefit of (or to
secure) all of the Obligations;

 

(29)                          Liens on property or assets used to defease or to
satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited hereby;

 

(30)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation and exportation of goods in the ordinary course of
business;

 

(31)                          Liens (i) of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection; (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business; and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

 

53

--------------------------------------------------------------------------------


 

(32)                          Liens that are contractual rights of set-off (i)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness; (ii) relating to pooled deposit or
sweep accounts of Holdings or any Restricted Subsidiary to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of Holdings and its Restricted Subsidiaries; or (iii) relating to purchase
orders and other agreements entered into with customers of Holdings or any of
its Restricted Subsidiaries in the ordinary course of business; and

 

(33)                          statutory Liens arising under the PBA, other than
statutory liens that could reasonably be expected to result in a Material
Adverse Effect.

 

Permitted Parent: (a) any Person (other than a Person formed in connection with,
or in contemplation of, a Change of Control transaction that results in a
modification of the beneficial ownership of Holdings) that beneficially owns,
directly or indirectly, 100% of the issued and outstanding Voting Stock of
Holdings; provided that the ultimate beneficial ownership of Holdings has not
been modified by the transaction by which such Person became the beneficial
owner of, directly or indirectly, 100% of the Voting Stock of the U.S. Borrower
(such Person, a “Parent Entity”) and (b) the Parent (or direct Wholly-Owned
Subsidiary of the Parent that owns no material assets other than the Equity
Interest of Holdings) to the extent and until such time as any Person or group
is deemed to be or become a beneficial owner of Voting Stock of the Parent
representing 50% or more of the total voting power of the Voting Stock of the
Parent.

 

Permitted Receivables Financing: any transaction or series of transactions that
may be entered into by Holdings or any of its Subsidiaries pursuant to which it
may sell, convey, contribute to capital or otherwise transfer (which sale,
conveyance, contribution to capital or transfer may include or be supported by
the grant of a security interest) accounts receivable or interests therein and
all collateral securing such receivables, all contracts and contract rights,
purchase orders, security interests, financing statements or other documentation
in respect of such receivables, any guarantees, indemnities, warranties or other
obligations in respect of such receivables, any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such receivables and any collections or
proceeds of any of the foregoing (collectively, the “Receivables Assets”); and
including for the avoidance of doubt, receivables arising from the sale of
equipment, tooling and related services) (i) to a trust, partnership,
corporation or other Person (other than Holdings or any of its Subsidiary, other
than a Subsidiary formed solely for the purpose of, and that engages only in,
Permitted Receivables Financing, a “Receivables Subsidiary”), which transfer is
funded in whole or in part, directly or indirectly, by the incurrence or
issuance by the transferee or any successor transferee of Indebtedness,
fractional undivided interests or other securities that are to receive payments
from, or that represent interests in, the cash flow derived from such
receivables and Receivables Assets or interests in such receivables and
Receivables Assets, or (ii) directly to one or more investors or other
purchasers (other than Holdings or any of its Subsidiary), it being understood
that a Permitted Receivables Financing may involve (A) one or more sequential
transfers or pledges of the same receivables and Receivables Assets, or
interests therein (such as a sale, conveyance or other transfer to an
Receivables Subsidiary followed by a pledge of the transferred receivables

 

54

--------------------------------------------------------------------------------


 

and Receivables Assets to secure Indebtedness incurred by the Receivables
Subsidiary), and all such transfers, pledges and Indebtedness incurrences shall
be part of and constitute a single Permitted Receivables Financing, and (B)
periodic transfers or pledges of receivables and/or revolving transactions in
which new receivables and Receivables Assets, or interests therein, are
transferred or pledged upon collection of previously transferred or pledged
receivables and Receivables Assets, or interests therein; provided that any such
transactions shall provide for recourse to Holdings or any of its Subsidiaries
(other than any Receivables Subsidiary) only in respect of the cash flows in
respect of such receivables and Receivables Assets and to the extent of other
customary securitization undertakings (as determined in good faith by the Board
of Directors of the appropriate Receivables Subsidiary) in the jurisdiction
relevant to such transactions (such undertakings, “Standard Securitization
Undertakings”); provided that, for the avoidance of doubt, (1) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of Holdings or
any of its Subsidiaries or Receivables Subsidiary is guaranteed by any Loan
Party, is recourse to or obligates any Loan Party, or subjects any property or
asset of any Loan Party, directly or indirectly (other than with respect to its
equity ownership interest in any Subsidiary), contingently or otherwise, to the
satisfaction of obligations incurred in such transactions; (2) no Loan Party has
any obligation to maintain or preserve the financial condition of a Receivables
Subsidiary or cause such entity to achieve certain levels of operating results,
and (3) the aggregate “amount” or “principal amount” (as defined below) of all
Permitted Receivables Financings (other than those of one or more Foreign
Subsidiaries) shall not exceed $50,000,000 at any time outstanding. The “amount”
or “principal amount” of any Permitted Receivables Financing shall be deemed at
any time to be (1) the aggregate principal or stated amount of the Indebtedness,
fractional undivided interests (which stated amount may be described as a “net
investment” or similar term reflecting the amount invested in such undivided
interest) or other securities incurred or issued pursuant to such Permitted
Receivables Financing, in each case outstanding at such time, or (2) in the case
of any Permitted Receivables Financing in respect of which no such Indebtedness,
fractional undivided interests or securities are incurred or issued, the cash
purchase price paid by the buyer in connection with its purchase of receivables
less the amount of collections received in respect of such receivables and paid
to such buyer, excluding any amounts applied to purchase fees or discount or in
the nature of interest.

 

Permitted Secured Debt: the Indebtedness and other obligations under any Fixed
Asset Facility.

 

Permitted Secured Debt Collateral Agent: (i) with respect to the Fixed Asset
Facility, the Fixed Asset Facility Collateral Agent and (ii) with respect to any
other Permitted Secured Debt, any collateral agent, collateral trustee, or
similar representative of holders of Permitted Secured Debt under and pursuant
to the applicable Permitted Secured Debt Document.

 

Permitted Secured Debt Documents: all agreements and documents entered into and
evidencing Permitted Secured Debt.

 

Person: any individual, corporation, partnership, limited liability company,
unlimited liability company, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.

 

55

--------------------------------------------------------------------------------


 

Plan: any material “employee benefit plan” (as defined in Section 3(3) of
ERISA), and any material payroll practice and other material employee benefit
plan, policy, program, agreement or arrangement, including retirement, pension,
profit sharing, employment, individual consulting or other compensation
agreement, collective bargaining agreement, bonus or other incentive
compensation, retention, stock purchase, equity or equity-based compensation,
deferred compensation, change of control, severance, sick leave, vacation,
loans, salary continuation, hospitalization, health, life insurance, educational
assistance, or other fringe benefit or perquisite plan, policy, agreement which
is or was sponsored, maintained or contributed to by, or required to be
contributed to by, any Loan Party or Affiliate thereof or with respect to which
a Loan Party or ERISA Affiliate has or could have any obligation or liability,
contingent or otherwise, in any case, that is subject to U.S. law (and not other
foreign jurisdictions) and excluding, for greater certainty, Canadian Pension
Plans and Foreign Plans.

 

Platform: as defined in Section 14.3.3.

 

Pledge and Security Agreement: collectively, Revolving Credit Facility Pledge
and Security Agreement dated as of the Third Restatement Date and executed by
Holdings, the U.S. Borrower and each U.S./European Facility Guarantor,
substantially in the form of Exhibit K, together with any security agreement and
security agreement supplement executed and delivered pursuant to the Pledge and
Security Agreement.

 

Pledge and Security Agreement Collateral: collectively, all property pledged or
granted (or purported to be pledged or granted) as collateral pursuant to the
Pledge and Security Agreement (a) on the Third Restatement Date or (b)
thereafter pursuant to the terms thereof.

 

Pledge Supplement: has the meaning specified in the Pledge and Security
Agreement.

 

Pledged Debt: has the meaning specified in the Pledge and Security Agreement.

 

Pledged Equity Interests: has the meaning specified in the Pledge and Security
Agreement.

 

PPSA: the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of Agent’s security interest in and Lien on any Collateral of
any Canadian Domiciled Loan Party are governed by the personal property security
laws of any jurisdiction other than Ontario, PPSA shall mean those personal
property security laws (including the Civil Code of Quebec) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

 

Preferred Stock: any Equity Interest with preferential right of payment of
dividends or upon liquidation, dissolution or winding up.

 

Pro Forma Basis: in connection with any calculation of compliance with any
financial covenant or financial term under this Agreement, (a) such compliance
with the Fixed Charge Coverage Ratio shall be calculated giving effect to any
acquisition, investment or other pro forma event as if such transaction (and all
other such transactions consummated or made since

 

56

--------------------------------------------------------------------------------


 

the first (1st) day of the Fixed Charge Coverage Ratio Test Period most recently
ended) happened on the first (1st) day of the Fixed Charge Coverage Ratio Test
Period most recently ended, including (i) the incurrence of any Indebtedness by
any Loan Party or any of their Restricted Subsidiaries in connection with any
such transaction, (ii) any repayment or redemption of other Indebtedness of any
Loan Party or any of their Restricted Subsidiaries in connection with any such
transaction and (iii) the making of any Distribution by any Loan Party or any of
their Restricted Subsidiaries in connection with any such transaction, (b)
determinations of EBITDA shall be made giving pro forma effect to any
acquisition consummated since the first (1st) day of the Fixed Charge Coverage
Ratio Test Period most recently ended, with such EBITDA to be determined as if
such acquisition was consummated on the first (1st) day of the Fixed Charge
Coverage Ratio Test Period most recently ended, and (c) maintenance of
Availability shall be calculated giving effect to such transaction, including
(i) any disposition of Collateral in any such transaction and (ii) the
acquisition of any additional Collateral in any such transaction which is
approved by Agent for inclusion in the calculation of the Canadian Borrowing
Base or the U.S./European Borrowing Base, to the extent applicable.  In
calculating interest expense on Indebtedness incurred under clause (a) (i) of
the immediately preceding sentence, such Indebtedness shall be deemed to have
borne interest (a) in the case of fixed rate Indebtedness, at the rate
applicable thereto or (b) in the case of floating rate Indebtedness, at the
rates which were or would have been applicable thereto during the period when
such Indebtedness was or was deemed to be outstanding, in each case as
reasonably calculated by Loan Party Agent.

 

Pro Rata: (a) when used with reference to a Lender’s (i) share on any date of
(A) the total Facility Commitments to a Borrower or (B) Loans to be made to a
Borrower, (ii) participating interests in LC Obligations (excluding amounts
specified in clause (c) of such definition) to such Borrower, (iii) share of
payments made by such Borrower with respect to such Borrower’s Obligations, (iv)
increases or reductions to the Canadian Revolver Commitments or the
U.S./European Revolver Commitments pursuant to Section 2.1.4, and (v) obligation
to pay or reimburse Agent for Extraordinary Expenses owed by or in respect of
such Borrower or to indemnify any Indemnitees for Claims relating to such
Borrower, a percentage (expressed as a decimal, rounded to the ninth decimal
place) derived by dividing the amount of the Facility Commitment of such Lender
to such Borrower on such date by the aggregate amount of the Facility
Commitments of all Lenders to such Borrower on such date (or if such Facility
Commitments have been terminated, by reference to the respective Facility
Commitments as in effect immediately prior to the termination thereof) or (b)
when used for any other reason, a percentage (expressed as a decimal, rounded to
the ninth (9th) decimal place) derived by dividing the aggregate amount of
Lender’s Commitments on such date by the aggregate amount of the Commitments of
all Lenders on such date (or if any such Commitments have been terminated, such
Commitments as in effect immediately prior to the termination thereof).

 

Proceeds of Crime Act:  the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.

 

Production Part Approval Process: all customer engineering design record and
specification requirements that have been agreed between the applicable Borrower
and customer related to the subject tooling design and/or manufacture.

 

57

--------------------------------------------------------------------------------


 

Properly Contested: with respect to any obligation of any Person, (a) the
obligation is subject to a bona fide dispute regarding amount or such Person’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; and (d) if
the obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review or covered by insurance.

 

Protective Advances: as defined in Section 2.1.6.

 

Qualified ECP: a Loan Party with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

 

RCRA: the Resource Conservation and Recovery Act, as amended, (42 U.S.C. §§
6991-6991i).

 

RDPRM: Quebec Register of Personal and Movable Real Rights or Registre des
droits personnels et reels mobiliers du Quebec.

 

Reaffirmed Agreement or Reaffirmed Agreements: each Loan Document executed in
connection with the Existing Credit Agreement that has not been amended and
restated in connection with this Agreement.

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real property or any buildings, structures, parking areas or other
improvements thereon.

 

Reallocation Agreement: the Second Amended and Restated Reallocation Agreement
dated as the date hereof, among Agent, the Lenders and each Issuing Bank
transferring ownership of debt among the Lenders after a Designation Date, as
amended, modified or supplemented from time to time.

 

Receivables Assets: has the meaning set forth in the definition of “Permitted
Receivables Financing”.

 

Receivables Fees: distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.

 

Receivables Subsidiary: has the meaning set forth in the definition of
“Permitted Receivables Financing”.

 

Recipient: means (a) Agent, (b) any Lender, (c) any Issuing Bank and (d) any
other recipient of any payment made by or on account of any Loan Party under any
Loan Document.

 

Refinance: in respect of any Indebtedness, Disqualified Stock or Preferred
Stock, to refinance, extend, renew, refund, repay, prepay, purchase, redeem,
defease or retire, or to issue other Indebtedness, Disqualified Stock or
Preferred Stock in exchange or replacement for, such

 

58

--------------------------------------------------------------------------------


 

Indebtedness, Disqualified Stock or Preferred Stock, in whole or in part. 
“Refinanced” and “Refinancing” shall have correlative meanings.

 

Regulation S-X: Regulation S-X under the Securities Act of 1933, as amended.

 

Release: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material (including the abandonment or disposal of
any barrels, containers or other closed receptacles containing any Hazardous
Material) into, onto, under, from or through the Environment or into, onto,
under, from or through any building or structure subject to human occupation.

 

Report: as defined in Section 12.2.3.

 

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30-day notice period has been waived.

 

Required Facility Lenders:  at any date of determination thereof, Lenders having
Facility Commitments to a Borrower representing more than 50% of the aggregate
Facility Commitments to such Borrower at such time; provided, however, that if
and for so long as any such Lender shall be a Defaulting Lender, the term
“Required Facility Lenders” shall mean Lenders (excluding each Defaulting
Lender) having Facility Commitments to such Borrower representing more than 50%
of the aggregate Facility Commitments to such Borrower (excluding the Facility
Commitments of each Defaulting Lender) at such time; provided further, however,
that if all of the Facility Commitments to such Borrower have been terminated,
the term “Required Facility Lenders” shall mean Lenders to such Borrower holding
Revolver Loans to, and participating interest in LC Obligations (excluding
amounts specified in clause (c) of such definition) owing by, such Borrower
representing more than 50% of the aggregate outstanding principal amount of
Revolver Loans and LC Obligations (excluding amounts specified in clause (c) of
such definition) owing by such Borrower at such time.  Notwithstanding the
foregoing, for purposes of this definition, any Fronting Exposure related to a
Defaulting Lender shall be deemed held as a Loan or LC Commitment by the Lender
that funded or issued the applicable Loan or Letter of Credit.

 

Required Lenders:  at any date of determination thereof, Lenders having Facility
Commitments representing more than 50% of the aggregate Facility Commitments at
such time; provided, however, that for so long as any Lender shall be a
Defaulting Lender, the term “Required Lenders” shall mean Lenders (excluding
such Defaulting Lender) having Commitments representing more than 50% of the
aggregate Commitments (excluding the Commitments of each Defaulting Lender) at
such time; provided further, however, that if any of the Facility Commitments
have been terminated, the term “Required Lenders” shall be calculated using (x)
in lieu of such Lender’s terminated Facility Commitment, the outstanding
principal amount of the Revolver Loans by such Lender to, and participation
interests in LC Obligations (excluding amounts specified in clause (c) of such
definition) owing by, such Borrower and (y) in lieu of the aggregate Commitments
under such terminated Facility Commitment, the aggregate outstanding Revolver
Loans to, and LC Obligations (excluding amounts specified in clause (c) of such
definition) owing by such Borrower.  Notwithstanding

 

59

--------------------------------------------------------------------------------


 

the foregoing, for purposes of this definition, any Fronting Exposure related to
a Defaulting Lender shall be deemed held as a Loan or LC Commitment by the
Lender that funded or issued the applicable Loan or Letter of Credit.

 

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/100th of 1%) applicable to member banks under regulations
issued by the FRB for determining the maximum reserve requirement for
Eurocurrency liabilities.

 

Responsible Officer: the chief executive officer, president, any vice president,
chief financial officer, treasurer or assistant treasurer, secretary or
assistant secretary or other similar officer of a Loan Party (or, in each case,
with respect to the European Borrower, any similarly designated officer or
director under local practice).  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

Restricted Investment:  an Investment other than a Permitted Investment.

 

Restricted Subsidiary: any Subsidiary of a Person other than an Unrestricted
Subsidiary of such Person.  Unless otherwise indicated, all references to
Restricted Subsidiaries shall mean Restricted Subsidiaries of Holdings.

 

Restrictive Agreement: an agreement that conditions or restricts the right of
any Loan Party or Restricted Subsidiary to grant Liens on any assets securing
the Obligations or to declare or make dividends or similar distributions.

 

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

 

Revolver Notes:  collectively, the U.S. Revolver Notes, the European Revolver
Notes and the Canadian Revolver Notes.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Loan Party or a Restricted Subsidiary under a License.

 

S&P: Standard & Poor’s Financial Services LLC, and any successor thereto.

 

Sanction: any country-wide international economic sanction administered or
enforced by the United States Government (including OFAC), the Canadian Federal
Government, the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

 

SEC: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

 

Secured Bank Product Obligations: Indebtedness, obligations and other
liabilities with respect to Bank Products owing by a Borrower or Affiliate of a
Borrower to a Secured Bank

 

60

--------------------------------------------------------------------------------


 

Product Provider; provided, that Secured Bank Product Obligations of a Loan
Party shall not include its Excluded Swap Obligations.

 

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product.

 

Secured Incremental Equivalent Debt: Incremental Equivalent Debt that is
secured.

 

Secured Incremental Equivalent Debt Collateral Agent: any collateral agent,
collateral trustee, or similar representative of holders of Secured Incremental
Equivalent Debt under and pursuant to the applicable Secured Incremental
Equivalent Debt Document.

 

Secured Incremental Equivalent Debt Documents: any agreements and documents
entered into and evidencing Secured Incremental Equivalent Debt.

 

Secured Parties: Canadian Facility Secured Parties and/or U.S./European Facility
Secured Parties, as the context requires.

 

Security Documents: this Agreement, the Pledge and Security Agreement, the
Guarantees, Insurance Assignments, Canadian Security Agreements, Deposit Account
Control Agreements, the Intellectual Property Security Agreements, the Pledge
Supplements, security agreements, pledge agreements or other similar agreements
delivered to Agent pursuant to the Pledge and Security Agreement and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.

 

Senior Notes: the U.S. Borrower’s 5.625% Senior Notes due 2026 in the initial
principal amount of $400,000,000.

 

Senior Notes Issuance: the issuance by the U.S. Borrower of the Senior Notes.

 

Settlement Report: a report delivered by Agent to the Applicable Lenders
summarizing the Loans and, if applicable, participations in U.S. LC Obligations
(excluding amounts specified in clause (c) of such definition) of the U.S.
Borrower, European LC Obligations (excluding amounts specified in clause (c) of
such definition) of the European Borrower and Canadian LC Obligations (excluding
amounts specified in clause (c) of such definition) of the Canadian Borrower
outstanding as of a given settlement date, allocated to the Applicable Lenders
on a Pro Rata basis in accordance with their Commitments.

 

Similar Business: any business engaged in by Holdings or any Restricted
Subsidiaries on April 4, 2014 and any business or other activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses in which Holdings and its
Restricted Subsidiaries are engaged on April 4, 2014.

 

Solvent: as to any Person, such Person (a) owns property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c)

 

61

--------------------------------------------------------------------------------


 

is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for the business in which it is engaged or about to engage;
(e) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates; and (g) as
to any Person incorporated or organized under the laws of Canada or any province
or territory of Canada, is not an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada).  “Fair salable value” means the amount
that could be obtained for assets within a reasonable time, either through
collection or through sale under ordinary selling conditions by a capable and
diligent seller to an interested buyer who is willing (but under no compulsion)
to purchase.

 

Specified Loan Party: a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

 

Specified Transaction: any of the following: (a) any Revolver Loan made to the
European Borrower pursuant to Section 2.1, (b) any Letter of Credit issued for
the account of the European Borrower pursuant to Section 2.2, or (c) any
Restricted Payment described in Section 10.2.3(a)(i), (a)(ii), (b)(vi) or
(b)(x).

 

Specified Transaction Conditions: with respect to the permissibility hereunder
of any Specified Transaction, the satisfaction of the following conditions
(except as indicated): (a) no Default or Event of Default exists at the time of
or would result from the making of such Specified Transaction, (b) immediately
after giving effect to such Specified Transaction, Holdings and its Restricted
Subsidiaries shall, on a consolidated basis, have a Fixed Charge Coverage Ratio
of not less than 1.00:1.00 as calculated on a Pro Forma Basis for the Fixed
Charge Coverage Ratio Test Period then most recently ended and (c) immediately
after giving effect to such Specified Transaction, Availability (on the date of
such action or proposed action) and, if an Average Availability Test Trigger
exists at the time of such Specified Transaction, Average Period Availability
(for the 30-day period ending on the date of such action or proposed action) as
calculated on a Pro Forma Basis, shall not be less than the greater of (i)
$27,000,000 and (ii) 15% of the Commitments at such time; provided, further,
that such Specified Transaction shall be permitted irrespective of clause (b) of
this definition so long as Availability (on the date of such action or proposed
action) and, if an Average Availability Test Trigger exists at the time of such
Specified Transaction, Average Period Availability (for the 30-day period ending
on the date of such action or proposed action) as calculated on a Pro Forma
Basis, shall not be less than the greater of (i) $36,000,000 and (ii) 20% of the
Commitments at such time.

 

Standard Securitization Undertakings: has the meaning set forth in the
definition of “Permitted Receivables Financing”.

 

Stated Maturity: with respect to any installment of interest or principal on any
series of Indebtedness, the date on which such payment of interest or principal
was scheduled to be paid in the documentation governing such Indebtedness, and
shall not include any contingent obligations to repay, redeem or repurchase any
such interest or principal prior to the date originally scheduled for the
payment thereof.

 

62

--------------------------------------------------------------------------------


 

Sterling or £: the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

Superintendent:  as defined in the PBA.

 

Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by any Loan Party or any combination of the Loan Parties
(including indirect ownership by any Loan Party through other entities in which
any Loan Party directly or indirectly owns 50% of the voting securities or
Equity Interests).  Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Holdings.

 

Supermajority Required Facility Lenders:  at any date of determination thereof,
Lenders having Facility Commitments to a Borrower representing more than 66 2/3%
of the aggregate Facility Commitments to such Borrower at such time; provided,
however, that if and for so long as any such Lender shall be a Defaulting
Lender, the term “Supermajority Required Facility Lenders” shall mean Lenders
(excluding each Defaulting Lender) having Facility Commitments to such Borrower
representing more than 66 2/3% of the aggregate Facility Commitments to such
Borrower (excluding the Facility Commitments of each Defaulting Lender) at such
time; provided further, however, that if all of the Facility Commitments to such
Borrower have been terminated, the term “Supermajority Required Facility
Lenders” shall mean Lenders to such Borrower holding Revolver Loans to, and
participating interest in LC Obligations (excluding amounts specified in clause
(c) of such definition) owing by, such Borrower representing at least 66 2/3% 
of the aggregate outstanding principal amount of Revolver Loans and LC
Obligations (excluding amounts specified in clause (c) of such definition) owing
by such Borrower at such time.  Notwithstanding the foregoing, for purposes of
this definition, any Fronting Exposure related to a Defaulting Lender shall be
deemed held as a Loan or LC Commitment by the Lender that funded or issued the
applicable Loan or Letter of Credit.

 

Swap Obligations: with respect to any Loan party, its obligations under a
Hedging Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.

 

Swingline Loan: a U.S. Swingline Loan or a Canadian Swingline Loan, as
applicable.

 

TARGET Day: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euros.

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Term B-1 Loans: the “Term B-1 Loans” as defined in the term loan credit
agreement governing the Fixed Asset Facility incurred on the date hereof as such
agreement is in effect on the date hereof.

 

63

--------------------------------------------------------------------------------


 

Term Loans: the “Term Loans” as defined in the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.

 

Term Loan EBITDA: the “EBITDA” as defined in the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.

 

Term Loan Fixed Charge Coverage Ratio: the “Fixed Charge Coverage Ratio” as
defined in the term loan credit agreement governing the Fixed Asset Facility
incurred on the date hereof as such agreement is in effect on the date hereof.

 

Term Loan Pro Forma Basis: with respect to the incurrence of any applicable
Indebtedness under this Agreement, the incurrence of such Indebtedness on a “pro
forma basis” as described in Section 7.03(a) of the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.

 

Termination Event:  (a) the wind up, or the filing of a notice of intended wind
up with the Superintendent, of a Canadian Pension Plan by a Canadian Facility
Loan Party; (b) the wind up of a Canadian Pension Plan by the Superintendent,
FSCO or other Governmental Authority; or (c) the institution of proceedings by
any Governmental Authority to terminate in whole or in part or have a trustee or
an administrator appointed to administer a Canadian Pension Plan.

 

Third Restatement Date: November 2, 2016.

 

Tooling A/R: as defined in Section 12.2.1(e).

 

Tooling A/R Removal Notice: as defined in Section 12.2.1(e).

 

Total Revolver Exposure:  as of any date of determination the sum of the
Canadian Revolver Exposure, the European Revolver Exposure and the U.S. Revolver
Exposure on such date of determination.

 

Transactions: collectively, (a) the entering into by the Loan Parties of the
Loan Documents to which they are or are intended to be a party, and the
borrowings hereunder and thereunder on the Third Restatement Date and
application of the proceeds as contemplated hereby and thereby, (b) the closing
of the Fixed Asset Facility and the issuance of the Term B-1 Loans thereunder
(c) the Senior Notes Issuance and (d) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing that are required
to be paid on or around the Third Restatement Date.

 

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Type: any type of a Loan (i.e., U.S. Base Rate Loan, LIBOR Loan, Canadian BA
Rate Loan, Canadian Base Rate Loan, or Canadian Prime Rate Loan).

 

64

--------------------------------------------------------------------------------


 

Unfunded Pension Liability: means the excess of the present value of a Pension
Plan’s benefit liabilities under Section 4001(a)(16) of ERISA or a Canadian
Pension Plan’s benefit liability under the PBA (or other equivalent pension
legislation), over the current value of the assets of that Pension Plan or
Canadian Pension Plan, as applicable, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code or the Canadian Pension Plan pursuant to the PBA (or other equivalent
pension legislation) for the applicable plan year and an ‘Unfunded Pension
Liability’ also includes any unfunded going concern deficit or solvency
deficiency as identified in the valuations prepared in respect of a Pension Plan
or Canadian Pension Plan, as applicable.

 

Uniform Commercial Code or “UCC”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

Unrestricted Subsidiary: (a) any Subsidiary of Holdings that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of such Person in the manner provided below; and (b) any Subsidiary of
an Unrestricted Subsidiary.  The Board of Directors of Holdings may designate
any Subsidiary of Holdings (including any newly acquired or newly formed
Subsidiary of Holdings but excluding Holdings and any Borrower) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on any
property of, Holdings or any other Subsidiary of Holdings that is not a
Subsidiary of the Subsidiary to be so designated; provided that the Subsidiary
to be so designated and its Subsidiaries do not at the time of designation have
and do not thereafter Incur any Indebtedness pursuant to which the lender has
recourse to any of the assets of Holdings or any of its Restricted Subsidiaries;
provided further that either:

 

(i)                                     the Subsidiary to be so designated has
total consolidated assets of $1,000 or less; or

 

(ii)                                  if such Subsidiary has consolidated assets
greater than $1,000, then such designation would be permitted under Section
10.2.3(a)(iv).

 

The Board of Directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:

 

(x)                                 (1)                                 Holdings
could Incur $1.00 of additional Indebtedness pursuant to Section 10.2.2, or

 

(2)                                 the Term Loan Fixed Charge Coverage Ratio
for Holdings and its Restricted Subsidiaries would be equal to or greater than
the Term Loan Fixed Charge Coverage Ratio for Holdings and its Restricted
Subsidiaries immediately prior to such designation, and

 

(y)                                 no Event of Default shall have occurred and
be continuing.

 

65

--------------------------------------------------------------------------------


 

Any such designation by the Board of Directors of Holdings shall be evidenced to
Agent by promptly delivering to Agent a copy of the resolution of the Board of
Directors of Holdings giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
provisions.

 

U.S. Availability: as of any date of determination, the U.S./European Borrowing
Base as of such date of determination plus solely for purposes of calculating
“Availability” in connection with the satisfaction of any Specified Transaction
Conditions (other than in connection with the making of any Revolver Loan to the
European Borrower pursuant to Section 2.1 or the issuance of any Letter of
Credit for the account of the European Borrower pursuant to Section 2.2), the
U.S./European Suppressed Amount on such date of determination plus the U.S.
Designated Cash Amount on such date of determination minus the U.S. Revolver
Exposure (calculated without duplication of any amounts reserved under the
U.S./European LC Reserve) on such date of determination.

 

U.S. Bank Product Reserve: the aggregate amount of reserves, as established by
Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the U.S. Facility Loan Parties and their Restricted Subsidiaries
(or any other Affiliate thereof requested by the U.S. Borrower and approved by
Agent).

 

U.S. Bankruptcy Code: Chapter 11 of the United States Bankruptcy Code (11 U.S.C.
§§101-1532, as amended.

 

U.S. Base Rate: for any day, a per annum rate equal to the greater of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a thirty (30) day interest period as of such day, plus
1.0%; provided that if the U.S. Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

 

U.S. Base Rate Loan: any Loan that bears interest based on the U.S. Base Rate.

 

U.S. Borrower: as defined in the preamble to this Agreement.

 

U.S. Collateral: all of the Collateral other than the Foreign Collateral.

 

U.S. Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion, which account shall be for the benefit of
the Secured Parties and shall be subject to Agent’s Liens securing the
Obligations.

 

U.S. Designated Cash Amount:  the aggregate amount of cash of the U.S. Domiciled
Loan Parties deposited in segregated DACA Deposit Accounts with Agent (excluding
any portion thereof which is subject to a Lien in favor of a Person other than
Agent or is otherwise restricted).

 

U.S. Designated Foreign Guaranty Reserve: the aggregate amount of reserves
established by Agent from time to time in its Permitted Discretion in respect of
any Designated Foreign Guaranty established in favor of a U.S. Lender and/or an
Affiliate of a U.S. Lender.

 

66

--------------------------------------------------------------------------------


 

U.S. Domiciled Loan Party: Holdings and each U.S. Subsidiary of Holdings (other
than the Excluded Subsidiaries), in each case, now or hereafter party hereto as
a Loan Party; and “U.S. Domiciled Loan Parties” means all such Persons,
collectively.

 

U.S. Dominion Account: a special account established by the U.S. Facility Loan
Parties at Bank of America or another bank reasonably acceptable to Agent, over
which Agent has exclusive control for withdrawal purposes.

 

U.S./European Auto-Extension Letter of Credit: as defined in Section 2.2.1(e).

 

U.S./European Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve with respect to the U.S. Borrower’s Inventory; (b) the
U.S./European Rent and Charges Reserve; (c) the U.S./European LC Reserve; (d)
the U.S. Bank Product Reserve; (e) the aggregate amount of liabilities secured
by Liens upon the U.S./European Facility Collateral that are senior to Agent’s
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom); (f) the Canadian Overadvance Loan Balance, if any,
outstanding on such date; (g) the U.S. Designated Foreign Guaranty Reserve; (h)
the European Bank Product Reserve; (i) the U.S./European Tooling Vendor Reserve
and (j) such additional reserves (including, without limitation, dilution
reserves), in such amounts and with respect to such matters, as Agent in its
Permitted Discretion may establish.

 

U.S./European Borrowing Base: on any date of determination, an amount equal to
the lesser of (a) the Maximum U.S./European Facility Amount minus (x) the
Canadian Overadvance Loan Balance, if any, outstanding on such date minus (y)
the U.S./European LC Reserve minus (z) the European Revolver Exposure
(calculated without duplication of any amounts reserved under the U.S./European
LC Reserve) on such date of determination; and (b) (1) the sum of (x) 85% of the
Value of Eligible Accounts of the U.S. Borrower; plus (y) the lesser of (i) 70%
of the Value of Eligible Inventory of the U.S. Borrower; and (ii) 85% of the
NOLV Percentage of the Value of Eligible Inventory of the U.S. Borrower ; plus
(z) 75% of the Value of Eligible Tooling Accounts of the U.S. Borrower, minus
(2) the U.S./European Availability Reserve.  Notwithstanding the foregoing, in
no event may the maximum amount of availability under the U.S. Borrowing Base
and the Canadian Borrowing Base resulting from the inclusion of Eligible Tooling
Accounts exceed $30,000,000 in the aggregate.

 

U.S./European Facility Collateral: Collateral that now or hereafter secures (or
is intended to secure) any of the U.S./European Facility Obligations.

 

U.S./European Facility Guarantee: each guarantee agreement (including this
Agreement) at any time executed by a U.S./European Facility Guarantor in favor
of Agent guaranteeing all or any portion of the U.S./European Facility
Obligations.

 

U.S./European Facility Guarantor: each U.S. Domiciled Loan Party and each other
Person (if any) who guarantees payment and performance of any U.S./European
Facility Obligations.

 

U.S./European Facility Loan Party: the U.S. Borrower, the European Borrower and
each U.S./European Facility Guarantor.

 

67

--------------------------------------------------------------------------------


 

U.S./European Facility Obligations: (without duplication) the U.S. Facility
Obligations and the European Facility Obligations.

 

U.S./European Facility Secured Parties:  Agent, U.S. Issuing Bank, U.S. Lenders
and Secured Bank Product Providers of Bank Products to U.S./European Facility
Loan Parties and the Lead Arrangers.

 

U.S./European LC Obligations: the aggregate amount of all U.S. LC Obligations
and European LC Obligations.

 

U.S./European LC Reserve: the aggregate of all U.S./European LC Obligations,
other than (a) those that have been Cash Collateralized; and (b) if no Default
or Event of Default exists, amounts specified in clause (c) of the definition of
U.S. LC Obligations and European LC Obligations.

 

U.S./European Letter of Credit Sublimit: $99,000,000.

 

U.S./European Letters of Credit: the U.S. Letters of Credit and/or the European
Letters of Credit, as applicable.

 

U.S./European Non-Extension Notice Date: as defined in Section 2.2.1(e).

 

U.S./European Overadvance: as defined in Section 2.1.5 hereof.

 

U.S./European Overadvance Loan:  a U.S. Base Rate Loan made to the U.S. Borrower
when a U.S./European Overadvance exists or is caused by the funding thereof.

 

U.S./European Reimbursement Date: as defined in Section 2.2.2(a).

 

U.S./European Rent and Charges Reserve: the aggregate of (a) all past due rent
and other past due amounts owing by any U.S. Facility Loan Party to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any U.S./European Facility
Collateral or could assert a Lien on any such U.S./European Facility Collateral;
plus (b) a reserve at least equal to three (3) months (or such shorter period as
Agent determines in its Permitted Discretion as it will take to liquidate the
ABL Collateral at such location) rent and other charges that could reasonably be
expected to be payable to any such Person who possesses any U.S./European
Facility Collateral or could reasonably be expected to assert a Lien thereon
under applicable Law, unless, in any such case, such Person has executed a
Collateral Access Agreement.

 

U.S./European Revolver Commitment: for any U.S. Lender, its obligation to make
U.S./European Revolver Loans and to issue U.S./European Letters of Credit, in
the case of U.S. Issuing Bank, or participate in U.S./European LC Obligations
(excluding amounts specified in clause (c) of such definition), in the case of
the other U.S. Lenders, to the U.S. Borrower and the European Borrower up to the
maximum principal amount, in each case, shown on Schedule 1.1(a), or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party, as such U.S./European Revolver Commitment may be adjusted from time to
time in

 

68

--------------------------------------------------------------------------------


 

accordance with the provisions of Section 2.1.4, or 11.2. “U.S./European
Revolver Commitments” means the aggregate amount of such commitments of all U.S.
Lenders.

 

U.S./European Revolver Commitment Termination Date: the earliest of (a) the
Facility Termination Date, (b) the date on which Loan Party Agent terminates or
reduces to zero (0) the U.S./European Revolver Commitments pursuant to Section
2.1.4, and (c) the date on which the U.S./European Revolver Commitments are
terminated pursuant to Section 11.2.

 

U.S./European Revolver Loan: a U.S. Revolver Loan or a European Revolver Loan,
as applicable.

 

U.S./European Suppressed Amount:  to the extent that the amount calculated
pursuant to clause (b) of the U.S./European Borrowing Base definition exceeds
the then-current U.S./European Revolver Commitment as of any date of
determination, the amount of any such excess designated in writing by Loan Party
Agent to Agent as “U.S./European Suppressed Amount” under this Agreement;
provided, that in no event shall the U.S./European Suppressed Amount exceed
$5,000,000 less the Canadian Suppressed Amount as of such date of determination.

 

U.S./European Tooling Vendor Reserve: the aggregate amount of reserves, as
established by Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding
amounts owing to all tooling vendors with respect to the tooling giving rise to
Eligible Tooling Accounts of the U.S./European Facility Loan Parties.

 

U.S./European Unused Line Fee Rate:  a rate per annum equal to (a) 0.25% when
the U.S. Revolver Exposure plus the European Revolver Exposure is greater than
50% of the U.S./European Revolver Commitments and (b) 0.30% at all other times.

 

U.S. Facility Loan Party: the U.S. Borrower and each U.S./European Facility
Guarantor.

 

U.S. Facility Obligations: all applicable Obligations of the U.S. Facility Loan
Parties (including, for the avoidance of doubt, the Obligations of the U.S.
Domiciled Loan Parties as guarantors of the Canadian Facility Obligations and
the European Facility Obligations).

 

U.S. Issuing Bank: (a) Bank of America or an Affiliate of Bank of America, as an
issuer of Letters of Credit under this Agreement and (b) Deutsche Bank AG, New
York Branch or an Affiliate of Deutsche Bank AG, New York Branch, as an issuer
of Letters of Credit under this Agreement.  With respect to any Letter of
Credit, “U.S. Issuing Bank” shall mean the issuer thereof.

 

U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
the U.S. Borrower for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit issued for the account of the U.S.
Borrower; and (c) all fees and other amounts owing with respect to Letters of
Credit issued for the account of the U.S. Borrower.

 

U.S. Lenders:  Bank of America and each other Lender (other than the Canadian
Lenders) party hereto, including Agent in its capacity as a provider of U.S.
Swingline Loans.

 

69

--------------------------------------------------------------------------------


 

U.S. Letters of Credit: as defined in Section 2.2.1 hereof.

 

U.S. Prime Rate: the rate of interest announced by Bank of America from time to
time as its U.S. prime rate.  Such rate is set by Bank of America on the basis
of various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate.  Any change in such
rate publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.

 

U.S. Revolver Exposure: on any date, an amount equal to the sum of the Dollar
Equivalent of the U.S. Revolver Loans outstanding on such date plus the U.S. LC
Obligations (excluding amounts specified in clause (c) of such definition) on
such date.

 

U.S. Revolver Loan: a Revolver Loan made by a U.S. Lender to the U.S. Borrower
pursuant to Section 2.1.1(a), and any U.S. Swingline Loan, which Loan shall be
denominated in Dollars or Euros and shall be either a U.S. Base Rate Loan or a
LIBOR Loan, in each case as selected by Agent or Loan Party Agent.

 

U.S. Revolver Notes: collectively, each promissory note, if any, executed by the
U.S. Borrower in favor of a U.S. Lender to evidence the U.S. Revolver Loans
funded from time to time by such U.S. Lender, which shall be in the form of
Exhibit A-2 to this Agreement, together with any replacement or successor notes
therefor.

 

U.S. Subsidiary:  a Subsidiary of Holdings that is organized under the laws of a
state of the United States or the District of Columbia.

 

U.S. Swingline Loan: any Borrowing of Base Rate U.S. Revolver Loans made to the
U.S. Borrower pursuant to Section 4.1.3(a).

 

Value: without duplication of any item enumerated in the definition of Eligible
Inventory or Eligible Account: (a) for Inventory, its Dollar Equivalent value
determined on the basis of the lower of cost or market, calculated on a
first-in, first-out basis, and excluding any portion of cost attributable to
intercompany profit among the Borrowers, the other Loan Parties and their
Affiliates; and (b) for an Account, its Dollar Equivalent face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.

 

Voting Stock: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote (without regard to the occurrence of
any contingency) in the election of the Board of Directors of such Person.

 

Wage Earner Protection Act Reserve:  on any date of determination, a reserve
established from time to time by Agent in its Permitted Discretion in such
amount as Agent determines reflects the amounts that may become due under the
Wage Earner Protection Program Act with respect to the employees of any Loan
Party employed in Canada which would give rise to a Lien with priority under
applicable Law over the Lien of Agent.

 

70

--------------------------------------------------------------------------------


 

Weighted Average Life to Maturity: when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

 

Wholly-Owned Restricted Subsidiary:  any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

Wholly Owned Subsidiary: of any Person means a Subsidiary of such Person 100% of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person and one or more Wholly Owned Subsidiaries of such
Person.

 

Withholding Agent: means Agent and any Loan Party.

 

Write-Down and Conversion Powers: means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Accounting Terms.  Under the Loan Documents
(except as otherwise specified herein), all accounting terms shall be
interpreted, all accounting determinations shall be made, and all financial
statements shall be prepared, in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of the Loan Parties
delivered to Agent before the Third Restatement Date and using the same
inventory valuation method as used in such financial statements, except for any
change required or permitted by GAAP if the Loan Parties’ certified public
accountants concur in such change and the change is disclosed to Agent.  The
Loan Party Agent, Lenders and Agent shall negotiate in good faith to amend
Section 10.3 to preserve the original intent in light of such change in GAAP;
provided, that until so amended Section 10.3 shall continue to be computed in
accordance with GAAP prior to such change therein.

 

1.3                               Uniform Commercial Code/PPSA.  As used herein,
the following terms are defined in accordance with the UCC in effect in the
State of New York from time to time:  “Chattel Paper,” “Commercial Tort Claim,”
“Equipment,” “Goods,” “Instrument,” “Investment Property,” “Letter-of-Credit
Right” and “Supporting Obligation” and, as such terms relate to any such
property of any Canadian Domiciled Loan Party, such terms shall refer to such
property as defined in the PPSA.  In addition, other terms relating to
Collateral used and not otherwise defined herein that are defined in the UCC
and/or the PPSA shall have the meanings set forth in the UCC and/or the PPSA, as
applicable

 

1.4                               Certain Matters of Construction.  The terms
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular

 

71

--------------------------------------------------------------------------------


 

section, paragraph or subdivision.  Any pronoun used shall be deemed to cover
all genders.  In the computation of periods of time from a specified date to a
later specified date, “from” means “from and including,” and “to” and “until”
each mean “to but excluding.”  The terms “including” and “include” shall mean
“including, without limitation” and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
any provision.  Section titles appear as a matter of convenience only and shall
not affect the interpretation of any Loan Document.  All references to (a) laws
or statutes include, unless otherwise specified, all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement includes any amendments, waivers and other
modifications, extensions or renewals (to the extent not prohibited by the Loan
Documents); (c) any section means, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person includes its successors and
assigns; (f) time of day means time of day at Agent’s notice address under
Section 14.3.1; or (g) except as expressly provided, discretion of Agent,
Issuing Bank or any Lender means the sole and absolute discretion of such
Person.  All calculations of Value, fundings of Loans, issuances of Letters of
Credit and payments of Obligations shall be in Dollars (except as otherwise
expressly provided herein) and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time.  Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP).  The Loan Parties shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, any Issuing Bank or any
Lender under any Loan Documents.  No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision.  Whenever the phrase “to the best of a Loan
Parties’ knowledge” or words of similar import are used in any Loan Documents,
it means actual knowledge of a Responsible Officer of a Loan Party.  Whenever
any payment, certificate, notice or other delivery shall be stated to be due on
a day other than a Business Day, the due date for such payment or delivery shall
be extended to the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of any LIBOR Loan to be made in the next calendar
month, such payment shall be made on the immediately preceding Business Day.

 

1.5                               Interpretation (Quebec).  For purposes of any
Collateral located in the Province of Quebec or charged by any deed of hypothec
(or any other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Québec, (q) “personal property” shall be deemed to include “movable
property”, (r) “real property” shall be deemed to include “immovable property”,
(s) “tangible property” shall be deemed to include “corporeal property”, (t)
“intangible property” shall be deemed to include “incorporeal property”, (u)
“security interest” and “mortgage” shall be deemed to include a “hypothec”, (v)
all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Québec, (w) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (x) any “right
of offset”, “right of setoff” or similar expression

 

72

--------------------------------------------------------------------------------


 

shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatary”.

 

SECTION 2.  CREDIT FACILITIES

 

2.1                               Commitment.

 

2.1.1                     Revolver Loans.

 

(a)                                 U.S. Revolver Loans to the U.S. Borrower;
European Revolver Loans to the European Borrower.  Each U.S. Lender agrees,
severally and not jointly with the other U.S. Lenders, upon the terms and
subject to the conditions set forth herein, to make (i) U.S. Revolver Loans to
the U.S. Borrower and (ii) so long as the applicable Specified Transaction
Conditions have been satisfied with respect thereto, European Revolver Loans to
the European Borrower, in each case, on any Business Day during the period from
the Third Restatement Date to the U.S./European Revolver Commitment Termination
Date, not to exceed in aggregate principal amount outstanding at any time, such
U.S. Lender’s U.S./European Revolver Commitment at such time, which
U.S./European Revolver Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided, however, that such U.S. Lenders shall
have no obligation to the U.S. Borrower or the European Borrower whatsoever to
honor any request for a U.S. Revolver Loan or a European Revolver Loan, as
applicable, (x) on or after the U.S./European Revolver Commitment Termination
Date, (y) if the amount of the proposed U.S. Revolver Loan exceeds U.S.
Availability on the proposed funding date for such U.S. Revolver Loan or (z) if
the amount of the proposed European Revolver Loan exceeds the Maximum European
Subline Amount on the proposed funding date for such European Revolver Loan. 
Each Borrowing of U.S./European Revolver Loans shall be funded by U.S. Lenders
on a Pro Rata basis.  The U.S./European Revolver Loans shall bear interest as
set forth in Section 3.1.  Each U.S. Revolver Loan shall, at the option of the
U.S. Borrower, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
U.S. Base Rate Loans or LIBOR Loans.  Each European Revolver Loan shall consist
entirely of LIBOR Loans.  The U.S./European Revolver Loans shall be repaid in
accordance with the terms of this Agreement and shall be secured by all of the
U.S./European Facility Collateral.  Each U.S. Revolver Loan shall be funded in
Dollars or, at the option of the U.S. Borrower, Euros and repaid in the same
currency as the underlying U.S. Revolver Loan was made; provided, however, that
the aggregate amount of U.S. Revolver Loans that may be denominated in Euros
shall not exceed the Dollar Equivalent of $50,000,000 less the Dollar Equivalent
of the outstanding U.S. LC Obligations (excluding amounts specified in clause
(c) of such definition) denominated in Euros and Sterling; provided, further,
however, U.S. Revolver Loans denominated in Euros shall consist entirely of
LIBOR Loans.  Each European Revolver Loan shall be funded in Euros and repaid in
Euros.

 

(b)                                 Canadian Revolver Loans to Canadian
Borrower.  Each Canadian Lender agrees, severally and not jointly with the other
Canadian Lenders, upon the terms and subject to the conditions set forth herein,
to make Canadian Revolver Loans to the Canadian Borrower on any Business Day
during the period from the Third Restatement Date to the Canadian Revolver
Commitment Termination Date, not to exceed in aggregate principal amount
outstanding at any

 

73

--------------------------------------------------------------------------------


 

time, such Canadian Lender’s Canadian Revolver Commitment at such time, which
Canadian Revolver Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided, however, that Canadian Lenders shall
have no obligation to the Canadian Borrower whatsoever to honor any request for
a Canadian Revolver Loan on or after the Canadian Revolver Commitment
Termination Date or if the amount of the proposed Canadian Revolver Loan exceeds
Canadian Availability on the proposed funding date for such Canadian Revolver
Loan.  Each Borrowing of Canadian Revolver Loans shall be funded by Canadian
Lenders on a Pro Rata basis.  The Canadian Revolver Loans shall bear interest as
set forth in Section 3.1.  Each Canadian Revolver Loan shall, at the option of
the Canadian Borrower, be made or continued as, or converted into, part of one
or more Borrowings that, unless specifically provided herein, shall consist
entirely of Canadian Prime Rate Loans or Canadian BA Rate Loans if denominated
in Canadian Dollars, or Canadian Base Rate Loans or LIBOR Loans if denominated
in Dollars.  The Canadian Revolver Loans shall be repaid in accordance with the
terms of this Agreement and shall be secured by all of the Canadian Facility
Collateral.  Each Canadian Revolver Loan shall be funded in Canadian Dollars or,
at the option of the Canadian Borrower, Dollars and repaid in the same currency
as the underlying Canadian Revolver Loan was made.

 

(c)                                  Cap on Total Revolver Exposure. 
Notwithstanding anything to the contrary contained in this Section 2.1.1, in no
event shall any Borrower be entitled to receive a Revolver Loan if at the time
of the proposed funding of such Loan (and after giving effect thereto and the
application of the proceeds thereof and all pending requests for Loans), the
Total Revolver Exposure exceeds (or would exceed) the lesser of the Maximum
Facility Amount and the Commitments.

 

2.1.2                     Revolver Notes.  The Revolver Loans made by each
Lender and interest accruing thereon shall be evidenced by the records of Agent
and such Lender.  At the request of any Lender, the Borrower to which such
Lender has extended Commitments shall deliver a Revolver Note to such Lender in
the amount of such Lender’s aggregate U.S./European or Canadian Revolver
Commitment, as applicable.

 

2.1.3                     Use of Proceeds.  The proceeds of Revolver Loans shall
be used by the Borrowers solely (a) to issue standby or commercial letters of
credit, and (b) to finance ongoing working capital needs and other lawful
general corporate purposes of the Borrowers and their Restricted Subsidiaries. 
No part of the proceeds of any Loan shall, nor shall any Letter of Credit, in
any case, be used directly or indirectly in violation of any Anti-Terrorism Laws
or Sanctions.

 

2.1.4                     Reduction or Termination of Commitments; Increase of
Commitments.

 

(a)                                 The Canadian Revolver Commitments shall
terminate on the Canadian Revolver Commitment Termination Date and the
U.S./European Revolver Commitments shall terminate on the U.S./European Revolver
Commitment Termination Date, in each case, unless sooner terminated in
accordance with this Agreement.  Upon at least three (3) Business Days’ prior
written notice to Agent from Loan Party Agent, (i) the U.S. Borrower may, at its
option, terminate the U.S./European Revolver Commitments and this credit
facility and/or (ii) the Canadian Borrower may, at its option, terminate the
Canadian Revolver Commitment, in each case, without premium or penalty (other
than funding losses payable pursuant to Section 3.9).  If

 

74

--------------------------------------------------------------------------------


 

the U.S. Borrower elects to reduce to zero (0) or terminate the U.S./European
Revolver Commitments pursuant to the previous sentence, the Canadian Revolver
Commitments shall automatically terminate concurrently with the termination of
the U.S./European Revolver Commitments.  Any notice of termination given by the
Borrowers pursuant to this Section 2.1.4 shall be irrevocable; provided,
however, that notice may be contingent on the occurrence of a refinancing or the
consummation of a sale, transfer, lease or other disposition of assets and may
be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur.  On the Canadian
Revolver Commitment Termination Date, the Canadian Borrower (and other Canadian
Facility Loan Parties, if applicable) shall make Full Payment of all Canadian
Facility Obligations. On the U.S./European Revolver Commitment Termination Date,
the U.S. Borrower (and other U.S. Facility Loan Parties, if applicable) shall
make Full Payment of all U.S. Facility Obligations.  On the U.S./European
Revolver Commitment Termination Date, the European Borrower shall make Full
Payment of all European Facility Obligations.

 

(b)                                 So long as (i) no Default or Event of
Default then exists or would result therefrom, (ii) no U.S./European Overadvance
or Canadian Overadvance then exists or would result therefrom, and (iii) after
giving effect thereto, U.S. Availability would exceed $10,000,000, Loan Party
Agent may permanently and irrevocably reduce the Maximum Facility Amount by
giving Agent at least three (3) Business Days’ prior irrevocable written notice
thereof from a Responsible Officer of Loan Party Agent, which notice shall (1)
specify the date (which shall be a Business Day) and amount of such reduction
(which shall be in a minimum amount of $5,000,000 and increments of $1,000,000
in excess thereof), (2) specify the allocation of such reduction to, and the
corresponding reductions of, each of the Maximum Canadian Facility Amount and/or
the Maximum U.S./European Facility Amount (and the respective Canadian Revolver
Commitments and the U.S./European Revolver Commitments in respect thereof, each
of which shall be allocated to Lenders among the Borrowers on a Pro Rata basis
at the time of such reduction) and (3) certify the satisfaction of the
conditions specified in the foregoing clauses (i) and (ii) and this clause (iii)
(including calculations thereof in reasonable detail) as of the effective date
of any such proposed reduction; provided, however, that such notice may be
contingent on the occurrence of a refinancing or incurrence of Indebtedness
permitted under Section 10.2.2 or consummation of a sale, transfer, lease or
other disposition of assets and may be revoked or the reduction date deferred if
the refinancing, incurrence or sale, transfer, lease or other disposition of
assets does not occur.  Without limiting the foregoing, (A) each reduction in
the Maximum Canadian Facility Amount and the Canadian Revolver Commitments shall
in no event exceed Canadian Availability and be in a minimum amount of
$5,000,000, and (B) each reduction in the Maximum U.S./European Facility Amount
and the U.S./European Revolver Commitments shall in no event exceed U.S.
Availability and be in a minimum amount of $5,000,000.

 

(c)                                  Provided no Default or Event of Default
then exists or would result therefrom after the Third Restatement Date, upon
notice to Agent (which shall promptly notify all Applicable Lenders), the Loan
Party Agent may from time to time, request an increase in the U.S./European
Revolver Commitments or the Canadian Revolver Commitments, as applicable, by an
amount not exceeding $100,000,000 (less the amount of any FILO Credit Facility)
in the aggregate (resulting in maximum total Facility Commitments of
$310,000,000) during the term of this Agreement; provided that (i) any such
request for an increase shall be in a minimum

 

75

--------------------------------------------------------------------------------


 

amount of $5,000,000 and (ii) the Loan Party Agent may make a maximum of two (2)
such requests in the aggregate (resulting in a maximum of two (2) total
increases) during the term of this Agreement.  At the time of sending such
notice, a requesting Borrower (in consultation with Agent) shall specify the
time period within which the Applicable Lenders are requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to such Lenders (or such lesser period as is acceptable to such
Lenders)).

 

(d)                                 Each Applicable Lender shall notify Agent
within such time period whether or not it agrees to increase its Facility
Commitment to the Loan Party Agent and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase.  Any
Applicable Lender not responding within such time period shall be deemed to have
declined to increase its Facility Commitment.

 

(e)                                  Agent shall notify the Loan Party Agent and
each Applicable Lender of such Applicable Lenders’ responses to each request
made hereunder.  To achieve the full amount of a requested increase, and subject
to the approval of Agent and the applicable Issuing Bank (which approvals, so
long as no Event of Default shall have occurred and be continuing, shall not be
unreasonably withheld), the Loan Party Agent may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to Agent and its counsel.

 

(f)                                   If the U.S./European Revolver Commitments
or the Canadian Revolver Commitments are increased in accordance with this
Section, Agent and the Loan Party Agent shall determine the effective date (the
“Facility Commitment Increase Effective Date”) and the final allocation of such
increase.  Agent shall promptly notify the Loan Party Agent and the Applicable
Lenders (and any additional Lender added pursuant to Section 2.1.4(e)) of the
final allocation of such increase and the Facility Commitment Increase Effective
Date.

 

(g)                                  As a condition precedent to such increase,
the Loan Party Agent shall deliver to Agent a certificate of each Loan Party
dated as of the Facility Commitment Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrowers, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Section 9 and the other Loan Documents are true and
correct in all material respects (or, with respect to representations and
warranties qualified by materiality, in all respects) on and as of the Facility
Commitment Increase Effective Date (except for representations and warranties
that expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality, in all respects) as
of such earlier date), and except that for purposes of this Section 2.1.4, the
representations and warranties contained in Section 9.1.8(a) shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (c) of
Section 10.1.1, and (B) no Default exists.  The requesting Borrower shall prepay
any Revolving Loans of such Borrower outstanding on the Facility Commitment
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.9) to the extent necessary to keep the outstanding Revolving Loans of
such Borrower ratable with any revised Pro Rata Share arising from any
nonratable increase in the Facility Commitments under this Section.

 

76

--------------------------------------------------------------------------------


 

(h)                                 No consent shall be required of any Lender
not increasing its Facility Commitments in connection with an increase of the
Facility Commitments in accordance with this Section 2.1.4, and the Borrowers,
Agent and each Lender shall enter into such amendments to the Loan Documents as
may be reasonably requested by the Loan Party Agent and Agent to make conforming
changes consistent with this Section 2.1.4.

 

(i)                                     This Section shall supersede any
provisions in Section 14.1 to the contrary.

 

2.1.5                     Overadvances.

 

(a)                                 If at any time (a) the Canadian Revolver
Exposure exceeds the Canadian Borrowing Base (a “Canadian Overadvance”) or (b)
the sum of the U.S. Revolver Exposure plus the European Revolver Exposure
exceeds the U.S./European Borrowing Base (the U.S./European Borrowing Base
calculated solely for this purpose without subtraction of the European Revolver
Exposure) (a “U.S./European Overadvance”), the excess amount shall, subject to
Section 5.2 and this Section 2.1.5, be immediately due and payable by the
Canadian Borrower or the U.S. Borrower, as applicable on demand by Agent.  Agent
may require the Applicable Lenders to honor requests for Overadvance Loans and
to forbear from requiring the applicable Borrower to cure an Overadvance, (a)
when no Event of Default is known to Agent, as long as (i) the Overadvance does
not continue for more than thirty (30) consecutive days (and no Overadvance may
exist for at least five (5) consecutive days thereafter before further
Overadvance Loans are required), and (ii) the Overadvance is not known by Agent
to exceed $2,500,000, with respect to the Canadian Borrower, or $5,000,000 in
the aggregate, with respect to the U.S. Borrower and the European Borrower; and
(b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than $2,500,000,
with respect to the Canadian Borrower or $5,000,000 in the aggregate, with
respect to the U.S. Borrower and the European Borrower, and (ii) does not
continue for more than thirty (30) consecutive days.  In no event shall
Overadvance Loans be required that would cause (i) the Canadian Revolver
Exposure to exceed the aggregate Canadian Revolver Commitments or (ii) the U.S.
Revolver Exposure plus the European Revolver Exposure to exceed the aggregate
U.S./European Revolver Commitments.  All Canadian Overadvance Loans shall
constitute Canadian Facility Obligations secured by the Canadian Facility
Collateral and shall be entitled to all benefits of the Loan Documents.  All
U.S./European Overadvance Loans shall constitute U.S./European Facility
Obligations secured by the U.S./European Facility Collateral and shall be
entitled to all benefits of the Loan Documents.  No Overadvance shall result in
an Event of Default due to a Borrower’s failure to comply with Section 2.1.1 for
so long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Overadvance.  In
no event shall any Borrower or other Loan Party be deemed a beneficiary of this
Section nor authorized to enforce any of its terms.  Agent agrees to use its
commercially reasonable best efforts to promptly notify the Lenders of the
issuance of an Overadvance Loan; provided, that Agent shall have no liability
for any failure to provide any such notice.

 

2.1.6                     Protective Advances.  Agent shall be authorized, in
its discretion, at any time that any conditions in Section 6 are not satisfied,
to make U.S. Base Rate Loans and Canadian Prime Rate Loans, as applicable (each
a “Protective Advance”) (a) up to an aggregate amount of $2,500,000, with
respect to the Canadian Borrower, or $5,000,000, with respect to the

 

77

--------------------------------------------------------------------------------


 

U.S. Borrower, outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations; or (b) to pay any other amounts chargeable to the Loan
Parties under any Loan Documents, including costs, fees and expenses.  Each
Applicable Lender shall participate in each Protective Advance on a Pro Rata
basis.  In no event shall Protective Advances be required that would cause (x)
the outstanding U.S./European Revolver Loans and U.S./European LC Obligations to
exceed the aggregate U.S./European Commitments or (y) the outstanding Canadian
Revolver Loans and Canadian LC Obligations to exceed the aggregate Canadian
Commitments.  Required Facility Lenders may at any time revoke Agent’s authority
to make further Protective Advances to the applicable Borrower by written notice
to Agent.  Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.  All Protective Advances
made by Agent with respect to U.S. Facility Loan Parties shall be U.S. Facility
Obligations, secured by the U.S./European Facility Collateral and shall be
treated for all purposes as Extraordinary Expenses and all Protective Advances
made by Agent with respect to Canadian Facility Loan Parties shall be Canadian
Facility Obligations, secured by the Canadian Facility Collateral and shall be
treated for all purposes as Extraordinary Expenses.  Agent agrees to use its
commercially reasonable best efforts to promptly notify the Lenders of the
extension of a Protective Advance; provided, that Agent shall have no liability
for any failure to provide any such notice.

 

2.1.7                     Prepayments.  If Holdings or any Restricted Subsidiary
consummates one or more Asset Sales of Fixed Asset Collateral which result in
realization or receipt by Holdings or such Restricted Subsidiary of aggregate
Net Proceeds in excess of $20,000,000 in any fiscal year, Holdings shall (1)
give written notice to Agent thereof promptly after the date of the realization
or receipt of such Net Proceeds and (2) except to the extent Holdings is
required to repay the Fixed Asset Facility with such Net Proceeds or is
permitted under the Fixed Asset Facility to reinvest such Net Proceeds in assets
used or useful in the business, prepay an aggregate principal amount of Loans in
an amount equal to 100% of all Net Proceeds received from such Asset Sale within
five (5) Business Days of receipt thereof by Holdings or such Restricted
Subsidiary or the end of such reinvestment period, whichever is later.

 

2.2                               U.S. and European Letter of Credit Facility.

 

2.2.1                     Issuance of Letters of Credit.  U.S. Issuing Bank
agrees to issue Letters of Credit for the account of (x) the U.S. Borrower
(“U.S. Letters of Credit”) and (y) so long as the applicable Specified
Transaction Conditions have been satisfied with respect thereto, the European
Borrower (“European Letters of Credit”) from time to time until fifteen (15)
days prior to the Facility Termination Date (or until the U.S./European Revolver
Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:

 

(a)                                 Each of the U.S. Borrower and European
Borrower acknowledge that U.S. Issuing Bank’s willingness to issue any U.S.
Letter of Credit or European Letter of Credit is conditioned upon U.S. Issuing
Bank’s receipt of an LC Application with respect to the requested U.S. Letter of
Credit or European Letter of Credit, as applicable, as well as such other
instruments and agreements as U.S. Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount.  U.S. Issuing Bank
shall have no obligation to issue any U.S. Letter of Credit or European Letter
of Credit unless (i) U.S. Issuing Bank receives an LC Request and LC

 

78

--------------------------------------------------------------------------------


 

Application at least three (3) Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
that is a U.S. Lender exists, such Defaulting Lender or the U.S. Borrower or
European Borrower, as applicable, have entered into arrangements satisfactory to
Agent and U.S. Issuing Bank to eliminate any Fronting Exposure associated with
such Lender (it being understood that Cash Collateralization of a Defaulting
Lender’s Pro Rata share of the requested U.S. Letter of Credit or European
Letter of Credit, as applicable, is satisfactory to Agent and U.S. Issuing
Bank).  If, in sufficient time to act, U.S. Issuing Bank receives written notice
from the Required Facility Lenders that a LC Condition has not been satisfied,
U.S. Issuing Bank shall not issue the requested U.S. Letter of Credit or
European Letter of Credit, as applicable.  Prior to receipt of any such notice,
U.S. Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.

 

(b)                                 Letters of Credit may be requested by the
U.S. Borrower and the European Borrower to support obligations incurred in the
ordinary course of business, or as otherwise approved by Agent.  The renewal or
extension of any U.S. Letter of Credit or European Letter of Credit shall be
treated as the issuance of a new U.S. Letter of Credit or European Letter of
Credit, as applicable, except that delivery of a new LC Application may be
required at the discretion of U.S. Issuing Bank.

 

(c)                                  Each of the U.S. Borrower and the European
Borrower assume all risks of the acts, omissions or misuses by the beneficiary
of any U.S. Letter of Credit or European Letter of Credit, as applicable.  In
connection with issuance of any U.S. Letter of Credit or European Letter of
Credit, none of Agent, U.S. Issuing Bank or any U.S. Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a U.S. Letter of Credit, European Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and the U.S. Borrower or the
European Borrower, as applicable; errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any U.S. Letter of Credit or
European Letter of Credit, as applicable, or the proceeds thereof; or any
consequences arising from causes beyond the control of U.S. Issuing Bank, Agent
or any U.S. Lender, including any act or omission of a Governmental Authority. 
The rights and remedies of U.S. Issuing Bank under the Loan Documents shall be
cumulative.  U.S. Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against the U.S. Borrower and the
European Borrower are discharged with proceeds of any U.S. Letter of Credit
issued for the account of the U.S. Borrower or any European Letter of Credit
issued for the account of the European Borrower, as applicable.

 

(d)                                 In connection with its administration of and
enforcement of rights or remedies under any Letters of Credit or LC Documents,
U.S. Issuing Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in

 

79

--------------------------------------------------------------------------------


 

whatever form believed by U.S. Issuing Bank, in good faith, to be genuine and
correct and to have been signed, sent or made by a proper Person.  U.S. Issuing
Bank may consult with and employ legal counsel, accountants and other experts to
advise it concerning its obligations, rights and remedies, and shall be entitled
to act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by such experts.  U.S. Issuing Bank may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

 

(e)                                  If the U.S. Borrower or the European
Borrower so requests in any applicable Letter of Credit application, U.S.
Issuing Bank may, in its discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, a “U.S./European Auto-Extension Letter of
Credit”); provided that any such U.S./European Auto-Extension Letter of Credit
must permit U.S. Issuing Bank to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “U.S./European Non-Extension Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by U.S. Issuing Bank, the U.S. Borrower and the European Borrower shall
not be required to make a specific request to the Issuing Bank for any such
extension.  Once a U.S./European Auto-Extension Letter of Credit has been
issued, the U.S. Lenders shall be deemed to have authorized (but may not
require) U.S. Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date at least 15 Business Days prior to the Facility
Termination Date; provided, however, that U.S. Issuing Bank shall not permit any
such extension if (A) U.S. Issuing Bank has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the U.S./European Non-Extension Notice Date
(1) from Agent that the Required Lenders have elected not to permit such
extension or (2) from Agent, any Lender or the U.S. Borrower or the European
Borrower, as applicable, that one or more of the applicable conditions specified
in Section 6.2 is not then satisfied, and in each such case directing U.S.
Issuing Bank not to permit such extension.

 

(f)                                   By their execution of this Agreement, the
parties hereto agree that on the Third Restatement Date (without any further
action by any Person), the Existing Letters of Credit as listed on Schedule
1.1(c) shall be deemed to have been issued by U.S. Issuing Bank under this
Agreement and the rights and obligations of U.S. Issuing Bank and the account
party thereunder shall be subject to the terms hereof.

 

2.2.2                     U.S. Letters of Credit and European Letters of Credit:
Reimbursement and Participations.

 

(a)                                 If U.S. Issuing Bank honors any request for
payment under a U.S. Letter of Credit or European Letter of Credit, the U.S.
Borrower or the European Borrower, as applicable, shall pay to U.S. Issuing
Bank, on the same day (“U.S./European Reimbursement Date”), the amount paid by
U.S. Issuing Bank under (i) such U.S. Letter of Credit, together with interest
at the interest rate for U.S. Base Rate Loans or (ii) such European Letter of
Credit, together with interest at the interest rate for LIBOR Revolver Loans, in
each case, from the U.S./European

 

80

--------------------------------------------------------------------------------


 

Reimbursement Date until payment by the U.S. Borrower or the European Borrower,
as applicable.  The obligation of the U.S. Borrower and the European Borrower to
reimburse U.S. Issuing Bank for any payment made under a U.S. Letter of Credit
or European Letter of Credit, as applicable, shall be absolute, unconditional
and irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any such U.S. Letter of Credit or European Letter of Credit or
the existence of any claim, setoff, defense or other right that the U.S.
Borrower, the European Borrower, or any other U.S. Domiciled Loan Parties may
have at any time against the beneficiary, as applicable.  Whether or not Loan
Party Agent submits a Notice of Borrowing, (i) the U.S. Borrower shall be deemed
to have requested a Borrowing of U.S. Base Rate Loans or (ii) the European
Borrower shall be deemed to have requested a Borrowing of LIBOR Revolver Loans,
in each case, in an amount necessary to pay all amounts due U.S. Issuing Bank on
any U.S./European Reimbursement Date and each U.S. Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the U.S./European Revolver
Commitments have terminated, any U.S./European Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.

 

(b)                                 Upon issuance of a U.S. Letter of Credit or
a European Letter of Credit, or in the case of the Existing Letters of Credit,
on the Third Restatement Date, each U.S. Lender shall be deemed to have
irrevocably and unconditionally purchased from U.S. Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all
U.S. LC Obligations or European LC Obligations, as applicable, (in each case,
excluding amounts specified in clause (c) of such definition) relating to such
U.S. Letter of Credit or European Letter of Credit.  If U.S. Issuing Bank makes
any payment under a U.S. Letter of Credit or a European Letter of Credit for the
account of the U.S. Borrower or the European Borrower, as applicable, and the
U.S. Borrower or the European Borrower, as applicable, does not reimburse such
payment on the U.S./European Reimbursement Date, Agent shall promptly notify
U.S. Lenders and each U.S. Lender shall promptly (within one (1) Business Day)
and unconditionally pay to Agent, for the benefit of U.S. Issuing Bank, such
U.S. Lender’s Pro Rata share of such payment.  Upon request by a U.S. Lender,
U.S. Issuing Bank shall furnish copies of any Letters of Credit and LC Documents
in its possession at such time.

 

(c)                                  The obligation of each U.S. Lender to make
payments to Agent for the account of U.S. Issuing Bank in connection with U.S.
Issuing Bank’s payment under a U.S. Letter of Credit or a European Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a U.S. Letter of Credit or a
European Letter of Credit having been determined to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or the existence of any setoff or defense that any
Loan Party may have with respect to any Obligations.  U.S. Issuing Bank does not
assume any responsibility for any failure or delay in performance or any breach
by the U.S. Borrower, the European Borrower or any other Person of any
obligations under any LC Documents.  U.S. Issuing Bank does not make to U.S.
Lenders any express or implied warranty, representation or guarantee with
respect to the U.S./European Facility Collateral, LC Documents, any U.S.
Facility Loan Party or the European Borrower.  U.S. Issuing Bank shall not be
responsible to any U.S. Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,

 

81

--------------------------------------------------------------------------------


 

genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
U.S./European Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any U.S./European Facility Loan Party.

 

(d)                                 No Issuing Bank Indemnitee shall be liable
to any Loan Party or other Person for any action taken or omitted to be taken in
connection with any U.S. Letter of Credit, European Letter of Credit or LC
Document except as a result of U.S. Issuing Bank’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  U.S. Issuing Bank may refrain from taking any action
with respect to a U.S. Letter of Credit or European Letter of Credit until it
receives written instructions from Required Facility Lenders of the U.S.
Borrower or the European Borrower, as applicable.

 

2.2.3                     Cash Collateral.  If any U.S. LC Obligations or the
European LC Obligations, whether or not then due or payable, shall for any
reason be outstanding at any time (a) that an Event of Default exists, (b) that
a U.S./European Overadvance exists, (c) after the U.S./European Revolver
Commitment Termination Date, or (d) within twenty (20) Business Days prior to
the Facility Termination Date, then the U.S. Borrower or the European Borrower,
as applicable, shall, at U.S. Issuing Bank’s or Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit issued for
the account of the U.S. Borrower or the European Borrower, as applicable, and
pay to U.S. Issuing Bank the amount of all other U.S. LC Obligations or European
LC Obligations, as applicable.  The U.S. Borrower and the European Borrower
shall, on demand by U.S. Issuing Bank or Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender that is a U.S.
Lender.  If the U.S. Borrower or the European Borrower fails to provide any Cash
Collateral as required hereunder, U.S. Lenders may (and shall upon direction of
Agent) advance, as U.S. Revolver Loans or European Revolver Loans, as
applicable, the amount of the Cash Collateral required (whether or not the
U.S./European Revolver Commitments have terminated, any U.S./European
Overadvance exists or is created thereby or the conditions in Section 6 are
satisfied).  For the avoidance of doubt, it is understood and agreed that the
European Borrower will not repay or Cash Collateralize any U.S. LC Obligations.

 

2.2.4                     Resignation of U.S. Issuing Bank.  U.S. Issuing Bank
may resign at any time upon notice to Agent and Loan Party Agent.  On and after
the effective date of such resignation, U.S. Issuing Bank shall have no
obligation to issue, amend, renew, extend or otherwise modify any U.S. Letter of
Credit or European Letter of Credit, but shall continue to have all rights and
other obligations of an U.S. Issuing Bank hereunder relating to any U.S. Letter
of Credit and European Letter of Credit issued by it prior to such date.  Agent
shall promptly appoint a replacement U.S. Issuing Bank, which, as long as no
Default or Event of Default exists, shall be reasonably acceptable to Loan Party
Agent.

 

2.3                               Canadian Letter of Credit Facility.

 

2.3.1                     Issuance of Letters of Credit.  Canadian Issuing Bank
agrees to issue Letters of Credit for the account of the Canadian Borrower
(“Canadian Letters of Credit”) from time to time until fifteen (15) days prior
to the Facility Termination Date (or until the Canadian

 

82

--------------------------------------------------------------------------------


 

Revolver Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

 

(a)                                 The Canadian Borrower acknowledges that
Canadian Issuing Bank’s willingness to issue any Canadian Letter of Credit is
conditioned upon Canadian Issuing Bank’s receipt of an LC Application with
respect to the requested Canadian Letter of Credit, as well as such other
instruments and agreements as Canadian Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount.  Canadian Issuing
Bank shall have no obligation to issue any Canadian Letter of Credit unless (i)
Canadian Issuing Bank receives an LC Request and LC Application at least three
(3) Business Days prior to the requested date of issuance; (ii) each LC
Condition is satisfied; and (iii) if a Defaulting Lender that is a Canadian
Lender exists, such Defaulting Lender or the Canadian Borrower have entered into
arrangements satisfactory to Agent and Canadian Issuing Bank to eliminate any
Fronting Exposure associated with such Lender (it being understood that Cash
Collateralization of a Defaulting Lender’s Pro Rata share of the requested
Canadian Letter of Credit is satisfactory to Agent and Canadian Issuing Bank). 
If, in sufficient time to act, Canadian Issuing Bank receives written notice
from Required Facility Lenders that a LC Condition has not been satisfied,
Canadian Issuing Bank shall not issue the requested Canadian Letter of Credit. 
Prior to receipt of any such notice, Canadian Issuing Bank shall not be deemed
to have knowledge of any failure of LC Conditions.

 

(b)                                 Letters of Credit may be requested by Loan
Party Agent for the account of Canadian Borrower to support obligations incurred
in the ordinary course of business, or as otherwise approved by Agent.  The
renewal or extension of any Canadian Letter of Credit shall be treated as the
issuance of a new Canadian Letter of Credit, except that delivery of a new LC
Application may be required at the discretion of Canadian Issuing Bank.

 

(c)                                  The Canadian Borrower assumes all risks of
the acts, omissions or misuses by the beneficiary of any Canadian Letter of
Credit.  In connection with issuance of any Canadian Letter of Credit, none of
Agent, Canadian Issuing Bank or any Canadian Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Canadian Letter of Credit or Documents; any deviation from
instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and the Canadian Borrower; errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Canadian Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Canadian Issuing Bank, Agent or any Canadian
Lender, including any act or omission of a Governmental Authority.  The rights
and remedies of Canadian Issuing Bank under the Loan Documents shall be
cumulative.  Canadian Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against the Canadian Borrower are
discharged with proceeds of any Canadian Letter of Credit issued for the account
of the Canadian Borrower.

 

83

--------------------------------------------------------------------------------


 

(d)                                 In connection with its administration of and
enforcement of rights or remedies under any Letters of Credit or LC Documents,
Canadian Issuing Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by Canadian Issuing Bank, in good faith, to be genuine and correct and
to have been signed, sent or made by a proper Person.  Canadian Issuing Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts.  Canadian Issuing Bank may employ agents
and attorneys-in-fact in connection with any matter relating to Letters of
Credit or LC Documents, and shall not be liable for the negligence or misconduct
of agents and attorneys-in-fact selected with reasonable care.

 

(e)                                  If the Canadian Borrower so requests in any
applicable Letter of Credit application, Canadian Issuing Bank may, in its
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, a “Canadian Auto-Extension Letter of Credit”); provided that
any such Canadian Auto-Extension Letter of Credit must permit Canadian Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Canadian
Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued.  Unless otherwise directed by
Canadian Issuing Bank, the Canadian Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension.  Once a Canadian
Auto-Extension Letter of Credit has been issued, the Canadian Lenders shall be
deemed to have authorized (but may not require) Canadian Issuing Bank to permit
the extension of such Letter of Credit at any time to an expiry date at least 15
Business Days prior to the Facility Termination Date; provided, however, that
Canadian Issuing Bank shall not permit any such extension if (A) Canadian
Issuing Bank has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Canadian Non-Extension Notice Date (1) from Agent that the Required Lenders
have elected not to permit such extension or (2) from Agent, any Lender or the
Canadian Borrower that one or more of the applicable conditions specified in
Section 6.2 is not then satisfied, and in each such case directing Canadian
Issuing Bank not to permit such extension.

 

2.3.2                     Canadian Letters of Credit: Reimbursement and
Participations.

 

(a)                                 If Canadian Issuing Bank honors any request
for payment under a Canadian Letter of Credit, the Canadian Borrower shall pay
to Canadian Issuing Bank, on the same day (“Canadian Reimbursement Date”), the
amount paid by Canadian Issuing Bank under such Canadian Letter of Credit,
together with interest at the interest rate for Canadian Base Rate Loans from
the Canadian Reimbursement Date until payment by the Canadian Borrower.  The
obligation of the Canadian Borrower to reimburse Canadian Issuing Bank for any
payment made under a Canadian Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any Canadian Letter of Credit or the existence of any claim,
setoff, defense or other right that the Canadian Borrower or the Canadian
Domiciled Loan Parties may have at any time against the beneficiary.  Whether or
not Loan Party Agent submits a Notice of Borrowing, the Canadian Borrower shall
be deemed to

 

84

--------------------------------------------------------------------------------


 

have requested a Borrowing of Canadian Base Rate Loans in an amount necessary to
pay all amounts due Canadian Issuing Bank on any Canadian Reimbursement Date and
each Canadian Lender agrees to fund its Pro Rata share of such Borrowing whether
or not the Canadian Revolver Commitments have terminated, any Canadian
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

 

(b)                                 Upon issuance of a Canadian Letter of
Credit, each Canadian Lender shall be deemed to have irrevocably and
unconditionally purchased from Canadian Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all Canadian LC
Obligations (excluding amounts specified in clause (c) of such definition)
relating to such Canadian Letter of Credit.  If Canadian Issuing Bank makes any
payment under a Canadian Letter of Credit for the account of the Canadian
Borrower and the Canadian Borrower does not reimburse such payment on the
Canadian Reimbursement Date, Agent shall promptly notify Canadian Lenders and
each Canadian Lender shall promptly (within one (1) Business Day) and
unconditionally pay to Agent, for the benefit of Canadian Issuing Bank, such
Canadian Lender’s Pro Rata share of such payment.  Upon request by a Canadian
Lender, Canadian Issuing Bank shall furnish copies of any Letters of Credit and
LC Documents in its possession at such time.

 

(c)                                  The obligation of each Canadian Lender to
make payments to Agent for the account of Canadian Issuing Bank in connection
with Canadian Issuing Bank’s payment under a Canadian Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a Canadian Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations.  Canadian Issuing Bank does not assume any responsibility for
any failure or delay in performance or any breach by the Canadian Borrower or
any other Person of any obligations under any LC Documents.  Canadian Issuing
Bank does not make to Canadian Lenders any express or implied warranty,
representation or guarantee with respect to the Canadian Facility Collateral, LC
Documents or any Canadian Facility Loan Party.  Canadian Issuing Bank shall not
be responsible to any Canadian Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Canadian Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Canadian Facility Loan Party.

 

(d)                                 No Issuing Bank Indemnitee shall be liable
to any Loan Party or other Person for any action taken or omitted to be taken in
connection with any Canadian Letter of Credit or LC Documents except as a result
of Canadian Issuing Bank’s gross negligence or willful misconduct, as determined
by a final, non-appealable judgment of a court of competent jurisdiction. 
Canadian Issuing Bank may refrain from taking any action with respect to a
Canadian Letter of Credit until it receives written instructions from Required
Facility Lenders of the Canadian Borrower.

 

85

--------------------------------------------------------------------------------


 

2.3.3                     Cash Collateral.  If any Canadian LC Obligations,
whether or not then due or payable, shall for any reason be outstanding at any
time (a) that an Event of Default exists, (b) that a Canadian Overadvance
exists, (c) after the Canadian Revolver Commitment Termination Date, or (d)
within 20 Business Days prior to the Facility Termination Date, then the
Canadian Borrower shall, at Canadian Issuing Bank’s or Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit issued for
the account of Canadian Borrower and pay to Canadian Issuing Bank the amount of
all other Canadian LC Obligations.  The Canadian Borrower shall, on demand by
Canadian Issuing Bank or Agent from time to time, Cash Collateralize the
Fronting Exposure of any Defaulting Lender that is a Canadian Lender.  If the
Canadian Borrower fails to provide any Cash Collateral as required hereunder,
Canadian Lenders may (and shall upon direction of Agent) advance, as Canadian
Revolver Loans, the amount of the Cash Collateral required (whether or not the
Canadian Revolver Commitments have terminated, any Canadian Overadvance exists
or is created thereby or the conditions in Section 6 are satisfied).

 

2.3.4                     Resignation of Canadian Issuing Bank.  Canadian
Issuing Bank may resign at any time upon notice to Agent and Loan Party Agent. 
On and after the effective date of such resignation, Canadian Issuing Bank shall
have no obligation to issue, amend, renew, extend or otherwise modify any
Canadian Letter of Credit, but shall continue to have all rights and other
obligations of a Canadian Issuing Bank hereunder relating to any Canadian Letter
of Credit issued by it prior to such date.  Agent shall promptly appoint a
replacement Canadian Issuing Bank, which, as long as no Default or Event of
Default exists, shall be reasonably acceptable to Loan Party Agent.

 

2.4                               FILO Credit Facility

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, so long as no Default or Event of Default exists or
would immediately result therefrom, at any time after the Third Restatement
Date, the Loan Party Agent may request a separate “first-in, last out” credit
facility provided by one or more Lenders or other Eligible Assignees as agree to
hold “first-in, last out” commitments (the “FILO Lenders”) that are subject to a
separate “first-in, last out” incremental borrowing base (collectively, the
“FILO Credit Facility”), which FILO Credit Facility, subject to Section 5.5 (as
amended in accordance with Section 2.4(b)(i)), shall constitute U.S./European
Facility Obligations (and Obligations) for all purposes under the Loan Documents
(including for the purposes of being secured by the applicable Collateral and
being guaranteed by the U.S./European Facility Loan Parties). The Agent shall
promptly notify the Lenders of each such request and the Lenders shall respond
thereto in the same manner specified for any Commitment increase requests in
Section 2.1.4.  The Agent shall notify Lenders and Loan Party Agent of the
responses to such request and any actions to arrange for other Eligible
Assignees to serve as FILO Lenders in the same manner specified for commitment
increases in Section 2.1.4.  Any FILO Lender participating in the FILO Credit
Facility which is not then a Lender (or an Affiliate of such Lender engaged in
the ordinary course of its business in extending commercial loans) shall be
subject to the prior approval of the Agent and the Loan Party Agent (such
consent not to be unreasonably withheld or delayed).

 

(b)                                 Notwithstanding anything herein to the
contrary, the FILO Credit Facility shall be established in accordance with the
following terms and conditions:

 

86

--------------------------------------------------------------------------------


 

(i)                                     the establishment thereof shall result
in an amendment of the payment waterfall in Section 5.5.1(a) (without the
requirement of the consent of the Lenders under Section 14.1.1) to include
payment of accrued and unpaid interest of U.S./European Facility Obligations
under the FILO Credit Facility as a new clause “seventh” and unpaid payment of
principal of U.S./European Facility Obligations under the FILO Credit Facility
as a new clause “eighth”, and renumbering the existing clauses “seventh”,
“eighth”, “ninth”, and “tenth” as clauses “ninth”, “tenth”, “eleventh”, and
“twelfth”, respectively;

 

(ii)                                  subject to other express limitations set
forth in this Section2.4 the FILO Credit Facility shall be on terms and
conditions as determined by the Loan Party Agent, the Agent and the FILO
Lenders, it being understood and agreed that such terms and conditions may
include, without limitation, FILO Credit Facility-specific borrowing base,
advance rate (including seasonal or fluctuating advance rates), eligibility
criteria, availability reserves (including reserves implemented against the
Borrowing Base with respect to obligations owing to the FILO Lenders),
representations, warranties, covenants and Events of Default, interest rates,
fees, final maturity date, amortization, mandatory and voluntary prepayment and
commitment termination provision as to the FILO Credit Facility and Section 8.2
or any other provision of the Loan Documents related to cash dominion, and
amendment and waiver provisions (including modifications to Section 14.1.1 to
provide for customary or market provisions in favor of the FILO Lenders, which
may include voting rights in favor of the FILO Lenders relating to modifications
of the Borrowing Base that would affect the FILO Credit Facility or the FILO
Lenders) in respect of or relating to the FILO Credit Facility and other
customary or market terms and conditions for asset-based “first in, last out”
credit facilities of this nature.  Further, if the Loan Party Agent requests
that some or all of the FILO Credit Facility constitute Canadian Facility
Obligations supported by Canadian Borrowing Base assets, the Agent agrees to
consult with the Loan Party Agent as to whether such structure could be
documented and arranged without unreasonable cost or delay, and in such case,
the parties agree that the Agent, Loan Party Agent and Canadian Borrower may
agree to any necessary implementing amendment or other modification to the
applicable Loan Documents as may be necessary for such structure including
without limitation, amendments to the payment waterfall set forth in Section
5.5.1(b) consistent with those contemplated by clause (i) above

 

(iii)                               the advance rates in respect of the
incremental borrowing base under FILO Credit Facility shall not exceed (a)five
percent (5.0%) on Eligible Accounts; (b) ten percent (10%) on Eligible
Inventory; and (c) zero percent (0%) on Eligible Tooling Accounts;

 

(iv)                              the arrangement of the FILO Credit Facility,
and any upfront, underwriting, arrangement or similar fees in respect of the
FILO Credit Facility, shall be agreed to by Loan Party Agent, Agent, and the
FILO Lenders;

 

(v)                                 the FILO Credit Facility shall be subject to
terms and closing conditions as may be determined by the Agent and the
Collateral Agent, the FILO Lenders and the Loan Party Agent, which in any event
shall include a post-closing covenant requiring

 

87

--------------------------------------------------------------------------------


 

delivery of an Inventory appraisal within twelve (12) months of the closing date
of the FILO Credit Facility to the extent that Eligible Inventory is to be
included in the borrowing base under such FILO Credit Facility;

 

(vi)                              the FILO Credit Facility shall be subject to
the condition precedent that (i) no Event of Default shall have occurred and be
continuing immediately before or after giving effect thereto and (ii) the FILO
Lenders not party to the Reallocation Agreement as of the Third Restatement Date
shall have executed a joinder to the Reallocation Agreement in form and
substance acceptable to Agent;

 

(vii)                           the aggregate amount of the FILO Credit Facility
commitments under the FILO Credit Facility (x) shall not exceed $20,000,000 and
(y) (i) the aggregate amount of the FILO Credit Facility commitments under the
FILO Credit Facility, plus (ii) the aggregate amount of increased commitments
provided from time to time in accordance with Section 2.1.4, shall not exceed,
at any time outstanding, $100,000,000;

 

(viii)                        all documentation in respect of the FILO Credit
Facility shall be consistent with the foregoing and in form and substance
reasonably satisfactory to the Agent and the FILO Credit Facility Lenders, and
the FILO Credit Facility Amendment shall have been approved by the Agent; and

 

(ix)                              Borrowers shall not be required to offer any
Lender an opportunity to join the FILO Credit Facility as a FILO Lender.

 

(c)                                  Notwithstanding anything in Section 14.1.1
or any other provision of the Loan Documents to the contrary, the Lenders hereby
irrevocably authorize the Agent and Collateral Agent to enter into amendments,
restatements or other supplements or modifications to this Agreement and the
other Loan Documents with the U.S./European Facility Loan Parties and the FILO
Lenders as may be necessary or desirable in order to establish the FILO Credit
Facility, in each case on terms consistent with this Section 2.4 (“FILO Credit
Facility Amendment”) without the consent or approval of any Lenders (other than
the Lenders participating in the FILO Credit Facility).  The Lenders hereby
consent to the FILO Credit Facility and other transactions contemplated by this
Section 2.4  (including, for the avoidance of doubt, the terms and condition
illustrated in clause (b) above) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
section or amendment or waiver section) or any other Loan Document that may
otherwise prohibit or restrict the FILO Credit Facility, the FILO Credit
Facility Amendment or any other transaction contemplated by this Section 2.4. 
Each of the Agent and the Collateral Agent shall have the right (but not the
obligation) to consult with the Required Lenders with respect to the FILO Credit
Facility and any matter contemplated by this Section 2.4; provided, however,
that whether or not there has been any consultation with the Required Lenders by
the Agent or the Collateral Agent with respect to a FILO Credit Facility, any
such FILO Credit Facility Amendment entered into by the Agent and/or the
Collateral Agent pursuant to this Section 2.4 shall be binding and conclusive on
the Lenders in all respects.

 

88

--------------------------------------------------------------------------------


 

SECTION 3.  INTEREST, FEES AND CHARGES

 

3.1                               Interest.

 

3.1.1                     Rates and Payment of Interest.

 

(a)                                 The Obligations (excluding Obligations of
the type specified in clause (g) of such definition) shall bear interest (i) if
a U.S. Base Rate Loan, at the U.S. Base Rate in effect from time to time, plus
the Applicable Margin; (ii) if a LIBOR Loan, at LIBOR for the applicable
Interest Period, plus the Applicable Margin; (iii) if a Canadian Prime Rate
Loan, at the Canadian Prime Rate in effect from time to time, plus the
Applicable Margin, (iv) if a Canadian Base Rate Loan, at the Canadian Base Rate
in effect from time to time, plus the Applicable Margin, (v) if a Canadian BA
Rate Loan, at the Canadian BA Rate for the applicable Interest Period, plus the
Applicable Margin, (vi) if any other U.S. Facility Obligation that is then due
and payable (including, to the extent permitted by law, interest not paid when
due), at the U.S. Base Rate in effect from time to time, plus the Applicable
Margin for U.S. Base Rate Loans; (vii) if any other European Facility Obligation
that is then due and payable (including, to the extent permitted by law,
interest not paid when due), at LIBOR in effect at such time, plus the
Applicable Margin for LIBOR Revolver Loans; and (viii) if any other Canadian
Facility Obligation that is then due and payable (including, to the extent
permitted by law, interest not paid when due), at the Canadian Prime Rate in
effect from time to time, plus the Applicable Margin for Canadian Prime Rate
Loans.  Interest shall accrue from the date the Loan is advanced or the
Obligation is incurred or payable, until paid by the applicable Borrower.  If a
Loan is repaid on the same day made, one (1) day’s interest shall accrue.

 

(b)                                 Interest on the Revolver Loans shall be
payable in the currency (i.e., Dollars, Canadian Dollars or Euros, as the case
may be) of the underlying Revolver Loan.

 

(c)                                  Overdue principal, interest and other
amounts not paid when due shall bear interest at the Default Rate; provided,
however, that during the continuation of any Event of Default, if Required
Lenders in their discretion so elect, all Obligations shall bear interest at the
Default Rate (whether before or after any judgment); provided further, however,
that upon the occurrence and during the continuance of an Event of Default under
Section 11.1(a) or 11.1(i), the Default Rate shall become immediately applicable
to all Obligations without any election of the Required Lenders.  Each Loan
Party acknowledges that the cost and expense to Agent and Lenders due to an
Event of Default are difficult to ascertain and that the Default Rate is a fair
and reasonable estimate to compensate Agent and Lenders therefor.

 

(d)                                 Interest accrued on the Loans shall be due
and payable in arrears, (i) for any U.S. Base Rate Loan, Canadian Base Rate Loan
or Canadian Prime Rate Loan, on the first (1st) day of each month; (ii) for any
LIBOR Loan or Canadian BA Rate Loan, on the last day of its Interest Period and
(iii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid.  In addition, interest accrued on the Canadian Revolver Loans
shall be due and payable in arrears on the Canadian Revolver Commitment
Termination Date and interest accrued on the U.S./European Revolver Loans shall
be due and payable in arrears on the U.S./European Revolver Commitment
Termination Date.  Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be

 

89

--------------------------------------------------------------------------------


 

due and payable on demand.  Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.

 

3.1.2                     Application of LIBOR to Outstanding Loans.

 

(a)                                 Each Borrower may on any Business Day,
subject to delivery of a Notice of Conversion/Continuation and the other terms
hereof, elect to convert any portion of the U.S. Base Rate Loans or the Canadian
Base Rate Loans, as applicable to, or to continue any LIBOR Loan at the end of
its Interest Period as, a LIBOR Loan.  During the continuance of any Event of
Default, Agent may (and shall at the direction of Required Facility Lenders of
the applicable Borrower) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

 

(b)                                 Whenever a Borrower shall desire to convert
or continue Loans as LIBOR Loans, Loan Party Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three (3) Business
Days prior to the requested conversion or continuation date.  Promptly after
receiving any such notice, Agent shall notify each Applicable Lender thereof. 
Each Notice of Conversion/Continuation shall be irrevocable, and shall specify
the amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be one (1) month if not specified).  If, upon the
expiration of any Interest Period in respect of any LIBOR Loans, Loan Party
Agent shall have failed to deliver a Notice of Conversion/Continuation with
respect thereto as required above, the applicable Borrower shall be deemed to
have elected to convert such Loans into U.S. Base Rate Loans (if owing by the
U.S. Borrower) or Canadian Base Rate Loans (if owing by the Canadian Borrower).

 

3.1.3                     Application of Canadian BA Rate to Outstanding Loans.

 

(a)                                 The Canadian Borrower may on any Business
Day, subject to delivery of a Notice of Conversion/Continuation and the other
terms hereof, elect to convert any portion of the Canadian Prime Rate Loans, or
to continue any Canadian BA Rate Loan at the end of its Interest Period as a
Canadian BA Rate Loan; provided, however that such Canadian BA Rate Loans may
only be so converted at the end of the Interest Period applicable thereto. 
During the continuance of any Default or Event of Default, Agent may (and shall
at the direction of Required Facility Lenders of the Canadian Borrower) declare
that no Loan may be made, converted or continued as a Canadian BA Rate Loan.

 

(b)                                 Whenever the Canadian Borrower desires to
convert or continue Loans as Canadian BA Rate Loans, Loan Party Agent shall give
Agent a Notice of Conversion/Continuation, no later than 11:00 a.m. at least
three (3) Business Days prior to the requested conversion or continuation date. 
Promptly after receiving any such notice, Agent shall notify each Canadian
Lender thereof.  Each Notice of Conversion/Continuation shall be irrevocable,
and shall specify the amount of Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one (1) month if
not specified).  If, upon the expiration of any Interest Period in respect of
any Canadian BA Rate Loans, Loan Party Agent shall have failed to deliver a
Notice of Conversion/Continuation with respect thereto as required above, the

 

90

--------------------------------------------------------------------------------


 

Canadian Borrower shall be deemed to have elected to convert such Loans into
Canadian Prime Rate Loans.

 

3.1.4                     Interest Periods.  In connection with the making,
conversion or continuation of any LIBOR Loans or Canadian BA Rate Loans, Loan
Party Agent, on behalf of the applicable Borrower, shall select an interest
period to apply (the “Interest Period”), which interest period shall be thirty
(30), sixty (60) or ninety (90) days; provided, however, that:

 

(a)                                 the Interest Period shall commence on the
date the Loan is made or continued as, or converted into, a LIBOR Loan or
Canadian BA Rate Loan, and shall expire on the numerically corresponding day in
the calendar month at its end;

 

(b)                                 if any Interest Period commences on a day
for which there is no corresponding day in the calendar month at its end or if
such corresponding day falls after the last Business Day of such month, then the
Interest Period shall expire on the last Business Day of such month;

 

(c)                                  if any Interest Period would expire on a
day that is not a Business Day, the period shall expire on the next Business
Day; and

 

(d)                                 no Interest Period shall extend beyond the
Facility Termination Date (or, in the case of any Loan owing by the Canadian
Borrower, the Canadian Revolver Commitment Termination Date, if earlier).

 

3.1.5                     Interest Rate Not Ascertainable.  If Agent shall
determine that on any date for determining LIBOR, due to any circumstance
affecting the London interbank market, adequate and fair means do not exist for
ascertaining such rate on the basis provided herein, then Agent shall
immediately notify Borrower of such determination.  Until Agent notifies
Borrower that such circumstance no longer exists, the obligation of Lenders to
make LIBOR Loans shall be suspended, and no further Loans may be converted into
or continued as LIBOR Loans.

 

3.2                               Fees.

 

3.2.1                     Unused Line Fee.

 

(a)                                 The Canadian Borrower shall pay to Agent,
for the Pro Rata benefit of Canadian Lenders, a fee equal to the Canadian Unused
Line Fee Rate times the average daily amount by which the Canadian Revolver
Commitments exceed the Canadian Revolver Exposure during any month. Such fee
shall be payable in arrears, on the first (1st) day of each month and on the
Canadian Revolver Commitment Termination Date.

 

(b)                                 The U.S. Borrower shall pay to Agent, for
the Pro Rata benefit of U.S. Lenders, an aggregate fee equal to the
U.S./European Unused Line Fee Rate times the average daily amount by which the
U.S./European Revolver Commitments exceed the sum of (i) the U.S. Revolver
Exposure plus (ii) the European Revolver Exposure during any month.  Such fee
shall be payable in arrears, on the first (1st) day of each month and on the
U.S./European Revolver Commitment Termination Date.

 

91

--------------------------------------------------------------------------------


 

3.2.2                     U.S. LC Facility Fees.  The U.S. Borrower shall pay
(a) to Agent, for the Pro Rata benefit of U.S. Lenders, a fee equal to the per
annum rate of the Applicable Margin in effect for LIBOR Loans times the average
daily outstanding amount of U.S. Letters of Credit, which fee shall be payable
monthly in arrears, on the first (1st) day of each month; (b) to the applicable
U.S. Issuing Bank, for its own account, a fronting fee equal to .125% per annum
on the outstanding amount of each U.S. Letter of Credit issued by such U.S.
Issuing Bank, which fee shall be payable monthly in arrears, on the first (1st)
day of each month; and (c) to the applicable U.S. Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of U.S. Letters of
Credit, which charges shall be paid as and when incurred; provided that, for the
avoidance of doubt, all amounts payable pursuant to this clause (c) with respect
to the Existing Letters of Credit shall be determined in accordance with the
applicable documentation thereto.  During an Event of Default, if the Required
Lenders so elect (pursuant to Section 3.1.1(c)) the fee payable under clause (a)
shall be increased by 2% per annum.

 

3.2.3                     European LC Facility Fees.  The European Borrower
shall pay (a) to Agent, for the Pro Rata benefit of U.S. Lenders, a fee equal to
the per annum rate of the Applicable Margin in effect for LIBOR Loans times the
average daily outstanding amount of European Letters of Credit, which fee shall
be payable monthly in arrears, on the first (1st) day of each month; (b) to the
applicable U.S. Issuing Bank, for its own account, a fronting fee equal to
0.125% per annum on the outstanding amount of each European Letter of Credit
issued by such U.S. Issuing Bank, which fee shall be payable monthly in arrears,
on the first (1st) day of each month; and (c) to the applicable U.S. Issuing
Bank, for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of U.S.
Letters of Credit, which charges shall be paid as and when incurred During an
Event of Default, if the Required Lenders so elect (pursuant to Section
3.1.1(c)) the fee payable under clause (a) shall be increased by 2% per annum.

 

3.2.4                     Canadian LC Facility Fees.  The Canadian Borrower
shall pay (a) to Agent, for the Pro Rata benefit of Canadian Lenders, a fee
equal to the per annum rate of the Applicable Margin in effect for LIBOR Loans
times the average daily outstanding amount of Canadian Letters of Credit, which
fee shall be payable monthly in arrears, on the first (1st) day of each month;
(b) to the applicable Canadian Issuing Bank, for its own account, a fronting fee
equal to 0.125% per annum on the outstanding amount of each Canadian Letter of
Credit issued by such Canadian Issuing Bank, which fee shall be payable monthly
in arrears, on the first (1st) day of each month; and (c) to the applicable
Canadian Issuing Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Canadian Letters of Credit, which charges shall be paid as and
when incurred.  During an Event of Default if the Required Lenders so elect
(pursuant to Section 3.1.1(c)), the fee payable under clause (a) shall be
increased by 2% per annum.

 

3.2.5                     Other Fees.  The Borrowers shall pay such other fees
as described in the Agent Fee Letter and the Joint Fee Letter.

 

3.3                               Computation of Interest, Fees, Yield
Protection.  All interest, as well as fees and other charges calculated on a per
annum basis, shall be computed for the actual days elapsed, based on a year of
three hundred sixty (360) days, or, in the case of interest based on the

 

92

--------------------------------------------------------------------------------


 

Canadian Prime Rate or Canadian BA Rate, on the basis of a three hundred sixty
five (365) day year.  Each determination by Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.  All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money.  A
certificate setting forth in reasonable detail amounts payable by any Borrower
under Section 3.4, 3.7, 3.9, 5.8.2, 5.8.3 or 10.1.9(b), submitted to Loan Party
Agent by Agent or the affected Lender or affected Issuing Bank, as applicable,
shall be final, conclusive and binding for all purposes, absent manifest error,
and the applicable Borrower shall pay such amounts to the appropriate party
within ten (10) days following receipt of the certificate.  For the purposes of
the Interest Act (Canada), the yearly rate of interest to which any rate
calculated on the basis of a period of time different from the actual number of
days in the year (three hundred sixty (360) days, for example) is equivalent is
the stated rate multiplied by the actual number of days in the year (three
hundred sixty five (365) or three hundred sixty six (366), as applicable) and
divided by the number of days in the shorter period (three hundred sixty (360)
days, in the example), and the parties hereto acknowledge that there is a
material distinction between the nominal and effective rates of interest and
that they are capable of making the calculations necessary to compare such rates
and that the calculations herein are to be made using the nominal rate method
and not on any basis that gives effect to the principle of deemed reinvestment
of interest.

 

3.4                               Reimbursement Obligations.  Each Borrower
shall reimburse Agent for all Extraordinary Expenses incurred by Agent in
reference to such Borrower or its related Loan Party Group Obligations or
Collateral of its related Loan Party Group.  In addition to such Extraordinary
Expenses, each Borrower shall also reimburse Agent for all invoiced
out-of-pocket legal, accounting, appraisal, consulting, and other fees, costs
and expenses incurred by it in connection with (a) negotiation and preparation
of any Loan Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral for its
Obligations, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any such
Collateral, to maintain any insurance required hereunder or to verify such
Collateral; and (c) each inspection, audit or appraisal with respect to any Loan
Party within such Borrower’s related Loan Party Group or Collateral securing
such Loan Party Group’s Obligations, whether prepared by Agent’s personnel or a
third party (subject to Section 10.1.9(b)).  If, for any reason (including
inaccurate reporting on financial statements or a Compliance Certificate), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
the Borrowers shall pay to Agent, for the Pro Rata benefit of Lenders, an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid.  All amounts
payable by the Borrowers under this Section 3.4 shall be due and payable in
accordance with Section 3.3.

 

3.5                               Illegality.  If any Lender determines that any
applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Interest Period Loans, or to determine or charge interest
rates based upon LIBOR or the Canadian BA Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell,

 

93

--------------------------------------------------------------------------------


 

or to take deposits of, Dollars in the London interbank market, or Canadian
Dollars through bankers’ acceptances then, on notice thereof by such Lender to
Agent, any obligation of such Lender to make or continue Interest Period Loans
or to convert Floating Rate Loans to Interest Period Loans shall be suspended
until such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist.  Upon delivery of such notice, the affected
Borrower shall prepay or, if applicable, convert all Interest Period Loans of
such Lender to Floating Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such Interest
Period Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Interest Period Loans.  Upon any such prepayment or
conversion, the affected Borrower shall also pay accrued interest on the amount
so prepaid or converted.

 

3.6                               Inability to Determine Rates.  If Required
Lenders notify Agent for any reason in connection with a request for a Borrowing
of, or conversion to or continuation of, an Interest Period Loan that (a) Dollar
deposits or bankers’ acceptances are not being offered to, as regards LIBOR,
banks in the London interbank Eurodollar market or, as regards Canadian BA Rate,
Persons in Canada, for the applicable amount and Interest Period of such Loan,
(b) adequate and reasonable means do not exist for determining LIBOR or the
Canadian BA Rate for the requested Interest Period, or (c) LIBOR or the Canadian
BA Rate for the requested Interest Period does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, then Agent will promptly so
notify Loan Party Agent and each Applicable Lender.  Thereafter, the obligation
of the Applicable Lenders to make or maintain affected Interest Period Loans,
shall be suspended until Agent (upon instruction by Required Lenders) revokes
such notice.  Upon receipt of such notice, Loan Party Agent may revoke any
pending request for a Borrowing of, conversion to or continuation of an Interest
Period Loan or, failing that, will be deemed to have submitted a request for a
Floating Rate Loan.

 

3.7                               Increased Costs; Capital Adequacy.

 

3.7.1                     Change in Law.  If any Change in Law shall:

 

(a)                                 impose modify or deem applicable any
reserve, liquidity, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement reflected in LIBOR or the Canadian BA Rate) or any Issuing Bank;

 

(b)                                 subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in the definition of Excluded
Taxes and (C) Connection Income Taxes) with respect to or on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(c)                                  impose on any Lender, any Issuing Bank or
interbank market any other condition, cost or expense affecting any Loan, Loan
Document, Letter of Credit, participation in LC Obligations, or Commitment;

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
such Issuing Bank of

 

94

--------------------------------------------------------------------------------


 

participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such Issuing Bank, the Borrower to which such Lenders
or such Issuing Bank has a Commitment shall pay to such Lender or such Issuing
Bank, as applicable, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as applicable, for such additional costs incurred
or reduction suffered, in each case, in accordance with Section 3.3.

 

3.7.2                     Capital Adequacy.  If any Lender or any Issuing Bank
determines that any Change in Law affecting such Lender or such Issuing Bank or
any Lending Office of such Lender or such Lender’s or such Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s, such
Issuing Bank’s or holding company’s capital as a consequence of this Agreement,
or such Lender’s or such Issuing Bank’s Commitments, Loans, Letters of Credit or
participations in LC Obligations, to a level below that which such Lender, such
Issuing Bank or holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, such Issuing Bank’s and holding
company’s policies with respect to capital adequacy or liquidity), then from
time to time the Borrower to which such Lenders or such Issuing Bank has a
Commitment will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered, in each case, in accordance with Section 3.3.

 

3.7.3                     Compensation.  Failure or delay on the part of any
Lender or any Issuing Bank to demand compensation pursuant to this Section 3.7
shall not constitute a waiver of its right to demand such compensation, but a
Borrower shall not be required to compensate a Lender to such Borrower or
Issuing Bank to such Borrower for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or Issuing
Bank notifies Loan Party Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.8                               Mitigation.  If any Lender gives a notice
under Section 3.5 or requests compensation under Section 3.7, or if a Borrower
is required to pay additional amounts or make indemnity payments with respect to
a Lender under Section 5.8, then such Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or unlawful.  The affected Borrower shall pay all
reasonable costs and expenses (including all Indemnified Taxes and Other Taxes)
incurred by any Lender that has issued a Commitment to such Borrower in
connection with any such designation or assignment.

 

95

--------------------------------------------------------------------------------


 

3.9                               Funding Losses.  If for any reason (other than
default by a Lender) (a) any Borrowing of, or conversion to or continuation of,
an Interest Period Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of an Interest Period Loan occurs on
a day other than the end of its Interest Period, (c) any Borrower fails to repay
an Interest Period Loan when required hereunder, or (d) a Lender (other than a
Defaulting Lender) is required to assign an Interest Period Loan prior to the
end of its Interest Period pursuant to Section 13.4, then such Borrower shall
pay to Agent its customary administrative charge and to each Lender all
resulting losses and expenses, including loss of anticipated profits and any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds.  All amounts payable by the
Borrowers under this Section 3.9 shall be due and payable in accordance with
Section 3.3.  Lenders shall not be required to purchase Dollar deposits in any
interbank offshore Dollar market to fund any LIBOR Loan, but this Section shall
apply as if each Lender had purchased such deposits.

 

3.10                        Maximum Interest.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (“maximum rate”).  If Agent or any Lender
shall receive interest in an amount that exceeds the maximum rate, the excess
interest shall be applied to the principal of the Obligations of the Borrower to
which such excess interest relates or, if it exceeds such unpaid principal,
refunded to such Borrower.  In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest; (b)
exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.  Without
limiting the generality of the foregoing provisions of this Section 3.10, if any
provision of any of the Loan Documents would obligate any Canadian Domiciled
Loan Party to make any payment of interest with respect to the Canadian Facility
Obligations in an amount or calculated at a rate which would be prohibited by
applicable Law or would result in the receipt of interest with respect to the
Canadian Facility Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada)), then notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the applicable recipient of
interest with respect to the Canadian Facility Obligations at a criminal rate,
such adjustment to be effected, to the extent necessary, as follows:  (i) first,
by reducing the amount or rates of interest required to be paid by the Canadian
Facility Loan Parties to the applicable recipient under the Loan Documents; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Canadian Facility Loan Parties to the applicable
recipient which would constitute interest with respect to the Canadian Facility
Obligations for purposes of Section 347 of the Criminal Code (Canada). 
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then Canadian Facility Loan Parties shall be entitled, by notice in
writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable

 

96

--------------------------------------------------------------------------------


 

recipient to the applicable Canadian Facility Loan Party.  Any amount or rate of
interest with respect to the Canadian Facility Obligations referred to in this
Section 3.10 shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that any Canadian Revolver Loans to the Canadian Borrower remains outstanding on
the assumption that any charges, fees or expenses that fall within the meaning
of “interest” (as defined in the Criminal Code (Canada)) shall, if they relate
to a specific period of time, be pro rated over that period of time and
otherwise be pro rated over the period from the Third Restatement Date to the
date of Full Payment of the Canadian Facility Obligations, and, in the event of
a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Agent shall be conclusive for the purposes of such determination.

 

SECTION 4.  LOAN ADMINISTRATION

 

4.1                               Manner of Borrowing and Funding Loans.

 

4.1.1                     Notice of Borrowing.

 

(a)                                 Whenever a Borrower desires funding of a
Borrowing of Revolver Loans, Loan Party Agent shall give Agent a Notice of
Borrowing.  Such notice must be received by Agent (i) on the Business Day of the
requested funding date, in the case of Floating Rate Loans to the U.S. Borrower,
(ii) at least one (1) Business Day prior to the requested funding date, in the
case of Floating Rate Loans to the Canadian Borrower, (iii) at least three (3)
Business Days prior to the requested funding date, in the case of LIBOR Loans,
and (iv) at least three (3) Business Days prior to the requested funding date,
in the case of Canadian BA Rate Loans.  Notices received after 11:00 a.m. shall
be deemed received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable and shall specify (A) the Borrower, and the amount of the Borrowing,
(B) the requested funding date (which must be a Business Day), (C) whether the
Borrowing is to be made as (x) a U.S. Base Rate Loan or a LIBOR Revolver Loan,
in the case of the U.S. Borrower, (y) a Canadian Base Rate Loan, LIBOR Revolver
Loan, Canadian Prime Rate Loan or Canadian BA Rate Loan, in the case of the
Canadian Borrower or (z) a LIBOR Revolver Loan, in the case of the European
Borrower, (D) in the case of Interest Period Loans, the duration of the
applicable Interest Period (which shall be deemed to be one month if not
specified), (E) if such Borrowing is requested for the U.S. Borrower, whether
such Loan is to be denominated in Dollars or Euros and (F) if such Borrowing is
requested for the Canadian Borrower, whether such Loan is to be denominated in
Dollars or Canadian Dollars.

 

(b)                                 Unless payment is otherwise timely made by a
Borrower, the becoming due of any amount required to be paid with respect to any
of the Obligations of the Loan Party Group to which such Borrower belongs
(whether principal, interest, fees or other charges, including Extraordinary
Expenses, LC Obligations, Cash Collateral and Secured Bank Product Obligations)
shall be deemed to be a request for Revolver Loans by such Borrower on the due
date, in the amount of such Obligations and shall bear interest at the per annum
rate applicable hereunder (i) to U.S. Base Rate Loans, in the case of such
Obligations owing by any U.S. Facility Loan Party, (ii) to LIBOR Revolver Loans,
in the case of such Obligations owing by the European Borrower or (iii) to
Canadian Prime Rate Loans, in the case of such Obligations owing by a Canadian
Domiciled Loan Party.  The proceeds of such Revolver Loans shall be disbursed as
direct payment of the relevant Obligation.  In addition, Agent may, at its
option, charge such

 

97

--------------------------------------------------------------------------------


 

Obligations of a Loan Party Group against any operating, investment or other
account of a Loan Party within such Loan Party Group maintained with Agent or
any of its Affiliates.

 

(c)                                  If a Borrower establishes a controlled
disbursement account with Bank of America or any branch or Affiliate of Bank of
America, then the presentation for payment of any check or other item of payment
drawn on such account at a time when there are insufficient funds to cover it
shall be deemed to be a request for Revolver Loans by such Borrower on the date
of such presentation, in the amount of the check and items presented for
payment, and shall bear interest at the per annum rate applicable hereunder (i)
to U.S. Base Rate Loans, in the case of insufficient funds owing by any U.S.
Facility Loan Party, (ii) to LIBOR Revolver Loans, in the case of insufficient
funds owing by the European Borrower or (iii) to Canadian Prime Rate Loans, in
the case of insufficient funds owing by a Canadian Facility Loan Party.  The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account or other appropriate account.

 

4.1.2                     Fundings by Lenders.  Each Applicable Lender shall
timely honor its Facility Commitment by funding its Pro Rata share of each
Borrowing of Revolver Loans under such Facility Commitment that is properly
requested hereunder; provided, however that, except as set forth in Section
2.1.5, no Lender shall be required to honor its Facility Commitment by funding
its Pro Rata share of any Borrowing that would cause the U.S. Revolver Exposure
to exceed the U.S./European Borrowing Base, the European Revolver Exposure to
exceed the Maximum European Subline Amount or the Canadian Revolver Exposure to
exceed the Canadian Borrowing Base, as applicable, or, with respect to the
European Borrower, if the applicable Specified Transaction Conditions have not
been satisfied with respect thereto.  Except for Borrowings to be made as
Swingline Loans, Agent shall use its commercially reasonable best efforts to
notify the Applicable Lenders of each Notice of Borrowing (or deemed request for
a Borrowing) by 12:00 noon on the proposed funding date for Floating Rate Loans
or by 11:00 a.m. at least two (2) Business Days before any proposed funding of
Interest Period Loans.  Each Applicable Lender shall fund to Agent such Lender’s
Pro Rata share of the Borrowing to the account specified by Agent in immediately
available funds not later than 2:00 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which event each
Applicable Lender shall fund its Pro Rata share by 11:00 a.m. on the next
Business Day.  Subject to its receipt of such amounts from the Applicable
Lenders, Agent shall disburse the proceeds of the Revolver Loans as directed by
Loan Party Agent.  Unless Agent shall have received (in sufficient time to act)
written notice from an Applicable Lender that it does not intend to fund its Pro
Rata share of a Borrowing or of any settlement pursuant to Section 4.1.3(b),
Agent may assume that such Applicable Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
such Borrower.  If an Applicable Lender’s share of any Borrowing is not received
by Agent, then such Borrower agrees to repay to Agent on demand the amount of
such share, together with interest thereon from the date disbursed until repaid,
at the rate applicable to such Borrowing.

 

4.1.3                     Swingline Loans; Settlement.

 

(a)                                 Agent may, but shall not be obligated to,
advance U.S. Swingline Loans to the U.S. Borrower up to an aggregate outstanding
amount of $21,875,000, unless the funding is specifically required to be made by
all U.S. Lenders hereunder.  Each U.S. Swingline Loan shall

 

98

--------------------------------------------------------------------------------


 

constitute a U.S. Revolver Loan for all purposes, except that payments thereon
shall be made to Agent for its own account.  The obligation of the U.S. Borrower
to repay U.S. Swingline Loans shall be evidenced by the records of Agent and
need not be evidenced by any promissory note.  All U.S. Swingline Loans shall be
denominated in Dollars and shall be U.S. Base Rate Loans.

 

(b)                                 Settlement of U.S. Swingline Loans and other
U.S./European Revolver Loans among the U.S. Lenders and Agent shall take place
on a date determined from time to time by Agent (but at least weekly).  On each
settlement date, settlement shall be made with each U.S. Lender in accordance
with the Settlement Report delivered by Agent to U.S. Lenders.  Between
settlement dates, Agent may in its discretion apply payments on U.S. Revolver
Loans to U.S. Swingline Loans regardless of any designation by the U.S. Borrower
or any provision herein to the contrary.  Each U.S. Lender’s obligation to make
settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the U.S./European Revolver
Commitments have terminated, a U.S./European Overadvance exists or the
conditions in Section 6 are satisfied.  If, due to an Insolvency Proceeding with
respect to the U.S. Borrower or otherwise, any U.S. Swingline Loan may not be
settled among U.S. Lenders hereunder, then each U.S. Lender shall be deemed to
have purchased from Agent a Pro Rata participation in each unpaid U.S. Swingline
Loan and shall transfer the amount of such participation to Agent, in
immediately available funds, within one (1) Business Day after Agent’s request
therefor.

 

(c)                                  Agent may, but shall not be obligated to,
request that Bank of America (Canada) advance Canadian Swingline Loans to the
Canadian Borrower, up to an aggregate outstanding amount of the Dollar
Equivalent of $3,125,000, unless the funding is specifically required to be made
by all Canadian Lenders hereunder.  Each Canadian Swingline Loan shall
constitute a Canadian Revolver Loan for all purposes, except that payments
thereon shall be made to Agent for Bank of America (Canada)’s account.  The
obligation of the Canadian Borrower to repay Canadian Swingline Loans shall be
evidenced by the records of Agent and need not be evidenced by any promissory
note.  All Canadian Swingline Loans shall be denominated in Canadian Dollars and
shall be a Canadian Prime Rate Loan.

 

(d)                                 Settlement of Canadian Swingline Loans and
other Canadian Revolver Loans among the Canadian Lenders and Agent, on behalf of
Bank of America (Canada) shall take place on a date determined from time to time
by Agent (but at least weekly).  On each settlement date, settlement shall be
made with each Canadian Lender in accordance with the Settlement Report
delivered by Agent to Canadian Lenders.  Between settlement dates, Agent may in
its discretion apply payments on Canadian Revolver Loans to Canadian Swingline
Loans, regardless of any designation by the Canadian Borrower or any provision
herein to the contrary.  Each Canadian Lender’s obligation to make settlements
with Agent, on behalf of Bank of America (Canada), is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Canadian Revolver Commitments have terminated, a Canadian Overadvance exists
or the conditions in Section 6 are satisfied.  If, due to an Insolvency
Proceeding with respect to the Canadian Borrower or otherwise, any Canadian
Swingline Loan may not be settled among Canadian Lenders hereunder, then each
Canadian Lender shall be deemed to have purchased from Agent a Pro Rata
participation in each unpaid Canadian Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one (1) Business Day after Agent’s request therefor.

 

99

--------------------------------------------------------------------------------


 

4.1.4                     Notices.  Each Borrower authorizes Agent and Lenders
to extend, convert or continue Loans, effect selections of interest rates, and
transfer funds to or on behalf of applicable Borrowers based on telephonic or
e-mailed instructions by Loan Party Agent to Agent.  Loan Party Agent shall
confirm each such request by prompt delivery to Agent of a Notice of Borrowing
or Notice of Conversion/Continuation, if applicable, but if it differs in any
material respect from the action taken by Agent or Lenders, the records of Agent
and Lenders shall govern.  Neither Agent nor any Lender shall have any liability
for any loss suffered by a Borrower as a result of Agent or any Lender acting
upon its understanding of telephonic or e-mailed instructions from a person
believed in good faith by Agent or any Lender to be a person authorized to give
such instructions on Loan Party Agent’s behalf.

 

4.2                               Defaulting Lender.

 

Notwithstanding anything herein to the contrary:

 

4.2.1                     Reallocation of Pro Rata Share; Amendments.  For
purposes of determining Lenders’ obligations or rights to fund, participate in
or receive collections with respect to Loans and Letters of Credit (including
existing Swingline Loans, Protective Advances and LC Obligations), Agent may in
its discretion reallocate Pro Rata shares by excluding the Commitments and Loans
of a Defaulting Lender from the calculation of Pro Rata shares.  A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 14.1.1(c).

 

4.2.2                     Payments; Fees.  Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Loan Documents,
and a Defaulting Lender shall be deemed to have assigned to Agent such amounts
until all Obligations owing to Agent, non-Defaulting Lenders and other Secured
Parties have been paid in full.  Agent may use such amounts to cover the
Defaulting Lender’s defaulted obligations, to Cash Collateralize such Lender’s
Fronting Exposure, to readvance the amounts to Borrowers or to repay other
Obligations.  A Lender shall not be entitled to receive any fees accruing
hereunder during the period in which it is a Defaulting Lender, and the unfunded
portion of its Commitment shall be disregarded for purposes of calculating the
unused line fee under Section 3.2.1 and Section 3.2.2.  If any LC Obligations
owing to a Defaulted Lender are reallocated to other Lenders, fees attributable
to such LC Obligations under Section 3.2.3 and Section 3.2.4 shall be paid to
such Lenders.  Agent shall be paid all fees attributable to LC Obligations that
are not reallocated.

 

4.2.3                     Cure.  Agent may determine in its discretion that a
Lender constitutes a Defaulting Lender and the effective date of such status
shall be conclusive and binding on all parties, absent manifest error. 
Borrowers, Agent and Issuing Bank may agree in writing that a Lender has ceased
to be a Defaulting Lender, whereupon Pro Rata shares shall be reallocated
without exclusion of the reinstated Lender’s Commitments and Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata shares.  Unless expressly agreed by Borrowers, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender.  The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform
obligations hereunder shall

 

100

--------------------------------------------------------------------------------


 

not relieve any other Lender of its obligations under any Loan Document, and no
Lender shall be responsible for default by another Lender.

 

4.3                               Number and Amount of Interest Period Loans;
Determination of Rate.  For ease of administration, all Interest Period Loans of
the same Type to a Borrower having the same length and beginning date of their
Interest Periods and the same currency shall be aggregated together, and such
Loans shall be allocated among the Applicable Lenders on a Pro Rata basis.  With
respect to the U.S. Borrower, no more than six (6) Borrowings of LIBOR Loans may
be outstanding at any time, and with respect to the European Borrower, no more
than six (6) Borrowings of LIBOR Loans may be outstanding at any time, and each
Borrowing of LIBOR Loans when made, continued or converted shall be in a minimum
amount of the Dollar Equivalent of $1,000,000 or an increment of the Dollar
Equivalent of $500,000, in excess thereof.  With respect to the Canadian
Borrower, no more than four (4) Borrowings of Interest Period Loans may be
outstanding at any time, and each Borrowing of Interest Period Loans when made,
continued or converted shall be in a minimum amount of $1,000,000 (or, in the
case of Canadian BA Rate Loans, Cdn$1,000,000) or an increment of $500,000 (or,
in the case of Canadian BA Rate Loans, Cdn$500,000), in excess thereof.  Upon
determining LIBOR or the Canadian BA Rate for any Interest Period requested by a
Borrower, Agent shall promptly notify Loan Party Agent thereof by telephone or
electronically and, if requested by Loan Party Agent, shall confirm any
telephonic notice in writing.  Notwithstanding anything to the contrary
contained herein, the initial Borrowing from any Lender and (to the extent
provided before such initial Borrowing) any initial issuance of a Letter of
Credit by any Issuing Bank to the European Borrower shall be provided by a
Lender that is a Non-Public Lender.

 

4.4                               Loan Party Agent.  Each Loan Party hereby
designates Cooper-Standard Automotive Inc. (“Loan Party Agent”) as its
representative and agent for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of Borrower
Materials, receipt and payment of Obligations, requests for waivers, amendments
or other accommodations, actions under the Loan Documents (including in respect
of compliance with covenants), and all other dealings with Agent, any Issuing
Bank or any Lender.  Loan Party Agent hereby accepts such appointment.  Agent
and Lenders shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any Notice of Borrowing)
delivered by Loan Party Agent on behalf of any Loan Party.  Agent and Lenders
may give any notice or communication with a Loan Party hereunder to Loan Party
Agent on behalf of such Loan Party.  Each of Agent, Issuing Banks and Lenders
shall have the right, in its discretion, to deal exclusively with Loan Party
Agent for any or all purposes under the Loan Documents.  Each Loan Party agrees
that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Loan Party Agent shall be binding upon and
enforceable against it.

 

4.5                               One Obligation.  Without in any way limiting
the Obligations of any U.S. Facility Loan Party with respect to its Guarantee of
the Obligations of the Canadian Facility Loan Parties and the European Borrower,
the Loan Party Group Obligations owing by each Loan Party Group shall constitute
one (1) general obligation of the Loan Parties within such Loan Party Group and
(unless otherwise expressly provided in any Loan Document) shall be secured by
Agent’s Lien upon all Collateral of each member of such Loan Party Group;
provided,

 

101

--------------------------------------------------------------------------------


 

however, that each Secured Party shall be deemed to be a creditor of, and the
holder of a separate claim against, each Loan Party to the extent of any
Obligations owed by such Loan Party to such Secured Party.

 

4.6                               Effect of Termination.  On the effective date
of the termination of all Commitments, the Obligations shall be immediately due
and payable.  Until Full Payment of the Obligations, all undertakings of
Borrowers contained in the Loan Documents shall continue, and Agent shall retain
its Liens in the Collateral and all of its rights and remedies under the Loan
Documents.  Sections 2.2, 2.3, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2 and
this Section 4.6, and the obligation of each Loan Party and Lender with respect
to each indemnity given by it in any Loan Document, shall survive Full Payment
of the Obligations and any release relating to this credit facility.

 

SECTION 5.  PAYMENTS

 

5.1                               General Payment Provisions.  All payments of
Obligations shall be made without offset, counterclaim or defense of any kind,
and in immediately available funds, not later than 12:00 noon on the due date. 
Any payment after such time shall be deemed made on the next Business Day.  If
any payment under the Loan Documents shall be stated to be due on a day other
than a Business Day, the due date shall be extended to the next Business Day and
such extension of time shall be included in any computation of interest and
fees.  Any payment of an Interest Period Loan prior to the end of its Interest
Period shall be accompanied by all amounts due under Section 3.9.  Any
prepayment of Loans by a Borrower shall be applied first to Floating Rate Loans
of such Borrower and then to Interest Period Loans of such Borrower.  All
payments with respect to any U.S. Facility Obligations shall be made in Dollars
or, if any portion of such U.S. Facility Obligations is denominated in Euros,
then in Euros or, if any portion of such U.S. Facility Obligations is
denominated in Sterling, then in Sterling.  All payments with respect to any
Canadian Facility Obligations shall be made in Canadian Dollars or, if any
portion of such Canadian Facility Obligations is denominated in Dollars, then in
Dollars.  All payments with respect to any European Facility Obligations shall
be made in Euros.

 

5.2                               Repayment of Obligations.  All Canadian
Facility Obligations shall be immediately due and payable in full on the
Canadian Revolver Commitment Termination Date and all U.S./European Facility
Obligations shall be immediately due and payable in full on the U.S./European
Revolver Commitment Termination Date, in each case, unless payment of such
Obligations is sooner required hereunder.  Revolver Loans may be prepaid from
time to time, without penalty or premium, subject to, in the case of Interest
Period Loans, the payment of costs set forth in Section 3.9.  If any Asset Sale
(other than sales of Inventory in the ordinary course of business) by any Loan
Party constitutes the disposition of ABL Collateral resulting in Net Proceeds
received in any single transaction of greater than $10,000,000, then Net
Proceeds equal to the greater of (a) the net book value of the applicable
Accounts and Inventory, or (b) the reduction in the Borrowing Base of the
applicable Borrower upon giving effect to such Asset Sale, shall be applied to
the Revolver Loans of such Borrower; provided, that, at the election of the
applicable Loan Party (as notified by the Loan Party Agent to Agent on or prior
to the date of the receipt of such Net Proceeds), and so long as no Default
shall have occurred and be continuing, the applicable Loan Party may reinvest
all or any portion of such Net Proceeds in operating assets so long as within
360 days after the receipt of such Net Proceeds, such purchase

 

102

--------------------------------------------------------------------------------


 

shall have been consummated (as certified by the Loan Party Agent in writing to
Agent); and provided further, however, that any Net Proceeds not so reinvested
shall be immediately applied as otherwise set forth in this Section 5.2. 
Notwithstanding anything herein to the contrary, if an Overadvance exists
(including as the result of any Asset Sale as specified in the preceding
sentence), the Borrower owing such Overadvance shall, on the sooner of Agent’s
demand or the first (1st) Business Day after such Borrower has knowledge
thereof, repay the outstanding Loans in an amount sufficient to reduce the
principal balance of the related Overadvance Loan to zero.

 

5.3                               Payment of Other Obligations.  Obligations
shall be paid by the Borrowers as provided in the Loan Documents or, if no
payment date or time for payment is specified, on demand.

 

5.4                               Marshaling; Payments Set Aside.  None of Agent
or Lenders shall be under any obligation to marshal any assets in favor of any
Loan Party or against any Obligations.  If any payment by or on behalf of the
Borrowers is made to Agent, any Issuing Bank or any Lender, or Agent, any
Issuing Bank or any Lender exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, such Issuing Bank or such
Lender in its discretion) to be repaid to a Creditor Representative or any other
Person, then to the extent of such recovery, the Obligation originally intended
to be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.

 

5.5                               Post-Default Allocation of Payments.

 

5.5.1                     Allocation.  Notwithstanding anything herein to the
contrary, during the continuance of an Event of Default, Agent shall apply and
allocate monies to the Obligations, whether arising from payments by or on
behalf of any Loan Party, realization on Collateral, setoff or otherwise, as
follows:

 

(a)                                 with respect to monies, payments, property
or Collateral of or from any U.S./European Facility Loan Parties, and subject to
Section 2.4:

 

(i)                                     first, to all U.S./European Facility
Obligations consisting of costs and expenses, including Extraordinary Expenses,
owing to Agent;

 

(ii)                                  second, to all amounts owing to Agent on
U.S. Swingline Loans;

 

(iii)                               third, to all amounts owing to U.S. Issuing
Bank on U.S. LC Obligations and European LC Obligations;

 

(iv)                              fourth, to all U.S./European Facility
Obligations constituting fees (excluding amounts relating to Secured Bank
Product Obligations) owing by the U.S./European Facility Loan Parties (exclusive
of any amounts guaranteed by the U.S. Domiciled Loan Parties in respect of
Canadian Facility Obligations);

 

(v)                                 fifth, to all U.S./European Facility
Obligations constituting interest (excluding amounts relating to Secured Bank
Product Obligations) owing by the

 

103

--------------------------------------------------------------------------------


 

U.S./European Facility Loan Parties (exclusive of any amounts guaranteed by the
U.S. Domiciled Loan Parties in respect of Canadian Facility Obligations);

 

(vi)                              sixth, to provide Cash Collateral for
outstanding U.S. Letters of Credit and European Letters of Credit;

 

(vii)                           seventh, to all other U.S./European Facility
Obligations (exclusive of any amounts guaranteed by the U.S. Domiciled Loan
Parties in respect of Canadian Facility Obligations), including Secured Bank
Product Obligations; provided, that amounts constituting Secured Bank Product
Obligations shall only be repayed to the extent (x) if applicable, proper notice
of such amounts has been provided pursuant to the definition of Bank Product and
(y) an appropriate Reserve shall have been established with respect thereto;

 

(viii)                        eighth, to be applied in accordance with clause
(b) below, to the extent there are insufficient funds for the Full Payment of
all Obligations owing by the Canadian Domiciled Loan Parties;

 

(ix)                              ninth, to amounts outstanding under Designated
Foreign Guaranties on a pro rata basis; provided, that such amounts shall only
be repayed to the extent (x) proper notice of such amounts has been provided
pursuant to clause (y) of the definition of Designated Foreign Guaranty and (y)
an appropriate Reserve shall have been established with respect thereto; and

 

(x)                                 tenth, after Full Payment of all
Obligations, the remainder to Loan Party Agent for the benefit of the U.S.
Domiciled Loan Parties or such other Person(s) as shall be legally entitled
thereto.

 

(b)                                 with respect to monies, payments, property
or Collateral of or from any Canadian Domiciled Loan Parties, together with any
allocations pursuant to subclause (viii) of clause (a) above and subject to
Section 2.4:

 

(i)                                     first, to all Canadian Facility
Obligations consisting of costs and expenses, including Extraordinary Expenses,
owing to Agent, to the extent owing by any Canadian Domiciled Loan Party;

 

(ii)                                  second, to all amounts owing to Agent on
Canadian Swingline Loans;

 

(iii)                               third, to all amounts owing to Canadian
Issuing Bank on Canadian LC Obligations;

 

(iv)                              fourth, to all Canadian Facility Obligations
constituting fees (excluding amounts relating to Secured Bank Product
Obligations);

 

(v)                                 fifth, to all Canadian Facility Obligations
constituting interest (excluding amounts relating to Secured Bank Product
Obligations);

 

104

--------------------------------------------------------------------------------


 

(vi)                              sixth, to provide Cash Collateral for
outstanding Canadian Letters of Credit;

 

(vii)                           seventh, to all other Canadian Facility
Obligations, including Secured Bank Product Obligations; provided, that amounts
constituting Secured Bank Product Obligations shall only be repaid to the extent
(x) proper notice of such amounts has been provided pursuant to the definition
of Bank Product and (y) an appropriate Reserve shall have been established with
respect thereto;

 

(viii)                        eighth, to amounts outstanding under Designated
Foreign Guaranties on a pro rata basis; provided, that such amounts shall only
be repaid to the extent (x) proper notice of such amounts has been provided
pursuant to clause (y) of the definition of Designated Foreign Guaranty and (y)
an appropriate Reserve shall have been established with respect thereto; and

 

(ix)                              ninth, after Full Payment of all Canadian
Facility Obligations, the remainder to Loan Party Agent for the benefit of the
Canadian Domiciled Loan Parties or such other Person(s) as shall be legally
entitled thereto.

 

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Monies and proceeds obtained from a Loan Party
shall not be applied to its Excluded Swap Obligations, but appropriate
adjustments shall be made with respect to amounts obtained from other Loan
Parties to preserve the allocation specified above.  Amounts distributed with
respect to any Secured Bank Product Obligations shall be the actual Secured Bank
Product Obligations as calculated using the methodology reported to Agent for
such Obligation (but no greater than the maximum amount reported to Agent). 
Agent shall have no obligation to calculate the amount of any Secured Bank
Product Obligation and may request a reasonably detailed calculation thereof
from the applicable Secured Bank Product Provider.  If the provider fails to
deliver the calculation within five days following request, Agent may assume the
amount is zero.  The allocations set forth in this Section 5.5.1 are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Loan
Party.  This Section is not for the benefit of or enforceable by any Borrower.

 

5.5.2                     Erroneous Application.  Agent shall not be liable for
any application of amounts made by it in good faith and, if any such application
is subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.6                               Application of Payments.  The ledger balance
in the main Dominion Account of each applicable Borrower as of the end of a
Business Day shall be applied to the Loan Party Group Obligations of such
Borrower at the beginning of the next Business Day during any Cash Dominion
Trigger Period.  If, as a result of such application, a credit balance exists,
the balance shall not accrue interest in favor of the applicable Borrower and
shall be made available to such Borrower as long as no Event of Default exists. 
Each Borrower irrevocably waives the right to

 

105

--------------------------------------------------------------------------------


 

direct the application of any payments or Collateral proceeds made pursuant to
Section 5.5, and agrees that Agent shall have the continuing, exclusive right to
apply and reapply same against the Obligations, in such manner as Agent deems
advisable.  The amounts in the U.S. Dominion Account will go to the U.S.
Facility Obligations or the European Facility Obligations as determined by
Agent.  Notwithstanding anything to the contrary in any of the Loan Documents,
no monies, payments, property or Collateral of or from any Canadian Domiciled
Loan Parties shall be used to satisfy, or support, directly or indirectly, any
Obligations owing by any U.S. Domiciled Loan Party or by the European Borrower
(other than monies, payments, property or Collateral that is not Cash Collateral
which is used to satisfy amounts outstanding under Designated Foreign Guaranties
pursuant to Section 5.5.1(b)(viii)).

 

5.7                               Loan Account; Account Stated.

 

5.7.1                     Loan Account.  Agent shall maintain in accordance with
its usual and customary practices an account or accounts (“Loan Account”)
evidencing the obligations of each Borrower resulting from each Loan made to
such Borrower or issuance of a Letter of Credit for the account of such Borrower
from time to time.  Any failure of Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
the Borrowers to pay any amount owing hereunder.  Agent may maintain a single
Loan Account in the name of Loan Party Agent, and each Borrower confirms that
such arrangement shall have no effect on the joint and several character of its
liability for the Obligations of its Loan Party Group or, in the case of the
U.S. Borrower, its guarantee of the Obligations of the Canadian Borrower.

 

5.7.2                     Entries Binding.  Entries made in the Loan Account
shall constitute presumptive evidence of the information contained therein.  If
any information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within thirty (30) days after receipt or inspection that
specific information is subject to dispute.

 

5.8                               Taxes.

 

5.8.1                     Payments Free of Taxes.  Any and all payments by or on
account of any Obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

106

--------------------------------------------------------------------------------


 

5.8.2                     Other Taxes.  The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.

 

5.8.3                     Indemnification by Loan Parties.  The Loan Parties
shall indemnify each Recipient, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Loan Party Agent by a
Lender (with a copy to Agent), or by Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

5.8.4                     Indemnification by Lenders.  Each Lender shall
severally indemnify Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
13.2.1 relating to the maintenance of a participant register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Agent in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
Agent to the Lender from any other source against any amount due to Agent under
this Section 5.8.4.

 

5.8.5                     Evidence of Payment.  As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 5.8, such Loan Party shall deliver to Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Agent.

 

5.8.6                     Treatment of Certain Refunds.  If a Loan Party makes a
payment of Indemnified Taxes to a Recipient and either (i) the applicable Loan
Party determines that there is a reasonable basis for asserting that such
Indemnified Taxes were not correctly or legally imposed or asserted by the
relevant Governmental Authority, unless the relevant Recipient reasonably
disagrees with such determination or (ii) the applicable Recipient has actual
knowledge that such Indemnified Taxes are refundable to such Recipient by the
relevant Governmental Authority (in which case such Recipient shall within a
reasonable period of time provide written notice to the applicable Loan Party of
such refundable Indemnified Taxes) then, in each case, at the applicable Loan
Party’s written request and at the applicable Loan Party’s cost and expense,
such Recipient shall make a claim for refund of such Indemnified Taxes (and any
interest and penalties arising therefrom or with respect thereto) to such
Governmental Authority in the manner prescribed by applicable Law and shall take
such other reasonable

 

107

--------------------------------------------------------------------------------


 

necessary actions as required by the applicable Loan Party in pursuit of such
refund claim. To the extent a Recipient actually realizes a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.8 (including by
the payment of additional amounts pursuant to this Section 5.8), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 5.8.6 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 5.8.6, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 5.8.6 the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

5.8.7                     Survival.  Each party’s obligations under this Section
5.8 shall survive the resignation or replacement of Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

5.8.8                     Defined Terms.  For purposes of this Section 5.8 and
Section 5.9, the term “Lender” includes any Issuing Bank and the term
“applicable Law” includes FATCA.

 

5.9                               Lender Tax Information.

 

5.9.1                     Generally.  Any Lender that is entitled to an
exemption from or reduction of withholding from Tax with respect to payments
made under any Loan Document shall deliver to the Loan Party Agent and Agent, at
the time or times reasonably requested by the Loan Party Agent or Agent, such
properly completed and executed documentation reasonably requested by the Loan
Party Agent or Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Loan Party Agent or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Loan
Party Agent or Agent as will enable the Loan Party Agent or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9.2(i),
(ii)(a), (ii)(b), (ii)(c), (ii)(d) and (iii) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

108

--------------------------------------------------------------------------------


 

5.9.2                     U.S. Borrower.  Without limiting the generality of the
foregoing, if a Borrower is resident for tax purposes in the United States, (i)
any Recipient that is a “United States person” within the meaning of section
7701(a)(30) of the Code shall deliver to Agent and Loan Party Agent IRS Form W-9
or such other documentation or information prescribed by applicable Law or
reasonably requested by Agent or Loan Party Agent certifying that such Recipient
is exempt from United States backup withholding and information reporting
requirements, (ii) any Recipient that is not a “United States person” within the
meaning of section 7701(a)(30) of the Code, shall deliver to Agent and Loan
Party Agent, on or prior to the date on which it becomes a party hereunder (and
from time to time thereafter upon reasonable request by Agent or Loan Party
Agent, but only if such Lender is entitled to do so under applicable Law), (a)
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (b) IRS
Form W-8ECI; (c) IRS Form W-8IMY and all required supporting documentation; or
(d) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, and a certificate showing such Lender is not (x) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder”
of any Loan Party within the meaning of section 881(c)(3)(B) of the Code, or (z)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code; and (iii) if a payment made to a Recipient under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the U.S. Borrower and Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the U.S. Borrower or Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the U.S. Borrower or Agent as
may be necessary for the U.S. Borrower and Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of the foregoing clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

5.9.3                     Lender Obligations.  Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Loan Party Agent and Agent in writing of its legal inability
to do so.

 

5.10                        Guarantee by U.S. Facility Loan Parties.

 

5.10.1              Joint and Several Liability.  Each U.S. Domiciled Loan Party
agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Agent and Lenders the prompt payment and
performance of, all Obligations and all agreements of each other Loan Party
under the Loan Documents.  Each U.S. Domiciled Loan Party which is a
U.S./European Facility Guarantor agrees that its guarantee obligations as a
U.S./European Facility Guarantor and as a Canadian Facility Guarantor hereunder
constitute a continuing guarantee of payment and not of collection, that such
guarantee obligations shall not be discharged until Full Payment of the
Obligations, and that such guarantee obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,

 

109

--------------------------------------------------------------------------------


 

subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any Loan
Party is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section 5.10) or any other Loan Document,
or any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guarantee for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guarantee); (d) the
insolvency of any Loan Party; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the U.S.
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Loan Party,
as debtor-in-possession under Section 364 of the U.S. Bankruptcy Code or
otherwise; (g) the disallowance of any claims of Agent or any Lender against any
Loan Party for the repayment of any Obligations under Section 502 of the U.S.
Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of all Obligations.

 

5.10.2              Waivers.

 

(a)                                 Each U.S. Domiciled Loan Party hereby
expressly waives all rights that it may have now or in the future under any
statute, at common law, in equity or otherwise, to compel Agent or Lenders to
marshal assets or to proceed against any Loan Party, other Person or security
for the payment or performance of any Obligations before, or as a condition to,
proceeding against such Loan Party.  Each U.S. Domiciled Loan Party waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations.  It is agreed among each U.S. Domiciled Loan
Party, Agent and Lenders that the provisions of this Section 5.10 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agent and Lenders would decline to make Loans and issue Letters
of Credit.  Each U.S. Domiciled Loan Party acknowledges that its guarantee
pursuant to this Section is necessary to the conduct and promotion of its
business, and can be expected to benefit such business.

 

(b)                                 Agent and Lenders may, in their discretion,
pursue such rights and remedies as they deem appropriate, including realization
upon the Collateral by judicial foreclosure or non-judicial sale or enforcement
without affecting any rights and remedies under this Section 5.10.  If, in
taking any action in connection with the exercise of any rights or remedies,
Agent or any Lender shall forfeit any other rights or remedies, including the
right to enter a deficiency judgment against any U.S. Domiciled Party or other
Person, whether because of any applicable Laws pertaining to “election of
remedies” or otherwise, each U.S. Domiciled Loan Party consents to such action
and waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any U.S. Domiciled Loan Party might otherwise have
had.  Any election of remedies that results in denial or impairment of the right
of Agent or any Lender to seek a deficiency judgment against any U.S. Domiciled
Loan Party shall not impair any other U.S. Domiciled Loan Party’s obligation to
pay the full amount of the Obligations.  Each U.S. Domiciled Loan Party waives
all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Obligations, even
though that election of remedies destroys such U.S. Domiciled Loan Party’s
rights of subrogation against any other Person.  Agent may bid all or a portion
of the Obligations at any foreclosure or

 

110

--------------------------------------------------------------------------------


 

trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

 

5.10.3              Extent of Liability; Contribution.

 

(a)                                 Notwithstanding anything herein to the
contrary (other than as specified in Section 5.10.6), each U.S. Domiciled Loan
Party’s liability under this Section 5.10 shall be limited to the greater of (i)
all amounts for which such U.S. Domiciled Loan Party is primarily liable, as
described below, and (ii) such U.S. Domiciled Loan Party’s Allocable Amount.

 

(b)                                 If any U.S. Domiciled Loan Party makes a
payment under this Section 5.10 of any Obligations (other than amounts for which
such U.S. Domiciled Loan Party is primarily liable) (a “Guarantor Payment”)
that, taking into account all other Guarantor Payments previously or
concurrently made by any other U.S. Domiciled Loan Party, exceeds the amount
that such U.S. Domiciled Loan Party would otherwise have paid if each U.S.
Domiciled Loan Party had paid the aggregate Obligations satisfied by such
Guarantor Payments in the same proportion that such U.S. Domiciled Loan Party’s
Allocable Amount bore to the total Allocable Amounts of all U.S. Domiciled Loan
Parties, then such U.S. Domiciled Loan Party shall be entitled to receive
contribution and indemnification payments from, and to be reimbursed by, each
other U.S. Domiciled Loan Party for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment.  The “Allocable Amount” for any U.S. Domiciled Loan Party
shall be the maximum amount that could then be recovered from such U.S.
Domiciled Loan Party under this Section 5.10 without rendering such payment
voidable under Section 548 of the U.S. Bankruptcy Code or under any applicable
state fraudulent transfer or conveyance act, or similar statute or common law.

 

(c)                                  Nothing contained in this Section 5.10
(other than as specified in Section 5.10.6) shall limit the liability of any
Loan Party to pay Loans made directly or indirectly to that Loan Party
(including Loans advanced to any other Loan Party and then re-loaned or
otherwise transferred to, or for the benefit of, such Loan Party), LC
Obligations relating to Letters of Credit issued to support such Loan Party’s
business, and all accrued interest, fees, expenses and other related Obligations
with respect thereto, for which such Loan Party shall be primarily liable for
all purposes hereunder.

 

(d)                                 Each U.S. Domiciled Loan Party that is a
Qualified ECP when its guaranty of or grant of a Lien as security for a Swap
Obligation becomes effective hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP’s obligations and

 

111

--------------------------------------------------------------------------------


 

undertakings under this Section 5.10 voidable under any applicable fraudulent
transfer or conveyance act).  The obligations and undertakings of each Qualified
ECP under this Section shall remain in full force and effect until Full Payment
of the Obligations.  Each Loan Party intends this Section to constitute, and
this Section shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support or other agreement” for the benefit of, each Loan Party
for all purposes of the Commodity Exchange Act.

 

5.10.4              Joint Enterprise.  Each Borrower has requested that Agent
and Lenders make this credit facility available to the Borrowers in order to
finance the Borrowers’ business most efficiently and economically.  The
Borrowers and Guarantors make up a related organization of various entities
constituting a single economic and business enterprise so that the Borrowers and
Guarantors share an identity of interests such that any benefit received by any
one of them benefits the others.  The Borrowers and Guarantors render services
to or for the benefit of the other Borrowers and/or Guarantors, as the case may
be, purchase or sell and supply goods to or from or for the benefit of the
others, make loans, advances and provide other financial accommodations to or
for the benefit of the other Borrowers and Guarantors (including inter alia, the
payment by the Borrowers and Guarantors of creditors of the other Borrowers or
Guarantors and guarantees by the Borrowers and Guarantors of indebtedness of the
other Borrowers and Guarantors and provide administrative, marketing, payroll
and management services to or for the benefit of the other Borrowers and
Guarantors).  The Borrowers and Guarantors have centralized accounting and legal
services and certain common officers and directors.  The Borrowers acknowledge
and agree that Agent’s and Lenders’ willingness to extend credit to the
Borrowers and to administer the Collateral, as set forth herein, is done solely
as an accommodation to the Borrowers and at the Borrowers’ request.

 

5.10.5              Subordination.  Each Loan Party hereby subordinates any
claims, including any rights at law or in equity to payment, subrogation,
reimbursement, exoneration, contribution, indemnification or set off, that it
may have at any time against any other Loan Party, howsoever arising, to the
Full Payment of all Obligations.

 

5.11                        Currency Matters.  Dollars are the currency of
account and payment for each and every sum at any time due from the Borrowers
hereunder unless otherwise specifically provided in this Agreement, any other
Loan Document or otherwise agreed to by Agent.

 

5.11.1              Each repayment of a Revolver Loan or LC Obligation or a part
thereof shall be made in the currency in which such Revolver Loan or LC
Obligation is denominated at the time of that repayment;

 

5.11.2              Each payment of interest shall be made in the currency in
which the principal or other sum in respect of which such interest is
denominated;

 

5.11.4              Each payment of fees by the U.S. Borrower pursuant to
Section 3.2 shall be in Dollars;

 

5.11.4              Each payment of fees by the Canadian Borrower pursuant to
Section 3.2 shall be in Dollars;

 

112

--------------------------------------------------------------------------------


 

5.11.5              Each payment of fees by the European Borrower pursuant to
Section 3.2 shall be in Dollars;

 

5.11.6              Each payment in respect of Extraordinary Expenses and any
other costs, expenses and indemnities shall be made in the currency in which the
same were incurred by the party to whom payment is to be made;

 

5.11.7              Any amount expressed to be payable in Canadian Dollars shall
be paid in Canadian Dollars;

 

5.11.8              Any amount expressed to be payable in Euros shall be paid in
Euros; and

 

5.11.9              Any amount expressed to be payable in Sterling shall be paid
in Sterling.

 

No payment to any Secured Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Loan Party in
respect of which it was made unless and until such Secured Party shall have
received Full Payment in the currency in which such obligation or liability is
payable pursuant to the above provisions of this Section 5.11.  To the extent
that the amount of any such payment shall, on actual conversion into such
currency, fall short of such obligation or liability actual or contingent
expressed in that currency, such Loan Party (together with the other Loan
Parties within its Loan Party Group or other obligors pursuant to any Guarantee
of the Obligations of such Loan Party Group) agrees to indemnify and hold
harmless such Secured Party, with respect to the amount of the shortfall with
respect to amounts payable by such Loan Party hereunder, with such indemnity
surviving the termination of this Agreement and any legal proceeding, judgment
or court order pursuant to which the original payment was made which resulted in
the shortfall.  To the extent that the amount of any such payment to a Secured
Party shall, upon an actual conversion into such currency, exceed such
obligation or liability, actual or contingent, expressed in that currency, such
Secured Party shall return such excess to the affected Loan Party.

 

5.12                        Currency Fluctuations.  On each Business Day or such
other date determined by Agent, which date with respect to Letters of Credit
issued by Deutsche Bank Trust Company Americas in currencies other than Dollars
shall be the first Business Day of each calendar month (the “Calculation Date”),
Agent shall determine the Exchange Rate as of such date.  The Exchange Rate so
determined shall become effective on the first (1st) Business Day immediately
following such determination (a “Reset Date”) and shall remain effective until
the next succeeding Reset Date.  On each Reset Date, Agent shall determine the
Dollar Equivalent of the Canadian Revolver Exposure, the U.S. Revolver Exposure
and the European Revolver Exposure.  If, on any Reset Date, (w) the Total
Revolver Exposure exceeds the total amount of the Commitments on such date or
(x) the Canadian Revolver Exposure on such date exceeds the Canadian Borrowing
Base on such date or (y) the U.S. Revolver Exposure on such date exceeds the
U.S./European Borrowing Base on such date or (z) the European Revolver Exposure
on such date exceeds the Maximum European Subline Amount on such date (the
amount of any such excess referred to herein as the “Excess Amount”) then (i)
Agent shall give notice thereof to the applicable Borrower and Applicable
Lenders and (ii) within two (2) Business Days thereafter, the applicable
Borrower shall cause such excess to be eliminated, either by repayment of
Revolver Loans or depositing of Cash Collateral with Agent with respect to LC
Obligations and

 

113

--------------------------------------------------------------------------------


 

until such Excess Amount is repaid, the Applicable Lenders shall not have any
obligation to make any Loans.

 

SECTION 6.  CONDITIONS PRECEDENT

 

6.1                               Conditions Precedent to Initial Loans.  In
addition to the conditions set forth in Section 6.2, Lenders shall not be
required to fund any requested Loan, issue any Letter of Credit, or otherwise
extend credit to the Borrowers hereunder, until the date (“Third Restatement
Date”) that each of the following conditions has been satisfied (and with
respect to deliveries of Loan Documents, each such delivery shall be
fully-executed (where applicable) and in form and substance satisfactory to
Agent and its counsel) (subject to Section 10.1.13):

 

(a)                                 Notes shall have been executed by each
Borrower and delivered to each Applicable Lender that requests issuance of a
Note.  Each other Loan Document set forth on the List of Closing Documents shall
have been duly executed (where applicable) by each of the signatories thereto
and delivered to Agent, and each Loan Party shall be in compliance with all
terms thereof.  Each other instrument, document or agreement set forth on the
List of Closing Documents shall have been executed (where applicable) and
delivered to Agent.

 

(b)                                 Agent shall have received satisfactory
evidence that Agent shall have a valid and perfected security interest in the
Collateral (including delivery to Agent of all instruments needed for filings or
recordations necessary to perfect its Liens in the Collateral).

 

(c)                                  Agent shall have received UCC, PPSA, and
Lien searches and other evidence satisfactory to Agent that its Liens are the
only Liens upon the ABL Collateral, except Permitted Liens.

 

(d)                                 All filing and recording fees and taxes
shall have been duly paid or arrangements satisfactory to Agent shall have been
made for the payment thereof.

 

(e)                                  Agent shall have received certificates, in
form and substance satisfactory to it, from a Responsible Officer of each Loan
Party certifying that, after giving effect to the Transactions and the initial
Loans and transactions hereunder, (i) the Canadian Borrower and its consolidated
Restricted Subsidiaries, taken as a whole, and the U.S. Borrower and its
consolidated Restricted Subsidiaries, taken as a whole, are Solvent; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Section 9 with respect to such Loan Party are true and correct in all
material respects (or, with respect to representations and warranties qualified
by materiality, in all respects) (except for representations and warranties that
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality, in all respects) as
of such earlier date); and (iv) such Loan Party has complied with all agreements
and conditions to be satisfied by it under the Loan Documents.

 

(f)                                   Agent shall have received a certificate of
a duly authorized officer of or other person authorized to represent each Loan
Party, certifying (i) that attached copies of such Loan Party’s Organization
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents to which such Loan Party is a party is true
and complete, and

 

114

--------------------------------------------------------------------------------


 

that such resolutions are in full force and effect, were duly adopted, have not
been amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; (iii) all governmental and other third party
approvals and consents, if any, with respect to this Agreement, the other
Transactions and each other Loan Document have been obtained and are in effect;
and (iv) to the title, name and signature of each Person authorized to sign the
Loan Documents to which such Loan Party is a party.  Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Loan Party
in writing.

 

(g)                                  Agent shall have received satisfactory
opinions of counsel to the Loan Parties, in each case, customary for
transactions of this type (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the Loan Documents) and
of appropriate local counsel (including Ontario and Netherlands counsel).

 

(h)                                 Agent shall have received copies of the
charter documents of each Loan Party, certified by the Secretary of State or
other appropriate official of such Loan Party’s jurisdiction of organization.

 

(i)                                     Agent shall have received good standing
certificates for each Loan Party, issued by the Secretary of State or other
appropriate official of such Loan Party’s jurisdiction of organization and with
respect to the European Borrower, an original extract from the register of the
chamber of commerce.

 

(j)                                    Since December 31, 2015 no change,
occurrence or development shall have occurred or become known to the Lead
Arrangers that could reasonably be expected to have a Material Adverse Effect.

 

(k)                                 Agent shall be satisfied with the amount,
types and terms and conditions of all insurance maintained by the Loan Parties
and their Restricted Subsidiaries; and Agent shall have received short form (if
available) (i) certificates of insurance with respect to each Loan Parties’
property and liability insurance, and (ii) endorsements naming Agent as lender’s
loss payee or mortgagee, as the case may be and as its interests may appear,
under all casualty and business interruption insurance policies to be maintained
with respect to the properties of the Loan Parties forming part of the
Collateral, in each case, in form and substance reasonably satisfactory to
Agent.

 

(l)                                     No action, suit, investigation,
litigation or proceeding pending or threatened in any court or before any
arbitrator or Governmental Authority that in the Lenders’ judgment (a) could
reasonably be expected to have a Material Adverse Effect or (b) could reasonably
be expected to materially and adversely affect the credit facilities or
transactions contemplated hereby.

 

(m)                             All accrued fees and expenses of the Secured
Parties and Lead Arrangers (including the fees and expenses of counsel
(including any local counsel) for such Secured Parties and Lead Arrangers) due
from the Loan Parties on or prior to the Third Restatement Date, including all
fees payable to Agent under the Agent Fee Letter, shall have been paid in full
in cash.

 

115

--------------------------------------------------------------------------------


 

(n)                                 All conditions precedent to the closing of
the Fixed Asset Facility shall have been satisfied in accordance with the
Permitted Secured Debt Documents to be executed on the Third Restatement Date. 
Agent shall have received a certificate of a Responsible Officer of Loan Party
Agent certifying copies of the material Permitted Secured Debt Documents to be
executed on the Third Restatement Date attached thereto to be true, correct and
complete copies thereof.

 

(o)                                 The Senior Notes Issuance shall have been
consummated substantially concurrently with the Third Restatement Date.

 

(p)                                 Each Lender shall have received all Patriot
Act, anti-money laundering and “know your client” documentation required in
connection with this Agreement from the Loan Parties.

 

(q)                                 Agent shall have received executed releases
with respect to all outstanding mortgages in favor of the Agent under the
Existing Credit Agreement.

 

(r)                                    Each of the Lenders shall have entered
the Reallocation Agreement.

 

6.2                               Conditions Precedent to All Credit
Extensions.  Agent, Issuing Banks and Lenders shall not be required to fund any
Loans or arrange for issuance of any Letters of Credit to or for the benefit of
the Borrowers (including the initial Loans and Letters of Credit on the Third
Restatement Date), unless the following conditions are satisfied:

 

(a)                                 No Default or Event of Default shall exist
at the time of, or result from, such funding or issuance;

 

(b)                                 The representations and warranties of each
Loan Party in the Loan Documents shall be true and correct in all material
respects (or, with respect to representations and warranties qualified by
materiality, in all respects) on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality, in all respects) as
of such earlier date);

 

(c)                                  Both immediately before and immediately
after giving effect thereto, no Canadian Overadvance or U.S./European
Overadvance shall exist or would result therefrom and the Total Revolver
Exposure would not exceed the Maximum Facility Amount; and

 

(d)                                 With respect to issuance of a Letter of
Credit, the LC Conditions shall be satisfied.

 

Each request (or deemed request, except a deemed request in connection with an
Overadvance or a Protective Advance or pursuant to Section 2.2.2(a) or
Section 2.3.2(a)) by Loan Party Agent or any Borrower for funding of a Loan or
issuance of a Letter of Credit shall constitute a representation by all
Borrowers that the foregoing conditions are satisfied on the date of such
request and on the date of such funding or issuance.

 

116

--------------------------------------------------------------------------------


 

SECTION 7.  CASH COLLATERAL

 

7.1                               Cash Collateral.  Any Cash Collateral may be
invested, at Agent’s discretion, in Cash Equivalents, but Agent shall have no
duty to do so, regardless of any agreement or course of dealing with any Loan
Party, and shall have no responsibility for any investment or loss.  To further
secure the prompt payment and performance of all of its Obligations (including,
without limitation, all Obligations of the Guarantors), each U.S. Domiciled Loan
Party hereby grants to Agent, for the benefit of the Secured Parties, and to
further secure the prompt payment and performance of all Canadian Facility
Obligations, each Canadian Domiciled Loan Party hereby grants to Agent, for the
benefit of the Canadian Facility Secured Parties, in each case, a continuing
security interest in and Lien on all Cash Collateral held by such Loan Party
from time to time and all proceeds thereof, whether such Cash Collateral is held
in a Cash Collateral Account or elsewhere.  Subject to Section 5.6, Agent may
apply Cash Collateral of a U.S. Domiciled Loan Party to the payment of any
Obligations, and may apply Cash Collateral of a Canadian Domiciled Loan Party to
the payment of any Canadian Facility Obligations, in each case, in such order as
Agent may elect, as they become due and payable.  Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and control of Agent. 
No U.S. Domiciled Loan Party or other Person claiming through or on behalf of
any U.S. Domiciled Loan Party shall have any right to any Cash Collateral, until
Full Payment of all Obligations, unless if the condition for establishing Cash
Collateral hereunder or under any other Loan Document is in any manner satisfied
or the amount of required Cash Collateral reduced, the applicable Cash
Collateral (or portion thereof) relating to such condition shall at such time be
paid by Agent to the Loan Party Agent.  No Canadian Domiciled Loan Party or
other Person claiming through or on behalf of any Canadian Domiciled Loan Party
shall have any right to any Cash Collateral, until Full Payment of all Canadian
Facility Obligations, unless if the condition for establishing Cash Collateral
hereunder or under any other Loan Document is in any manner satisfied or the
amount of required Cash Collateral reduced, the applicable Cash Collateral (or
portion thereof) relating to such condition shall at such time be paid by Agent
to the Loan Party Agent.

 

SECTION 8.  COLLATERAL ADMINISTRATION

 

8.1                               Borrowing Base Certificates.  By the twentieth
(20th) day of each month (or, during the Cash Dominion Trigger Period, by
Wednesday of each week), or in any such case if such day is not a Business Day,
on the next succeeding Business Day, Loan Party Agent shall deliver to Agent
(and Agent shall promptly deliver same to Lenders) a Borrowing Base Certificate
with respect to the U.S. Borrower and Canadian Borrower, in each case, prepared
as of the close of business of the previous month (or, if applicable, previous
week), and, if a Default or an Event of Default has occurred and is continuing,
at more frequent times as Agent may request.  All calculations of the applicable
Borrowing Base in any Borrowing Base Certificate shall originally be made by
Loan Party Agent and certified by a Responsible Officer of Loan Party Agent,
provided that Agent may from time to time in its Permitted Discretion, review
and adjust any such calculation (a) to reflect its reasonable estimate of
declines in value of any Collateral, due to collections received in the Dominion
Account or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (c) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the U.S./European Availability Reserve and/or the Canadian
Availability

 

117

--------------------------------------------------------------------------------


 

Reserve. Each Borrowing Base Certificate shall set forth the calculation of the
U.S./European Borrowing Base in Dollars and of the Canadian Borrowing Base in
the Dollar Equivalent.

 

8.2                               Administration of Accounts.

 

8.2.1                     Records and Schedules of Accounts.  Each Loan Party
shall keep accurate and complete records, in all material respects, of its
Accounts, including all payments and collections thereon, and shall submit to
Agent sales, collection, reconciliation and other reports in form satisfactory
to Agent, on such periodic basis as Agent may reasonably request.  Loan Party
Agent shall also provide to Agent, on or before the twentieth (20th) day of each
month and, if a Default or an Event of Default has occurred and is continuing,
at more frequent times as Agent may request, a detailed aged trial balance of
all Accounts of each Borrower as of the end of the preceding month (or shorter
applicable period), specifying, to the extent requested by Agent, each Account’s
Account Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information as Agent
may reasonably request.  If, during an Audit Trigger Period, Accounts of the
U.S. Borrower or the Canadian Borrower in an aggregate face amount of $6,000,000
or more cease to be Eligible Accounts (other than as a result of the payment
thereof), Loan Party Agent shall notify Agent of such occurrence promptly after
any Loan Party has knowledge thereof.

 

8.2.2                     Taxes.  If an Account of any Loan Party includes a
charge for any Taxes, Agent is authorized, in its discretion, after a Default or
an Event of Default has occurred and is continuing, to pay the amount thereof to
the proper Governmental Authority for the account of such Loan Party and to
charge the Loan Party Agent therefor; provided, however, that neither Agent nor
Lenders shall be liable for any Taxes that may be due from the Loan Parties or
with respect to any Collateral.

 

8.2.3                     Account Verification.  Agent shall have the right
during normal business hours and with reasonable frequency, in coordination and
together with the Loan Party Agent to verify the validity, amount or any other
matter relating to any material Accounts of the Loan Parties by mail, telephone
or otherwise, and the Loan Party Agent shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.  If a
Default or Event of Default has occurred and is continuing, Agent shall have the
right at any time to conduct such verifications, in the name of Agent, Loan
Party Agent or any Loan Party.

 

8.2.4                     Maintenance of DACA Deposit Accounts and Dominion
Accounts.  The Canadian Domiciled Loan Parties shall establish a Canadian
Dominion Account (including by designating an existing Deposit Account as a
“Canadian Dominion Account”).  The U.S. Facility Loan Parties shall establish
the U.S. Dominion Account (including by designating an existing Deposit Account
as a “U.S. Dominion Account”).  The Loan Parties shall (i) require each lockbox
servicer of each of any Loan Party’s lockboxes (if any) in the United States or
Canada to deposit all Payment Items received therein directly to a Deposit
Account (other than an Excluded Deposit Account) at the related financial
institution, and (ii) maintain each such Deposit Account, together with all
other Deposit Accounts of the Loan Parties (other than Excluded Deposit
Accounts) as DACA Deposit Accounts by obtaining an executed Deposit Account
Control

 

118

--------------------------------------------------------------------------------


 

Agreement from each such lockbox servicer and each financial institution which
maintains Deposit Accounts (other than any Excluded Deposit Accounts) for any
Loan Party, which Deposit Account Control Agreement (a) establishes Agent’s
dominion and control over the subject lockbox(es), if any, and/or DACA Deposit
Account(s) of the Loan Parties maintained with such servicer or institution,
which may be exercised by Agent during any Cash Dominion Trigger Period,
(b) requires daily application of amounts on deposit in the subject DACA Deposit
Account to a Dominion Account at Bank of America as directed by Agent during any
Cash Dominion Trigger Period, and (c) waives offset rights of such servicer or
bank, except for customary administrative charges; it being understood that,
with respect to any Deposit Account which does not at any time comply with the
foregoing requirements specified in this sentence (other than those required to
be delivered on the Third Restatement Date), no funds contained therein shall be
treated as either Canadian Designated Cash Amount or U.S. Designated Cash Amount
for purposes of this Agreement and the Loan Party Agent shall, at Agent’s
request, within thirty (30) days, in coordination with Agent, cause replacement
arrangements to be implemented with respect to the applicable accounts which are
reasonably satisfactory to Agent.  Neither Agent nor Lenders assume any
responsibility to the Loan Parties for any lockbox arrangement, DACA Deposit
Account or Dominion Account, including any claim of accord and satisfaction or
release with respect to any Payment Items accepted by any bank.

 

8.2.5                     Proceeds of Collateral; Payment Items Received.  Loan
Party Agent shall take all commercially reasonable steps to ensure that all
payments on Accounts included in the ABL Collateral or otherwise relating to ABL
Collateral are made directly to a DACA Deposit Account (or a lockbox relating to
a DACA Deposit Account) or, during a Cash Dominion Trigger Period, a Dominion
Account.  If any Loan Party or Restricted Subsidiary receives cash or Payment
Items with respect to any ABL Collateral or any Payment Item not properly
deposited by a lockbox servicer in accordance with the requirements set forth in
Section 8.2.4, it shall hold same in trust for Agent and promptly deposit same
into a DACA Deposit Account or, during a Cash Dominion Trigger Period, a
Dominion Account for application to the Obligations in accordance with
Section 5.5 or 5.6, as applicable.

 

8.3                               Administration of Inventory.

 

8.3.1                     Records and Reports of Inventory.  Each Loan Party
shall keep accurate and complete records of its Inventory in the United States
and Canada consistent in all material respects with historical practices, and
shall submit to Agent inventory and reconciliation reports (which reports shall
set forth the Inventory information by location) in form reasonably satisfactory
to Agent, on such periodic basis as Agent may reasonably request.  Subject to
Section 10.1.9, Loan Party Agent shall conduct (or shall cause to be conducted)
a physical inventory in the United States and Canada at least once per calendar
year (and on a more frequent basis if requested by Agent when an Event of
Default exists) and periodic cycle counts consistent with historical practices,
and shall provide to Agent a report based on each such inventory and count
promptly upon completion thereof, together with such supporting information as
Agent may reasonably request.  Agent may participate in and observe each
physical count.

 

8.3.2                     Returns of Inventory.  No Loan Party shall return any
Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is

 

119

--------------------------------------------------------------------------------


 

in the ordinary course of business; (b) no Default, Event of Default or
Overadvance exists or would result therefrom; (c) Agent is promptly notified if
the aggregate Value of all Inventory returned in any month exceeds $10,000,000,
in aggregate; and (d) any payment received by a Loan Party for a return is
promptly deposited to a DACA Deposit Account or a Dominion Account.

 

8.3.3                     Acquisition, Sale and Maintenance.  With respect to
Inventory that has been included in the calculation of the U.S./European
Borrowing Base or Canadian Borrowing Base, no Loan Party shall acquire or accept
any such Inventory on consignment or approval and the Loan Parties shall take
all commercially reasonable steps to assure that all Inventory is produced in
accordance with applicable Law, including the FLSA; except in any such case
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The Loan Parties shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with historical
practices and in conformity in all material respects with all applicable Law,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any ABL Collateral is located; except in
any such case where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

8.4                               [Intentionally Omitted].

 

8.5                               Administration of Deposit Accounts.  Schedule
8.5 sets forth all lockbox arrangements and Deposit Accounts (including Dominion
Accounts) maintained by the Loan Parties in the United States and Canada as of
the Third Restatement Date.  Each Loan Party shall take all commercially
reasonable actions necessary to establish Agent’s control of each such Deposit
Account (other than Excluded Deposit Accounts) by causing the related deposit
account bank to enter into a Deposit Account Control Agreement; it being
understood that, with respect to any Deposit Account which does not at any time
comply with the foregoing requirements specified in this sentence (other than
those required to be delivered on the Third Restatement Date), the applicable
Borrower shall provide notice of the same to Agent, and no funds contained
therein shall be treated as either Canadian Designated Cash Amount or U.S.
Designated Cash Amount for purposes of this Agreement and the Loan Party Agent
shall within thirty (30) days, at Agent’s request and in coordination with
Agent, cause replacement arrangements to be implemented with respect to the
applicable accounts which are reasonably satisfactory to Agent. The sole account
holder of each Deposit Account shall be a single Loan Party and the Loan Parties
shall not allow any other Person (other than Agent and, subject to the
Intercreditor Agreement, the agent specified therein) to have control (as
contemplated by the UCC and the PPSA) over a DACA Deposit Account or any
property deposited therein.  Each Loan Party shall promptly notify Agent of any
opening or closing of a Deposit Account in the United States or Canada, as
applicable, and, concurrently with the opening thereof, shall ensure such
account (other than accounts excluded from the operation of this paragraph
above) is subject to a fully executed Deposit Account Control Agreement, an
original copy of which has been delivered to Agent.

 

8.6                               General Provisions.

 

8.6.1                     Location of Collateral.  All material amounts of
tangible items of ABL Collateral, other than Inventory in transit, shall at all
times be kept by the Loan Parties at the

 

120

--------------------------------------------------------------------------------


 

Borrowers’ business locations set forth in Schedule 8.6.1, except that the Loan
Parties may (a) make sales or other dispositions of Collateral in the ordinary
course of business; (b) in the case of any U.S. Facility Loan Party, move
Collateral to another location in the continental United States (so long as
notice of such move is provided to Agent concurrently with delivery of the
applicable financial information required pursuant to Sections 10.1.2(a), (b) or
(c), as applicable) or Canada (upon thirty (30) days’ (or such lesser time as
Agent shall agree in writing) prior written notice to Agent), so long as all
actions shall have been taken prior to such move to ensure that Agent has a
perfected first priority Lien upon all the ABL Collateral and (c) in the case of
a Canadian Domiciled Loan Party, move Collateral to another location in Canada
(upon thirty (30) days’ (or such lesser time as Agent shall agree in writing)
prior written notice to Agent) or the United States (so long as notice of such
move is provided to Agent concurrently with delivery of the applicable financial
information required pursuant to Sections 10.1.2(a), (b) or (c), as applicable),
so long as all actions shall have been taken prior to such move to ensure that
Agent has a perfected first priority security interest in and Lien upon all the
ABL Collateral, provided, however, that with respect to the foregoing clauses
(b) and (c), if such Collateral is to be in the possession of a third party at a
location not set forth on Schedule 8.6.1, the applicable Loan Party having
rights in such Collateral shall use commercially reasonable efforts to obtain a
Collateral Access Agreement with respect thereto.

 

8.6.2                     Insurance of Collateral; Condemnation Proceeds.

 

(a)                                 (1) Each Loan Party shall maintain insurance
with respect to the Collateral, covering casualty, hazard, theft, malicious
mischief, flood and other risks, in amounts, with endorsements and with insurers
(with a Best’s Financial Strength Rating of at least A+, unless otherwise
approved by Agent) consistent with past practices.  Proceeds under each policy
in excess of $10,000,000 per claim, to the extent arising out of the ABL
Collateral, shall be payable to Agent (for application by Agent (i) in
accordance with Section 5.5 or 5.6, if applicable, (ii) if a Default has
occurred and is continuing, to payment of the Revolver Loans of the applicable
Borrower or (iii) so long as no Default or Event of Default has occurred and is
continuing, for payment to Loan Party Agent).  (2)  From time to time upon
request, Loan Party Agent shall deliver to Agent the originals or certified
copies of its insurance policies.  Unless Agent shall agree otherwise, each
policy shall include satisfactory endorsements (i) showing Agent and its
successors as lender’s loss payee, as its interests may appear; (ii) requiring
at least thirty (30) days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Loan Party or the owner of the property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy.  If any
Loan Party fails to provide and pay for any insurance, Agent may in consultation
with the Loan Party Agent, but shall not be required to, procure the insurance
and charge the Loan Parties therefor.  Loan Party Agent agrees to deliver to
Agent, promptly as rendered, copies of all material reports made to insurance
companies.  While no Event of Default exists, the Loan Parties may settle,
adjust or compromise any insurance claim relating to the ABL Collateral, as long
as the proceeds in excess of $10,000,000 per claim are delivered to Agent (for
application by Agent as specified in the first sentence of this clause (a)(1)). 
If an Event of Default exists, only Agent shall be authorized to settle, adjust
and compromise claims in excess of $500,000 in the aggregate related to the ABL
Collateral.

 

121

--------------------------------------------------------------------------------


 

(b)                                 Any proceeds of insurance (other than
proceeds from workers’ compensation or D&O insurance) and any awards arising
from condemnation of, in each case, any ABL Collateral, or any proceeds or
awards that relate to Inventory included in the ABL Collateral, in any such case
in excess of $10,000,000 per claim, to the extent received by any Loan Party,
shall be paid to Agent (for application by Agent as specified in the first
sentence of the foregoing clause (a)(1)).

 

8.6.3                     Protection of Collateral.  All expenses of protecting,
storing, warehousing, insuring, handling, maintaining and shipping any
Collateral of a Loan Party Group, all Taxes payable with respect to any
Collateral of a Loan Party Group (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral of a Loan Party Group, shall be borne and paid by the Loan Parties of
such Loan Party Group.  Agent shall not be liable or responsible in any way for
the safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at the Loan Parties’ sole risk.

 

8.6.4                     Defense of Title to Collateral.  Each Loan Party shall
at all times defend in a manner consistent with past practices its title to any
material Collateral and Agent’s Liens therein against all Persons, claims and
demands whatsoever, except Permitted Liens.

 

8.7                               Power of Attorney.  Each Loan Party hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as such Loan Party’s true and lawful attorney (and agent-in-fact), coupled with
an interest, for the purposes and during the times provided in this Section. 
Agent, or Agent’s designee, may, without notice and in either its or a Loan
Party’s name, but at the cost and expense of the Loan Parties within such Loan
Party’s Loan Party Group:

 

(a)                                 Endorse a Loan Party’s name on any Payment
Item or other proceeds of Collateral (including proceeds of insurance) that come
into Agent’s possession or control; and

 

(b)                                 After an Event of Default has occurred and
is continuing, (i) notify any Account Debtors of the assignment of their
Accounts, demand and enforce payment of Accounts by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in DACA Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Loan Party’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Loan Party, and notify postal authorities to deliver any such
mail to an address designated by Agent; (vii) endorse any Chattel Paper,
Document, Instrument, bill of lading, or other document or agreement relating to
any Accounts, Inventory or other Collateral; (viii) use a Loan Party’s
stationery and sign its name to verifications of Accounts and notices to Account
Debtors; (ix) use information contained in any

 

122

--------------------------------------------------------------------------------


 

data processing, electronic or information systems relating to Collateral;
(x) make and adjust claims under insurance policies; (xi) take any action as may
be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance or other instrument constituting Collateral for which a Loan
Party is a beneficiary; and (xii) take all other actions as Agent deems
appropriate to fulfill any Loan Party’s obligations under the Loan Documents.

 

SECTION 9.  REPRESENTATIONS AND WARRANTIES

 

9.1                               General Representations and Warranties.  To
induce Agent and Lenders to enter into this Agreement and to make available the
Commitments, Loans and Letters of Credit, each Loan Party hereby jointly and
severally with the other Loan Parties represents and warrants that:

 

9.1.1                     Organization and Qualification.  Each Loan Party and
each of the Restricted Subsidiaries is duly organized, validly existing and in
good standing (or equivalent) under the laws of the jurisdiction of its
organization, except, other than Holdings or any Borrower, where failure to be
so could not reasonably be expected to result in a Material Adverse Effect. 
Each Loan Party and each of the Restricted Subsidiaries is duly qualified,
authorized to do business and in good standing as a foreign or extra provincial,
as the case may be, corporation, limited liability company, exempted company or
other entity in each jurisdiction, except where failure to be so qualified,
authorized or in good standing could not reasonably be expected to result in a
Material Adverse Effect.

 

9.1.2                     Power and Authority.  Each Loan Party is duly
authorized to execute, deliver and perform the Loan Documents to which it is a
party.  The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party have been duly authorized by all necessary
corporate (or equivalent) action of such Loan Party, and do not (a) require any
consent or approval of any holders of Equity Interests of such Loan Party or any
Governmental Authority, in each case, other than those already obtained;
(b) contravene the Organization Documents of such Loan Party; (c) violate or
cause a default under any material applicable Law binding on such Loan Party or
Material Contract of such Loan Party, except, with respect to Material
Contracts, which could not reasonably be expected to result in a Material
Adverse Effect; (d) require any registration or filing with, or any other action
by, any Governmental Authority, except (i) such as have been obtained or made
and are in full force and effect, (ii) filings necessary to perfect Liens
created by the Loan Documents and (iii) consents, approvals, registrations,
filings, permits or actions the failure to obtain or perform which could not
reasonably be expected to result in a Material Adverse Effect; or (e) result in
or require the imposition of any Lien (other than Permitted Liens) on any asset
or property of any Loan Party or Restricted Subsidiary.

 

9.1.3                     Enforceability.  Each Loan Document is a legal, valid
and binding obligation of each Loan Party party thereto, enforceable against
such Loan Party in accordance with its terms, subject to bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity, regardless of whether considered in a proceeding
in law or in equity.

 

123

--------------------------------------------------------------------------------


 

9.1.4                     Corporate Names; Capital Structure.  Schedule 9.1.4
shows, for Holdings and each Restricted Subsidiary, its name, its jurisdiction
of organization, its issued Equity Interests, the holders of its Equity
Interests, in each case, as of April 4, 2014.

 

9.1.5                     Locations.  As of April 4, 2014, the chief executive
offices and other places of business of the Loan Parties are shown on Schedule
8.6.1.

 

9.1.6                     Title to Properties; Priority of Liens.

 

(a)                                 Each Loan Party and each of the Restricted
Subsidiaries has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to, or rights in, all of its personal
tangible property, in each case with respect to such Real Estate and personal
property which is material to its business, including all property reflected in
any financial statements delivered to Agent or the Lenders, in each case free of
Liens except Permitted Liens.

 

(b)                                 [Reserved].

 

9.1.7                     Accounts and Inventory.  (a) Agent may rely, in
determining which Accounts are Eligible Accounts, on all statements and
representations made by or on behalf of the Borrowers with respect thereto.  All
Accounts included in the calculation of Eligible Accounts in any Borrowing Base
Certificate are Eligible Accounts as of the date of such Borrowing Base
Certificate.  Borrowers warrant, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:

 

(i)                                     it is genuine and in all respects what
it purports to be, and is not evidenced by a judgment;

 

(ii)                                  it arises out of a completed, bona fide
sale and delivery of goods or rendition of services in the ordinary course of
business, and substantially in accordance with any purchase order, contract or
other document relating thereto;

 

(iii)                               it is for a sum certain, maturing as stated
in the invoice covering such sale or rendition of services, a copy of which has
been furnished or is available to Agent on request;

 

(iv)                              it is not subject to any offset, Lien (other
than Permitted Liens), deduction, ongoing defense, dispute or counterclaim,
except as arising in the ordinary course of business or otherwise disclosed to
Agent; and it is absolutely owing by the Account Debtor, without contingency in
any respect;

 

(v)                                 no purchase order, agreement, document or
applicable Law restricts assignment of the Account to Agent (regardless of
whether, under the UCC or the PPSA, the restriction is ineffective), and the
applicable Borrower is the sole payee or remittance party shown on the invoice;

 

(vi)                              no extension, compromise, settlement,
modification, credit, deduction or return has been authorized with respect to
the Account, except (i) discounts or allowances granted in the ordinary course
of business for prompt payment that are reflected on the

 

124

--------------------------------------------------------------------------------


 

face of the invoice related thereto and in the reports submitted to Agent
hereunder or (ii) other discounts or allowances reflected in the Value of such
Account; and

 

(vii)                           to the best of the applicable Borrower’s
knowledge, (A) there are no facts or circumstances that are reasonably likely to
impair the enforceability or collectability of such Account, (B) the Account
Debtor had the capacity to contract when the Account arose, continues to meet
the applicable Borrower’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (C) there are no proceedings or actions
threatened or pending against any Account Debtor that could reasonably be
expected to have a material adverse effect on the Account Debtor’s financial
condition.

 

(b)                                 Agent may rely, in determining which
Inventory is Eligible Inventory, on all statements and representations made by
or on behalf of the Borrowers with respect thereto.  All Inventory included in
the calculation of Eligible Inventory in any Borrowing Base Certificate is
Eligible Inventory as of the date of such Borrowing Base Certificate.

 

9.1.8                     Financial Statements; Solvency; Material Adverse
Effect.

 

(a)                                 The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Parent and its
Subsidiaries that have been and are hereafter delivered to Agent and Lenders, in
each case, are and will be prepared in accordance with GAAP, and fairly present
the financial positions and results of operations of such Persons at the dates
and for the periods indicated, subject to year-end audit adjustments and the
absence of footnotes in the case of statements prepared other than at year-end. 
All projections delivered from time to time to Agent and Lenders by or on behalf
of the Loan Parties and Restricted Subsidiaries have been prepared in good
faith, based on assumptions believed by Holdings to be reasonable at the time
delivered to Agent, in light of the circumstances at such time.

 

(b)                                 Since December 31, 2015, there has been no
change in the condition, financial or otherwise, of Holdings and its Restricted
Subsidiaries, taken as a whole, that could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  No financial statement delivered to Agent
or Lenders by or on behalf of any of the Loan Parties and the Restricted
Subsidiaries at any time contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

 

(d)                                 After giving effect to the Transactions, on
the Third Restatement Date, the Canadian  Borrower and its consolidated
Restricted Subsidiaries and the U.S. Borrower and its consolidated Restricted
Subsidiaries, in each case taken as a whole, are Solvent.

 

9.1.9                     Taxes.  Except to the extent it could reasonably be
expected to not have a Material Adverse Effect, Holdings and each Restricted
Subsidiary has timely filed all federal and state income tax returns, and all
local and provincial income tax returns and other reports that it is required by
law to file, and has timely paid, or made provision for the payment of, all
federal

 

125

--------------------------------------------------------------------------------


 

and state Taxes upon it and all local and provincial and other Taxes upon it,
and its income and its Properties that are due and payable, except to the extent
being Properly Contested.

 

9.1.10              [Intentionally Omitted]

 

9.1.11              Intellectual Property.  Except as could not reasonably be
expected to have a Material Adverse Effect, each Loan Party and each of the
Restricted Subsidiaries owns or has the lawful right to use all Intellectual
Property used, held for use or otherwise necessary in the conduct of its
business, without conflict with any rights of others.  No Intellectual Property
owned or used by a Loan Party or any Restricted Subsidiary that is material to
the operations or business of any Loan Party has been adjudged invalid or
unenforceable by a court of competent jurisdiction or applicable intellectual
property registry or been cancelled, in whole or in part, except where such
judgment, decree, ruling or cancellation could not reasonably be expected to
have a Material Adverse Effect.  There is no pending or, to any Loan Party’s
knowledge, threatened Intellectual Property Claim with respect to any Loan
Party, any Restricted Subsidiary or any of their property (including any
Intellectual Property), and the operation of the businesses of each Loan Party
and Restricted Subsidiary does not infringe upon, misappropriate, dilute or
otherwise violate the proprietary rights of any third party, except as could not
reasonably be expected to have a Material Adverse Effect.  All material U.S.
Intellectual Property owned, used, held for use or licensed by, or otherwise
subject to any interests of, any Loan Party or Restricted Subsidiary on the
Third Restatement Date is shown on Schedule 9.1.11.

 

9.1.12              Governmental Approvals.  Each Loan Party and each of the
Restricted Subsidiaries has, is in compliance with, and is in good standing with
respect to, all Governmental Approvals necessary to conduct its business and to
own, lease and operate its Properties, except as could not reasonably be
expected to have a Material Adverse Effect.  All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and the Loan Parties
and Restricted Subsidiaries have complied with all foreign and domestic laws
with respect to the shipment and importation of any goods or Collateral, except
where such noncompliance could not reasonably be expected to have a Material
Adverse Effect.

 

9.1.13              Compliance with Laws.  Each Loan Party and each of the
Restricted Subsidiaries has duly complied, and its properties and business
operations are in compliance, in each case in all respects, with all applicable
Laws (including Environmental Laws and with respect to Environmental Permits),
except where noncompliance could not reasonably be expected to have a Material
Adverse Effect.  There have been no citations, notices or orders relating to
noncompliance issued to any Loan Party or Restricted Subsidiary under any
applicable Law, except where such noncompliance would not reasonably be expected
to have a Material Adverse Effect.  No Inventory has been produced in violation
of the FLSA, except where such violation could not reasonably be expected to
have a Material Adverse Effect.

 

9.1.14              Compliance with Environmental Laws.  Except as disclosed on
Schedule 9.1.14 or would not reasonably be expected to have a Material Adverse
Effect, (i) no Loan Party’s or Restricted Subsidiary’s present or, to its
knowledge, former operations, Real Estate or other properties are subject to any
federal, state, provincial, territorial or local investigation to determine
whether any remedial action is required under Environmental Law to address any

 

126

--------------------------------------------------------------------------------


 

environmental pollution, Hazardous Material or environmental clean-up, (ii) no
Hazardous Materials are present and there has been no Release or threat of
Release of Hazardous Materials at any current facility, or to the knowledge of
any Loan Party or Restricted Subsidiary, at any former facility, in a manner or
condition that would reasonably be expected to result in Environmental
Liability, (iii) no Loan Party or Restricted Subsidiary has received any
Environmental Claim and (iv) no Loan Party or Restricted Subsidiary knows of any
facts, conditions or circumstances which would reasonably be expected to give
rise to any Environmental Liability.

 

9.1.15              Burdensome Contracts.  No Loan Party or Restricted
Subsidiary is a party or subject to any contract, agreement or charter
restriction that has resulted in or could reasonably be expected to have a
Material Adverse Effect.  No Loan Party or Restricted Subsidiary is party or
subject to any Restrictive Agreement other than, (v) the Loan Documents, (w) the
Permitted Secured Debt Documents, (x) customary non-assignment provisions with
respect to leases or licensing agreements entered into by the Loan Parties or
any of their Restricted Subsidiaries in the ordinary course of business, (y) any
restriction or encumbrance with respect to any asset of the Loan Parties or any
of their Restricted Subsidiaries imposed pursuant to an agreement which has been
entered into for the sale or disposition of such assets otherwise permitted
under this Agreement, (z) customary provisions in joint venture agreements and
other similar agreements entered into in the ordinary course of business, (aa)
customary restrictions in connection with a Permitted Receivables Financing, if
any, (bb) Restrictive Agreements relating to Incremental Equivalent Debt
otherwise permitted hereunder, (cc) agreements to which a Foreign Subsidiary
that is not a Loan Party is party to the extent that the restrictions or
conditions therein are imposed only on such Foreign Subsidiary and other
Subsidiaries that are not Loan Parties and (dd) Restrictive Agreements relating
to Refinancing Indebtedness otherwise permitted hereunder.  No Restrictive
Agreement prohibits the execution, delivery or performance of any Loan Document
by a Loan Party or Restricted Subsidiary.

 

9.1.16              Litigation.  Except as shown on Schedule 9.1.16, there are
no proceedings or investigations pending or, to any Loan Party’s knowledge,
threatened against any Loan Party or Restricted Subsidiary, or any of their
businesses, operations, properties or conditions, that (a) relate to any Loan
Document or the Transactions; or (b) have resulted in or could reasonably be
expected to have a Material Adverse Effect.  Except as shown on Schedule 9.1.16,
no Loan Party has a commercial tort claim (other than commercial tort claims for
less than $10,000,000).  No Loan Party or Restricted Subsidiary is in default
with respect to any order, injunction or judgment of any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect.

 

9.1.17              No Defaults.  No event or circumstance has occurred or
exists that constitutes a Default or Event of Default.  No Loan Party or
Restricted Subsidiary is in default, and no event or circumstance has occurred
or exists that with the passage of time or giving of notice would constitute a
default by any Loan Party or Restricted Subsidiary, under any Material Contract
that could reasonably be expected to have a Material Adverse Effect.

 

127

--------------------------------------------------------------------------------


 

9.1.18              ERISA.

 

(a)                                 Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, each
Pension Plan is in compliance with the applicable provisions of ERISA, the Code
and other federal or state Laws.

 

(b)                                 There are no pending or, to the knowledge of
any Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan that could reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred and no Loan
Party is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) no Pension Plan has any Unfunded Pension
Liability as of the Pension Plan’s most recent valuation date; (iii) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; (iv) neither any Loan Party
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA, except with respect to each of the foregoing
clauses of this Section 9.1.18(c), as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(d)                                 With respect to each scheme or arrangement
related to retirement or pension obligations mandated by a government other than
the United States or Canada (a “Foreign Government Scheme or Arrangement”) and
with respect to each retirement or pension plan maintained or contributed to by
Holdings or any of its Restricted Subsidiaries that is not subject to United
States or Canadian law (a “Foreign Plan”):

 

(i)                                     any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices, except for any failure that could not
reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  the fair market value of the assets of
each funded Foreign Plan, the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the Third Restatement Date, with respect
to all current and former participants in such Foreign Plan according to the
actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles except for any underfunding that could not reasonably be expected to
have a Material Adverse Effect; and

 

(iii)                               each Foreign Plan required to be registered
has been registered and has been maintained in compliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as could not reasonably be
expected to have a Material Adverse Effect.

 

128

--------------------------------------------------------------------------------


 

(e)                                  Except as could not reasonably be expected
to result in a Material Adverse Effect in the case of clauses (i), (ii) or (v),
(i) the Canadian Domiciled Loan Parties are in compliance in all material
respects with the requirements of the PBA with respect to each Canadian Pension
Plan and in compliance with any FSCO order directed specifically at a Canadian
Pension Plan; (ii) except as disclosed on Schedule 9.1.18(e), no Canadian
Pension Plan has any Unfunded Pension Liability as of January 1, 2014 with
respect to the Retirement Benefit Agreement between Cooper-Standard Automotive
Canada Limited and the National Automobile, Aerospace, Transportation and
General Workers Union of Canada (C.A.W.) Local 876 and as of January 1, 2014
with respect to the Pension Plan for Salaried Employees of Cooper-Standard
Automotive Canada Limited; (iii) no fact or situation that may reasonably be
expected to result in a Material Adverse Effect exists in connection with any
Canadian Pension Plan; (iv) no Termination Event has occurred, except where
prior written notice of such Termination Event has been given to Agent in
accordance with Section 10.2.16; (v) all contributions required to be made by
any Canadian Domiciled Loan Party or Subsidiary to any Canadian Pension Plan
have been made in a timely fashion in accordance with the terms of such Canadian
Pension Plan and the PBA; (vi) no Lien has arisen, choate or inchoate, in
respect of any Canadian Domiciled Loan Party or their property in connection
with any Canadian Pension Plan (save for contribution amounts not yet due),
other than Permitted Liens and (vii) as of the Third Restatement Date the FSCO
or the Superintendent has not issued any notices of wind up in respect of any
Canadian Pension Plan.

 

9.1.19              Trade Relations.  There exists no actual or, to the
knowledge of any Loan Party, threatened termination, limitation or modification
of any business relationship between any Loan Party or Restricted Subsidiary, on
the one hand, and any customer or supplier, or any group of customers or
suppliers, on the other hand, which individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.  There exists no
condition or circumstance that has materially impaired or could reasonably be
expected to materially impair the ability of any Loan Party or Restricted
Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Third Restatement Date.

 

9.1.20              Labor Relations.  Except as described on Schedule 9.1.20, on
April 4, 2014 no Loan Party or Restricted Subsidiary is party to or bound by any
collective bargaining agreement, management agreement, consulting agreement or
Multiemployer Plan.  Except as could not reasonably be expected to have a
Material Adverse Effect, there are no material grievances, unfair labor
practices complaints or other disputes with any union or other organization of
any Loan Party’s or Restricted Subsidiary’s employees or consultants, or, to any
Loan Party’s knowledge, any asserted or to the knowledge of any Loan Party,
threatened strikes, walkouts or work stoppages.

 

9.1.21              Payable Practices.  No Loan Party or Restricted Subsidiary
has made any material change in its historical accounts payable practices from
those in effect on the Third Restatement Date.

 

9.1.22              Not a Regulated Entity.  No Loan Party or Restricted
Subsidiary is (a) an “investment company” within the meaning of the Investment
Company Act of 1940; or (b) subject to regulation under the Federal Power Act,
any public utilities code or any other applicable Law regarding its authority to
incur Indebtedness.

 

129

--------------------------------------------------------------------------------


 

9.1.23              Margin Stock.  No Loan Party or Restricted Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the FRB).  No Loan proceeds or Letters of Credit
will be used to purchase or carry, or to reduce or refinance any Indebtedness
incurred to purchase or carry, any margin stock or for any related purpose
governed by Regulations T, U or X of the FRB.

 

9.1.24              Perfection, Etc.

 

(a)                                 The Pledge and Security Agreement and the
Canadian Security Agreements are effective to create in favor of Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interest in, the Pledge and Security Agreement Collateral and
Collateral, as applicable, and, (i) when financing statements and other filings
in appropriate form are filed in the offices specified on Schedule 9.1.24, and
(ii) upon the taking of possession or control by Agent of the Pledge and
Security Agreement Collateral and Collateral, as applicable, with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to Agent to the extent possession or
control by Agent is required by the Pledge and Security Agreement or the
Canadian Security Agreements), the Liens created by the Pledge and Security
Agreement and the Canadian Security Agreements shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors in the Pledge and Security Agreement Collateral and the Collateral to
the extent perfection is required in accordance with the terms of the Pledge and
Security Agreement or the Canadian Security Agreement (other than such Pledge
and Security Agreement Collateral or Collateral in which a security interest
cannot be perfected under the UCC or the PPSA as in effect at the relevant time
in the relevant jurisdiction by the filing of a financing statement or
possession or control by the secured party), in each case subject to (i) no
Liens other than Liens permitted under the Loan Documents and (ii) the terms of
the Intercreditor Agreement.

 

(b)                                 The Liens created by each Intellectual
Property Security Agreement constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in such
of the Intellectual Property as consists of Patents and Trademarks (each as
defined in the Pledge and Security Agreement) registered or applied for with the
United States Patent and Trademark Office or Copyrights (as defined in the
Pledge and Security Agreement) registered or applied for with the United States
Copyright Office, as the case may be, in each case to the extent perfection is
required in accordance with the terms of the Pledge and Security Agreement and
in each case subject to no Liens other than Liens permitted under the Loan
Documents.

 

(c)                                  [Reserved].

 

(d)                                 Each Security Document delivered pursuant to
Section 10.1.11 creates, when delivered in favor of Agent, for the benefit of
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, all of the Loan Parties’ right, title and interest in and to the
Collateral described thereunder, and such Security Document constitutes fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral (to the extent intended to be created
thereby and required to be perfected under the Loan

 

130

--------------------------------------------------------------------------------


 

Documents), in each case subject to no Liens other than the Liens permitted
under the Loan Documents.

 

9.1.25              OFAC; Sanctions.  No Borrower or Subsidiary, nor to the
knowledge of any Borrower or Subsidiary, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions.  No Borrower or Subsidiary is located, organized or
resident in a Designated Jurisdiction.  No part of the proceeds of any Loan
shall, nor shall any Letter of Credit, in any case, be used directly or
indirectly in violation of any Anti-Terrorism Laws or Sanctions.

 

9.1.26              EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

9.1.27              Anti-Corruption Laws.  No Borrower or Subsidiary, nor to the
knowledge of the Borrower or any Subsidiary, any director, officer, employee,
agent, controlled affiliate or representative thereof has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977; (iv) violated or is in violation of any
provision of the Bribery Act 2010 of the United Kingdom; or (v) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment. Each
Borrower and its Subsidiaries have instituted, maintain and enforce, and will
continue to maintain and enforce, policies and procedures designed to promote
and ensure compliance with all applicable anti-bribery and anti-corruption laws.

 

9.2                               Complete Disclosure.  None of the
representations or warranties made by any Loan Party in the Loan Documents as of
the date such representations and warranties are made or deemed made, and none
of the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Loan Party in connection with the Loan
Documents, contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, taken as
a whole, not materially misleading in any material respect as of the time when
made or delivered.  There is no fact or circumstance that any Loan Party has
failed to disclose to Agent in writing that has resulted in or could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 10.  COVENANTS AND CONTINUING AGREEMENTS

 

10.1                        Affirmative Covenants.  As long as any Commitments
or Obligations (other than indemnity obligations that are not currently due and
payable) are outstanding, each Loan Party, jointly and severally with the other
Loan Parties, agrees that it shall, and shall cause each Subsidiary to:

 

10.1.1              Financial and Other Information.  Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP reflecting all financial transactions;
and to furnish to Agent (on behalf of the Lenders):

 

131

--------------------------------------------------------------------------------


 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of Holdings, a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, in each
case with all consolidating information regarding Holdings and its Restricted
Subsidiaries required to reflect the adjustments necessary to eliminate the
accounts of any Unrestricted Subsidiaries from such consolidated financial
statements, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
any other independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification, exception or explanatory paragraph or any
qualification, exception or explanatory paragraph as to the scope of such audit;

 

(b)                                 for each month ending during any Financial
Covenant Trigger Period or on the date of occurrence of the trigger for any
Financial Covenant Trigger Period, as soon as available, and in any event within
thirty (30) days after the end of any such month and within five (5) days after
the occurrence of the trigger for any Financial Covenant Trigger Period,
unaudited balance sheets as of the end of such month and the related statements
of income for such month and for the portion of the fiscal year then elapsed, on
a consolidated basis (for Holdings and its Restricted Subsidiaries), in an
internal management reporting format, consistent with past practices, setting
forth in comparative form corresponding figures for the preceding fiscal year
and certified by a Responsible Officer of Loan Party Agent as being prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes;

 

(c)                                  as soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of Holdings, a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations and cash flows for such
fiscal quarter and for the portion of the fiscal year then ended, in each case
with all consolidating information regarding Holdings and its Restricted
Subsidiaries required to reflect the adjustments necessary to eliminate the
accounts of any Unrestricted Subsidiaries from such consolidated financial
statements, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Holdings as fairly presenting in all material respects
the financial condition, results of operations and cash flows of Holdings and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(d)                                 concurrently with delivery of financial
statements under clauses (a) and (c) above (or concurrently with delivery of
financial statements under clause (b) above during a Financial Covenant Trigger
Period), and more frequently if requested by Agent while an Event of Default has
occurred and is continuing, a Compliance Certificate executed by a Responsible
Officer of Holdings;

 

132

--------------------------------------------------------------------------------


 

(e)                                  not later than the earlier of seventy-five
(75) days after the end of each fiscal year of Holdings or thirty (30) days
after the approval of the Board of Directors thereof, concurrently with delivery
of financial statements under clause (a) above, reasonably detailed forecasts
prepared by management of Holdings (including projected consolidated balance
sheets, income statements, and EBITDA, cash flow statements and Availability of
the Borrowers and their Restricted Subsidiaries) on a quarterly basis for the
fiscal year following such fiscal year then ended;

 

(f)                                   at Agent’s request (but in no event more
frequently than once each calendar quarter, so long as no Default or Event of
Default has occurred and is continuing), a listing of each Loan Party’s trade
payables, specifying the trade creditor and balance due, and a detailed trade
payable aging, all in form reasonably satisfactory to Agent;

 

(g)                                  promptly after the sending or filing
thereof, copies of any final proxy statements, financial statements or reports
that Holdings has generally made publicly available to its shareholders; copies
of any regular, periodic and special reports (including reports on Form 8-K and
10-Q) or registration statements (other than registration statements on
Form S-8) or prospectuses that any Loan Party files with the SEC; and copies of
any press releases or other statements made available by a Loan Party to the
public concerning material changes to or developments in the business of such
Loan Party;

 

(h)                                 at Agent’s request, after the filing
thereof, copies of any annual information report or return (including all
actuarial reports and other schedules and attachments thereto), required to be
filed with a Governmental Authority, or the filing of any request for funding
relief with the Superintendent in connection with each Pension Plan or any
Canadian Pension Plan; promptly upon receipt, copies of any notice, demand,
inquiry or subpoena received in connection with any Plan or Canadian Pension
Plan from a Governmental Authority (including FSCO and the Superintendent)
(other than routine inquiries in the course of application for a favorable IRS
determination letter); at Agent’s request, copies of any annual return required
to be filed with a Governmental Authority in connection with any other Plan or
Canadian Pension Plan;

 

(i)                                     promptly, after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;

 

(j)                                    (i) promptly upon becoming aware of the
occurrence of any ERISA Event (or Foreign Plan Event) that, alone or together
with any other ERISA Events (or Foreign Plan Events) that have occurred, could
reasonably be expected to result in liability of Holdings or its Restricted
Subsidiaries in an amount that would reasonably be expected to have a Material
Adverse Effect, a written notice specifying the nature thereof, what action
Holdings or any of its Restricted Subsidiaries has taken, are taking or propose
to take with respect thereto and, when known, any action taken or threatened by
the IRS, the Department of Labor, the PBGC or any other Governmental Authority
or Multiemployer Plan sponsor with respect thereto; and (ii) with reasonable
promptness, upon request by Agent, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower or any of
its Restricted

 

133

--------------------------------------------------------------------------------


 

Subsidiaries with the IRS with respect to each Pension Plan; (2) the most recent
actuarial valuation report for each Pension Plan that is sponsored or
contributed to by Holdings or its Restricted Subsidiaries; (3) all notices
received by Holdings or its Restricted Subsidiaries from a Multiemployer Plan
sponsor or any Governmental Authority concerning an ERISA Event or Foreign Plan
Event; and (4) such other documents or governmental reports or filings relating
to any Person Plan, Multiemployer Plan or Foreign Plan as Agent shall reasonably
request;

 

(k)                                 together with the delivery of each
Compliance Certificate pursuant to Section 10.1.1(d), a report supplementing
Schedules 9.1.4, 9.1.6(b) and 9.1.11;

 

(l)                                     as soon as practicable and in any event
by the last day of each fiscal year, a report in form reasonably satisfactory to
Agent outlining all material insurance coverage maintained as of the date of
such report by Holdings and its Subsidiaries and all material insurance coverage
planned to be maintained by Holdings and its Subsidiaries in the immediately
succeeding fiscal year;

 

(m)                             such other reports and information (financial or
otherwise) as Agent may reasonably request from time to time in connection with
any Collateral or any Loan Party’s or Restricted Subsidiary’s financial
condition or business; and

 

(n)                                 upon receipt or delivery thereof by or to
Holdings or any Restricted Subsidiary, any notice of “Default” or “Event of
Default” (under and as defined in the Permitted Secured Debt Documents or the
Secured Incremental Equivalent Debt Documents) and, without duplication of any
report required to be provided hereunder, each material report required to be
provided pursuant to the Permitted Secured Debt Documents or the Secured
Incremental Equivalent Debt Documents and, upon execution thereof, any waiver,
amendment or other modification to the Permitted Secured Debt Documents or the
Secured Incremental Equivalent Debt Documents.

 

Notwithstanding the foregoing, (i) in the event that Holdings delivers to Agent
an Annual Report for Holdings on Form 10-K for such fiscal year, as filed with
the SEC, within 90 days after the end of such fiscal year, such Form 10-K shall
satisfy all requirements of paragraph (a) of this Section 10.1.1 to the extent
that it contains the information required by such paragraph (a) and does not
contain any “going concern” or like qualification, exception or explanatory
paragraph or qualification or any exception or explanatory paragraph as to the
scope of such audit and (ii) in the event that Holdings delivers to Agent a
Quarterly Report for Holdings on Form 10-Q for such fiscal quarter, as filed
with the SEC, within 45 days after the end of such fiscal quarter, such
Form 10-Q shall satisfy all requirements of paragraph (b) of this Section 10.1.1
to the extent that it contains the information required by such paragraph (b);
in each case to the extent that information contained in such 10-K or 10-Q
satisfies the requirements of paragraph (a) or (b) of this Section 10.1.1, as
the case may be.

 

So long as (i) Holdings is a registrant for purposes of U.S. federal securities
laws or (ii) Holdings or any of its Restricted Subsidiaries has Indebtedness
outstanding (other than the Facilities) with respect to which it must prepare
financial statements in accordance with Regulation S-X, in each case with
respect to any fiscal period covered by or included in any financial statements
delivered by Holdings pursuant to Section 10.1.1(a) or (b), such financial
statements delivered

 

134

--------------------------------------------------------------------------------


 

by Holdings pursuant to Section 10.1.1(a) or (b) shall be in such form as shall
meet the requirements of Regulation S-X, and all other accounting rules and
regulations of the SEC promulgated thereunder, required of a registrant.

 

Holdings will be permitted to satisfy its obligations with respect to financial
information relating to Holdings described in clauses (a) and (b) above by
furnishing financial information relating to any Parent Entity; provided that
the same is accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to any Parent Entity and
any of its Subsidiaries other than Holdings and its Subsidiaries, on the one
hand, and the information relating to Holdings, the Subsidiary Guarantors and
the other Restricted Subsidiaries of Holdings on a standalone basis, on the
other hand.

 

Documents required to be delivered pursuant to this Section 10.1.1 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings posts such documents, or provides a
link thereto to any Parent Entity’s website on the internet at the website
address “cooperstandard.com”; or (ii) on which such documents are posted on
Holdings’ behalf on an internet or intranet website, if any, to which each
Lender and Agent have access (whether a commercial, third-party website or
whether sponsored by Agent); provided that: (i) upon written request by Agent,
Holdings shall deliver paper copies of such documents to Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by Agent or such Lender and (ii) Holdings shall notify (which
may be facsimile or electronic mail) Agent of the posting of any such documents
and provide to Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Agent shall have no obligation to request the delivery of or
to maintain or deliver to Lenders paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Holdings with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery and
maintaining its copies of such documents.

 

Holdings hereby acknowledges that (a) Agent will make available to the Lenders
materials and/or information provided by or on behalf of Holdings hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Parent or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities.  Holdings hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Holdings shall be deemed to have
authorized Agent, the Arranger, and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Holdings or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 14.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) Agent and the

 

135

--------------------------------------------------------------------------------


 

Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

 

10.1.2              Notices.  Notify Agent in writing, promptly after a
Responsible Officer of the Loan Party’s obtaining knowledge thereof, of any of
the following that affects any Loan Party or Restricted Subsidiary:

 

(a)                                 any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(b)                                 the existence of any Default or Event of
Default;

 

(c)                                  the discharge of or any withdrawal or
resignation by any of the Loan Parties’ independent accountants and any material
change in accounting policies or financial reporting practices;

 

(d)                                 any (i) material breach by a plan sponsor of
the terms of a Canadian Pension Plan, or (ii) action or inaction of a plan
sponsor or administrator, in each case, provided that it could reasonably be
expected to result in a Termination Event.

 

(e)                                  any Casualty Event that affects, in
aggregate, Collateral with a book value in excess of the Dollar Equivalent of
$6,000,000;

 

(f)                                   without duplication of any notice required
to be provided hereunder, each material notice required to be provided pursuant
to the Permitted Secured Debt Documents or the Secured Incremental Equivalent
Debt Documents;

 

(g)                                  promptly upon any Loan Party obtaining
knowledge of (i) the institution of any Adverse Proceeding not previously
disclosed in writing by Holdings to Agent, or (ii) any material development in
any Adverse Proceeding that, in the case of clause (i) could reasonably be
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of the Transactions, written notice thereof together
with such other information as may be reasonably available to Holdings to enable
Agent and its counsel to evaluate such matters;

 

(h)                                 any rent disputes involving a Loan Party
with respect to a location where any material Collateral is located.

 

Each notice pursuant to this Section 10.1.2 shall be accompanied by a statement
of a Responsible Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action Holdings has taken and proposes to
take with respect thereto.  Each notice pursuant to Section 10.1.2(b) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

10.1.3              Landlord and Storage Agreements.  Upon Agent’s commercially
reasonable request, provide Agent with copies of all existing agreements, and
promptly after execution thereof provide Agent with copies of all future
agreements, in each case, between a

 

136

--------------------------------------------------------------------------------


 

Loan Party and/or a Restricted Subsidiary and any landlord, warehouseman,
processor, shipper, bailee or other Person that owns any premises at which any
material Collateral may be kept or that otherwise may possess or handle any
material Collateral.

 

10.1.4              Compliance with Laws.  Comply with all applicable Laws,
including ERISA (and analogous foreign legislation), Environmental Laws, FLSA,
OSHA, Anti-Terrorism Laws and laws regarding collection and payment of Taxes,
and maintain all Governmental Approvals necessary to the ownership of its
Properties or conduct of its business, unless such failure to so comply (other
than failure to comply with Anti-Terrorism Laws) or to so maintain would not
reasonably be expected to have a Material Adverse Effect.  Without limiting the
generality of the foregoing, if any environmental Release of Hazardous Materials
occurs at, on, under or from any Real Estate of any Loan Party or Restricted
Subsidiary that could reasonably be expected to have a Material Adverse Effect,
it shall, to the extent required of it by Environmental Law, reasonably conduct
investigation and remediation of such Release.

 

10.1.5              Taxes.  Pay and discharge all Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested or where the failure to pay could not reasonably be expected
to have a Material Adverse Effect.

 

10.1.6              Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 10.2.7, (b) take all reasonable action to maintain all material rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, and (c) maintain
all of its material Intellectual Property, except, in each case (other than the
Loan Parties with respect to clause (a)), as would not have a Material Adverse
Effect.

 

10.1.7              Maintenance of Properties.  Maintain, preserve and protect
all of its assets or property necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and make all necessary repairs thereto and renewals and
replacement thereof, in each case, except as would not reasonably be expected to
have a Material Adverse Effect.

 

10.1.8              Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurance companies, insurance with respect to its property and
business against loss or damage of the kinds customarily insured against by
Persons engaged in similar businesses (including business interruption insurance
in amount customarily maintained by similarly situated companies engaged in the
same or similar business in the same or similar locations), in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.  Each such policy of insurance (other than worker’s compensation,
directors and officers liability or other insurance where endorsements, such
Insurance Assignments or additions are not customarily available) shall (i) name
Agent, on behalf of the Secured Parties as a lender’s loss payee thereunder as
its interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to Agent, that names Agent, on behalf of the

 

137

--------------------------------------------------------------------------------


 

Secured Parties, as the first loss payee/mortgagee thereunder and provides for
at least thirty days’ prior written notice to Agent of any modification or
cancellation of such policy, in each case, to the extent acceptable to the
insurer.

 

(b)                                 [Reserved].

 

10.1.9              Inspections; Appraisals.

 

(a)                                 Permit Agent from time to time, subject to
reasonable notice and during normal business hours (except when an Event of
Default exists), to visit and inspect the Properties of any Loan Party or
Restricted Subsidiary in the United States and Canada, including, without
limitation, inspect, audit and make extracts from any Loan Party’s or Restricted
Subsidiary’s books and records, and discuss with its officers, employees,
agents, advisors and independent accountants such Loan Party’s or Restricted
Subsidiary’s business, financial condition, assets, prospects and results of
operations.  Neither Agent nor any Lender shall have any duty to any Loan Party
to make any inspection, nor to share any results of any inspection, appraisal or
report with any Loan Party (provided that, except when an Event of Default
exists, a representative of Loan Party Agent is given the opportunity to be
present during any discussion with any such agent, adviser or independent
accountant).  The Loan Parties acknowledge that all inspections, appraisals and
reports are prepared by Agent and Lenders for their purposes, and the Loan
Parties shall not be entitled to rely upon them.  Notwithstanding the foregoing,
appraisals of the Loan Parties’ Inventory shall not be required unless and until
the Total Revolver Exposure (excluding the stated amount of Letters of Credit
that have been issued but are undrawn) exceeds $75,000,000, in which case the
Loan Party Agent shall provide to Agent at Agent’s request updated appraisals of
the Loan Parties’ Inventory (a) within 45 days of such request and
(b) thereafter, one time per Loan Year so long as, but only to the extent that,
the Total Revolver Exposure (excluding the stated amount of Letters of Credit
that have been issued but are undrawn) exceeds $75,000,000 at the time that
Agent requests such appraisal, to increase to two (2) times per Loan Year
(x) commencing on the day that an Event of Default occurs, or Average Period
Availability (for a one-day period) is less than the greater of (i) $35,000,000
and (ii) 17.5% of the Borrowing Base at such time; and (y) continuing until,
during the preceding thirty (30) consecutive days, no Event of Default has
existed and Average Period Availability has been greater than the greater of
(i) $35,000,000 and (ii) 17.5% of the Borrowing Base at such time.

 

(b)                                 Reimburse Agent in accordance with
Section 3.4 for all charges, costs and expenses of Agent in connection with
(i) examinations of any Loan Party’s books and records or any other financial or
Collateral matters as Agent deems appropriate, up to one (1) time (or, during
any Audit Trigger Period, two (2) times) per Loan Year; and (ii) subject to
clause (a) above, appraisals of Inventory up to two (2) times per Loan Year;
provided, however, that if an examination or appraisal is initiated during an
Event of Default, all charges, costs and expenses therefor shall be reimbursed
by the Loan Parties without regard to such limits.  Subject to and without
limiting the foregoing, the Loan Parties specifically agree to pay Agent’s then
standard charges for each day that an employee of Agent or its Affiliates is
engaged in any examination activities, and shall pay the standard charges of
Agent’s internal appraisal group.  Subject to the restrictions set forth in
clause (a) above and this clause (b), Agent agrees, for the benefit of the
Lenders, to commence examinations as referenced in this Section 10.1.9 on at
least an annual

 

138

--------------------------------------------------------------------------------


 

basis.  In addition to the foregoing, during an Event of Default, at its
discretion, Agent shall be permitted to request appraisals of Fixed Asset
Collateral up to one (1) time per Loan Year.

 

10.1.10                               Use of Proceeds.  Use the proceeds of any
Loans for working capital and general corporate purposes of Holdings and its
Subsidiaries, including acquisitions and investments and payment of fees and
expenses in connection therewith.

 

10.1.11                               Covenant to Guarantee Obligations and Give
Security.

 

(a)                                 Upon the formation or acquisition of any new
U.S. Subsidiary or Canadian Subsidiary of Holdings (provided, that each of
(i) any redesignation resulting in an Unrestricted Subsidiary becoming a
Restricted Subsidiary and (ii) any Excluded Subsidiary ceasing to be an Excluded
Subsidiary but remaining a Restricted Subsidiary shall be deemed to constitute
the acquisition of a Restricted Subsidiary for all purposes of this
Section 10.1.11), or upon the acquisition of any personal property, including
Intellectual Property (other than “Excluded Property” as defined in the Pledge
and Security Agreement) by any U.S. Subsidiary or Canadian Subsidiary, then
Holdings shall, in each case at Holdings’ expense:

 

(i)                                     in connection with (x) the formation or
acquisition of a U.S. Subsidiary, within ninety (90) days after such formation
or acquisition or such longer period as Agent may agree, (A) cause each such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver to
Agent a guaranty or guaranty supplement, in form and substance reasonably
satisfactory to Agent, guaranteeing U.S./European Facility Obligations, and
(B) (if not already so delivered) deliver certificates representing the Pledged
Equity Interests of each such Subsidiary (other than any Unrestricted
Subsidiary) accompanied by undated stock powers or other appropriate instruments
of transfer executed in blank and instruments evidencing the Pledged Debt of
such Subsidiary indorsed in blank to Agent, together with, if requested by
Agent, Pledge Supplements or other pledge or security agreements with respect to
the pledge of any Equity Interests or Indebtedness; provided, that only 65% of
voting Equity Interests of any Foreign Subsidiary that is a CFC (or any U.S.
Subsidiary described in clause (i) of the definition of Excluded Subsidiary)
held by a Loan Party shall be required to be pledged as Collateral for the
U.S./European Facility Obligations and no such restriction shall apply to
non-voting Equity Interests of such Subsidiaries; provided, further, that
notwithstanding anything to the contrary in this Agreement, no assets owned by
any Foreign Subsidiary that is a CFC (including stock owned by such Foreign
Subsidiary in a U.S. Subsidiary) or any Subsidiary described in clause (i) of
the definition of Excluded Subsidiary shall be required to be pledged as
Collateral for the U.S./European Facility Obligations, and (y) the formation or
acquisition of a Canadian Subsidiary, within ninety (90) days after such
formation or acquisition or such longer period as Agent may agree, cause such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver to
Agent a guaranty supplement, in form and substance reasonably satisfactory to
Agent, guaranteeing the Canadian Facility Obligations,

 

(ii)                                  (x) within ninety (90) days after such
formation or acquisition of a U.S. Subsidiary (or such longer period, as Agent
may agree), furnish to Agent a description of the real and personal properties
of the U.S. Subsidiaries (other than Excluded

 

139

--------------------------------------------------------------------------------


 

Subsidiaries) in detail reasonably satisfactory to Agent; provided that any such
information provided pursuant to this clause (ii)(x) shall consist solely of
information of the type that would be set forth on Schedules 8.6.1, 9.1.4,
9.1.6(b) and 9.1.11, and (y) within ninety (90) days after such formation or
acquisition of a Canadian Subsidiary (or such longer period, as Agent may
agree), furnish to Agent a description of the personal properties of the
Canadian Subsidiaries (other than Excluded Subsidiaries) in detail reasonably
satisfactory to Agent;

 

(iii)                               (x) within ninety (90) days after such
formation or acquisition of a U.S. Subsidiary, or such longer period, as Agent
may agree, duly execute and deliver, and cause each such U.S. Subsidiary that is
not an Excluded Subsidiary to duly execute and deliver, to Agent Pledge
Supplements, security agreement supplements and other security agreements, as
specified by and in form and substance reasonably satisfactory to Agent
(consistent with the Pledge and Security Agreement and Intellectual Property
Security Agreement (and Section 10.1.11)), securing payment of all the
U.S./European Facility Obligations and constituting Liens on all such
properties, and (y) within ninety (90) days after such formation or acquisition
of a Canadian Subsidiary, or such longer period, as Agent may agree in its sole
discretion, duly execute and deliver, and cause each such Canadian Subsidiary
that is not an Excluded Subsidiary to (aa) duly execute and deliver, to Agent
security agreements (including Canadian Security Agreements), as specified by
and in form and substance reasonably satisfactory to Agent, securing payment of
all the Canadian Facility Obligations, (bb) take whatever action may be
necessary or advisable (including the filing of PPSA financing statements) in
the reasonable opinion of the Agent to vest in Agent (or in any representative
of Agent designated by it) valid, subsisting and perfected Liens on the
properties purported to be subject to the Canadian Security Agreements and other
security agreements delivered pursuant to this Section 10.1.11, in each case, to
the extent required under the Loan Documents and enforceable against all third
parties in accordance with their terms,

 

(iv)                              within ninety (90) days after such formation
or acquisition of a U.S. Subsidiary, or such longer period, as Agent may agree
in its sole discretion, take, and cause such Subsidiary that is not an Excluded
Subsidiary to take, whatever action (including, without limitation, the filing
of UCC financing statements, the giving of notices and delivery of stock and
membership interest certificates) may be necessary or advisable in the
reasonable opinion of Agent to vest in Agent (or in any representative of Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Pledge Supplements and security agreements delivered pursuant to
this Section 10.1.11, in each case, to the extent required under the Loan
Documents and subject to the perfection exceptions (as provided in the Pledge
and Security Agreement), enforceable against all third parties in accordance
with their terms,

 

(v)                                 within thirty (30) days after the request of
Agent, or such longer period as such Agent may agree, deliver to such Agent, a
signed copy of one or more opinions, addressed to such Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to such
Agent as to such matters as Agent may reasonably request,

 

(vi)                              [Reserved], and

 

140

--------------------------------------------------------------------------------


 

(vii)                           at any time and from time to time, promptly
execute and deliver any and all further instruments and documents and take all
such other action as Agent in its reasonable judgment may deem necessary in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Pledge Supplements and security agreements.

 

(b)                                 Notwithstanding the foregoing, (i) Agent
shall not take a security interest in those assets as to which Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the applicable Lenders of the security afforded
thereby, (ii) neither Holdings nor any of its Subsidiaries shall be required to
take any actions in order to perfect the security interests granted to Agent for
the ratable benefit of the Secured Parties under the law of any jurisdiction
outside the United States or Canada or with respect to any real property, and
(iii) any security interest or Lien on the assets of any U.S. Domiciled Loan
Party, and any obligation of any U.S. Domiciled Loan Party, shall be subject to
the relevant requirements of the Intercreditor Agreement.

 

10.1.12       Licenses.  Keep each material License necessary to make, use or
sell any Collateral (including the manufacture, distribution or disposition of
Inventory) in full force and effect (other than any forfeiture, abandonment or
dedication to the public taken in the ordinary course of business).

 

10.1.13       Post-Closing Matters.  Holdings shall, and shall cause each of its
Restricted Subsidiaries to, satisfy the requirements set forth on Schedule
10.1.13 on or before the date thereon specified for such requirement, in each
case as such date may be extended by Agent in its sole discretion, so long as
Holdings is working diligently in good faith to complete, or cause its
Restricted Subsidiaries to complete, the applicable requirement as determined by
Agent in its sole discretion.

 

10.2                        Negative Covenants. As long as any Commitments or
Obligations (other than indemnity obligations that are not currently due and
payable) are outstanding, each Covenant Party jointly and severally with the
other Covenant Parties hereby agrees not to, or to permit any Restricted 
Subsidiary to, and solely with respect to Section 10.2.1, Holdings agrees not
to:

 

10.2.1              Permitted Liens.  (a) Create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether owned on
the Third Restatement Date or thereafter acquired (except Permitted Liens)
(each, a “Subject Lien”) that secures obligations under any Indebtedness on any
asset or property of Holdings or any Loan Party, unless:

 

(i)                                     in the case of Subject Liens on any
Collateral, any Subject Lien if such Subject Lien is a Permitted Lien; and

 

(ii)                                  in the case of any other asset or property
any Subject Lien if (i) the applicable Obligations are equally and ratably
secured with (or on a senior basis to, in the case such Subject Lien secures any
Junior Indebtedness) the obligations secured by such Subject Lien or (ii) such
Subject Lien is a Permitted Lien.

 

141

--------------------------------------------------------------------------------


 

(b)                                 Any Lien created for the benefit of the
Secured Parties pursuant to the preceding clause (ii) shall provide by its terms
that such Lien shall be automatically and unconditionally be released and
discharged upon the release and discharge of the Subject Lien that gave rise to
the obligation to so secure the applicable Obligations.

 

10.2.2              Permitted Indebtedness.  (a) Directly or indirectly, Incur
any Indebtedness (including Acquired Indebtedness) other than Indebtedness in
respect of the Obligations under this Agreement and the other Loan Documents, or
issue any shares of Disqualified Stock and Holdings will not permit any of its
Restricted Subsidiaries to issue any shares of Preferred Stock; provided,
however, that Holdings and any Restricted Subsidiary may Incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock and any
Restricted Subsidiary may issue shares of Preferred Stock, in each case if the
Term Loan Fixed Charge Coverage Ratio of Holdings and its Restricted
Subsidiaries for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is Incurred or such Disqualified Stock or
Preferred Stock is issued would have at least 2.00 to 1.00 determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been Incurred, or the Disqualified Stock
or Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of such four-quarter period;
provided, further, that the aggregate amount of Indebtedness (including Acquired
Indebtedness) that may be Incurred and Disqualified Stock or Preferred Stock
that may be issued pursuant to the foregoing by Restricted Subsidiaries that are
U.S. Domiciled Loan Parties shall not exceed the greater of (x) $125,000,000 and
(y) 5.0% of Consolidated Total Assets at the time of Incurrence, at any one time
outstanding.

 

(b)                                 In addition, the following shall be
permitted:

 

(i)                                     the Incurrence by Holdings or its
Restricted Subsidiaries (including for the avoidance of doubt, any Wholly-Owned
Restricted Subsidiary that is a Foreign Subsidiary designated under Section 2.18
of the term loan credit agreement governing the Fixed Asset Facility as such
agreement is in effect on the date hereof (or any comparable section of any
Fixed Asset Facility)) of the Fixed Asset Facility and Guarantees thereof up to
an amount not to exceed  the sum of (i) the maximum positive amount of
Indebtedness at such time that could be Incurred without causing the
Consolidated Senior Secured Net Debt Ratio to exceed 2.25 to 1.00 (in each case,
on a pro forma basis, after giving effect to (x) any New Term Loans or New
Revolving Facility issued pursuant to Section 2.17 of the term loan credit
agreement governing the Fixed Asset Facility Incurred on or prior to the date of
determination as such agreement is in effect on the date hereof, (y) any
increased Loans (as defined in the term loan credit agreement governing the
Fixed Asset Facility as such agreement is in effect on the date hereof) Incurred
on or prior to the date of determination, or (z) any Incremental Equivalent Debt
Incurred on or prior to the date of determination, and, in each case, the use of
the proceeds therefrom, but excluding any amounts Incurred simultaneously
pursuant to the immediately following clause (ii) and, in the case of an
increase to a New Revolving Facility, assuming that the amount of such increase
is fully drawn), (ii) $400,000,000 and (iii) the aggregate principal amount of
all voluntary prepayments after the Third Restatement Date of (a) Term Loans and
New Term Loans prior to such date

 

142

--------------------------------------------------------------------------------


 

and (including pursuant to a Dutch Auction pursuant to Section 2.05(c) of the
term loan credit agreement governing the Fixed Asset Facility as such agreement
is in effect on the date hereof) (b) loans under any New Revolving Facility and
loans under this Agreement in each case solely to the extent accompanied by a
dollar-for-dollar permanent reduction of New Revolving Commitments or
commitments under this Agreement, as applicable, prior to such date, in each
case for this clause (iii) other than to the extent any such prepayment is
funded from the proceeds of long-term Indebtedness (“Maximum Incremental
Amount”);

 

(ii)                                  [Reserved].

 

(iii)                               Indebtedness existing on the Third
Restatement Date and listed on Schedule 10.2.2;

 

(iv)                              Indebtedness (including, without limitation,
Capitalized Lease Obligations and mortgage financings as purchase money
obligations) Incurred by Holdings or any of its Restricted Subsidiaries,
Disqualified Stock issued by Holdings or any of its Restricted Subsidiaries and
Preferred Stock issued by any Restricted Subsidiaries of Holdings to finance all
or any part of the purchase, lease, construction, installation, replacement,
repair or improvement of property (real or personal), plant or equipment or
other fixed or capital assets used or useful in the business of Holdings or its
Restricted Subsidiaries or in a Similar Business (whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets) in an
aggregate principal amount or liquidation preference, including all Indebtedness
Incurred and Disqualified Stock or Preferred Stock issued to renew, refund,
refinance, replace, defease or discharge any Indebtedness Incurred and
Disqualified Stock or Preferred Stock issued pursuant to this clause (iv), not
to exceed at any one time outstanding the greater of (x) $95,000,000 and
(y) 3.75% of Consolidated Total Assets at the time of Incurrence;

 

(v)                                 Indebtedness Incurred by Holdings or any of
its Restricted Subsidiaries constituting reimbursement obligations with respect
to letters of credit, bankers’ acceptances, bank guarantees, warehouse receipts
or similar facilities entered into, or relating to obligations or liabilities
incurred, in the ordinary course of business, including without limitation
letters of credit in respect of workers’ compensation claims, performance,
completion or surety bonds, health, disability or other employee benefits
(whether current or former) or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement-type
obligations regarding workers’ compensation claims, performance, completion or
surety bonds, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided, however, that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within 30 days following such drawing or
incurrence;

 

(vi)                              Indebtedness arising from agreements of
Holdings or any of its Restricted Subsidiaries related to indemnification,
adjustment of purchase price, earn out or similar obligations, in each
case, Incurred or assumed in connection with the acquisition or disposition of
any business, assets or a Subsidiary of Holdings not exceeding the

 

143

--------------------------------------------------------------------------------


 

proceeds of such disposition, other than Guarantees of Indebtedness Incurred by
any Person acquiring all or any portion of such business, assets or a Subsidiary
for the purpose of financing such acquisition;

 

(vii)                           Indebtedness of Holdings to a Restricted
Subsidiary; provided that (x) such Indebtedness owing to a Restricted Subsidiary
that is not a U.S. Domiciled Loan Party, excluding any Indebtedness in respect
of accounts payable incurred in connection with goods and services rendered in
the ordinary course of business (and not in connection with the borrowing of
money), is expressly subordinated in right of payment to the Obligations and
(y) any subsequent issuance or transfer of any Capital Stock or any other event
that results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
Holdings or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien (but not foreclosure thereon)) shall be deemed, in
each case, to be an Incurrence of such Indebtedness not permitted by this clause
(vii);

 

(viii)                        shares of Preferred Stock or Disqualified Stock of
a Restricted Subsidiary issued to Holdings or another Restricted Subsidiary;
provided that any subsequent issuance or transfer of any Capital Stock or any
other event that results in any Restricted Subsidiary that holds such shares of
Preferred Stock or Disqualified Stock of another Restricted Subsidiary ceasing
to be a Restricted Subsidiary or any other subsequent transfer of any such
shares of Preferred Stock (except to Holdings or another Restricted Subsidiary)
shall be deemed, in each case, to be an issuance of shares of Preferred Stock
not permitted by this clause (viii);

 

(ix)                              Indebtedness of a Restricted Subsidiary to
Holdings or another Restricted Subsidiary; provided that (x) if a Guarantor
Incurs such Indebtedness to a Restricted Subsidiary that is not a Guarantor,
excluding any Indebtedness in respect of accounts payable incurred in connection
with goods and services rendered in the ordinary course of business (and not in
connection with the borrowing of money), such Indebtedness is unsecured and
subordinated in right of payment to the Guarantee of such Guarantor and (y) any
subsequent issuance or transfer of any Capital Stock or any other event that
results in any Restricted Subsidiary lending such Indebtedness ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to Holdings or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien (but not foreclosure thereon)) shall
be deemed, in each case, to be an Incurrence of such Indebtedness not permitted
by this clause (ix);

 

(x)                                 Hedging Obligations that are Incurred in the
ordinary course of business (and not for speculative purposes);

 

(xi)                              obligations (including reimbursement
obligations with respect to letters of credit and bank guarantees) in respect of
performance, bid, appeal and surety bonds, bankers’ acceptance facilities and
completion guarantees, customs, VAT or other tax guarantees and similar
obligations provided by Holdings or any Restricted Subsidiary or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business;

 

144

--------------------------------------------------------------------------------


 

(xii)                           (a) Indebtedness or Disqualified Stock of
Holdings or any Restricted Subsidiary of Holdings and Preferred Stock of any
Restricted Subsidiary of Holdings in an aggregate principal amount or
liquidation preference up to 100.0% of the net cash proceeds received by
Holdings since immediately after April 4, 2014 from the issue or sale of Equity
Interests of Holdings or cash contributed to the capital of Holdings or any
Parent Entity (to the extent the net cash proceeds are contributed to Holdings)
(in each case, other than Excluded Contributions, Contribution Indebtedness or
proceeds of Disqualified Stock or proceeds of Designated Preferred Stock or
sales of Equity Interests to Holdings or any of its Subsidiaries) as determined
in accordance with Section 10.2.3(a)(3)(B) and (C) to the extent such net cash
proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or to make Investments, payments or exchanges pursuant to
Section 10.2.3(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (1), (2) and (3) of the definition thereof) and
(b) Indebtedness or Disqualified Stock of Holdings or any Restricted Subsidiary
of Holdings and Preferred Stock of any Restricted Subsidiary of Holdings in an
aggregate principal amount or liquidation preference that, when aggregated with
the principal amount or liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and Incurred pursuant to
this clause (xii)(b), does not exceed at any one time outstanding the greater of
(x) $155,000,000 and (y) 6.0% of Consolidated Total Assets at the time of any
incurrence pursuant to this clause (xii)(b) (it being understood that any
Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to this
clause (xii)(b) shall cease to be deemed incurred or outstanding for purposes of
this clause (xii)(b) but shall be deemed incurred pursuant to the first
paragraph of this covenant from and after the first date on which Holdings or
such Restricted Subsidiary could have incurred such Indebtedness, Disqualified
Stock or Preferred Stock under Section 10.2.2(a));

 

(xiii)                        any Guarantee by Holdings or a Restricted
Subsidiary of Indebtedness or other obligations of Holdings or any of its
Restricted Subsidiaries so long as the Incurrence of such Indebtedness or other
obligations by Holdings or such Restricted Subsidiary is permitted hereunder;
provided that if such Indebtedness is by its express terms subordinated in right
of payment to the Obligations, any such Guarantee of any of the Guarantor with
respect to such Indebtedness shall be subordinated in right of payment to such
Guarantor’s Guarantee of any of the Obligations hereunder substantially to the
same extent as such Indebtedness is subordinated to such Obligations;

 

(xiv)                       the Incurrence or issuance by Holdings or any of its
Restricted Subsidiaries of Indebtedness or Disqualified Stock or Preferred Stock
of a Restricted Subsidiary of Holdings that serves to Refinance any
Indebtedness, Disqualified Stock or Preferred Stock Incurred as permitted under
Section 10.2.2(a) and 10.2.2(b)(iii), (xii)(a), this clause (xiv), (xv),
(xviii), (xx), and (xxx) or any Indebtedness, Disqualified Stock or Preferred
Stock Incurred to so Refinance such Indebtedness, Disqualified Stock or
Preferred Stock, including any additional Indebtedness, Disqualified Stock or
Preferred Stock Incurred to pay accrued and unpaid interest and dividends and
premiums (including reasonable tender premiums), defeasance costs and fees and
expenses in connection with such Refinancing (subject to the following proviso,
“Refinancing Indebtedness”) on or prior to its respective maturity; provided,
however, that such Refinancing Indebtedness:

 

145

--------------------------------------------------------------------------------


 

(A)                               has a Weighted Average Life to Maturity at the
time such Refinancing Indebtedness is Incurred that is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness, Disqualified
Stock or Preferred Stock being Refinanced;

 

(B)                               has a Stated Maturity which is no earlier than
the Stated Maturity of the Indebtedness being Refinanced;

 

(C)                               to the extent such Refinancing Indebtedness
Refinances Junior Indebtedness, such Refinancing Indebtedness is Junior
Indebtedness and to the extent such Refinancing Indebtedness Refinances
unsecured Indebtedness, such Refinancing Indebtedness is unsecured Indebtedness;
and

 

(D)                               shall not include (x) Indebtedness,
Disqualified Stock or Preferred Stock of Holdings or a Guarantor that Refinances
Indebtedness of a Restricted Subsidiary of Holdings that is not a Guarantor or
(y) Indebtedness of Holdings or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary;

 

(xv)                          Indebtedness, Disqualified Stock or Preferred
Stock of (i)  Holdings or any of its Restricted Subsidiaries Incurred or issued
to finance an acquisition or (ii)  Persons that are acquired by Holdings or any
of its Restricted Subsidiaries or merged into, amalgamated with or consolidated
with Holdings or a Restricted Subsidiary in accordance with the terms hereof
(including designating an Unrestricted Subsidiary as a Restricted Subsidiary);
provided, however, that after giving effect to such acquisition, merger,
amalgamation or consolidation and the Incurrence of such Indebtedness,
Disqualified Stock or Preferred Stock, either:

 

(A)                               Holdings would be permitted to Incur at least
$1.00 of additional Indebtedness pursuant to the Term Loan Fixed Charge Coverage
Ratio test set forth in Section 10.2.2(a); or

 

(B)                               the Term Loan Fixed Charge Coverage Ratio of
Holdings and its Restricted Subsidiaries is equal to or greater than immediately
prior to such acquisition, merger, amalgamation or consolidation;

 

(xvi)                       Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business;

 

(xvii)                    Indebtedness of Holdings or any Restricted Subsidiary
supported by a letter of credit or bank guarantee issued pursuant to this
Agreement, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;

 

146

--------------------------------------------------------------------------------


 

(xviii)                 Contribution Indebtedness;

 

(xix)                       Indebtedness of Holdings or any Restricted
Subsidiary consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business, not to exceed $5,000,000 at any one time
outstanding;

 

(xx)                          Indebtedness of Foreign Subsidiaries of Holdings
in an amount not to exceed at any one time outstanding the greater of
(x) $95,000,000 and (y) 3.75% of Consolidated Total Assets at the time of such
incurrence;

 

(xxi)                       Indebtedness of a Joint Venture to Holdings or any
Guarantor and to the other holders of Equity Interests of such Joint Venture, so
long as the percentage of the aggregate amount of such Indebtedness of such
Joint Venture owed to such other holders of its Equity Interests does not exceed
the percentage of the aggregate outstanding amount of the Equity Interests of
such joint venture held by such other holders;

 

(xxii)                    Indebtedness Incurred in a Permitted Receivables
Financing;

 

(xxiii)                 Indebtedness owed on a short-term basis to banks and
other financial institutions Incurred in the ordinary course of business of
Holdings and the Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of Holdings and the Restricted Subsidiaries;

 

(xxiv)                Indebtedness consisting of Indebtedness issued by Holdings
or any Restricted Subsidiary to future, current or former officers, directors,
employees, managers, service providers or consultants thereof or any direct or
indirect parent thereof, their respective estates, spouses or former spouses, in
each case to finance the purchase or redemption of Equity Interests of Holdings
or any Parent Entity to the extent permitted under Section 10.2.3(b)(iv);

 

(xxv)                   customer deposits and advance payments received in the
ordinary course of business from customers for goods purchased in the ordinary
course of business;

 

(xxvi)                Indebtedness incurred by a Restricted Subsidiary in
connection with bankers’ acceptances, discounted bills of exchange or the
discounting or factoring of receivables for credit management purposes, in each
case incurred or undertaken in the ordinary course of business on arm’s-length
commercial terms;

 

(xxvii)             Indebtedness incurred by Holdings or any Restricted
Subsidiary to the extent that the net proceeds thereof are promptly deposited
with a trustee to satisfy and discharge Indebtedness in connection with the
indenture therefor;

 

(xxviii)          (i) Guarantees incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors and
licensees that, in each case, are non-Affiliates and (ii) any Designated Foreign
Guaranty:

 

147

--------------------------------------------------------------------------------


 

(xxix)                the incurrence by Holdings or any Restricted Subsidiary of
Indebtedness consisting of Guarantees of Indebtedness incurred by Permitted
Joint Ventures; provided that the aggregate principal amount of Indebtedness
Guaranteed pursuant to this clause (xxix) does not at any one time outstanding
exceed the greater of (x) $120,000,000 and (y) 5.0% of Consolidated Total Assets
at the time of incurrence;

 

(xxx)                   Indebtedness evidenced by the Senior Notes and the
guarantees with respect thereto; and

 

(xxxi)                (a) Indebtedness of any U.S. Domiciled Loan Party or any
Wholly-Owned Restricted Subsidiary that is a Foreign Subsidiary designated under
Section 2.18 of the term loan credit agreement governing the Fixed Asset
Facility as such agreement is in effect of the date hereof (or any comparable
section of any Fixed Asset Facility) in respect of one or more series of senior
unsecured notes, senior secured first lien or junior lien notes, junior lien or
unsecured loans that, in each case, if secured, will be secured by the
U.S./European Facility Collateral on a pari passu or junior basis with the
U.S./European Facility Obligations, that are issued or made in lieu of
(A) increases in the Fixed Asset Facility pursuant to Section 2.16 of the term
loan credit agreement governing the Fixed Asset Facility as such agreement is in
effect on the date hereof or (B) a New Term Facility, pursuant to an indenture,
note purchase agreement, loan or credit agreement or otherwise (the “Incremental
Equivalent Debt”); provided that (i) Incremental Equivalent Debt that is secured
on a pari passu basis with the U.S./European Facility Obligations may not be in
the form of term or revolving loans (but may be in the form of notes), (ii) for
the purposes of calculating the Consolidated Senior Secured Net Debt Ratio, any
Incremental Equivalent Debt that is unsecured shall be deemed to be Indebtedness
secured by a Lien on Collateral on a pari passu basis with the U.S./European
Facility Obligations, and (iii) the aggregate principal amount of all
Incremental Equivalent Debt issued or incurred pursuant to this
Section 10.2.2(b)(xxxi) shall not, (together with all requests for (A) increases
to a Term Loan Facility (as defined in the term loan credit agreement governing
the Fixed Asset Facility as such agreement is in effect on the date hereof), a
New Term Facility and New Revolving Facility pursuant to Section 2.16 of the
term loan credit agreement governing the Fixed Asset Facility as such agreement
is in effect on the date hereof and (B) New Term Facilities or New Revolving
Facilities pursuant to Section 2.17 of the term loan credit agreement governing
the Fixed Asset Facility as such agreement is in effect on the date hereof),
exceed the Maximum Incremental Amount; provided, further, (i) subject to
Section 2.18 of the  term loan credit agreement governing the Fixed Asset
Facility as such agreement is in effect on the date hereof such Incremental
Equivalent Debt shall not be subject to any guarantee by any person other than a
U.S. Domiciled Loan Party, (ii) subject to Section 2.18 of the  term loan credit
agreement governing the Fixed Asset Facility as such agreement is in effect on
the date hereof, in the case of Incremental Equivalent Debt that is secured, the
obligations in respect thereof shall not be secured by any Lien on any asset of
Holdings or any Restricted Subsidiary other than any asset constituting
U.S./European Facility Collateral, (iii) no Default shall have occurred and be
continuing or would exist immediately after giving effect to such incurrence,
(iv) if such Incremental Equivalent Debt is secured, the security agreements
relating to such Incremental Equivalent Debt shall be substantially the same as
the Security Documents (with such

 

148

--------------------------------------------------------------------------------


 

differences as are reasonably satisfactory to Agent), (v) if such Incremental
Equivalent Debt is secured, such Incremental Equivalent Debt shall be subject to
a customary intercreditor agreement reasonably acceptable to Agent, and (vi) the
documentation with respect to any Incremental Equivalent Debt shall contain no
mandatory prepayment, repurchase or redemption provisions prior to the Facility
Termination Date at the time of incurrence, issuance or obtainment of such
Incremental Equivalent Debt, other than customary prepayments, repurchases or
redemptions of or offers to prepay, redeem or repurchase upon a change of
control, asset sale event or casualty or condemnation event, customary
prepayments, redemptions or repurchases or offers to prepay, redeem or
repurchase based on excess cash flow (in the case of loans) and customary
acceleration rights upon an event of default, and (b) any Refinancing
Indebtedness thereof.

 

(c)                                  For purposes of determining compliance with
this covenant, in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of Indebtedness, Disqualified Stock or Preferred Stock permitted
under one of the clauses of Section 10.2.2(b) or is entitled to be Incurred
pursuant to Section 10.2.2(a), Holdings shall, in its sole discretion, at the
time of Incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) in any manner that complies with this
Section 10.2.2 and shall only be required to include the amount and type of such
Indebtedness, Disqualified Stock or Preferred Stock (or portion thereof) in
Section 10.2.2(a) or one of the clauses or subsections of 10.2.2(b); provided
that all Indebtedness under this Agreement and the Fixed Asset Facility
outstanding on the Third Restatement Date shall be deemed to have been Incurred
pursuant to Section 10.2.2(b)(i) and Holdings shall not be permitted to
reclassify all or any portion of such Indebtedness.  Accrual of interest or
dividends, the accretion of accreted value, the accretion of the amortization of
original issue discount, the payment of interest or dividends in the form of
additional Indebtedness with the same terms, the payment of dividends on
Disqualified Stock or Preferred Stock in the form of additional shares of
Disqualified Stock or Preferred Stock of the same class, the accretion of
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not
be deemed to be an Incurrence of Indebtedness, Disqualified Stock or Preferred
Stock for purposes of this covenant.  Guarantees of, or obligations in respect
of letters of credit relating to, Indebtedness that are otherwise included in
the determination of a particular amount of Indebtedness shall not be included
in the determination of such amount of Indebtedness, provided that the
Incurrence of the Indebtedness represented by such Guarantee or letter of
credit, as the case may be, was in compliance with this covenant.  Indebtedness
Incurred to Refinance Indebtedness incurred pursuant to clauses (i), (iv) and
(xii) of Section 10.2.2(b) shall be permitted to include additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay accrued but
unpaid interest and dividends and premiums (including reasonable tender
premiums), defeasance costs and fees and expenses incurred in connection with
such Refinancing Indebtedness if such Indebtedness, Disqualified Stock, or
Preferred Stock in the aggregate does not exceed (i) the principal amount of
such Indebtedness being Refinanced plus (ii) the aggregate amount of fees,
defeasance costs, underwriting discounts, accrued and unpaid interest, premiums
and other costs and expenses incurred in connection with such Refinancing.

 

(d)                                 For purposes of determining compliance with
any U.S. dollar-denominated restriction on the Incurrence of Indebtedness, the
Dollar Equivalent principal amount of

 

149

--------------------------------------------------------------------------------


 

Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
Incurred, in the case of term debt, or first committed or first Incurred
(whichever yields the lower Dollar Equivalent), in the case of revolving credit
debt; provided that if such Indebtedness is Incurred to Refinance other
Indebtedness denominated in a foreign currency, and such Refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
Refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such Refinancing
Indebtedness does not exceed (i) the principal amount of such Indebtedness being
Refinanced plus (ii) the aggregate amount of fees, defeasance costs,
underwriting discounts, accrued and unpaid interest, premiums and other costs
and expenses incurred in connection with such Refinancing.

 

10.2.3              Restricted Payments.  (a)(i) Declare or pay any dividend or
make any distribution on account of Holdings’ or any of its Restricted
Subsidiaries’ Equity Interests, including any dividend, payment or distribution
payable in connection with any merger or consolidation involving Holdings (other
than (A) dividends, payments or distributions by Holdings payable solely in
Equity Interests (other than Disqualified Stock) of any Intermediate Holding or
in options, warrants or other rights to purchase such Equity Interests; or
(B) dividends, payments or distributions by a Restricted Subsidiary so long as,
in the case of any dividend, payment or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly Owned Restricted Subsidiary, Holdings or a Restricted Subsidiary receives
at least its pro rata share of such dividend, payment or distribution in
accordance with its Equity Interests in such class or series of securities);

 

(ii)                                  purchase, redeem, defease or otherwise
acquire or retire for value any Equity Interests of Holdings or any other Parent
Entity, including in connection with any merger or consolidation, in each case
held by a Person other than Holdings or a Restricted Subsidiary;

 

(iii)                               make any principal payment on, or redeem,
repurchase, defease or otherwise acquire or retire for value in each case, or
give any irrevocable notice of redemption, in each case prior to any scheduled
repayment or scheduled maturity, any Junior Indebtedness (other than (i) the
payment, redemption, repurchase, defeasance, acquisition or retirement of
(A) Junior Indebtedness in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such payment, redemption, repurchase, defeasance, acquisition or
retirement and (B) Indebtedness permitted under Section 10.2.2(b)(vii) and
(ix) and (ii) the giving of an irrevocable notice of redemption with respect to
the transaction permitted under clause (b)(ii) or (iii) of this Section 10.2.3);

 

(iv)                              make any Restricted Investment;

 

(all such payments and other actions set forth in clauses (a)(i) through
(a)(iv) above (other than any exception thereto) being collectively referred to
as “Restricted Payments”), unless, at the time of such Restricted Payment:

 

150

--------------------------------------------------------------------------------


 

(1)                                 no Event of Default shall have occurred and
be continuing or would occur as a consequence thereof;

 

(2)                                 immediately after giving effect to such
transaction on a pro forma basis, Holdings could Incur $1.00 of additional
Indebtedness under Section 10.2.2; and

 

(3)                                 such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by Holdings and its
Restricted Subsidiaries after the Third Restatement Date (including Restricted
Payments permitted by Section 10.2.3(b)(i) and (vii), but excluding all other
Restricted Payments permitted by Section 10.2.3(b)), is less than the sum of,
without duplication,

 

(A)                               the sum of (x) $300,000,000 and (y) 50% of the
Consolidated Net Income of Holdings for the period (taken as one accounting
period) from October 1, 2016 to the end of Holdings’ most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit), plus

 

(B)                               100% of the aggregate net proceeds and the
Fair Market Value of marketable securities or other property received by
Holdings since immediately after the Third Restatement Date from the issue or
sale of:

 

(I)                                   Equity Interests of Holdings, including
Treasury Capital Stock (as defined below), but excluding cash proceeds and the
Fair Market Value of marketable securities or other property received from the
sale of Equity Interests to any future, present or former employees, directors,
managers, service providers or consultants of Holdings, its Subsidiaries or any
Parent Entity after the Third Restatement Date to the extent such amounts have
been applied to Restricted Payments made in accordance with
Section 10.2.3(b)(iv) and Designated Preferred Stock; and

 

(II)                              any Indebtedness of Holdings or any of its
Restricted Subsidiaries that have been converted into or exchanged for such
Equity Interests (other than Disqualified Stock) of Holdings or a Parent Entity;

 

151

--------------------------------------------------------------------------------


 

provided, however, that this clause (B) shall not include Excluded Equity, plus

 

(C)                               100% of the aggregate amount of cash and the
Fair Market Value of marketable securities or other property contributed to the
capital of Holdings, or that became part of the capital of Holdings through
consolidation or merger, following the Third Restatement Date (other than
Excluded Equity), plus

 

(D)                               100% of the aggregate amount received by
Holdings or any Restricted Subsidiary in cash and the Fair Market Value of
marketable securities or other property received by Holdings or any Restricted
Subsidiary from:

 

(x)                                 the sale or other disposition (other than to
Holdings or a Subsidiary of Holdings) of Restricted Investments made by Holdings
and its Restricted Subsidiaries and from repurchases and redemptions of, or cash
distributions or cash interest received in respect thereof, such Restricted
Investments from Holdings and its Restricted Subsidiaries by any Person (other
than Holdings or any of its Subsidiaries) and from repayments of loans or
advances, and releases of guarantees, which constituted Restricted Investments
made by Holdings or its Restricted Subsidiaries in each case after the Third
Restatement Date,

 

(y)                                 the sale (other than to Holdings or a
Restricted Subsidiary or an employee stock ownership plan or trust established
by Holdings or any Restricted Subsidiary (other than to the extent such employee
stock ownership plan or trust has been funded by Holdings or any Restricted
Subsidiary or to the extent that such Investment constituted a Permitted
Investment)) of the Capital Stock of an Unrestricted Subsidiary, or

 

(z)                                  any distribution or dividend from an
Unrestricted Subsidiary (to the extent such distribution or dividend is not
already included in the calculation of Consolidated Net Income), plus

 

(E)                                in the event any Unrestricted Subsidiary of
Holdings has been redesignated as a Restricted Subsidiary or has been merged or
consolidated with or into, or transfers or conveys

 

152

--------------------------------------------------------------------------------


 

its assets to, or is liquidated into, Holdings or a Restricted Subsidiary of
Holdings, in each case after the Third Restatement Date, the Fair Market Value
of the Investment of Holdings in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), (other than in each case to the extent that the
designation of such Subsidiary as an Unrestricted Subsidiary constituted a
Permitted Investment), plus

 

(F)                                 the aggregate amount of Declined Amounts.

 

(b)                                 Notwithstanding the foregoing,
Section 10.2.3(a)(i)-(iv) will not prohibit:

 

(i)                                     the payment of any dividend or
distribution or consummation of any irrevocable redemption within 60 days after
the date of declaration thereof or the giving of a redemption notice related
thereto, if at the date of declaration or notice such payment would have
complied with the provisions of this Agreement;

 

(ii)                                  (x) the redemption, repurchase,
defeasance, discharge, retirement or other acquisition of any Equity Interests
(“Retired Capital Stock”) of Holdings or Parent or any other Parent Entity
(“Treasury Capital Stock”), or Junior Indebtedness of Holdings or any Guarantor,
in exchange for, or out of the proceeds of the substantially concurrent sale of,
Equity Interests of Holdings or any other Parent Entity or contributions to the
equity capital of Holdings (other than Excluded Equity) (collectively, including
any such contributions, “Refunding Capital Stock”);

 

(y)                                 the declaration and payment of accrued
dividends on the Retired Capital Stock out of the proceeds of the substantially
concurrent sale (other than to a Subsidiary of Holdings or to an employee stock
ownership plan or any trust established by Holdings or any of its Subsidiaries)
of Refunding Capital Stock; and

 

(z)                                  if immediately prior to the retirement of
the Retired Capital Stock, the declaration and payment of dividends thereon was
permitted under Section 10.2.3(b)(vi) and has not been made as of such time (the
“Unpaid Amount”), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
Holdings or any Parent Entity) in an aggregate amount no greater than the Unpaid
Amount;

 

(iii)                               the prepayment, redemption, defeasance,
repurchase, exchange or other acquisition or retirement of Junior Indebtedness
of Holdings or any Guarantor made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Refinancing Indebtedness thereof;

 

(iv)                              the purchase, retirement, redemption or other
acquisition (or dividends to Holdings or any other Parent Entity to finance any
such purchase, retirement, redemption

 

153

--------------------------------------------------------------------------------


 

or other acquisition) for value of Equity Interests of Holdings or any other
Parent Entity held by any future, present or former employee, director, manager,
service provider or consultant of Holdings or any other Parent Entity or any
Subsidiary of Holdings (or their permitted transferees) pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other agreement or any equity subscription or equityholder
agreement (including, for the avoidance of doubt, any principal and interest
payable on any Indebtedness issued by Holdings or any Parent Entity in
connection with such repurchase, retirement or other acquisition); provided,
however, that the aggregate amounts paid under this clause (iv) shall not exceed
in any calendar year $7,500,000 (with unused amounts in any calendar year being
carried over to succeeding calendar years up to a maximum of $15,000,000 in the
aggregate in any calendar year); provided, further, however, that such amount in
any fiscal year may be increased by an amount not to exceed:

 

(A)                               the cash proceeds received by Holdings or any
of its Restricted Subsidiaries from the sale of Equity Interests (other than
Excluded Equity) of Holdings or any other Parent Entity (to the extent
contributed to the Borrower) to members of management, directors or consultants
of Holdings and its Restricted Subsidiaries or Holdings or any other Parent
Entity that occurs after April 4, 2014 to the extent the cash proceeds from the
sale of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of Section 10.2.3(a)(3)); plus

 

(B)                               the cash proceeds of key man life insurance
policies received by Holdings or Holdings or any other Parent Entity (to the
extent contributed to Holdings) and its Restricted Subsidiaries after the
April 4, 2014; minus

 

(C)                               the amount of any Restricted Payments
previously made with the cash proceeds described in clauses (A) and (B) of this
clause (iv),

 

(provided that the cancellation of Indebtedness owing to Holdings from any
current or former officer, director, employee, manager, service provider or
consultant (or any permitted transferees thereof) of Holdings or any of its
Restricted Subsidiaries (or any Parent Entity), in connection with a repurchase
of Equity Interests of Holdings or any Parent Entity from such Persons will not
be deemed to constitute a Restricted Payment for purposes of this Section 10.2.3
or any other provision of this Agreement);

 

(v)                                 the declaration and payment of dividends or
distributions to holders of any class or series of Disqualified Stock of
Holdings or any of its Restricted Subsidiaries and any Preferred Stock of any
Restricted Subsidiaries issued or Incurred in accordance with Section 10.2.2;

 

154

--------------------------------------------------------------------------------


 

(vi)                              the declaration and payment of dividends or
distributions to holders of any class or series of Designated Preferred Stock
and the declaration and payment of dividends to Holdings or any other Parent
Entity, the proceeds of which will be used to fund the payment of dividends to
holders of any class or series of Designated Preferred Stock of Holdings or any
other Parent Entity issued after April 4, 2014; provided, however, that (A) for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of issuance of such
Designated Preferred Stock, after giving effect to such issuance (and the
payment of dividends or distributions) on a pro forma basis, the Fixed Charge
Coverage Ratio of Holdings and its Restricted Subsidiaries would have been at
least 2.00 to 1.00 and (B) the aggregate amount of dividends declared and paid
pursuant to this clause (vi) does not exceed the net cash proceeds actually
received by Holdings from the sale (or the contribution of the net cash proceeds
from the sale) of Designated Preferred Stock;

 

(vii)                           [Intentionally Omitted];

 

(viii)                        the declaration and payment of dividends on
Holdings’ common stock (or the payment of dividends to Holdings or any other
Parent Entity to fund the payment by Holdings or any other Parent Entity of
dividends on such entity’s common stock) of up to 6.0% per annum of the net cash
proceeds received by Holdings from any public offering of common stock or
contributed to Holdings by any other Parent Entity from any public offering of
common stock (other than public offerings with respect to common stock
registered on Form S-8 and any public sale constituting an Excluded
Contribution);

 

(ix)                              Restricted Payments in an aggregate amount
that does not exceed the aggregate amount of Excluded Contributions received
since April 4, 2014;

 

(x)                                 any Restricted Payment; provided that (x) no
Default or Event of Default has occurred and is continuing or would result from
such Restricted Payment and (y) on a pro forma basis after giving effect to such
Restricted Payment and any related incurrence of Indebtedness, the proceeds of
which are used to make such Restricted Payment, the Consolidated Total Net Debt
Ratio would be equal to or less than 2.00:1.00;

 

(xi)                              [Intentionally Omitted];

 

(xii)                           for so long as Holdings is a member of a group
filing a consolidated, combined or similar income tax return with any other
Parent Entity (or a disregarded entity for tax purposes with respect to such
other direct or indirect parent), the payment of dividends or other
distributions to such other Parent Entity in amounts required for such other
parent company to pay income taxes imposed on such entity to the extent such
income taxes are attributable to the income of Holdings and its Subsidiaries;
provided, however, that the amount of such payments in respect of any tax year
does not, in the aggregate, exceed the amount that Holdings and its Subsidiaries
would have been required to pay in respect of such income taxes in respect of
such year if Holdings and its Subsidiaries paid such income taxes directly as a
stand-alone income tax group (reduced by any such taxes paid directly by
Holdings or any Subsidiary); provided, further, the permitted payment pursuant
to this clause (xii) with respect to any taxes attributable to

 

155

--------------------------------------------------------------------------------


 

income of any Unrestricted Subsidiary for any taxable period shall be limited to
the amount actually paid with respect to such period by such Unrestricted
Subsidiary to Holdings or any Restricted Subsidiary for the purposes of paying
such income taxes;

 

(xiii)                        the payment of dividends, other distributions or
other amounts to, or the making of loans to Holdings or any Parent Entity, in
the amount required for such entity to, if applicable:

 

(A)                               pay amounts equal to the amounts required for
any other Parent Entity to pay fees and expenses (including franchise or similar
taxes) required to maintain its corporate existence, customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers,
employees, directors, managers, service providers and consultants or any other
Parent Entity, if applicable, and general corporate operating and overhead
expenses of any other Parent Entity, if applicable, in each case to the extent
such fees, expenses, salaries, bonuses, benefits and indemnities are
attributable to the ownership or operation of Holdings and its Subsidiaries;

 

(B)                               pay, if applicable, amounts required for any
Parent Entity to pay interest and/or principal on Indebtedness the proceeds of
which have been contributed to Holdings (other than as Excluded Equity) and that
has been guaranteed by, and is otherwise considered Indebtedness of, Holdings or
any Restricted Subsidiary Incurred in accordance with Section 10.2.2; and

 

(C)                               pay fees and expenses incurred by any Parent
Entity, other than to Affiliates of Holdings, related to any unsuccessful equity
or debt offering of such Parent Entity;

 

(xiv)                       the payment of cash dividends or other distributions
on Holdings’ Capital Stock used to, or the making of loans to any other Parent
Entity to, fund the payment of fees and expenses owed by Holdings or any other
Parent Entity, as the case may be, or Restricted Subsidiaries of Holdings to
Affiliates, in each case to the extent permitted by Section 10.2.15;

 

(xv)                          (i) repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants and
(ii) in connection with the withholding of a portion of the Equity Interests
granted or awarded to a current or former director or employee to pay for the
taxes payable by such director or employee upon such grant or award;

 

(xvi)                       purchases of receivables in connection with a
Permitted Receivables Financing and the payment or distribution of Receivables
Fees;

 

156

--------------------------------------------------------------------------------


 

(xvii)                    payments or distributions to satisfy dissenters’
rights, pursuant to or in connection with a consolidation, merger, amalgamation
or transfer of assets that complies with the provisions of this Agreement
applicable to mergers, consolidations and transfers of all or substantially all
the property and assets of Holdings;

 

(xviii)                 the distribution, as a dividend or otherwise, of shares
of Capital Stock of, or Indebtedness owed to Holdings or a Restricted Subsidiary
of Holdings by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or cash equivalents); and

 

(xix)                       the repurchase, redemption, or other acquisition for
value of Equity Interests of Holdings or any of its Restricted Subsidiaries
deemed to occur in connection with the payment of cash in lieu of the issuance
of fractional shares of Equity Interests in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Holdings or a Restricted
Subsidiary, in each case, as permitted under this Agreement;

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under  clause (x), no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof.

 

(c)                                  Holdings will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the definition
of “Unrestricted Subsidiary.”  For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by
Holdings and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated will be deemed to be Restricted Payments or Permitted
Investments in an amount determined as set forth in the last sentence of the
definition of “Investments.”  Such designation will only be permitted if a
Restricted Payment or Permitted Investment in such amount would be permitted at
such time and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.

 

(d)                                 For purposes of compliance with
Section 10.2.3, if any Investment or Restricted Payment would be permitted
pursuant to one or more provisions of Section 10.2.3 and/or one or more of the
exceptions contained in the definition of “Permitted Investments,” Holdings may
divide and classify such Investment or Restricted Payment in any manner that
complies with this covenant and may later divide and reclassify any such
Investment or Restricted Payment so long as the Investment or Restricted Payment
(as so divided and/or reclassified) would be permitted to be made in reliance on
the applicable exception as of the date of such reclassification.

 

(e)                                  The amount of all Restricted Payments
(other than cash) will be the Fair Market Value on the date of the Restricted
Payment of the assets or securities proposed to be transferred or issued by
Holdings or any of its Restricted Subsidiaries, as the case may be, pursuant to
the Restricted Payment.

 

Notwithstanding the foregoing provisions of this Section 10.2.3, (i) the
Restricted Payments described in preceding clauses (a)(i), (a)(ii), (b)(vi) and
(b)(x) shall only be permitted to the

 

157

--------------------------------------------------------------------------------


 

extent that, in addition to the other conditions set forth in this
Section 10.2.3 applicable thereto, the Specified Transaction Conditions shall
have been satisfied in connection therewith.

 

10.2.4              [Intentionally Omitted]

 

10.2.5              [Intentionally Omitted]

 

10.2.6              [Intentionally Omitted]

 

10.2.7              Fundamental Changes.

 

(a)                                 Allow any Borrower to Consolidate, merge or
amalgamate with or into or wind up into (whether or not such Borrower is the
surviving Person), or sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of its properties or assets in one or more related
transactions, to any Person unless:

 

(i)                                     such Borrower is the surviving Person or
the Person formed by or surviving any such consolidation, merger or amalgamation
with a Person from the same country of domicile (if other than such Borrower) or
to which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a Person organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof or Canada, or any province thereof, as applicable (such Borrower or such
Person, as the case may be, being herein called the “Successor Company”);

 

(ii)                                  the Successor Company (if other than such
Borrower) expressly assumes all the obligations of such Borrower under each Loan
Document to which such Borrower is a party pursuant to joinder documentation
reasonably satisfactory to Agent;

 

(iii)                               immediately after giving effect to such
transaction, no Default exists;

 

(iv)                              immediately after giving pro forma effect to
such transaction, as if such transaction had occurred at the beginning of the
applicable four-quarter period, either;

 

(A)                               the Successor Company would be permitted to
Incur at least $1.00 of additional Indebtedness pursuant to the Term Loan Fixed
Charge Coverage Ratio test set forth in Section 10.2.2(a); or

 

(B)                               the Term Loan Fixed Charge Coverage Ratio for
the Successor Company and its Restricted Subsidiaries would be equal to or
greater than such ratio for Holdings and its Restricted Subsidiaries immediately
prior to such transaction;

 

(v)                                 if the Successor Company is other than such
Borrower, each Guarantor with respect to such Borrower’s obligations, unless it
is the other party to the transactions

 

158

--------------------------------------------------------------------------------


 

described above, shall have confirmed that its Guarantee and grant of security
shall apply to such Person’s obligations under the Loan Documents;

 

(vi)                              to the extent any assets of the Person which
is merged, amalgamated or consolidated with or into the Successor Company are
assets of the type which would constitute Collateral under the Security
Documents, the Successor Company will take such action as may be reasonably
requested by Agent to the extent necessary to cause such property and assets to
be made subject to the Lien of the Security Documents in the manner and to the
extent required by Section 10.1.11 hereof or any of the Security Documents and
shall take all reasonably necessary action so that such Lien is perfected to the
extent required by the Security Documents; and

 

(vii)                           the Collateral owned by or transferred to the
Successor Company shall: (A) continue to constitute Collateral under this
Agreement and the Security Documents, (B) be subject to the Lien in favor of
Agent for the benefit of the applicable Secured Parties, and (C) not be subject
to any Lien other than Permitted Liens or Liens otherwise permitted hereunder.

 

The Successor Company (if other than such Borrower) will succeed to, and be
substituted for, such Borrower under the Loan Documents, and such Borrower will
automatically be released and discharged from its Obligations.  Notwithstanding
the foregoing clauses (iii) and (iv), (a) any Restricted Subsidiary that is not
a Guarantor may consolidate, amalgamate or merge with or into or sell, assign,
transfer, lease, convey or otherwise dispose of all or part of its properties
and assets to any Borrower or any Restricted Subsidiary, (b) any Restricted
Subsidiary that is a Guarantor may consolidate, amalgamate or merge with or into
or sell, assign, transfer, lease, convey or otherwise dispose of all or part of
its properties and assets to any Borrower, any Guarantor or any Restricted
Subsidiary that becomes a Guarantor in connection with such consolidation,
amalgamation, merger, sale, assignment, transfer, lease, conveyance or disposal
and (c) any Borrower may merge, amalgamate or consolidate with an Affiliate
incorporated or organized in the same country of domicile and solely for the
purpose of reincorporating or reorganizing the Borrower in another state of the
United States, the District of Columbia, any territory of the United States or
Canada or any province thereof, as applicable, so long as the amount of
Indebtedness of such Borrower and its Restricted Subsidiaries is not increased
thereby and all Lien perfection steps have been satisfied, as required by the
Agent.

 

(b)                                 Each Guarantor will not, and Holdings will
not permit any Guarantor to, consolidate, amalgamate or merge with or into or
wind up into (whether or not such Guarantor is the surviving Person), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets in one or more related transactions to, any Person
unless:

 

(i)                                     either (a) such Guarantor is the
surviving Person or the Person formed by or surviving any such consolidation,
amalgamation or merger (if other than such Guarantor) or to which such sale,
assignment, transfer, lease, conveyance or other disposition will have been made
is a Person organized or existing under the laws of the jurisdiction of
organization of such Guarantor, as the case may be, or (provided it is the same
country of domicile) the laws of the United States, any state thereof, the
District of

 

159

--------------------------------------------------------------------------------


 

Columbia or any territory thereof, or Canada or any province thereof, as
applicable (such Guarantor or such Person, as the case may be, being herein
called the “Successor Guarantor”) and the Successor Guarantor (if other than
such Guarantor) expressly assumes all the obligations of such Guarantor under
the Loan Documents to which such Guarantor is a party pursuant to joinder
documentation reasonably satisfactory to the Agent or (b) such sale or
disposition or consolidation or merger is not in violation of Section 10.2.3;

 

(A)                               immediately after giving effect to such
transaction, no Default exists;

 

(B)                               to the extent any assets of the Guarantor
which is merged, amalgamated or consolidated with or into the Successor Company
are assets of the type which would constitute Collateral under the Security
Documents, the Successor Company will take such action as may be reasonably
requested by the Agent to the extent necessary to cause such property and assets
to be made subject to the Lien of the Security Documents in the manner and to
the extent required by Section 10.1.11 hereof or any of the Security Documents
and shall take all reasonably necessary action so that such Lien is perfected to
the extent required by the Security Documents; and

 

(C)                               the Collateral owned by or transferred to the
Successor Company shall: (i) continue to constitute Collateral under the Loan
Documents, (ii) be subject to the Lien in favor of Agent for the benefit of the
applicable Secured Parties, and (iii) not be subject to any Lien other than
Permitted Liens.

 

(ii)                                  The Successor Guarantor will succeed to,
and be substituted for, such Guarantor under the Loan Documents and such
Guarantor’s Guarantee, and such Guarantor will automatically be released and
discharged from its obligations under the Loan Documents.  Notwithstanding the
foregoing, (a) a Guarantor may merge, amalgamate or consolidate with an
Affiliate incorporated or organized in the same country of domicile and solely
for the purpose of reincorporating or reorganizing such Guarantor in another
state of the United States, the District of Columbia, any territory of the
United States or Canada or any province thereof, as applicable, so long as the
amount of Indebtedness of the Guarantor is not increased thereby and all Lien
perfection steps have been satisfied, as required by the Agent, (b) a Guarantor
may merge, amalgamate or consolidate with another Guarantor or Holdings and
(c) a Guarantor may convert into a Person organized or existing under the laws
of the jurisdiction of organization of such Guarantor or a jurisdiction in the
United States or Canada or any province thereof, as applicable, and all Lien
perfection steps have been satisfied, as required by the Agent.

 

(iii)                               [Intentionally Omitted].

 

160

--------------------------------------------------------------------------------


 

10.2.8              [Intentionally Omitted]

 

10.2.9              Organization Documents.  Amend, modify or otherwise change
any of its Organization Documents as in effect on the Third Restatement Date in
any manner materially adverse to the Lenders; except that Holdings may amend
such Organization Documents as necessary to permit one or more issuances of
preferred Equity Interests, so long as such issuance is not otherwise prohibited
hereunder.

 

10.2.10                               Tax Consolidation.  File or consent to the
filing of any consolidated income tax return with any Person other than the
Covenant Parties and Restricted Subsidiaries.

 

10.2.11                               Accounting Changes.  Make any material
change in accounting treatment or reporting practices, except as required by
GAAP and in accordance with Section 1.2; or change its fiscal year.

 

10.2.12                               Dividend and Other Payment Restrictions
Affecting Subsidiaries.  Directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary that is not a Guarantor
to:

 

(a)                                 (i) pay dividends or make any other
distributions to Holdings or any of its Restricted Subsidiaries (1) on its
Capital Stock or (2) with respect to any other interest or participation in, or
measured by, its profits; or (ii) pay any Indebtedness owed to Holdings or any
of its Restricted Subsidiaries;

 

(b)                                 make loans or advances to Holdings or any of
its Restricted Subsidiaries; or

 

(c)                                  sell, lease or transfer any of its
properties or assets to Holdings or any of its Restricted Subsidiaries;

 

except in each case for such encumbrances or restrictions existing under or by
reason of:

 

(i)                                     contractual encumbrances or restrictions
in effect or entered into on the Third Restatement Date, including pursuant to
this Agreement, the Loan Documents and the other documents relating to this
Agreement and related Hedging Obligations and the related documentation, the
term loan credit agreement governing the Fixed Asset Facility incurred on the
date hereof and related Hedging Obligations and the related documentation and
any documents relating to the Senior Notes;

 

(ii)                                  [Intentionally Omitted];

 

(iii)                               applicable law or any applicable rule,
regulation or order;

 

(iv)                              any agreement or other instrument of a Person,
or relating to Indebtedness or capital stock of a Person, which Person is
acquired by or merged, consolidated or amalgamated with or into Holdings or any
Restricted Subsidiary, or any other transaction entered into in connection with
such acquisition, merger, consolidation or amalgamation,

 

161

--------------------------------------------------------------------------------


 

which was in existence at the time of such acquisition or at the time it
mergers, consolidates or amalgamates with or into Holdings or any of its
Restricted Subsidiaries (but, in each case, not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person and its
Subsidiaries, or the property or assets of the Person and its Subsidiaries, so
acquired;

 

(v)                                 contracts for the sale or disposition of
assets, including customary encumbrances or restrictions with respect to a
Subsidiary of (i) Holdings or (ii) any of its Restricted Subsidiaries imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Capital Stock or assets of such Subsidiary;

 

(vi)                              restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business;

 

(vii)                           customary provisions in (x) joint venture
agreements entered into in the ordinary course of business with respect to the
Equity Interests subject to the joint venture and (y) operating or other similar
agreements, asset sale agreements, stock sale agreements entered into in
connection with the entering into of such transaction, which limitation is
applicable only to the assets that are the subject of those agreements;

 

(viii)                        purchase money obligations for property acquired
in the ordinary course of business and Capitalized Lease Obligations to the
extent imposing restrictions of the nature discussed in clause (c) above on the
property so acquired;

 

(ix)                              customary provisions contained in leases,
subleases, licenses, sublicenses, contracts and other similar agreements,
including with respect to intellectual property and other agreements;

 

(x)                                 any encumbrance or restriction contained in
any documentation relating to a Permitted Receivables Financing;

 

(xi)                              other Indebtedness, Disqualified Stock or
Preferred Stock of any Restricted Subsidiary of the Borrower that is Incurred
subsequent to April 4, 2014 pursuant to Section 10.2.2; provided that such
encumbrances and restrictions contained in any agreement or instrument will not
materially affect Holdings’ ability to make anticipated principal or interest
payment on the Loans (as determined by Holdings in good faith);

 

(xii)                           any encumbrance or restriction contained in
Secured Indebtedness otherwise permitted to be Incurred pursuant to Sections
10.2.1 and 10.2.2 to the extent limiting the right of the debtor to dispose of
the assets securing such Indebtedness;

 

(xiii)                        encumbrances or restrictions arising or agreed to
in the ordinary course of business, not relating to any Indebtedness, and that
do not, individually or in the aggregate, (x) detract from the value of the
property or assets of Holdings or any Restricted Subsidiary in any manner
material to Holdings or any Restricted Subsidiary or

 

162

--------------------------------------------------------------------------------


 

(y) materially affect Holdings’ ability to make anticipated principal or
interest payment on the Loans (as determined by Holdings in good faith);

 

(xiv)                       encumbrances or restrictions existing under, by
reason of or with respect to Refinancing Indebtedness; provided that the
encumbrances and restrictions contained in the agreements governing that
Refinancing Indebtedness are not materially more restrictive, taken as a whole,
than those contained in the agreements governing the Indebtedness being
refinanced;

 

(xv)                          any encumbrance or restriction with respect to a
Subsidiary which was previously an Unrestricted Subsidiary pursuant to or by
reason of an agreement that such Subsidiary is a party to or entered into before
the date on which such Subsidiary became a Restricted Subsidiary; provided that
such agreement was not entered into in anticipation of an Unrestricted
Subsidiary becoming a Restricted Subsidiary and any such encumbrance or
restriction does not extend to any assets or property of Holdings or any other
Restricted Subsidiary other than the assets and property of such Subsidiary;

 

(xvi)                       restrictions or conditions contained in any trading,
netting, operating, construction, service, supply, purchase, sale or other
agreement to which Holdings or any of its Restricted Subsidiaries is a party
entered into in the ordinary course of business; provided that such agreement
prohibits the encumbrance of solely the property or assets of Holdings or such
Restricted Subsidiary that are the subject to such agreement, the payment rights
arising thereunder or the proceeds thereof and does not extend to any other
asset or property of Holdings or such Restricted Subsidiary or the assets or
property of another Restricted Subsidiary; and

 

(xvii)                    any encumbrances or restrictions imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or Refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (xvi) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or Refinancings are, in the good faith judgment of
Holdings, not materially more restrictive with respect to such encumbrances and
other restrictions taken as a whole than prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

 

For purposes of determining compliance with this Section 10.2.12, (i) the
priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock and (ii) the subordination of loans or advances
made to Holdings or a Restricted Subsidiary of Holdings to other Indebtedness
Incurred by Holdings or any such Restricted Subsidiary shall not be deemed a
restriction on the ability to make loans or advances.

 

10.2.13                               Hedging Agreements.  Enter into any
Hedging Agreement, except to hedge risks arising under the Loan Documents, the
Permitted Secured Debt Documents, the

 

163

--------------------------------------------------------------------------------


 

Secured Incremental Equivalent Debt Documents or in the ordinary course of
business and, in any case, not for speculative purposes.

 

10.2.14                               Conduct of Business.  Engage in any
business, other than its business as conducted on the Third Restatement Date or
reasonable extensions thereof and other businesses reasonably incidental or
related thereto (including relating to  manufacturing processes), and any
activities incidental thereto.

 

10.2.15                               Affiliate Transactions.  (a) Directly or
indirectly, make any payment to, or sell, lease, transfer or otherwise dispose
of any of its properties or assets to, or purchase any property or assets from,
or enter into or make or amend any transaction or series of transactions,
contract, agreement, understanding, loan, advance or Guarantee with, or for the
benefit of, any Affiliate of Holdings (each of the foregoing, an “Affiliate
Transaction”) involving aggregate consideration in excess of $10,000,000,
unless:

 

(i)                                     such Affiliate Transaction is on terms
that are not materially less favorable to Holdings or the relevant Restricted
Subsidiary than those that could have been obtained in a comparable transaction
by Holdings or such Restricted Subsidiary with an unrelated Person;

 

(ii)                                  with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $25,000,000, Holdings delivers to Agent a resolution adopted in good
faith by the majority of the Board of Directors of Holdings, approving such
Affiliate Transaction and set forth in an Officer’s Certificate certifying that
such Affiliate Transaction complies with clause (i) above.

 

(b)                                 Notwithstanding the foregoing,
Section 10.2.15 will not apply to the following:

 

(i)                                     (A)  transactions between or among
Holdings and/or any of its Restricted Subsidiaries (or an entity that becomes a
Restricted Subsidiary as a result of such transaction) and (B) any merger,
amalgamation or consolidation of Holdings or any other Parent Entity, provided
that such parent company shall have no material liabilities and no material
assets other than cash, Cash Equivalents and the Capital Stock of Holdings and
such merger, amalgamation or consolidation is otherwise in compliance with the
terms of this Agreement;

 

(ii)                                  (A) Restricted Payments permitted by
Section 10.2.3 and (B) Permitted Investments;

 

(iii)                               any employment and severance agreements
entered into by Holdings or any of its Restricted Subsidiaries in the ordinary
course of business and the payment of reasonable and customary fees and
compensation paid to, and indemnity and similar arrangements provided on behalf
of, officers, directors, employees, managers, service providers or consultants
of Holdings or any Restricted Subsidiary or Holdings or (to the extent relating
to the business of Holdings and its Subsidiaries) any other Parent Entity;

 

(iv)                              transactions in which Holdings or any of its
Restricted Subsidiaries, as the case may be, delivers to Agent a letter from an
Independent Financial Advisor stating that

 

164

--------------------------------------------------------------------------------


 

such transaction is fair to Holdings or such Restricted Subsidiary from a
financial point of view or meets the requirements of Section 10.2.15(a)(i);

 

(v)                                 payments or loans (or cancellation of loans,
advances or Guarantees) or advances to employees or consultants or Guarantees in
respect thereof for bona fide business purposes in the ordinary course of
business;

 

(vi)                              any agreement or arrangement as in effect or
contemplated as of the Third Restatement Date or as thereafter amended,
supplemented or replaced (so long as such amended, supplemented or replaced
agreement is not more disadvantageous to the Lenders in any material respect
than the original agreement or arrangement as in effect on the Third Restatement
Date) or any transaction or payments contemplated thereby;

 

(vii)                           [Intentionally Omitted];

 

(viii)                        the existence of, or the performance by Holdings
or any of its Restricted Subsidiaries of its obligations under the terms of, any
stockholders or similar agreement (including any registration rights agreement
or purchase agreement related thereto) to which it is a party as of the Third
Restatement Date and any amendment thereto or similar transactions, arrangements
or agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by Holdings or any of its Restricted
Subsidiaries of its obligations under, any future amendment to any such existing
transaction, arrangement or agreement or under any similar transaction,
arrangement or agreement entered into after the Third Restatement Date shall
only be permitted by this clause (viii) to the extent that the terms of any such
existing transaction, arrangement or agreement together with all amendments
thereto, taken as a whole, or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
transaction, arrangement or agreement as in effect on the Third Restatement
Date;

 

(ix)                              (A) transactions with customers, clients,
suppliers or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement, which are fair to Holdings and its Restricted Subsidiaries in the
reasonable determination of the Board of Directors or the senior management of
Holdings, and are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party or (B) transactions with
Unrestricted Subsidiaries in the ordinary course of business;

 

(x)                                 any transaction effected as part of a
Permitted Receivables Financing;

 

(xi)                              the sale or issuance or transfer of Equity
Interests (other than Disqualified Stock) of Holdings and the granting and
performing of reasonable and customary registration rights;

 

(xii)                           payments by Holdings or any of its Restricted
Subsidiaries to any of the Investors made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in

 

165

--------------------------------------------------------------------------------


 

connection with acquisitions or divestitures which payments are approved by a
majority of the Board of Directors of Holdings in good faith;

 

(xiii)        any contribution to the capital of Holdings (other than
Disqualified Stock);

 

(xiv)        any transaction with a Person (other than an Unrestricted
Subsidiary or a joint venture) which would constitute an Affiliate Transaction
solely because Holdings or a Restricted Subsidiary owns an Equity Interest in or
otherwise controls such Person;

 

(xv)         transactions between Holdings or any of its Restricted Subsidiaries
and any Person that would constitute an Affiliate Transaction solely because a
director of which is also a director of Holdings or any other Parent Entity;
provided, however, that such director abstains from voting as a director of
Holdings or such other Parent Entity, as the case may be, on any matter
involving such other Person;

 

(xvi)        the entering into of any tax sharing agreement or arrangement and
any payments permitted by Section 10.2.3(b)(xii);

 

(xvii)       transactions to effect the Transactions and the payment of all
transaction, underwriting, commitment and other fees and expenses related to the
Transactions;

 

(xviii)      pledges of Equity Interests of Unrestricted Subsidiaries;

 

(xix)        the issuances of securities or other payments, loans, advances or
guarantees (or cancellation of loans, advances or guarantees) to employees,
directors, managers, service providers or consultants of Holdings, any of its
Restricted Subsidiaries or any Parent Entity and employment agreements, stock
option and stock ownership plans or similar employee benefit plans which, in
each case, are approved by Holdings in good faith;

 

(xx)         any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by Holdings or any of its
Restricted Subsidiaries with current, former or future officers and employees of
Holdings or any of its respective Restricted Subsidiaries and the payment of
compensation to officers and employees of Holdings or any of their respective
Restricted Subsidiaries (including amounts paid pursuant to employee benefit
plans, employee stock option or similar plans), in each case in the ordinary
course of business;

 

(xxi)        transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of Holdings or any of its Subsidiaries, so long
as such transaction is with all holders of such class (and there are such
non-Affiliate holders) and such Affiliates are treated no more favorably than
all other holders of such class generally; and

 

(xxii)       the existence of, or the performance by Holdings or any of its
Restricted Subsidiaries of their obligations under the terms of, any customary
registration rights agreement to which they are a party or become a party in the
future.

 

166

--------------------------------------------------------------------------------


 

(xxiii)      investments by any of the Investors in securities of Holdings or
any of its Restricted Subsidiaries (and any payment of out-of-pocket expenses
incurred by such Investors in connection therewith) so long as the investment is
being offered generally to other investors on the same or more favorable terms;

 

(xxiv)     transactions with joint ventures entered into in the ordinary course
of business (including any cash management activities related thereto);

 

(xxv)      any lease entered into between Holdings or any of its Restricted
Subsidiaries, as lessee and any Affiliate of Holdings, as lessor, in the
ordinary course of business; and

 

(xxvi)     intellectual property licenses in the ordinary course of business.

 

10.2.16          Plans.  Establish or become party to any Pension Plan, Canadian
Pension Plan, Multiemployer Plan, Canadian Multi-Employer Plan or any Plan
providing for medical or life insurance benefits with respect to terminated or
retired employees, other than any in existence on the Third Restatement Date to
which any Covenant Party or its Affiliate or ERISA Affiliate is a party, or
amend any Pension Plan, Canadian Pension Plan, Multi-Employer Plan, Canadian
Multi-Employer Plan, or any rights or entitlements, or the actuarial assumptions
used thereunder, in a manner that would or would reasonably be expected to cause
a material increase in any Covenant Party’s or its Affiliate’s or ERISA
Affiliate’s liabilities thereunder (contingent or otherwise), except and to the
extent (i) required by applicable Laws or a collective bargaining agreement,
(ii) as the direct result of the consummation of any acquisition or (iii) if
consented to in writing by Required Lenders or any such event could not
reasonably be expected to materially and adversely affect the Lenders.  No
Covenant Party, as a Canadian Pension Plan sponsor or otherwise, shall, nor
shall it permit, the wind up and/or termination of any Canadian Pension Plan
unless it gives Agent 30 days prior written notice of such wind up or
termination.

 

10.2.17          Certain Amendments.  Amend, supplement or otherwise modify any
document, instrument or agreement relating to the (a) Fixed Asset Facility if
such modification is prohibited by the Intercreditor Agreement or (b) Secured
Equivalent Investment Equivalent Debt Document if such modification is
prohibited by the applicable intercreditor agreement, if such modification is
materially adverse to the interests of any of (i) the Loan Parties, (ii) the
Agent or (iii) the Lenders, including, any amendments that would affect the
non-recourse nature thereof.

 

10.2.18          [Intentionally Omitted].

 

10.3        Financial Covenant.  As long as any Commitments or Obligations
(other than indemnity obligations that are not currently due and payable) are
outstanding:

 

10.3.1     Fixed Charge Coverage Ratio.  Holdings and its Restricted
Subsidiaries shall maintain a Fixed Charge Coverage Ratio (as calculated on a
consolidated basis) of at least 1.0 to 1.0 for each Fixed Charge Coverage Ratio
Test Period ending during any Financial Covenant Trigger Period and on the date
of the occurrence of the trigger for the applicable Financial Covenant Trigger
Period.

 

167

--------------------------------------------------------------------------------


 

SECTION 11.  EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1        Events of Default.  Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:

 

(a)           A Loan Party fails to (i)  pay when and as required to be paid
herein, any amount of principal of any Loan or any reimbursement obligation
under any drawn Letter of Credit or deposit any funds as Cash Collateral in
respect of LC Obligations, or (ii) pay within three Business Days after the same
becomes due, any interest on any Loan or on any reimbursement obligation under
any drawn Letter of Credit, or (iii) pay within five Business Days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document;

 

(b)           Any representation, warranty or other written statement of a Loan
Party made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;

 

(c)           (x) A Loan Party breaches or fails to perform any covenant
contained in Sections 8.1, 10.1.3(d), 10.2 or 10.3, or (y) a Loan Party breaches
or fails to perform any covenant contained in Sections 8.2.4, 8.6.2(a)(1) or
(b) or 10.1.1(a), and such breach or failure as referenced in this clause (y) is
not cured within five (5) days after a Responsible Officer of such Loan Party
has knowledge thereof or receives notice thereof from Agent, whichever is
sooner;

 

(d)           A Loan Party breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
thirty (30) days after a Responsible Officer of such Loan Party has knowledge
thereof or receives notice thereof from Agent, whichever is sooner;

 

(e)           A Guarantor repudiates, revokes or attempts to revoke, in writing,
its Guarantee; a Loan Party contests the validity or enforceability of any Loan
Document or any Obligations; or the perfection or priority of any Lien on any
material portion of the Collateral granted or purported to be granted to Agent
or any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders (or Required Lenders, if
applicable), or on any Collateral for which perfection is not required hereunder
or under any Loan Document, or any action solely in the control of Agent);

 

(f)            Any breach or default of a Loan Party occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Indebtedness (other than the Obligations)
in excess of the Dollar Equivalent of $35,000,000, if the effect of such breach
or default is to permit the holder or holders of such Indebtedness to cause the
maturity of such Indebtedness to be accelerated or demanded, or required to be
repurchased or redeemed due to such breach;

 

(g)           Any judgment or order for the payment of money is entered against
a Loan Party in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Loan Parties, the Dollar Equivalent
of $35,000,000 (in each case, net of any insurance coverage therefor which has
not been denied in writing), unless a stay of enforcement of such

 

168

--------------------------------------------------------------------------------


 

judgment or order is in effect, by reason of a pending appeal (and, where
applicable, the posting of any necessary bond) or otherwise;

 

(h)           A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds the Dollar Equivalent
of $35,000,000;

 

(i)            Any Loan Party generally fails to pay or admits in writing its
inability or refusal to pay, in each case, its debts as they become due; an
Insolvency Proceeding is commenced by a Loan Party; a Loan Party agrees to,
commences or is subject to any liquidation, dissolution or winding up of its
affairs (except as permitted pursuant to Section 10.2.8); the Canadian Facility
Loan Parties (excluding the U.S. Facility Loan Parties), taken as a whole, or
the U.S./European Facility Loan Parties, in each case taken as a whole, are not
Solvent; a Loan Party makes an offer of settlement, extension or composition to
its unsecured creditors generally; a trustee is appointed to take possession of
any substantial property of or to operate any material portion of the business
of a Loan Party; or an Insolvency Proceeding is commenced against a Loan Party
and either (1) such Loan Party consents to institution of the proceeding,
(2) the petition commencing the proceeding is not timely contested by such Loan
Party, (3) the petition is not dismissed within sixty (60) days after filing, or
(4) an order for relief is entered in the proceeding;

 

(j)            (i) (A) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Loan Party or ERISA Affiliate to a Pension Plan, Multiemployer
Plan, the PBGC or IRS, or which would constitute or could reasonably be expected
to constitute grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; (B) a Loan Party or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
(C) the “funding target attainment percentage” (within the meaning of Code
Section 430) (“FTAP”) for any plan year of a Pension Plan falls below the FTAP
of such Pension Plan as of the Third Restatement Date; or (D) the amount of
unfunded post-retirement benefit liabilities, determined in accordance with ASC
715-60, that have resulted or could reasonably be expected to result in
liability of a Loan Party or its Affiliate or ERISA Affiliate increases relative
to the amount of such liabilities as of the Third Restatement Date; (ii) a
Termination Event; (iii) any Canadian Domiciled Loan Party is in default with
respect to any required contributions to a Canadian Pension Plan; or (iv) any
Lien arises (save for contribution amounts not yet due) in connection with any
Canadian Pension Plan, provided the events set forth in clauses (i), (ii),
(iii) and (iv) (whether or not in existence as of the Third Restatement Date),
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(k)           A Change of Control occurs;

 

(l)            Any subordination provision in any Junior Indebtedness in a
principal amount of $35,000,000, or any subordination provision in any Guarantee
by any Loan Party of any Junior Indebtedness, shall cease to be in full force
and effect, or any Loan Party shall contest in any manner the validity, binding
nature or enforceability of any such provision or a proceeding shall be
commenced by any subordinating party or any Governmental Authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof; or

 

169

--------------------------------------------------------------------------------


 

(m)          At any time that any Permitted Secured Debt or Secured Incremental
Equivalent Debt is outstanding, the Intercreditor Agreement or applicable
intercreditor agreement shall cease to be in full force or effect (except in
accordance with its terms) or any of the Loan Parties or the Permitted Secured
Debt Collateral Agent shall challenge, deny or disaffirm their respective
obligations thereunder.

 

11.2        Remedies upon Default.  If an Event of Default described in
Section 11.1(i) occurs and is continuing with respect to any Loan Party, then to
the extent permitted by applicable Law, all Obligations (other than Secured Bank
Product Obligations) shall become automatically due and payable and all
Commitments shall terminate, without any action by Agent or notice of any kind. 
In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time: declare any Obligations (other than
Secured Bank Product Obligations) immediately due and payable, whereupon they
shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Loan Parties to the
fullest extent permitted by law; terminate, reduce or condition any Commitment,
or make any adjustment to the Borrowing Base; require the Loan Parties to Cash
Collateralize LC Obligations and Secured Bank Product Obligations, and, if the
Loan Parties fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied); and exercise any other rights or
remedies afforded under any agreement, by law, at equity or otherwise, including
the rights and remedies of a secured party under the UCC and the PPSA.  Such
rights and remedies include the rights to (i) take possession of any Collateral;
(ii) require the Loan Parties to assemble Collateral, at the Loan Parties’
expense, and make it available to Agent at a place designated by Agent;
(iii) enter any premises where Collateral is located and store Collateral on
such premises until sold (and if the premises are owned or leased by a Loan
Party, the Loan Parties agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable.  Each Loan Party agrees that ten
(10) days’ notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable.  Agent shall have the right to conduct such sales on
any Loan Party’s premises, without charge, and such sales may be adjourned from
time to time in accordance with applicable Law.  Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

 

11.3        License.  Effective upon the occurrence and during the continuance
of an Event of Default, Agent is hereby granted an irrevocable, worldwide,
non-exclusive right and license, including the right to sub-license (without
payment of Royalty or other compensation to any Person) under any and all
Intellectual Property owned or sublicensable by the Loan Parties, including
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
property, to use and exercise all other rights under such Intellectual Property
in connection with advertising for sale, marketing, selling, collecting, making,
having made, completing manufacture of, or otherwise exercising

 

170

--------------------------------------------------------------------------------


 

any rights or remedies with respect to, any Collateral.  Each Loan Party’s
rights and interests under such Intellectual Property, and Agent’s use thereof
under this Section, shall inure solely to such Loan Party’s benefit.  With
respect to any trademarks or similar property included in the license granted
hereunder, Agent shall ensure that the quality of the goods and services with
which it uses such trademark or similar property shall be consistent with the
quality of the goods and services as manufactured, marketed and sold by the Loan
Parties.

 

11.4        Setoff.  At any time after the occurrence and during the continuance
of an Event of Default, Agent, Issuing Banks, Lenders, and any of their
Affiliates are authorized, to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Agent, such Issuing
Bank, such Lender or such Affiliate to or for the credit or the account of a
Loan Party against any Obligations then due, irrespective of whether or not
Agent, such Issuing Bank, such Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, such Issuing Bank, such Lender or such Affiliate different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of Agent, each Issuing Bank, each Lender and each such Affiliate under
this Section 11.4 are in addition to other rights and remedies (including other
rights of setoff) that such Person may have.

 

11.5        Remedies Cumulative; No Waiver.

 

11.5.1     Cumulative Rights.  All agreements, warranties, guarantees,
indemnities and other undertakings of the Loan Parties under the Loan Documents
are cumulative and not in derogation of each other.  The rights and remedies of
Agent and Lenders are cumulative, may be exercised at any time and from time to
time, concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise.  All such
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations.

 

11.5.2     Waivers.  No waiver or course of dealing shall be established by
(a) the failure or delay of Agent or any Lender to require strict performance by
the Loan Parties with any terms of the Loan Documents, or to exercise any rights
or remedies with respect to Collateral or otherwise; (b) the making of any Loan
or issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by a Loan Party under any Loan Documents in
a manner other than that specified therein.  It is expressly acknowledged by the
Loan Parties that any failure to satisfy a financial covenant on a measurement
date shall not be cured or remedied by satisfaction of such covenant on a
subsequent date.

 

11.6        Judgment Currency.  If, for the purpose of obtaining judgment in any
court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in Dollars or in any other currency
(hereinafter in this Section 11.6 called the “first currency”) into any other
currency (hereinafter in this Section 11.6 called the “second currency”), then
the conversion shall be made at Agent’s spot rate of exchange for buying the
first currency with the second currency prevailing at Agent’s close of business
on the Business Day next preceding the day on which the judgment is given or (as
the case may be) the order is

 

171

--------------------------------------------------------------------------------


 

made.  Any payment made by a Loan Party to any Secured Party pursuant to this
Agreement in the second currency shall constitute a discharge of the obligations
of any applicable Loan Parties to pay to such Secured Party any amount
originally due to the Secured Party in the first currency under this Agreement
only to the extent of the amount of the first currency which such Secured Party
is able, on the date of the receipt by it of such payment in any second
currency, to purchase, in accordance with such Secured Party’s normal banking
procedures, with the amount of such second currency so received.  If the amount
of the first currency falls short of the amount originally due to such Secured
Party in the first currency under this Agreement, the Loan Parties agree that
they will indemnify each Secured Party against and save such Secured Party
harmless from any shortfall so arising.  This indemnity shall constitute an
obligation of each such Loan Party separate and independent from the other
obligations contained in this Agreement, shall give rise to a separate and
independent cause of action and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum or sums in respect of
amounts due to any Secured Party under any Loan Documents or under any such
judgment or order.  Any such shortfall shall be deemed to constitute a loss
suffered by such Secured Party and the Loan Parties shall not be entitled to
require any proof or evidence of any actual loss.  If the amount of the first
currency exceeds the amount originally due to a Secured Party in the first
currency under this Agreement, such Secured Party shall promptly remit such
excess to the Loan Parties.  The covenants contained in this Section 11.6 shall
survive the Full Payment of the Obligations under this Agreement.

 

SECTION 12.  AGENT

 

12.1        Appointment, Authority and Duties of Agent.

 

12.1.1     Appointment and Authority.

 

(a)           Each Secured Party appoints and designates Bank of America as
Agent under all Loan Documents.  Agent may, and each Secured Party authorizes
Agent to, enter into all Loan Documents to which Agent is intended to be a party
and accept all Security Documents, for the benefit of Secured Parties.  Any
action taken by Agent in accordance with the provisions of the Loan Documents,
and the exercise by Agent of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties.  Without limiting the generality of the
foregoing, Agent shall have the sole and exclusive authority to (a) act as the
disbursing and collecting agent for Secured Parties with respect to all payments
and collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral or under any Loan Documents, applicable Law or otherwise.  The
duties of Agent are ministerial and administrative in nature only, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto.  Agent alone shall be authorized to determine (in accordance with the
terms hereof and the other Loan Documents) whether any Account or Inventory
constitutes an Eligible Account or Eligible Inventory, whether to impose or
release any reserve, or whether

 

172

--------------------------------------------------------------------------------


 

any conditions to funding or to issuance of a Letter of Credit have been
satisfied, which determinations and judgments, if exercised in good faith, shall
exonerate Agent from liability to any Secured Party or other Person for any
error in judgment.

 

(b)           [Reserved].

 

(c)           Without limiting the powers of the Agent, for the purposes of
holding any hypothec granted pursuant to the laws of the Province of Québec to
secure the payment and performance of any and all Obligations by any Loan Party,
each of the Secured Parties that is a party hereto hereby irrevocably appoints
and authorizes the Agent and ratifies the appointment and authorization of the
Agent, to act as the hypothecary representative, as contemplated under
Article 2692 of the Civil Code of Québec, for all present and future Secured
Parties (in such capacity, the “Hypothecary Representative”), and to enter into,
to take and to hold on their behalf, and for their benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Hypothecary
Representative under any related deed of hypothec. The Hypothecary
Representative shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Hypothecary Representative pursuant
to any such deed of hypothec and applicable law, and (b) benefit from and be
subject to all provisions hereof with respect to the Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Secured Parties and Loan
Parties. Any person who becomes a Secured Party shall, by its execution of an
Assignment and Acceptance Agreement, be deemed to have consented to and
confirmed the Hypothecary Representative as the person acting as hypothecary
representative holding the aforesaid hypothecs as aforesaid and to have
ratified, as of the date it becomes a Secured Party, all actions taken by the
Hypothecary Representative in such capacity. The substitution of the Agent
pursuant to the provisions of this Section 12 also constitute the substitution
of the Hypothecary Representative.

 

12.1.2     Duties.  Agent shall not have any duties except those expressly set
forth in the Loan Documents.  The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders or Required Facility Lenders in accordance with this
Agreement.

 

12.1.3     Agent Professionals.  Agent may perform its duties through agents and
employees.  Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional.  Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

 

12.1.4     Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by applicable Law.  Agent may
request instructions from Required Lenders, Required Facility Lenders or other
Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Secured Parties of their indemnification obligations against
Claims that could be incurred by Agent.  Agent may refrain from any act until it
has received such instructions or assurances, and shall not incur liability to
any Person by reason of so

 

173

--------------------------------------------------------------------------------


 

refraining.  Instructions of Required Lenders or Required Facility Lenders shall
be binding upon all Secured Parties, and no Secured Party shall have any right
of action whatsoever against Agent as a result of Agent acting or refraining
from acting pursuant to instructions of all Lenders, Required Lenders or
Required Facility Lenders, as applicable.  Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 14.1.1.  In no event shall Agent be required to take any
action that, in its opinion, is contrary to applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.

 

12.2        Agreements Regarding Collateral, Borrower Materials and
Intercreditor Matters.

 

12.2.1     Lien Releases; Care of Collateral; Intercreditor Matters.

 

(a)           Canadian Lenders and the applicable Secured Parties (i) authorize
Agent to, and Agent shall, release any Lien or guarantee with respect to any
Canadian Facility Collateral (a) upon Full Payment of the Canadian Facility
Obligations; (b) that is the subject of a disposition, merger, amalgamation or
other combination or transaction, or a Lien which Loan Party Agent certifies in
writing to Agent is not prohibited hereunder (and Agent may rely conclusively on
any such certificate without further inquiry); or (c) with the written consent
of all Canadian Lenders (or such lesser number as may be required by
Section 14.1) and (ii) authorize Agent to, and upon Agent’s reasonable
determination of the appropriateness to do so, Agent shall, subordinate their
Liens to any purchase money lien permitted hereunder.

 

(b)           U.S. Lenders and the applicable Secured Parties (i) authorize
Agent to, and Agent shall, release any Lien or guarantee with respect to any
U.S./European Facility Collateral (a) upon Full Payment of the U.S./European
Facility Obligations; (b) that is the subject of a disposition or other
transaction which Loan Party Agent certifies in writing to Agent is not
prohibited hereunder (and Agent may rely conclusively on any such certificate
without further inquiry); or (c) with the written consent of all U.S. Lenders or
such lesser number as may be required by Section 14.1) and (ii) authorize Agent
to, and upon Agent’s reasonable determination of the appropriateness to do so,
Agent shall, subordinate their Liens to any purchase money lien permitted
hereunder.

 

(c)           Agent shall have no obligation to assure that any Collateral
exists or is owned by a Loan Party, or is cared for, protected, insured or
encumbered, nor to assure that Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.

 

(d)           (i)            U.S. Lenders and the applicable Secured Parties
authorize Agent to enter into the Intercreditor Agreement, (ii) U.S. Lenders and
the applicable Secured Parties authorize Agent to enter into other intercreditor
agreements (in a form not materially less favorable, taken as a whole, to the
U.S. Lenders than the terms of the Intercreditor Agreement, in the case of
Indebtedness with Junior Lien Priority, or in a form customary for intercreditor
agreements or collateral trust agreements in light of then prevailing market
conditions, in the case of Other Pari Passu Lien Obligations), subordination
agreements and amendments to the Security Documents to reflect arrangements with
respect to any obligations (other than the U.S./European Facility

 

174

--------------------------------------------------------------------------------


 

Obligations) permitted to be incurred hereunder and secured by Liens permitted
to be incurred hereunder on all or a portion of the Collateral securing the
U.S./European Facility Obligations, on terms acceptable to Agent, and
(iii) Canadian Lenders and the applicable Secured Parties authorize Agent to
enter into other intercreditor agreements (in a form not materially less
favorable, taken as a whole, to the Canadian Lenders than the terms of the
Intercreditor Agreement, in the case of Indebtedness with Junior Lien Priority,
or in a form customary for intercreditor agreements or collateral trust
agreements in light of then prevailing market conditions, in the case of Other
Pari Passu Lien Obligations), subordination agreements and amendments to the
Security Documents to reflect arrangements with respect to any obligations
(other than the Canadian Facility Obligations) permitted to be incurred
hereunder and secured by Liens permitted to be incurred hereunder on all or a
portion of the Collateral securing the Canadian Facility Obligations, on terms
acceptable to Agent.

 

(e)           Upon no less than ten (10) Business Days prior written notice (the
“Tooling A/R Removal Notice”) to Agent from a Responsible Officer of the Loan
Party Agent, the U.S. Borrower and the Canadian Borrower may, at their option,
request that upon and after the effective date indicated in such notice that:
(i) Eligible Tooling Accounts no longer be included in either of the
U.S./European Borrowing Base or the Canadian Borrowing Base and (ii) the related
U.S./European Tooling Vendor Reserve and the Canadian Tooling Vendor Reserve
also no longer be included in the U.S./European Borrowing Base or Canadian
Borrowing Base, as applicable.  Any Tooling A/R Removal Notice shall be
irrevocable when given, and each of the U.S. Borrower and the Canadian Borrower
agree to deliver to Agent, upon request, an updated Borrowing Base Certificate
giving effect to the changes specified in the Tooling A/R Removal Notice.  Upon
the requested effective date indicated in the Tooling A/R Removal Notice, it is
agreed that: (A) Eligible Tooling Accounts shall automatically, and without any
further action required by any Person, no longer be included in either of the
U.S./European Borrowing Base or the Canadian Borrowing Base (nor shall the
related U.S./European Tooling Vendor Reserve nor the Canadian Tooling Vendor
Reserve, as applicable, be thereafter included) and (B) the Agent shall, at the
sole expense of the Loan Party Agent, terminate its Lien on all Accounts of the
U.S. Borrower, the Canadian Borrower and each of their respective Subsidiaries,
which in each case arise from the sale of tooling (“Tooling A/R”), and shall
execute and deliver, without recourse, representation or warranty, all releases
and other documents as reasonably requested (including partial-release UCC-3
financing statements, and comparable instruments under the PPSA) to evidence
such release of Liens on Tooling A/R.

 

12.2.2     Possession of Collateral.

 

(a)           Agent, Canadian Lenders and the applicable Secured Parties appoint
each Canadian Lender as agent (for the benefit of Canadian Facility Secured
Parties) for the purpose of perfecting Liens in any Canadian Facility Collateral
held or controlled by such Canadian Lender, to the extent such Liens are
perfected by possession or control.

 

(b)           Agent, the U.S. Lenders and the applicable Secured Parties appoint
each U.S. Lender as agent (for the benefit of U.S./European Facility Secured
Parties) for the purpose of perfecting Liens in any U.S./European Facility
Collateral held or controlled by such U.S. Lender, to the extent such Liens are
perfected by possession or control.

 

175

--------------------------------------------------------------------------------


 

(c)           If any Lender obtains possession or control of any Collateral, it
shall notify Agent thereof and, promptly upon Agent’s request, deliver such
Collateral to Agent or otherwise deal with it in accordance with Agent’s
instructions.

 

12.2.3     Reports.  Agent shall promptly provide to Lenders, when complete, any
field audit, examination or appraisal report prepared for Agent with respect to
any Loan Party or Collateral (“Report”).  Reports and other Borrower Materials
may be made available to Lenders by providing access to them on the Platform,
but Agent shall not be responsible for system failures or access issues that may
occur from time to time.  Each Lender agrees (a) that Reports are not intended
to be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only specific information
regarding the Obligations or Collateral and will rely significantly upon
Borrowers’ books, records and representations; (b) that Agent makes no
representation or warranty as to the accuracy or completeness of any Borrower
Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants),
and to use all Borrower Materials solely for administration of the Obligations. 
Each Lender shall indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Borrower Materials, as well as from any Claims
arising as a direct or indirect result of Agent furnishing same to such Lender,
via the Platform or otherwise.

 

12.3        Reliance By Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person.  Agent shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.

 

12.4        Action Upon Default.  Agent shall not be deemed to have knowledge of
any Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof.  If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent thereof in writing.  Each Secured Party agrees that,
except as otherwise provided in any Loan Documents or with the written consent
of Agent and Required Lenders, it will not take any Enforcement Action,
accelerate Obligations (other than Secured Bank Product Obligations), or
exercise any right that it might otherwise have under applicable Law to credit
bid at foreclosure sales, UCC or PPSA sales or other dispositions of Collateral,
or to assert any rights relating to any Collateral.

 

12.5        Ratable Sharing.  If any Lender obtains any payment or reduction of
any Obligation, whether through set-off, lien enforcement or otherwise, in
excess of its share of such Obligation, determined on a Pro Rata basis or in
accordance with Section 5.5.1, as applicable, such Lender shall forthwith
purchase from Agent, the applicable Issuing Bank and the other Applicable
Lenders such participations in the affected Obligation as are necessary to share
the excess payment or reduction on a Pro Rata basis or in accordance with
Section 5.5.1, as

 

176

--------------------------------------------------------------------------------


 

applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  No Lender shall
set off against any DACA Deposit Account or Dominion Account without the prior
consent of Agent.  Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction.  No Lender shall set off against any Dominion Account without
Agent’s prior consent.

 

12.6        Indemnification.  EXCEPT FOR LOSSES DETERMINED IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM AN
AGENT INDEMNITEE’S OR ISSUING BANK INDEMNITEE’S ACTUAL GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, AS DETERMINED BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT
OF COMPETENT JURISDICTION, EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY THE
LOAN PARTIES, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT).  In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties.  If Agent is sued by any
Creditor Representative, debtor-in-possession or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Lender to the extent of its Pro Rata share.

 

12.7        Limitation on Responsibilities of Agent.  Agent shall not be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from Agent’s actual gross negligence
or willful misconduct.  Agent does not assume any responsibility for any failure
or delay in performance or any breach by any Loan Party, Lender or other Secured
Party of any obligations under the Loan Documents.  Agent does not make any
express or implied warranty, representation or guarantee to Secured Parties with
respect to any Obligations, Collateral, Loan Documents or Loan Party.  No Agent
Indemnitee shall be responsible to Secured Parties for any recitals, statements,
information, representations or warranties contained in any Loan Documents or
Borrower Materials; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectability, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Loan Party or Account Debtor.  No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance by any Loan Party of any terms
of

 

177

--------------------------------------------------------------------------------


 

the Loan Documents, or the satisfaction of any conditions precedent contained in
any Loan Documents.

 

12.8        Successor Agent and Co-Agents.

 

12.8.1     Resignation; Successor Agent.  Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least thirty (30) days written notice thereof to Lenders and Loan
Party Agent Upon receipt of such notice, Required Lenders shall have the right
to appoint a successor Agent which shall be (a) a U.S. Lender or an Affiliate of
a U.S. Lender; or (b) a financial institution reasonably acceptable to Required
Lenders and (provided no Default or Event of Default exists) Borrowers.  If no
successor agent is appointed prior to the effective date of Agent’s resignation,
then Agent may appoint a successor agent that is a financial institution
acceptable to it, which shall be a Lender unless no Lender accepts the role. 
Upon acceptance by a successor Agent of its appointment hereunder, such
successor Agent shall thereupon succeed to and become vested with all the powers
and duties of the retiring Agent without further act, and the retiring Agent
shall be discharged from its duties and obligations hereunder but shall continue
to have the benefits of the indemnification set forth in Sections 12.6 and
14.2.  Notwithstanding any Agent’s resignation, the provisions of this
Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Agent.  Any successor to Bank of
America by merger or acquisition of stock or this loan shall continue to be
Agent hereunder without further act on the part of any Secured Party or Loan
Party.

 

12.8.2     Co-Collateral Agent.  If necessary or appropriate under applicable
Law, Agent may appoint a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document.  Each right and remedy intended to be
available to Agent under the Loan Document shall also be vested in such agent. 
Secured Parties shall execute and deliver any instrument, document or agreement
that Agent may request to effect such appointment.  If the agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.

 

12.9        Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder.  Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Loan Parties.  Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any

 

178

--------------------------------------------------------------------------------


 

Loan Party or any credit or other information concerning the affairs, financial
condition, business or Properties of any Loan Party (or any of its Affiliates)
which may come into possession of Agent or its Affiliates.

 

12.10      Replacement of Certain Lenders.  If a Lender (a) is a Defaulting
Lender, (b) fails to give its consent to any amendment, waiver or action for
which consent of all Lenders or the Supermajority Required Facility Lenders was
required, and Required Lenders, or Required Facility Lenders, as applicable,
have consented, or (c) gives notice under Section 3.5 or requests compensation
under Section 3.7, or if either Borrower is required to pay additional amounts
or indemnity payments with respect to a Lender under Section 5.8, then, in
addition to any other rights and remedies that any Person may have, Agent or
Loan Party Agent may, by notice to such Lender within one hundred twenty (120)
days after such event (or within one hundred twenty (120) days after receipt of
a notice from such Lender claiming indemnity payments under Section 5.8),
require such Lender to assign all of its rights and obligations under the Loan
Documents to Eligible Assignee(s) specified by Agent or Loan Party Agent,
pursuant to appropriate Assignment and Acceptance(s) and within twenty (20) days
after Agent’s or Loan Party Agent’s notice, as applicable; provided that, in the
case of an assignment resulting from a claim for compensation or indemnity
payments under Section 3.7 or Section 5.8, such assignment will result in a
reduction of claims for compensation or indemnity payments thereafter.  Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment and
Acceptance if Lender fails to execute same.  Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents, including all principal, interest and fees through the
date of assignment but excluding any prepayment charge.

 

12.11      Remittance of Payments and Collections.

 

12.11.1          Remittances Generally.  All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds.  If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00
a.m. on a Business Day, payment shall be made by Lender not later than 2:00
p.m. on such day, and if request is made after 11:00 a.m., then payment shall be
made by 11:00 a.m. on the next Business Day.  Payment by Agent to any Secured
Party shall be made by wire transfer, in the type of funds received by Agent. 
Any such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.

 

12.11.2          Failure to Pay.  If any Secured Party fails to pay any amount
when due by it to Agent pursuant to the terms hereof, such amount shall bear
interest, from the due date until paid in full, at the rate determined by Agent
as customary for interbank compensation for two Business Days and thereafter at
the Default Rate for Floating Rate Loans.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2.

 

12.11.3          Recovery of Payments.  If Agent pays an amount to a Secured
Party in the expectation that a related payment will be received by Agent from a
Loan Party and

 

179

--------------------------------------------------------------------------------


 

such related payment is not received, then Agent may recover such amount from
the Secured Party.  If Agent determines that an amount received by it must be
returned or paid to a Loan Party or other Person pursuant to applicable Law or
otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Secured Party.  If any
amounts received and applied by Agent to any Obligations are later required to
be returned by Agent pursuant to applicable Law, each Lender shall pay to Agent,
on demand, such Lender’s Pro Rata share of the amounts required to be returned.

 

12.12      Individual Capacity.  As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders”, “Required Facility Lenders” or any similar
term shall include Bank of America in its capacity as a Lender.  Agent, Lenders
and their Affiliates may accept deposits from, lend money to, provide Bank
Products to, act as financial or other advisor to, and generally engage in any
kind of business with, Loan Parties and their Affiliates, as if they were not
Agent or Lenders hereunder, without any duty to account therefor to any Secured
Party.  In their individual capacities, Agent, Lenders and their Affiliates may
receive information regarding Loan Parties, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and
shall have no obligation to provide such information to any Secured Party.

 

12.13      Titles.  Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent,” “Arranger” or “Bookrunner” of any type shall have no right, power or
duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party.

 

12.14      Bank Product Providers.  Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by
Section 5.5 and this Section 12.  Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Loan Parties, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

 

12.15      No Third Party Beneficiaries.  This Section 12 (other than
Section 12.2.1, 12.8 and 12.10) is an agreement solely among Lenders (and to the
extent expressly contemplated hereby, Lenders and their Affiliates in their
capacities as Secured Bank Product Providers) and Agent, and shall survive Full
Payment of the Obligations.  This Section 12 (other than Section 12.2.1, 12.8
and 12.10) does not confer any rights or benefits upon the Loan Parties or any
other Person.  As between the Loan Parties and Agent, any action that Agent may
take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

 

SECTION 13.  BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

13.1        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Loan Parties, Agent, Lenders, and their respective
successors and assigns, except that (a) no Loan Party (other than pursuant to a
transaction permitted under Section 10.2.7(a))

 

180

--------------------------------------------------------------------------------


 

shall have the right to assign its rights or delegate its obligations under any
Loan Documents; and (b) any assignment by a Lender must be made in compliance
with Section 13.3.  Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 13.3.  Any authorization or consent of a Lender shall be conclusive
and binding on any subsequent transferee or assignee of such Lender.

 

13.2        Participations.

 

13.2.1     Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with applicable Law, at any time sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Facility
Commitments for all purposes, all amounts payable by the Loan Parties within the
applicable Loan Party Group shall be determined as if such Lender had not sold
such participating interests, and the Loan Parties within the applicable Loan
Party Group and Agent shall continue to deal solely and directly with such
Lender in connection with the Loan Documents.  Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and Agent and the other Lenders shall not have any obligation or
liability to any such Participant.  A Participant shall be entitled to the
benefits of Section 5.8 in the same manner as if the Participant acquired its
interest by assignment, provided the Participant complies with the requirements
of Section 5.9 as if it were a Lender.  Each Lender that sells participations to
a Participant, acting solely for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain a register of all such Participants, provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
regulations.  The entries in the participant register shall be conclusive
(absent manifest error), and the Borrowers and the Lenders shall treat each
Person whose name is recorded in the participant register pursuant to the terms
hereof as a participant for all purposes of this Agreement, notwithstanding
notice to the contrary.  For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a participant register.

 

13.2.2     Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to the applicable Loan or Facility Commitment in which such Participant has an
interest, postpones the Canadian Revolver Commitment Termination Date or
U.S./European Facility Revolver Commitment Termination Date, as applicable, or
any date fixed for any regularly scheduled payment of principal, interest or
fees on such Loan or Commitment in which such Participant has an interest, or
releases the applicable Borrower, or all or substantially all of the benefits of
the applicable Guarantee, or all or substantially all of the applicable
Collateral.

 

181

--------------------------------------------------------------------------------


 

13.2.3     Benefit of Set-Off.  The Loan Parties agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it.  By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.

 

13.3        Assignments.

 

13.3.1     Permitted Assignments.  A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and Loan Party Agent, each in its discretion) and
integral multiples of $1,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $5,000,000 (unless otherwise agreed by Agent and Loan Party Agent, each in
its discretion); (c) the parties to each such assignment shall execute and
deliver to Agent, for its acceptance and recording, an Assignment and
Acceptance; and (d) the transferee Lender shall have executed a joinder to the
Reallocation Agreement in form and substance acceptable to Agent.  Nothing
herein shall limit the right of a Lender to pledge or assign any rights under
the Loan Documents to (i) any Federal Reserve Bank or the United States Treasury
as collateral security pursuant to Regulation A of the FRB and any Operating
Circular issued by such Federal Reserve Bank, or (ii) counterparties to swap
agreements relating to any Loans; provided, however, (i) such Lender shall
remain the holder of its Loans and owner of its interest in any Letter of Credit
for all purposes hereunder, (ii) the Borrowers, Agent, the other Lenders and
Issuing Banks shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iii) any payment by the Loan Parties to the assigning Lender in respect of any
Obligations assigned as described in this sentence shall satisfy the Loan
Parties’ obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder. 
Notwithstanding the foregoing, nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to another Lender
following an acceleration of Loans and termination of Commitments pursuant to
Section 11.2 in connection with implementation of the Reallocation Agreement
following a Designation Date.  Notwithstanding the foregoing, assignment of
Loans or LC Obligations with respect to the European Borrower pursuant to this
Section 13.3.1 shall only be permitted if the Person to whom Loans or LC
Obligations are assigned is a Non-Public Lender.

 

13.3.2     Register.  Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for

 

182

--------------------------------------------------------------------------------


 

inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

13.3.3     Effect; Effective Date.  Upon delivery to Agent of an assignment
notice in the form of Exhibit E and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3.  From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and the Loan Parties shall upon request by the transferring or transferee Lender
make appropriate arrangements for issuance of replacement and/or new Notes, as
applicable.  The transferee Lender shall comply with Section 5.9 and deliver,
upon request, an administrative questionnaire satisfactory to Agent.

 

13.3.4     Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person.  Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder.  If an assignment by a Defaulting Lender shall become effective under
applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

 

SECTION 14.  MISCELLANEOUS

 

14.1        Consents, Amendments and Waivers.

 

14.1.1     Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Loan Party party to such Loan
Document; provided, however, that:

 

(a)           without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;

 

(b)           without the prior written consent of each affected Issuing Bank,
no modification shall be effective with respect to any LC Obligations,
Section 2.2 or Section 2.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of such affected Issuing Bank;

 

(c)           without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would
(i) increase the Facility Commitment of such Lender; (ii) reduce the amount of,
or waive or delay payment of, any principal, interest or fees payable to such
Lender (except as provided in Section 4.2); (iii) increase the aggregate amount
of all Commitments (except as set forth in Section 2.1.4) or (iv) extend the

 

183

--------------------------------------------------------------------------------


 

U.S./European Revolver Commitment Termination Date, the Canadian Revolver
Commitment Termination Date or Facility Termination Date;

 

(d)           without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Section 5.5, 7.1 (except to add Collateral) or 14.1.1; (iii) amend the
definitions of Pro Rata, Required Lenders, Required Facility Lenders or
Supermajority Required Facility Lenders; (iv) amend this Section 14.1.1; or
(v) increase the Maximum Facility Amount (except as set forth in Section 2.1.4);

 

(e)           without the prior written consent of the Supermajority Required
Facility Lenders having Commitments to a Borrower (except a Defaulting Lender as
and to the extent provided in Section 4.2), no amendment or waiver shall be
effective that would (x) with respect to Lenders having Facility Commitments to
the Canadian Borrower, amend the definition of Canadian Borrowing Base (or, for
purposes of such definition, any defined term used in such definition) or
(y) with respect to Lenders having Facility Commitments to the U.S. Borrower and
European Borrower, amend the definition of U.S./European Borrowing Base or the
Maximum European Subline Amount (or, for purposes of each such definition, any
defined term used in such definition);

 

(f)            without the prior written consent of all Lenders having
Commitments to a Borrower (except a Defaulting Lender as and to the extent
provided in Section 4.2), no amendment or waiver shall be effective that would
(x) with respect to Lenders having Facility Commitments to the Canadian
Borrower, (i) increase the advance rates applicable to the Canadian Borrower,
(ii) release all or substantially all of the Canadian Facility Collateral,
except as currently contemplated by Section 12.2.1, or (iii) release any
Canadian Facility Loan Party from liability for any Canadian Facility
Obligations, except as currently contemplated by Section 12.2.1; or (y) with
respect to Lenders having Facility Commitments to the U.S. Borrower and the
European Borrower, (i) increase the advance rates applicable to the U.S.
Borrower or the European Borrower, (ii) release all or substantially all of the
U.S./European Facility Collateral, except as currently contemplated by
Section 12.2.1, or (iii) release any U.S./European Facility Loan Party from
liability for any U.S./European Facility Obligations, except as currently
contemplated by Section 12.2.1; and

 

(g)           without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that affects its relative payment
priority under Section 5.5.1.

 

Notwithstanding any other provision contained herein, it is understood and
agreed that (x) Agent and the Loan Party Agent may amend or modify this
Agreement and any other Loan Document to cure any ambiguity, omission, defect or
inconsistency therein and (y) this Agreement and the other Loan Documents may be
amended and converted into an accounts receivables facility with the prior
written agreement of Agent (with the consent of Required Lenders) and each Loan
Party party hereto.

 

14.1.2     Limitations.  The agreement of the Loan Parties shall not be
necessary to the effectiveness of any modification of a Loan Document that deals
solely with the rights and duties of Lenders, Agent and/or Issuing Banks as
among themselves.  Only the consent of the parties to any Collateral Access
Agreement, Deposit Account Control Agreement or any

 

184

--------------------------------------------------------------------------------


 

agreement relating to fees or a Bank Product shall be required for modification
of such agreement, and no Bank Product provider (in such capacity) shall have
any right to consent to modification of any Loan Document other than its Bank
Product agreement.  The making of any Loans during the existence of a Default or
Event of Default shall not be deemed to constitute a waiver of such Default or
Event of Default, nor to establish a course of dealing.  Any waiver or consent
granted by Agent or Lenders hereunder shall be effective only if in writing, and
then only in the specific instance and for the specific purpose for which it is
given.

 

14.1.3     Payment for Consents.  No Loan Party will, directly or indirectly,
pay any remuneration or other thing of value, whether by way of additional
interest, fee or otherwise, to any Lender (in its capacity as a Lender
hereunder) as consideration for agreement by such Lender with any modification
of any Loan Documents, unless such remuneration or value is concurrently paid,
on the same terms, on a Pro Rata basis to all Lenders providing their consent.

 

14.2        Indemnity.  EACH LOAN PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY LOAN PARTY OR OTHER PERSON OR
ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE; provided that, in no event shall
any Loan Party have any obligation hereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from its actual gross
negligence or willful misconduct.  In the case of an investigation, litigation
or proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Loan Parties, their equity holders or creditors, partners, a
third party or an Indemnitee and whether or not an Indemnitee is otherwise a
party thereto and, except for losses determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from an Indemnitee’s
actual gross negligence or willful misconduct.

 

14.3        Notices and Communications.

 

14.3.1     Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Loan Party, at Loan Party Agent’s address shown on the signature
pages hereof, and to any other Person at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Third
Restatement Date, at the address shown on its Assignment and Acceptance), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 14.3.  Each such notice or other communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three (3) Business Days after deposit in the U.S. mail (or, in the case of a
Canadian Domiciled Loan Party, the Canadian mail system, or, in the case of the
European Borrower, the Netherlands mail system), with first-class postage
pre-paid, addressed to the applicable address; (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged;
(d) if given by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery).  Notwithstanding the foregoing, no notice to Agent pursuant to
Section 2.1.4, 2.2, 2.3, 3.1.2, 3.1.3 or 4.1.1 shall be effective until actually
received by the individual or

 

185

--------------------------------------------------------------------------------


 

department to whose attention at Agent such notice is required to be sent.  Any
written notice or other communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party.  Any notice received by Loan Party Agent shall be
deemed received by all Loan Parties.

 

14.3.2     Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4.  Agent and Lenders make no assurances as
to the privacy and security of electronic communications.  Electronic
communication and voice mail may not be used as effective notice under the Loan
Documents.

 

14.3.3     Platform.  Borrower Materials shall be delivered pursuant to
procedures approved by Agent, including electronic delivery (if possible) upon
request by Agent to an electronic system maintained by Agent (“Platform”). 
Borrowers shall notify Agent of each posting of Borrower Materials on the
Platform and the materials shall be deemed received by Agent only upon its
receipt of such notice.  Borrower Materials and other information relating to
this credit facility may be made available to Lenders on the Platform.  The
Platform is provided “as is” and “as available.”  Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  Lenders acknowledge that
Borrower Materials may include material non-public information of Loan Parties
and should not be made available to any personnel who do not wish to receive
such information or who may be engaged in investment or other market-related
activities with respect to any Loan Party’s securities.  No Agent Indemnitee
shall have any liability to Borrowers, Lenders or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform or delivery of
Borrower Materials and other information through the Platform.

 

14.3.4     Non-Conforming Communications.  Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Loan Party even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
non-conforming communication (including telephonic and electronic
communications) purportedly given by or on behalf of a Loan Party.

 

14.4        Performance of the Loan Parties’ Obligations.  Agent may, in its
discretion at any time and from time to time, at the expense of the Loan Parties
of the applicable Loan Party Group, pay any amount or do any act required of a
Loan Party under any Loan Documents to (a) enforce any Loan Documents or collect
any Obligations; (b) protect, insure, maintain or realize upon any Collateral;
or (c) defend or maintain the validity or priority of Agent’s Liens in any

 

186

--------------------------------------------------------------------------------


 

Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien.  All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section 14.4 shall be reimbursed to Agent by the Loan Parties,
on demand, with interest from the date incurred to the date of payment thereof
at the rate applicable to Base Rate Loans.  Any payment made or action taken by
Agent under this Section 14.4 shall be without prejudice to any right to assert
an Event of Default or to exercise any other rights or remedies under the Loan
Documents.

 

14.5        Credit Inquiries.  Agent and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning any Loan Party or Subsidiary.

 

14.6        Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under applicable
Law.  If any provision is found to be invalid under applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

14.7        Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.

 

14.8        Counterparts.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto. 
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.  Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act.

 

14.9        Entire Agreement.  Time is of the essence with respect to all Loan
Documents and Obligations.  The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

 

14.10      Relationship with Lenders.  The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to

 

187

--------------------------------------------------------------------------------


 

constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Loan Party.

 

14.11      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated by any Loan Document, the Loan Parties
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between the Loan Parties and such
Person; (ii) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) the Loan Parties are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their Affiliates or any
other Person (except as expressly set forth in Section 13.3.2), and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their Affiliates, and
have no obligation to disclose any of such interests to the Loan Parties or
their Affiliates.  Each Loan Party hereby agrees that it will not claim that any
of the Agent, Lenders and their respective Affiliates has rendered advisory
services of any nature or respect or owes a fiduciary duty or similar duty to it
in connection with any transaction contemplated by a Loan Document..

 

14.12      Confidentiality.  Each of Agent, Lenders and Issuing Banks shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section 14.12, to any Transferee or any actual or prospective
party (or its advisors) to any Bank Product; (g) to any direct or indirect
contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor, (h) with the consent of Loan Party Agent;
or (i) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 14.12 or (ii) is available to Agent, any
Lender, any Issuing Bank or any of their Affiliates on a nonconfidential basis
from a source other than the Loan Parties.  Notwithstanding the foregoing, Agent
and Lenders may publish or disseminate general information concerning this
credit facility for league table, tombstone and advertising purposes, and may
use the Loan Parties’ logos, trademarks or product photographs in advertising
materials.  As used herein, “Information” means all information received from a
Loan Party or Subsidiary relating to it or its business that is identified as
confidential when delivered.  Any Person required to maintain the
confidentiality of Information pursuant to this Section 14.12 shall be deemed to
have complied if it exercises a degree of care similar to that which it accords
its own confidential information.  Each of Agent, Lenders and Issuing Banks
acknowledges that (i) Information may include material non-public information;
(ii) it has developed compliance

 

188

--------------------------------------------------------------------------------


 

procedures regarding the use of material non-public information; and (iii) it
will handle such material non-public information in accordance with applicable
Law.

 

14.13      [Intentionally Omitted].

 

14.14      GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

14.15      Consent to Forum.

 

14.15.1  Forum.  EACH LOAN PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF
NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH LOAN PARTY IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Loan Party in any other court, nor limit the right
of any party to serve process in any other manner permitted by applicable Law. 
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.

 

14.16      Waivers by the Loan Parties.  To the fullest extent permitted by
applicable Law, each Loan Party waives (a) the right to trial by jury (which
Agent and each Lender hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any accounts,
documents, instruments, chattel paper and guarantees at any time held by Agent
on which a Loan Party may in any way be liable, and hereby ratifies anything
Agent may do in this regard; (c) notice prior to taking possession or control of
any Collateral; (d) any bond or security that might be required by a court prior
to allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, any
Issuing Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Loan Party acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Banks and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with the Loan
Parties.  Each Loan Party has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

 

189

--------------------------------------------------------------------------------


 

14.17      Patriot Act Notice.  Agent and Lenders hereby notify the Loan Parties
that pursuant to the Patriot Act, the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” policies, regulations, laws or rules (the Proceeds of Crime Act and
such other applicable policies, regulations, laws or rules, collectively,
including any guidelines or orders thereunder, “AML Legislation”), Agent and
Lenders are required to obtain, verify and record information that identifies
each Loan Party, including its legal name, address, tax ID number and other
information that will allow Agent and Lenders to identify it in accordance with
the Patriot Act and the AML Legislation.  Agent and Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding the Loan Parties’ management and owners, such as legal
name, address, social security number and date of birth.  Each Loan Party shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, in order to comply with the Patriot Act
and/or the applicable AML Legislation, whether now or hereafter in existence. 
Loan Parties shall, promptly upon request, provide all documentation and other
information as Agent, Issuing Bank or any Lender may request from time to time
in order to comply with any obligations under any “know your customer,”
anti-money laundering or other requirements of applicable Law.

 

14.18      Canadian Anti-Money Laundering Legislation.

 

(a)           If Agent has ascertained the identity of any Canadian Facility
Loan Party or any authorized signatories of any Canadian Facility Loan Party for
the purposes of applicable AML Legislation, then Agent:

 

(i)            shall be deemed to have done so as an agent for each Canadian
Lender, and this Agreement shall constitute a “written agreement” in such regard
between each Canadian Lender and Agent within the meaning of the applicable AML
Legislation; and

 

(ii)           shall provide to each Canadian Lender copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Canadian Lender agrees that Agent has no obligation to ascertain
the identity of the Canadian Loan Parties or any authorized signatories of the
Canadian Loan Parties on behalf of any Canadian Lender, or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Facility Loan Party or any such authorized signatory in doing so.

 

14.19      Reinstatement.  This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of such Loan Party’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference”, “fraudulent conveyance”, or otherwise, all as though
such payment or performance had not been made.  In the event that any

 

190

--------------------------------------------------------------------------------


 

payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

14.20      Nonliability of Lenders.  Neither Agent, any Issuing Bank nor any
Lender undertakes any responsibility to any Loan Party to review or inform any
Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations.  Each Loan Party agrees, on behalf of itself and each
other Loan Party, that neither Agent, any Issuing Bank nor any Lender shall have
liability to any Loan Party (whether sounding in tort, contract or otherwise)
for losses suffered by any Loan Party in connection with, arising out of, or in
any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the actual
gross negligence or willful misconduct of the party from which recovery is
sought.  NO LENDER SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT.

 

14.21      INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIEN AND PRIORITY GRANTED TO AGENT PURSUANT TO ANY LOAN DOCUMENT
AND THE EXERCISE OF ANY RIGHT OR REMEDY IN RESPECT OF THE COLLATERAL BY AGENT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT, THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS
OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL WITH RESPECT TO ANY
RIGHT OR REMEDY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ALL RIGHTS AND REMEDIES WITH
RESPECT TO THE COLLATERAL OF AGENT (AND THE SECURED PARTIES) SHALL BE SUBJECT TO
THE TERMS OF THE INTERCREDITOR AGREEMENT, AND NO CREDIT PARTY SHALL BE REQUIRED
HEREUNDER OR UNDER ANY LOAN DOCUMENT TO TAKE ANY ACTION WITH RESPECT TO THE
COLLATERAL THAT IS INCONSISTENT WITH SUCH LOAN PARTIES’ OBLIGATIONS UNDER THE
FIXED ASSET FACILITY ENTERED INTO ON THE DATE HEREOF.  AGENT MAY NOT REQUIRE ANY
CREDIT PARTY TO TAKE ANY ACTION WITH RESPECT TO THE CREATION, PERFECTION OR
PRIORITY OF ITS LIEN, WHETHER PURSUANT TO THE EXPRESS TERMS HEREOF OR OF ANY
OTHER LOAN DOCUMENT OR PURSUANT TO THE FURTHER ASSURANCE PROVISIONS HEREOF OR
ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT SUCH ACTION WOULD BE VIOLATIVE OF
THE INTERCREDITOR AGREEMENT OR SUCH LOAN PARTY’S OBLIGATIONS UNDER THE FIXED
ASSET FACILITY ENTERED INTO ON THE DATE HEREOF.  THE DELIVERY OF ANY COLLATERAL
TO AGENT UNDER THE FIXED ASSET FACILITY ENTERED INTO ON THE DATE HEREOF PURSUANT
TO THE FIXED ASSET FACILITY ENTERED INTO ON THE DATE HEREOF SHALL SATISFY ANY
DELIVERY REQUIREMENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT

 

191

--------------------------------------------------------------------------------


 

TO THE EXTENT THAT SUCH DELIVERY IS CONSISTENT WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT.

 

14.22      Amendment and Restatement.

 

(a)           On the Third Restatement Date, the Existing Loan Agreement shall
be amended, restated and superseded in its entirety.  The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents
executed and delivered in connection herewith do not constitute a novation,
payment and reborrowing, or termination of the Obligations under the Existing
Loan Agreement as in effect prior to the Third Restatement Date and (b) such
Obligations are in all respects continuing with only the terms thereof being
modified as provided in this Agreement.

 

(b)           Notwithstanding the modifications effected by this Agreement of
the representations, warranties and covenants of the Loan Parties contained in
the Existing Loan Agreement, the Loan Parties acknowledge and agree that (1) any
causes of action or other rights created prior to the Third Restatement Date in
favor of any Lender and its successors arising out of the representations and
warranties of the Loan Parties contained in or delivered (including
representations and warranties delivered in connection with the making of the
loans or other extensions of credit thereunder) in connection with the Existing
Loan Agreement shall survive the execution and delivery of this Agreement;
provided, however, that it is understood and agreed that the Borrowers’ monetary
obligations under the Existing Loan Agreement in respect of the loans and
letters of credit thereunder are evidenced by this Agreement as provided herein
and (2) the execution, delivery and performance of this Agreement and the other
Loan Documents on the Third Restatement Date shall not impair the validity,
effectiveness or priority of the Liens granted in favor of the Agent prior to
the date hereof, or the Notes issued by the Borrowers prior to the date hereof,
as applicable, and such Liens and obligations in respect of the Notes are
ratified and reaffirmed and shall continue unimpaired with the same priority to
secure the applicable Obligations.

 

(c)           All indemnification obligations of the Loan Parties pursuant to
the Existing Loan Agreement (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
Existing Loan Agreement pursuant to this Agreement.

 

(d)           [Reserved].

 

(e)           Each Loan Party hereby (a) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, and each grant of
security interests and liens in favor of the Agent, under each Reaffirmed
Agreement to which it is a party, (b) agrees and acknowledges that such
ratification and reaffirmation is not a condition to the continued effectiveness
of such Reaffirmed Agreements and (c) agrees that neither such ratification and
reaffirmation, nor the Agent’s, or any Lender’s solicitation of such
ratification and reaffirmation, constitutes a course of dealing giving rise to
any obligation or condition requiring a similar or any other ratification or
reaffirmation from any Loan Party with respect to any subsequent modifications
to the Reaffirmed Agreements.  The Reaffirmed Agreements shall remain in full
force and effect and are hereby ratified and confirmed.

 

192

--------------------------------------------------------------------------------


 

14.23      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

1.  the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

2.  the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

14.24      Senior Notes Issuance.   The parties acknowledge and agree that the
Senior Notes Issuance will occur on or substantially concurrently with the Third
Restatement Date, the net proceeds of which shall be applied to repay a portion
of the obligations of U.S. Borrower under the Fixed Asset Facility.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

193

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

CS INTERMEDIATE HOLDCO 1 LLC, as a U.S./European Facility Guarantor and a
Canadian Facility Guarantor

 

 

 

 

 

 

By:

/s/ Matthew Hardt

 

 

Name:

Matthew Hardt

 

 

Title:

President

 

 

 

 

 

COOPER-STANDARD AUTOMOTIVE INC., as the U.S. Borrower, a U.S./European Facility
Guarantor and a Canadian Facility Guarantor

 

 

 

 

 

 

By:

/s/ Keith D. Stephenson

 

 

Name:

Keith D. Stephenson

 

 

Title:

Executive Vice President & Chief

 

 

Operating Officer

 

 

 

COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, as the Canadian Borrower and a
Canadian Facility Guarantor

 

 

 

 

 

 

By:

/s/ Keith D. Stephenson

 

 

Name:

Keith D. Stephenson

 

 

Title:

President

 

 

 

 

 

COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V., as the European Borrower

 

 

 

 

 

 

By:

/s/ Robert C. Johnson

 

 

Name:

Robert C. Johnson

 

 

Title:

Director A

 

 

 

 

 

 

 

By:

/s/ Maarten Diederik Gaston van den Berg

 

 

Name:

Maarten Diederik Gaston van den Berg

 

 

Title:

Director B

 

[Signature Page to Third Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

COOPER-STANDARD AUTOMOTIVE NC L.L.C., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

 

 

By:

/s/ Keith D. Stephenson

 

 

Name:

Keith D. Stephenson

 

 

Title:

President

 

 

 

 

 

COOPER-STANDARD AUTOMOTIVE OH, LLC, as a U.S./European Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

 

 

By:

/s/ Keith D. Stephenson

 

 

Name:

Keith D. Stephenson

 

 

Title:

President

 

 

 

 

 

COOPER-STANDARD AUTOMOTIVE FLUID SYSTEMS MEXICO HOLDING LLC, as a U.S./European
Facility Guarantor and Canadian Facility Guarantor

 

 

 

 

 

 

By:

/s/ Keith D. Stephenson

 

 

Name:

Keith D. Stephenson

 

 

Title:

President

 

 

 

 

 

CSA SERVICES INC., as a U.S./European Facility Guarantor and Canadian Facility
Guarantor

 

 

 

 

 

 

By:

/s/ Matthew Hardt

 

 

Name:

Matthew Hardt

 

 

Title:

President

 

 

 

 

 

NISCO HOLDING COMPANY, as a U.S./European Facility Guarantor and Canadian
Facility Guarantor

 

 

 

 

 

 

By:

/s/ Jeffrey S. Edwards

 

 

Name:

Jeffrey S. Edwards

 

 

Title:

President

 

[Signature Page to Third Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

COOPER-STANDARD AUTOMOTIVE FHS LLC (f/k/a COOPER-STANDARD AUTOMOTIVE FHS INC.),
as a U.S./European Facility Guarantor and Canadian Facility Guarantor

 

 

 

 

 

 

By:

/s/ Matthew Hardt

 

 

Name:

Matthew Hardt

 

 

Title:

President

 

 

 

 

 

COOPER-STANDARD CANADA HOLDINGS LLC, as a U.S./European Facility Guarantor and
Canadian Facility Guarantor

 

 

 

 

 

 

By:

/s/ Matthew Hardt

 

 

Name:

Matthew Hardt

 

 

Title:

President

 

[Signature Page to Third Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent and a U.S. Lender

 

 

 

 

By:

/s/ Thomas H. Herron

 

Name:

Thomas H. Herron

 

Title:

Senior Vice President

 

Address:

 

 

 

 

 

 

135 South LaSalle St.

 

 

Suite 925

 

 

Chicago, IL 60603

 

 

Attn:

Portfolio Manager

 

 

Telecopy:

(312) 904-7190

 

 

 

 

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

Name:

Sylwia Durkiewicz

 

Title:

Vice President

 

Address:

 

 

 

181 Bay Street, Suite 400

 

 

Toronto, ON, M5J 2V8

 

 

Attn:

Sylwia Durkiewicz

 

 

Telecopy:

(312) 453-4041

 

[Signature Page to Third Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a U.S. Lender

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

Address:

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

Address:

 

 

 

 

 

 

60 Wall Street

 

 

New York, New York 10005

 

 

 

 

 

Attn:

Hareesh Kuberappa

 

 

Telecopy:

(866)-240-3622

 

 

 

 

 

DEUTSCHE BANK AG CANADA BRANCH, as a Canadian Lender

 

 

 

 

By:

/s/ Dan Sooley

 

Name:

Dan Sooley

 

Title:

Chief Country Officer

 

Address:

 

 

 

 

 

By:

/s/ David Gynn

 

Name:

David Gynn

 

Title:

Chief Financial Officer

 

Address:

 

 

 

 

 

 

199 Bay Street, Suite 4700

 

 

Commerce Court West, Box 263

 

 

Toronto, Ontario M5L 1E9

 

 

Attn:

Vanessa Laird

 

 

Telecopy:

(904)-638-8671

 

[Signature Page to Third Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG, New York Branch, as a U.S. LC Issuer

 

 

 

 

By:

/s/ Benjamin Souh

 

Name:

Benjamin Souh

 

Title:

Vice President

 

Address:

 

 

 

 

 

By:

/s/ Marcus M. Tarkingston

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

Address:

 

 

 

 

 

 

60 Wall Street

 

 

New York, New York 10005

 

 

 

 

 

Attn:

Christine Lamonaca

 

 

Telecopy:

(212)-797-0403

 

 

 

Deutsche Bank AG Canada Branch, as a Canadian LC Issuer

 

 

 

 

 

 

 

By:

/s/ Dan Sooley

 

Name:

Dan Sooley

 

Title:

Chief Country Officer

 

Address:

 

 

 

 

 

By:

/s/ David Gynn

 

Name:

David Gynn

 

Title:

Chief Financial Officer

 

Address:

 

 

 

 

 

 

60 Wall Street

 

 

New York, New York 10005

 

 

 

 

 

Attn:

Christine Lamonaca

 

 

Telecopy:

(212)-797-0403

 

[Signature Page to Third Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a U.S. Lender

 

 

 

 

By:

/s/ Gene Riego de Dios

 

Name:

Gene Riego de Dios

 

Title:

Vice President

 

Address:

383 Madison Avenue

 

 

 

 

 

New York, NY, 10179

 

 

United States

 

 

 

 

 

Attn:

Gene Riego de Dios

 

 

Telecopy:

917-464-6810

 

[Signature Page to Third Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH as a Canadian Lender

 

 

 

 

By:

/s/ Gene Riego de Dios

 

Name:

Gene Riego de Dios

 

Title:

Vice President

 

Address:

383 Madison Avenue

 

 

 

 

 

New York, NY, 10179

 

 

United States

 

 

 

 

 

Attn:

Gene Riego de Dios

 

 

Telecopy:

917-464-6810

 

[Signature Page to Second Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a U.S. Lender and a Canadian Lender

 

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

Address:

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Telecopy:

 

 

[Signature Page to Second Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a U.S. Lender and a Canadian Lender

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

Address:

30 Hudson Street

 

 

Jersey City, NJ 07302

 

 

 

 

 

 

 

 

 

 

 

Attn:

Thierry Le-Jouan

 

 

Telecopy:

917-977-3966

 

[Signature Page to Second Amended and Restated Loan Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Commitments of Lenders

 

Lender

 

U.S./European
Revolver
Commitment

 

Canadian Revolver
Commitment

 

Total Commitment

 

Bank of America, N.A.

 

$

56,666,667

 

$

0

 

$

56,666,667

 

Bank of America, N.A. (acting through its Canada Branch)

 

$

0

 

$

13,333,333

 

$

13,333,333

 

Deutsche Bank AG, New York Branch

 

$

46,547,619

 

$

0

 

$

46,547,619

 

Deutsche Bank AG Canada Branch

 

$

0

 

$

10,952,381

 

$

10,952,381

 

JPMorgan Chase Bank, N.A.

 

$

28,333,333

 

$

0

 

$

28,333,333

 

JPMorgan Chase Bank N.A., Toronto Branch

 

$

0

 

$

6,666,667

 

$

6,666,667

 

Barclays Bank PLC

 

$

22,261,905

 

$

0

 

$

22,261,905

 

Barclays Bank PLC (acting through its Canada Branch)

 

$

0

 

$

5,238,095

 

$

5,238,095

 

Goldman Sachs Bank USA

 

$

16,190,476

 

$

0

 

$

16,190,476

 

Goldman Sachs Bank USA

 

$

0

 

$

3,809,524

 

$

3,809,524

 

TOTAL

 

$

170,000,000

 

$

40,000,000

 

$

210,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 10.1.13

 

Post-Closing Covenants

 

All capitalized terms used in this Schedule 10.1.13 and not defined shall have
the meanings ascribed to them in the Agreement.

 

Action

 

Date Completion Required

 

 

 

Delivery of Collateral Access Agreement in respect of:

 

(a)           3870 Boul. Industriel, Sherbrooke, Quebec

 

(b)           3995 Boul. Industriel, Sherbrooke, Quebec

 

Within 120 days following the Third Restatement Date (or such longer time to be
agreed upon by the Agent in its reasonable discretion)

 

 

 

The Canadian Borrower shall enter into the Amendment No. 2 to the blocked
account agreement dated as of May 27, 2010 (as amended, restated or otherwise
supplemented from time to time including pursuant to the Amendment No. 1 to
Blocked Account Agreement dated as of April 15, 2014) between the Canadian
Borrower, the Agent, and The Bank of Nova Scotia, to among other things update
the schedule of accounts attached thereto as Schedule A.

 

Within 60 days following the Third Restatement Date (or such longer time to be
agreed upon by the Agent in its reasonable discretion)

 

--------------------------------------------------------------------------------